ACCEPTED
                                                                   05-15-00495-CV
              05-15-00495-CV                              FIFTH COURT OF APPEALS
                                                                   DALLAS, TEXAS
                                                              4/17/2015 8:35:00 AM
                                                                        LISA MATZ
                                                                            CLERK




  No. ________                                      FILED IN
                                             5th COURT OF APPEALS
                                                 DALLAS, TEXAS
                                             4/17/2015 8:35:00 AM
                                                   LISA MATZ
                     In The                          Clerk




COURT OF APPEALS
           fifth DISTRICT OF TEXAS
                Dallas, Texas


In Re Island Hospitality Management, Inc.,
          Post Properties, Inc. and
 Post Addison Circle Limited Partnership


      Petition from Cause No. DC-13-04564
193rd Judicial District Court, Dallas County, Texas
    Honorable Carl Ginsberg, Presiding Judge


             MANDAMUS RECORD
                     INDEX OF MANDAMUS RECORD

Certification Pursuant to Texas Rule of Appellate Procedure 52.7

Plaintiff’s Third Amended Petition                                        Tab 1

Defendant Island Hospitality Management, Inc.’s
Second Amended Answer                                                    Tab 2

Defendants Post Addison Circle Limited Partnership
and Post Properties, Inc.’s Second Amended Answer                        Tab 3

Defendant Island Hospitality Management, Inc.’s
Motion to Examine Plaintiff Jane Doe                                     Tab 4

Plaintiff’s Response to Defendant Island Hospitality
Management, Inc.’s Motion to Examine Plaintiff Jane Doe                   Tab 5

Defendant Island Hospitality Management, Inc.’s
Reply to Plaintiff’s Response to Island’s Motion
to Examine Plaintiff Jane Doe                                            Tab 6

Order Denying Defendant Island Hospitality Management, Inc.’s
Motion to Examine Plaintiff Jane Doe                                      Tab 7

Defendants Island Hospitality Management, Inc.’s,
Post Properties, Inc.’s, and Post Addison Circle Limited Partnership’s
Joint Motion for Reconsideration to Examine Plaintiff Jane Doe           Tab 8

Defendants’ Joint Motion for Emergency Hearing on
Defendants’ Joint Motion for Reconsideration to Examine
Plaintiff Jane Doe                                                       Tab 9

Order Denying Motions to Reconsider
Motion to Allow Psychological Examination                                Tab 10
                    CERTIFICATION PURSUANT TO
              TEXAS RULE OF APPELLATE PROCEDURE 52.7

      BEFORE ME, the undersigned authority, on this day personally appeared

Michael A. Yanof, the undersigned Affiant, who being first duly sworn, did depose

and say the following:

      "My name is Michael A. Yanof. I am over the age of eighteen, of sound mind,

capable of making this Affidavit, and fully competent to testify to the matters stated

herein as lead appellate counsel for Relators in this Petition for Writ of Mandamus.

I have personal knowledge of the facts stated herein, and they are true and correct.

      I certify that each document attached hereto as the Relators' Record is:

      1. )   a true and correct copy of a pleading or filing in the underlying
             proceeding; and

      2. )   is material to Relators' claim for relief in their Petition for Writ of
             Mandamus.




      S U B S C R I B E D AND SWORN TO B E F O R E M E , on the 16th day of April,
2015, to certify which witness my hand and official seal.
                                                                                                                              FILED
                                                                                                                  DALLAS COUNTY
                                                                                                              11/25/2013 4:59:38 PM
                                                                                                               GARY FITZSIMMONS
                                                                                                                  DISTRICT CLERK



                                    Cause Number: DC-13-04564

JANE DOE,                         § IN THE DISTRICT COURT
                                  §
        Plaintiff,                §
                                  §
v.                                § 193rd JUDICIAL DISTRICT COURT
                                  §
ISLAND HOSPITALITY MANAGEMENT, §
INC.; HYATT HOTELS CORPORATION; §
HYATT HOUSE FRANCHISING, L.L.C.;  §
GRAND PRIX FLOATING LESSEE, LLC; §
INK ACQUISITION, LLC; INK         §
ACQUISITION II, LLC; INK          §
ACQUISITION III, LLC; INK LESSEE, §
LLC; INK LESSEE HOLDING, LLC;     §
CHATHAM TRS HOLDING, INC.;        §
CHATHAM LODGING, L.P.; JEFFREY    §
H. FISHER, Individually; POST     §
PROPERTIES, INC.; POST ADDISION   §
CIRCLE LIMITED PARTNERSHIP;       §
PASTAZIOS PIZZA, INC.; AJREDIN    §
“DANNY” DEARI; DRITAN KREKA; and §
DOES 1-25,                        §
                                  §
        Defendants.               § DALLAS COUNTY, TEXAS

                           PLAINTIFF’S THIRD AMENDED PETITION

        Plaintiff JANE DOE1 (“Plaintiff”) files Plaintiff’s Third Amended Petition (“Petition”)

against Defendants ISLAND HOSPITALITY MANAGEMENT, INC.; HYATT HOTELS

CORPORATION; HYATT HOUSE FRANCHISING, L.L.C.; GRAND PRIX FLOATING

LESSEE, LLC; INK ACQUISITION, LLC; INK ACQUISITION II, LLC; INK ACQUISITION

III, LLC; INK LESSEE, LLC; INK LESSEE HOLDING, LLC; CHATHAM TRS HOLDING,

INC.; CHATHAM LODGING, L.P.; JEFFREY H. FISHER, Individually; POST PROPERTIES,


1
 Due to the extremely personal and sensitive nature of this lawsuit, Plaintiff is proceeding under the pseudonym of
“Jane Doe”; however, Defendants have full knowledge of Plaintiff’s identity due to Defendants’ involvement in the
underlying acts and omissions that form the basis of this Petition. To the extent that Defendants or Defendants’
counsel are genuinely unaware of Plaintiff’s identity (which would likely be impossible due to criminal proceedings
against at least one Defendant in Dallas County, Texas, Case No. F1111106), Plaintiff’s counsel is happy to state


PLAINTIFF’S THIRD AMENDED PETITION                                                                 PAGE 1 OF 24
                                              MANDAMUS RECORD - TAB 1
INC.; POST ADDISON CIRCLE LIMITED PARTNERSHIP; PASTAZIOS PIZZA, INC.;

AJREDIN “DANNY” DEARI; DRITAN KREKA; and DOES 1-25 (unless otherwise noted

herein, “Defendants” refers to all named Defendants, collectively), and for causes of action

respectfully shows this Court as follows:

                                              I.
                                   DISCOVERY CONTROL PLAN

       1.      Pursuant to this Court’s uniform Scheduling Order, discovery in this case is being

conducted under a Level 3 Discovery Control Plan.

                                               II.
                                             PARTIES

       2.      Plaintiff is a natural person who resides in Collin County, Texas.

       3.      Defendant ISLAND HOSPITALITY MANAGEMENT, INC. (hereinafter,

“Island Hospitality”) is a Florida corporation that has generally appeared in this case.

       4.      Defendant HYATT HOTELS CORPORATION (hereinafter, “Hyatt”) is a

Delaware corporation with its principal place of business in Chicago, Illinois and has generally

appeared in this case.

       5.      Defendant HYATT HOUSE FRANCHISING, L.L.C. (hereinafter, “Hyatt

House”) is a Kansas limited liability company that has generally appeared in this case.

       6.      Defendant GRAND PRIX FLOATING LESSEE, LLC (hereinafter, “Grand Prix”)

is a Delaware limited liability company that has generally appeared in this case.

       7.      Defendant INK ACQUISITION, LLC (hereinafter, “Ink Acquisition”) is a Florida

limited liability company that has generally appeared in this case.

       8.       Defendant INK ACQUISITION II, LLC (hereinafter, “Ink Acquisition II”) is a

Florida limited liability company that has generally appeared in this case.




PLAINTIFF’S THIRD AMENDED PETITION                                                     PAGE 2 OF 24

                                     MANDAMUS RECORD - TAB 1
        9.      Defendant INK ACQUISITION III, LLC (hereinafter, “Ink Acquisition III”) is a

Florida limited liability company that has generally appeared in this case.

        10.     Defendant INK LESSEE, LLC (hereinafter, “Ink Lessee”) is a Delaware limited

liability company that has generally appeared in this case.

        11.     Defendant INK LESSEE HOLDING, LLC (hereinafter, “Ink Lessee Holding”) is

a Delaware limited liability company that has generally appeared in this case.

        12.     Defendant CHATHAM TRS HOLDING, INC. (hereinafter, “Chatham Holding”)

is a Florida limited liability company that has generally appeared in this case.

        13.     Defendant CHATHAM LODGING, L.P. (hereinafter, “Chatham Lodging”) is a

Delaware limited partnership that has generally appeared in this case.

        14.     Defendant JEFFREY H. FISHER (hereinafter, “Fisher”) is a natural person who

is believed to be a resident of, and domiciled in, the State of Florida and has generally appeared

in this case.

        15.     Defendant POST PROPERTIES, INC. is a Georgia corporation that has generally

appeared in this case.

        16.     Defendant POST ADDISON CIRCLE LIMITED PARTNERSHIP is a Georgia

limited partnership that that has generally appeared in this case.

        17.     Defendant PASTAZIOS PIZZA, INC. (hereinafter, “PPI”) is a Texas corporation

that has generally appeared in this case.

        18.     Defendant AJREDIN “DANNY” DEARI (hereinafter, “Deari”) is a natural

person who has generally appeared in this case.

        19.     Defendant DRITAN KREKA (hereinafter, “Kreka”) is a natural person who has

generally appeared in this case.




PLAINTIFF’S THIRD AMENDED PETITION                                                   PAGE 3 OF 24

                                     MANDAMUS RECORD - TAB 1
       20.     Upon information and belief, Plaintiff alleges that the true identities and

residences of Defendants JOHN DOE 13-25, respectively, are currently unknown to Plaintiff at

this time. Plaintiff shall proceed with due diligence to discover the identities of Defendants

JOHN DOE 13-25, respectively, and after said Defendants’ true identities have been discovered,

Plaintiff will amend this Petition accordingly.

       21.     Upon information and belief, Plaintiff alleges that, at all material times,

Defendants Hyatt, Hyatt House, Island Hospitality Management, Grand Prix, Ink Acquisition,

Ink Acquisition II, Ink Acquisition III, Ink Lessee, Ink Lessee Holding, Chatham Holding,

Chatham Lodging, and Fisher (collectively referred to herein as “Alter Ego Defendant” or “Alter

Ego Defendants”) were the agents, servants, employees, partners, authorized agents and/or joint

venturers of every other Alter Ego Defendant and the acts of each Alter Ego Defendant was

within the course and scope of the agency, employment, partnership, joint enterprise, and/or joint

venture such that each Alter Ego Defendant is jointly and severally liable for the damages Alter

Ego Defendants caused Plaintiff as alleged herein and, further, that each Alter Ego Defendant is

jointly and severally responsible for the acts and/or omissions of every other Alter Ego

Defendant. Plaintiff specifically alleges and asserts the alter ego theory of liability against the

Alter Ego Defendants because the Alter Ego Defendants are simply the alter ego of each other

due to such a unity of interest and ownership between the business entities and its equitable

owner or owners that the separate personalities of the business entities and shareholder/equitable

owner or owners do not, in reality, exist, and because if the acts complained of herein are those

of the business entities themselves than an inequitable result to Plaintiff would occur. Thus,

Plaintiff specifically alleges that any and all acts or omissions taken by any of the Alter Ego

Defendants, indeed, acts or omissions taken by all Alter Ego Defendants.




PLAINTIFF’S THIRD AMENDED PETITION                                                   PAGE 4 OF 24

                                    MANDAMUS RECORD - TAB 1
       22.        Upon information and belief, Plaintiff alleges that, at all material times,

Defendants POST PROPERTIES, INC. and POST ADDISON CIRCLE LIMITED

PARTNERSHIP (collectively, referred to herein as “Post Properties”) were the agents, servants,

employees, partners, authorized agents and/or joint venturers of one another and the acts of each

entity was within the course and scope of the agency, employment, partnership, joint enterprise,

and/or joint venture such that each entity is jointly and severally liable for the damages Post

Properties caused Plaintiff as alleged herein and, further, that the Post Properties Defendants are

jointly and severally responsible for the acts and/or omissions of one another. Plaintiff

specifically alleges and asserts the alter ego theory of liability against Post Properties because

Post Properties are simply the alter ego of one another due to such a unity of interest and

ownership between the business entities and its equitable owner or owners that the separate

personalities of the business entities and shareholder/equitable owner or owners do not, in

reality, exist, and because if the acts complained of herein are those of the business entities

themselves than an inequitable result to Plaintiff would occur. Thus, Plaintiff specifically alleges

that any and all acts or omissions taken by Post Properties were, indeed, acts or omissions taken

by each entity.

                                                  III.
                                            JURISDICTION

       23.        This Court has subject matter jurisdiction over this lawsuit because the amount in

controversy exceeds the minimum jurisdictional requirements.

       24.        In accordance with TEX. R. CIV. P. 47, Plaintiff seeks monetary relief in excess of

$1,000,000.00 due to Defendants’ tortious, outrageous, and grossly negligent conduct.

       25.        This Court has personal jurisdiction over Defendants Deari, Kreka, PPI, Hyatt,

and Island Hospitality because the foregoing Defendants have generally appeared in this case.



PLAINTIFF’S THIRD AMENDED PETITION                                                      PAGE 5 OF 24

                                      MANDAMUS RECORD - TAB 1
       26.     This Court has personal jurisdiction over Defendants Hyatt House, Grand Prix,

Ink Acquisition, Ink Acquisition II, Ink Acquisition III, Ink Lessee, Ink Lessee Holding,

Chatham Holding, Chatham Lodging, Fisher, and Post Properties because each of the

aforementioned Defendants (1) engage in, and transact business within, the State of Texas, (2)

maintain continuous and systematic contacts with the State of Texas, (3) purposefully avail, or

availed, itself to the laws of the State of Texas, (4) committed a tort or torts, in whole or in part,

in the State of Texas against a Texas resident, and (5) a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred in Texas and involved said Defendants.

       27.     Removal of this case to a federal court is inappropriate and statutorily

unauthorized because (1) complete diversity of parties is lacking, (2) at least one Defendant is a

forum-state defendant by virtue of its status as a Texas business entity and/or principal place of

business being located in Texas, and (3) Plaintiff has not alleged a federal question, federal cause

of action, or alleged facts that would give rise to a federal question, federal cause of action,

and/or “federal officer” removal jurisdiction; therefore, any attempt to remove this case to a

federal court is frivolous and gives rise to sanctionable conduct.

                                                 IV.
                                               VENUE

       28.     Pursuant to TEX. CIV. PRAC. & REM. CODE § 15.002(a), venue is proper in Dallas

County, Texas because (1) all or a substantial part of the events or omissions giving rise to

Plaintiff’s claims occurred in Dallas County, Texas, and (2) some or all of the Defendants

resided in Dallas County, Texas at the time Plaintiff’s causes of action accrued.

       29.     Pursuant to TEX. CIV. PRAC. & REM. CODE § 15.005, because venue is proper in

Dallas County, Texas as to at least one Defendant, venue is proper in Dallas County, Texas as to

all Defendants.



PLAINTIFF’S THIRD AMENDED PETITION                                                      PAGE 6 OF 24

                                     MANDAMUS RECORD - TAB 1
                                              V.
                                     FACTUAL BACKGROUND

       30.     Plaintiff expressly incorporates by reference, as if fully set forth herein,

paragraphs 1 through 29 of Plaintiff’s Petition.

       31.     In early 2011, Plaintiff was 18 years old and a recent graduate from high school.

Plaintiff excelled in school academically, graduating as the valedictorian of her class.

       32.     Like many young adults, Plaintiff was in search of an entry-level job at a local

business in order to earn disposable income and garner working experience. While networking

for such a job, Plaintiff was introduced to Defendant Deari and Defendant Kreka. Plaintiff was

told that Deari and Kreka were the owners of two local bar/restaurants, and would be willing to

meet with her to lend any insight they may have.

       33.     On or about April 26, 2011, Plaintiff met Deari and Kreka at a restaurant in

Dallas, Texas. Although this meeting was not employment-related, Plaintiff met with said

Defendants merely to continue networking.

       34.     Deari asked Plaintiff how old she was and Plaintiff informed both men that she

was 18 years old. At the time, Defendant Deari was approximately 49 years old and Defendant

Kreka was approximately 33 years old. The two Defendants subsequently tried to order Plaintiff

an alcoholic beverage; however, the restaurant’s server refused to bring the beverage because

Plaintiff was underage.

       35.     Undeterred, Deari and Kreka decided that it would be easiest to order Plaintiff

beverages at Defendant PPI’s Addison, Texas location. Indeed, Defendant Deari was, and is, the

registered agent, director, and president of PPI. On information and belief, Plaintiff alleges that

PPI, as lessee, leases the physical space for its Addison, Texas location from Defendant Post

Properties, as lessor (as confirmed by Century Surety Company, CCP672836 and said



PLAINTIFF’S THIRD AMENDED PETITION                                                     PAGE 7 OF 24

                                    MANDAMUS RECORD - TAB 1
Defendants’ original, first, and second amended leases for said property).

       36.     As the two men had planned, Defendant Deari and Defendant Kreka convinced

Plaintiff to drive to PPI. Prior to their arrival, Defendant Deari purchased hard liquor from a store

with the intention of personally serving the alcohol to Plaintiff. Neither Deari nor PPI were

licensed by the Texas Alcoholic Beverage Commission to sell or serve hard liquor.

       37.     Upon arrival at PPI, Defendants Kreka and Deari began serving, retrieving, and

otherwise giving Plaintiff multiple “shots” of hard liquor. Defendant PPI’s other employees—

who were acting within the course and scope of their employment—also negligently served

Plaintiff beer without ever asking for identification. Defendants Deari and Kreka repeatedly and

aggressively pressured Plaintiff into consuming—and Plaintiff, indeed, consumed—alcoholic

beverages despite their knowledge that Plaintiff was not of legal age to drink. Just as Defendants

Deari and Kreka planned, Plaintiff became intoxicated and she was, in fact, obviously

intoxicated. PPI’s other employees negligently failed to identify Plaintiff’s over-service.

       38.     After Plaintiff had consumed multiple shots of hard liquor and servings of beer,

Deari and Kreka decided that their next stop should be to take Plaintiff to a local adult

entertainment establishment. Deari retrieved his vehicle from PPI’s parking lot and told Kreka

and Plaintiff to get into the vehicle. Kreka moved into the driver’s seat and Plaintiff, who was

highly intoxicated, sat in the back of the vehicle. Plaintiff then lost consciousness.

       39.     Plaintiff’s next memory is vomiting in a gas station parking lot before losing

consciousness again. Sometime thereafter, Plaintiff regained consciousness in a hotel room

located at 4900 Edwin Lewis Drive, Addison, Texas 75001 wherein she had been involuntarily

disrobed and was actively being raped by Defendant Deari. Said hotel is a premise that was, and

is, owned, operated, controlled, managed, and/or otherwise possessed by the Alter Ego




PLAINTIFF’S THIRD AMENDED PETITION                                                       PAGE 8 OF 24

                                     MANDAMUS RECORD - TAB 1
Defendants as owner, franchisor, franchisee, assignor, assignee, lessor, lessee, transferor,

transferee, manager, and as the alter egos of each other and/or Hyatt and/or Fisher. Said premises

lacked any reasonable degree of security that could have, and would have, prevented or mitigated

the reasonably foreseeable attack on Plaintiff.

       40.     Plaintiff repeatedly insisted that Defendant Deari stop the attack, but he did not. It

was only after Plaintiff made multiple demands for Defendant Deari to stop did the sexual

assault eventually end. Fearful of another attack, Plaintiff locked herself in the bathroom.

       41.     While still in the hotel room—and without ever being impeded by the Alter Ego

Defendants—Defendant Deari called Defendant Kreka on the telephone and told him that

Plaintiff was “really freaking out, dude”, and asked for Kreka to retrieve him from the Alter Ego

Defendants’ premises. With the knowledge that a sexual assault had just occurred (one in which

Defendant Kreka conspired to commit, facilitated, aided, and abetted), Kreka retrieved Deari

from the crime scene (again, unimpeded by the Alter Ego Defendants) thereby assisting Deari’s

evasion of law enforcement.

       42.     Plaintiff alleges that the Alter Ego Defendants knew, or reasonably should have

known, of the reasonably foreseeable, unreasonable risks of harm from criminal activity at its

premises to Plaintiff taking into account the history, frequency, proximity, regularity, publicity,

and similarity of criminal conduct on or near the Alter Ego Defendants’ property. The Alter Ego

Defendants negligently and grossly negligently allowed Defendant Deari and Defendant Kreka

to reserve a room at its hotel, enter it with an unconscious 18 year-old woman, rape her, and

come and go from its property in an unimpeded fashion such that Defendants could evade a

police investigation without resistance.

       43.     After the attack on Plaintiff ceased and Deari and Kreka left the Alter Ego




PLAINTIFF’S THIRD AMENDED PETITION                                                     PAGE 9 OF 24

                                    MANDAMUS RECORD - TAB 1
Defendants’ premises, a friend of Plaintiff’s arrived at the hotel to help. After learning what

happened, the friend immediately notified the Addison Police Department. While investigating

the crime scene, Defendant Deari—while smoking a cigar—came back to the hotel (presumably

to retrieve the underwear he left, which was taken into evidence by the police department), and

Deari was arrested, charged with the crime of sexual assault, indicted, and has a criminal trial

pending. At this point in time, Defendant Kreka has not been charged for the crimes he aided,

abetted, facilitated, and conspired to commit; however, on information and belief Plaintiff

alleges that the State of Texas is well within the statute of limitations for such a crime to arrest,

charge, and indict Kreka for his involvement in the attack on Plaintiff.

       44.     Plaintiff was immediately transmitted to the hospital and underwent a series of

examinations, tests, and administered massive quantities of treatments for the injuries she

incurred during the rape.

       45.     Within a matter of days following the sexual assault, Plaintiff went back to the

hospital after she experienced severe pain in her pubic region. Upon information and belief, the

doctors informed Plaintiff that she had contracted herpes, an incurable sexually-transmitted

disease, during the rape. The doctors conducted a blood test on Plaintiff wherein the specific

strand of herpes was identified. It has recently been discovered that the results of a mandatory

blood/sexually-transmitted disease test ordered by the Court in “The State of Texas v. Danny

Deari” has confirmed that Plaintiff’s attacker (who did not utilize latex contraception during the

attack), Defendant Deari, is infected with the same derivation of the herpes virus and

undoubtedly infected Plaintiff.

       46.     As a proximate result of the despicable, extreme, outrageous, tortious, and grossly

negligent acts and omissions by Defendants alleged herein, Plaintiff has foreseeably suffered,




PLAINTIFF’S THIRD AMENDED PETITION                                                     PAGE 10 OF 24

                                     MANDAMUS RECORD - TAB 1
and will continue to suffer, through extreme emotional distress, pain, mental anguish, and

suffering as the sexual assault is constantly replayed in her mind and the aftermath displayed on

her body. Plaintiff is forced to shoulder the burden of Defendants’ horrible acts for the rest of her

life which, according to the federal government’s “National Vital Statistics Reports”, is expected

to be another 61.6 years.2 Plaintiff has incurred, and will continue to incur, substantial damages

that were all proximately caused by Defendants.

                                                 VI.
                                        CAUSES OF ACTION

COUNT 1: ASSAULT – THREAT OF BODILY INJURY

         47.   Plaintiff’s first cause of action is alleged against Defendants Deari and Kreka,

only. As used in this cause of action, “Defendants” refers to Defendant Deari and Defendant

Kreka.

         48.   Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 47 of Plaintiff’s Petition.

         49.   On or about April 26, 2011, Defendants intentionally or knowingly threatened

Plaintiff with imminent bodily injury. Defendants’ threat of imminent bodily injury caused

Plaintiff to be apprehensive, which was a foreseeable result of Defendants’ actions.

         50.   Defendants are liable for the threat of bodily injury committed against Plaintiff

because Defendants participated in the tortious acts themselves or, alternatively, assisted the

tortious act against Plaintiff in furtherance of the civil conspiracy to do so or, alternatively, aided

and abetted each other to allow the ultimate threat of bodily injury against Plaintiff to take place.

         51.   Defendants’ threat of imminent bodily injury to Plaintiff was a cause of the

damages alleged herein.

2
  See U.S. Department of Health and Human Service, NATIONAL VITAL STATISTICS REPORTS Vol. 61, No.3,
September 24, 2012 at 20.


PLAINTIFF’S THIRD AMENDED PETITION                                                       PAGE 11 OF 24

                                      MANDAMUS RECORD - TAB 1
COUNT 2: ASSAULT (BATTERY) –BODILY INJURY AND OFFENSIVE CONTACT

        52.    Plaintiff’s second cause of action is alleged against Defendants Deari and Kreka,

only. As used in this cause of action, “Defendants” refers to Defendants Deari and Kreka.

        53.    Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 52 of Plaintiff’s Petition.

        54.    Plaintiff incorporates by reference, as if fully set forth herein, the statutory

language of TEX. PENAL CODE §§ 22.01, 22.011 describing the felonies of “Assault” and “Sexual

Assault”. Plaintiff alleges that Plaintiff was the victim of the aforementioned crimes that

Defendants committed against Plaintiff on or about April 26, 2011, and that said crimes have

caused Plaintiff’s damages alleged herein.

        55.    Defendants intentionally, knowingly, and/or recklessly made physical contact

with Plaintiff’s person causing bodily injury—that is, physical pain, illness, or impairments of

Plaintiff’s physical condition—and Plaintiff did not, and could not, consent to the harmful

physical contact.

        56.    Alternatively, Defendants intentionally or knowingly caused to be made physical

contact with Plaintiff when Defendants knew, or reasonably should have believed, that Plaintiff

would regard the contact as offensive or provocative. Indeed, said physical contact was

offensive, provocative, and committed by Defendants despite never having consent from

Plaintiff.

        57.    As a causal result of Defendants’ battery of Plaintiff’s person, Plaintiff suffered

immediate, consequential, and subsequent injuries—including pain, illness, and physical

impairment—that were foreseeable to Defendants. The assault committed by Defendants on

Plaintiff’s person was a cause of the damages alleged by Plaintiff herein.




PLAINTIFF’S THIRD AMENDED PETITION                                                   PAGE 12 OF 24

                                      MANDAMUS RECORD - TAB 1
       58.     Defendants are liable for the crimes, assault, battery, and sexual assault of which

Plaintiff is a victim because Defendants participated in the tortious and felonious acts themselves

or, alternatively, assisted the crimes, assault, battery, and sexual assault against Plaintiff in

furtherance of the civil conspiracy to do so or, alternatively, aided and abetted the crimes,

assault, battery, and sexual assault by providing intoxicating substances to Plaintiff, a mode of

transportation for the crimes, assault, battery, and sexual assault to occur, and/or a location—

which was foreseeably unsafe and unreasonably dangerous—for the crimes, assault, battery, and

sexual assault to take place.

       59.     In addition to committing, conspiring to commit, or aiding and abetting assault,

battery, and/or sexual assault against Plaintiff, the investigation is still ongoing as to whether or

not Defendants individually—or collectively in furtherance of a conspiracy and/or whilst aiding

and abetting each other—should be charged with, criminally prosecuted for, and civilly held

liable for the felony of “Aggravated Sexual Assault”, as defined by TEX. PENAL CODE § 22.021

and fully incorporated by reference herein.

COUNT 3: SEXUAL ASSAULT—TEX. PENAL CODE § 22.011

       60.     Plaintiff’s third cause of action is alleged against Defendants Deari and Kreka,

only. As used in this cause of action, “Defendants” refers to Defendants Deari and Kreka.

       61.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 60 of Plaintiff’s Petition.

COUNT 4: FALSE IMPRISONMENT

       62.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 60 of Plaintiff’s Petition.

       63.     Without legal authority or justification, Defendants willfully detained or




PLAINTIFF’S THIRD AMENDED PETITION                                                     PAGE 13 OF 24

                                      MANDAMUS RECORD - TAB 1
participated in the detainment of Plaintiff without Plaintiff’s consent. Defendants accomplished

the unlawful detainment of Plaintiff with violence, threats that were calculated to inspire—and,

in fact, inspired—a reasonable fear of injury to Plaintiff, intoxicating substances, and/or other

means that were intended to cause—and, in fact, caused—Plaintiff to be unable to exercise her

will in going anywhere she was lawfully allowed to go. Said false imprisonment took place at the

hotel owned and operated by the Alter Ego Defendants, interior of the restaurant possessed,

owned and/or controlled by Post Properties and PPI (due to Plaintiff’s physical inability and/or

lawful ability to leave in such an unconscious and/or intoxicated state), and exterior of the

restaurant in the “common area” possessed, owned and/or controlled by Post Properties and PPI.

       64.     The false imprisonment committed by Defendants against Plaintiff was a

proximate cause of the damages alleged by Plaintiff herein.

COUNT 5: NEGLIGENCE

       65.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 64 of Plaintiff’s Original Petition.

       66.     Defendants owed Plaintiff legal duties that Defendants breached thereby

proximately causing Plaintiff’s damages.

       67.     For example, the Alter Ego Defendants, for example, as innkeepers owed Plaintiff

a duty to use the appropriate legal standard of care in maintaining its premises in a safe and

secure condition and to inspect the premises to ensure the safety of its occupants, a duty to

protect Plaintiff against unreasonable and foreseeable risks of harm from the criminal acts of

third parties due to the Alter Ego Defendants’ status (as landowner and, further, the heightened

duty owed by an innkeeper) and ability to control the security and safety of the premises, a duty

not to injure Plaintiff in a willful, wanton, or grossly negligent manner or allow another to do so




PLAINTIFF’S THIRD AMENDED PETITION                                                   PAGE 14 OF 24

                                     MANDAMUS RECORD - TAB 1
on its premises when it knew, or reasonably should have known, such conduct would take place,

a duty to make safe conditions on its property in order to protect Plaintiff, and a duty to treat

Plaintiff in a manner that would not subject her to physical or mental injury. As alleged fully

herein, there can be no dispute that the Alter Ego Defendants breached each and every one of the

duties it owed Plaintiff. Defendants PPI and Post Properties, for example, had a duty to use the

appropriate legal standard of care to ensure that invitees at the PPI Addison, Texas location

would be safe, secure, and that the normal and lawful activities that would otherwise take place

at the restaurant would not harm its invitees. Defendants PPI and Post Properties breached these

duties owed to Plaintiff. Post Properties also had a duty to protect Plaintiff, and the public as a

whole, from unlawful lessees of its property by conducting a reasonable investigation into its

lessees and/or terminate a lease upon the happening of an unlawful event (such as PPI’s citation

from the Texas Alcoholic Beverage Commission in 2002 for serving a minor alcohol) and,

further, a duty to control the activities taking place on the “common area” outside of the

restaurant to ensure the safety of the individuals on said property; however, Post Properties

clearly breached these duties and, moreover, actually extended PPI’s lease just days after the

attack on Plaintiff occurred and to this day has not terminated said lease. Defendant PPI had a

duty to control its employees, a duty to supervise its employee’s activities, a duty to prevent an

employee from causing an unreasonable risk of harm to Plaintiff, a duty to use the appropriate

legal standard of care in hiring and retaining its employees, a duty to not place Plaintiff in harm’s

way of foreseeable criminal activity, and a duty to treat Plaintiff in a manner that would not

subject her to physical or mental injury. PPI breached those duties it owed Plaintiff by, amongst

other things, negligently providing intoxicating substances to Plaintiff, negligently hiring its

employees, negligently supervising its employees, and/or placing her in harm’s way. Defendant




PLAINTIFF’S THIRD AMENDED PETITION                                                     PAGE 15 OF 24

                                     MANDAMUS RECORD - TAB 1
Kreka, by way of example, owed Plaintiff a legal duty to protect Plaintiff from harm when the

danger was caused, in part, by Kreka and the harm was apparent to Kreka such that he was in a

position to protect Plaintiff from the harm, a duty to not place Plaintiff in harm’s way of

foreseeable criminal activity, a duty to not operate a vehicle when legally intoxicated thereby

placing Plaintiff in danger and, ultimately, causing her to arrive at the location where she was

sexually assaulted, and a duty to treat Plaintiff in a manner that would not subject her to physical

or mental injury. Defendant Kreka breached each and every one of these duties as detailed in this

Petition.

        68.    Defendants breached the duties it owed to Plaintiff thereby proximately causing

Plaintiff’s injuries and the damages alleged herein.

COUNT 6: PREMISES LIABILITY

        69.    Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 68 of Plaintiff’s Petition.

        70.    Plaintiff’s cause of action for Premises Liability is alleged against the Alter Ego

Defendants, PPI, and Post Properties, only. Plaintiff reserves the right to supplement and amend

this cause of action. As used in this cause of action, “Defendants” refers to the Alter Ego

Defendants, PPI, and Post Properties.

        71.    The Alter Ego Defendants facilitated the assault and tortious conduct on Plaintiff

through the use or misuse of the property—located at 4900 Edwin Lewis Drive, Addison, Texas

75001—owned, operated, controlled by, franchised by, licensed by, managed, leased, assigned,

and/or otherwise possessed by the Alter Ego Defendants and, further, PPI and Post Properties

facilitated the assault and tortious conduct on Plaintiff through the use or misuse of PPI’s

Addison, Texas location that was owned, operated, controlled by, franchised by, licensed by,




PLAINTIFF’S THIRD AMENDED PETITION                                                    PAGE 16 OF 24

                                      MANDAMUS RECORD - TAB 1
managed, leased, assigned, and/or otherwise possessed by PPI and Post Properties.

       72.     Defendants owed Plaintiff a duty to use the appropriate standard of care in

protecting Plaintiff from unreasonable and reasonably foreseeable risks of harm (including

criminal activity at its premises considering the history, frequency, proximity, regularity,

publicity, and similarity of criminal conduct on or near the Alter Ego Defendants’ property)

especially in light of Defendants’ status as landowner and/or innkeeper that possessed the ability

to control the security and safety of the premise and its employees. Defendants had a duty to

inspect and make safe any dangerous conditions or situations on its property or give Plaintiff an

adequate warning of the dangerous conditions or situations; however, Defendants failed to do so.

       73.     Defendants breached the legal duties it owed Plaintiff thereby proximately

causing Plaintiff’s damages alleged herein.

COUNT 7: DRAM SHOP LIABILITY

       74.     Plaintiff’s cause of action for Dram Shop Liability is alleged against Post

Properties and Deari—in his capacity as registered agent, director, and president of PPI—, only.

Further, Plaintiff alleges this cause of action in the alternative to Counts 4-6 against Post

Properties. As used in this cause of action, “Dram Shop Defendants” refers to PPI, Deari, and

Post Properties (in the alternative to Counts 4-6 against Post Properties). Plaintiff reserves the

right to supplement and amend this cause of action.

       75.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 74 of Plaintiff’s Petition.

       76.     On or about April 26, 2011, the Dram Shop Defendants held Texas Alcoholic

Beverage Commission licenses for the sale or service of alcoholic beverages and did, in fact, sell

or serve multiple alcoholic beverages to Plaintiff who, at the time, was an 18 year-old “adult




PLAINTIFF’S THIRD AMENDED PETITION                                                   PAGE 17 OF 24

                                      MANDAMUS RECORD - TAB 1
recipient” of said beverages. However, Dram Shop Defendants were not authorized to sell hard

liquor at PPI’s Addison, Texas location.

        77.     To the extent that the Dram Shop Defendants did not hold Texas Alcoholic

Beverage Commission licenses for the sale or service of alcoholic beverages on or about April

26, 2011, Plaintiff alternatively alleges that the Dram Shop Defendants did not have said licenses

yet still sold Plaintiff, an 18 year-old “adult receipt”, alcoholic beverages.

        78.     After the Dram Shop Defendants provided the alcoholic beverages to Plaintiff, it

was apparent, or readily became apparent, to the Dram Shop Defendants that Plaintiff was

obviously intoxicated.

        79.     Plaintiff’s intoxication—as a result of the Dram Shop Defendants’ acts or

omissions—was one of the proximate causes of the injuries incurred and the damages alleged by

Plaintiff herein.

COUNT 8: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS [ALTERNATIVE REMEDY]

        80.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 79 of Plaintiff’s Petition.

        81.     As an alternative remedy to Plaintiff’s claims detailed in this Petition at Section

(VI)(Count 1—Count 7), Plaintiff alleges that no alternative cause of action would provide

Plaintiff with a remedy for the severe emotional distress incurred by Plaintiff which was

proximately caused by Defendants’ tortious conduct.

        82.     Plaintiff—an individual—was and is a victim of Defendants’ intentional or

reckless actions that were calculated to cause severe emotional distress to Plaintiff.

        83.     Defendants’ intentional or reckless actions towards Plaintiff were extreme and

outrageous and, ultimately, proximately caused Plaintiff to suffer severe emotional distress.




PLAINTIFF’S THIRD AMENDED PETITION                                                       PAGE 18 OF 24

                                      MANDAMUS RECORD - TAB 1
COUNT 9: PARTICIPATORY LIABILITY—AIDING AND ABETTING AND CONCERT OF ACTION

       84.      Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 83 of Plaintiff’s Petition.

       85.     Among the Defendants was a primary actor, or primary actors, who committed an

underlying tort, or torts, against Plaintiff. Defendants had knowledge that the primary actor’s

conduct constituted a tort and Defendants gave the primary actor assistance, substantial

assistance, and/or encouragement to commit the tort against Plaintiff. Defendants’ assistance,

substantial assistance, and/or encouragement was a substantial factor in causing the tort to be

completed and a substantial factor in the damages incurred by Plaintiff as alleged herein.

       86.     Alternatively, Defendants’ own conduct—separate and apart from the primary

actor—was a breach of duty to Plaintiff and a substantial factor in causing Plaintiff’s injuries.

       87.     Due to Defendants’ joint assistance, encouragement, aiding and abetting, and/or

concert of action, Plaintiff alleges that Defendants should be held jointly and severally

responsible for the whole of damages incurred by Plaintiff.

COUNT 10: PARTICIPATORY LIABILITY—CONSPIRACY

       88.      Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 87 of Plaintiff’s Petition.

       89.      As fully described in this Petition, Defendants are, and were, individuals or

individual entities that acted together as a combination of two or more individuals or entities.

       90.     Throughout Defendants’ interactions with Plaintiff on or about April 26, 2011, the

object of Defendants’ combination was to accomplish an unlawful purpose and/or a lawful

purpose by unlawful means.

       91.     Defendants had a meeting of the minds on the object or course of action of its




PLAINTIFF’S THIRD AMENDED PETITION                                                     PAGE 19 OF 24

                                      MANDAMUS RECORD - TAB 1
conspiracy, and at least one Defendant committed an unlawful, overt act in furtherance of

Defendants’ object or course of action.

       92.      Plaintiff suffered the damages alleged herein as a proximate result of Defendants’

wrongful act or acts.

COUNT 11: EXEMPLARY DAMAGES

       93.      Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 92 of Plaintiff’s Original Petition.

       94.      Defendants’ tortious conduct was malicious, fraudulent, and/or grossly negligent.

       95.      Defendants’ malicious, fraudulent, and/or grossly negligent was carried out by

Defendants personally, through Defendants’ authorized agents, managers, officers, directors,

vice-principals, and/or principals of the Defendants who were acting within the course and scope

of their agency, employment, partnership, and/or joint venture.       Alternatively, Defendants’

malicious, fraudulent, and/or grossly negligent conduct was subsequently approved by or ratified

by Defendants.

       96.     Defendants intentionally breached the legal duties it owed Plaintiff such that it

could take undue advantage of Plaintiff and/or otherwise maliciously treat Plaintiff. The acts or

omissions of Defendants, when viewed objectively from the Defendants’ standpoint, involved an

extreme degree of risk when considering the probability and magnitude of the potential harm to

Plaintiff and others.

       97.     Additionally, Defendants had actual, subjective awareness of the risk to Plaintiff

and others but proceeded anyway with a conscience indifference to the rights, safety, or welfare

of Plaintiff and others.

        98.     Defendants’ conduct was performed and/or designed with a specific intent to




PLAINTIFF’S THIRD AMENDED PETITION                                                   PAGE 20 OF 24

                                     MANDAMUS RECORD - TAB 1
cause substantial injury or harm to Plaintiff. As alleged herein, Defendants’ conduct is an

example of why punitive damages exist, and Plaintiff alleges that Defendants’ conduct rises to

the level warranting the imposition of exemplary damages against Defendants at trial.

                                               VII.
                                             DAMAGES

       99.      Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 1

through 98 of Plaintiff’s Petition.

       100.     Plaintiff has incurred significant damages due to Defendants' criminal, tortious,

and outrageous conduct. Plaintiff seeks all losses sustained as a natural, probable, foreseeable,

and/or proximate result of Defendants' wrongful conduct, including:

             a. General damages;

             b. Actual damages;

             c. Physical pain and suffering incurred in the past and future;

             d. Mental anguish incurred in the past and future;

             e. Disfigurement incurred in the past and future;

             f. Physical impairment incurred in the past and future;

             g. Medical expenses incurred in the past and future;

             h. Loss of earning capacity incurred in the past and future;

             i. Lost wages incurred in the past and future;

             j. All reasonable and necessary attorneys' fees that Plaintiff is forced to incur

pursuant to Texas common law and equity;

             k. Exemplary damages;

             l. Costs of court;

             m. Pre-judgment interest;



PLAINTIFF’S THIRD AMENDED PETITION                                                  PAGE 21 OF 24

                                      MANDAMUS RECORD - TAB 1
           n. Post-judgment interest; and

           o. All other relief, in law and in equity, to which Plaintiff may be justly entitled.

                                             VIII.
                                        DEMAND FOR JURY

       101.    Plaintiff demands a jury trial and tenders the appropriate fee.

                                              IX.
                                    REQUEST FOR DISCLOSURE

       102.    Plaintiff hereby demands that all Defendants make the disclosures, within the

timeframe provided therein, required by TEX. R. CIV. P. 194(a)-(l)

                                                X.
                                              PRAYER

       103.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

cited to appear and answer herein. Plaintiff further prays that, upon trial by jury, she have

judgment against Defendants for the damages alleged herein, as well as all other relief, in law

and in equity, to which Plaintiff may prove herself to be justly entitled.




PLAINTIFF’S THIRD AMENDED PETITION                                                     PAGE 22 OF 24

                                     MANDAMUS RECORD - TAB 1
                                        Respectfully submitted,



                                        ___________________________________
            ROYCE WEST                  G. MICHAEL GRUBER
            State Bar No. 21206800      State Bar No. 08555400
            royce.w@westllp.com         mgruber@ghjhlaw.com
            VERETTA FRAZIER             ERIC POLICASTRO
            State Bar No. 00793264      State Bar No. 24068809
            veretta.f@westllp.com       epolicastro@ghjhlaw.com
            NIGEL REDMOND               TREY CRAWFORD
            State Bar No. 24058852      State Bar No. 24059623
            nigel.r@westllp.com         tcrawford@ghjhlaw.com
            WEST & ASSOCIATES, L.L.P.   GRUBER HURST JOHANSEN HAIL SHANK LLP
            P.O. Box 3960               1445 Ross Avenue, Suite 2500
            Dallas, Texas 75208-1260    Dallas, Texas 75202
            Ofc.: (214) 941-1881        214.855.6800 (main)
            Fax: (214) 941-1399         214.855.6808 (facsimile)

                                        ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S THIRD AMENDED PETITION                                 PAGE 23 OF 24

                            MANDAMUS RECORD - TAB 1
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, pursuant to TEX. R. CIV. P. 21, 21a, a true and
correct copy of the foregoing was filed on November 25, 2013 and was served on November 25,
2013 to the following individuals:
Via Facsimile                                Via Facsimile

Hyatt Hotels Corporation                     Post Properties, Inc.
Hyatt House Franchising, LLC                 Post Addison Circle Limited Partnership
Island Hospitality Management, Inc.
Ink Acquisition, LLC                         Randy Nelson
Ink Acquisition II, LLC                      Thompson Coe Cousins & Irons, LLP
Ink Acquisition III, LLC                     Facsimile: (214) 871-8209
Ink Lessee, LLC
Ink Lessee Holding, LLC
Grand Prix Floating Lessee, LLC
Chatham Lodging, LP
Chatham TRS Holding, Inc.
Jeffrey H. Fisher

Ramona Martinez
Cobb Martinez Woodward PLLC
Facsimile: (214) 220-5252
Via Facsimile                                Via Certified Mail, Return Receipt Requested

Ajredin “Danny” Deari                        Dritan Kreka, pro se
Pastazios Pizza, Inc.
                                             5549 Big River Drive
Samuel H. Johnson                            The Colony, Texas 75056
Johnson Broome, P.C.
Facsimile: (972) 584-6054
Via Facsimile

Royce West
Nigel Redmond
WEST & ASSOCIATES, L.L.P.
Fax: (214) 941-1399




                                               _______________________________________
                                               Eric Policastro


PLAINTIFF’S THIRD AMENDED PETITION                                               PAGE 24 OF 24

                                     MANDAMUS RECORD - TAB 1
                                                                                                                                      FILED
                                                                                                                         DALLAS COUNTY
                                                                                                                      3/31/2014 5:09:10 PM
                                                                                                                      GARY FITZSIMMONS
                                                                                                                           DISTRICT CLERK




                                             C A U S E NO. DC-13-04564-L

JANE DOE                                                         §              IN THE DISTRICT COURT
                                                                 §
VS.

AJREDIN "DANNY" DEARI; D M T AN
K R E K A ; PASTAZIOS P I Z Z A , I N C . ;
ISLAND HOSPITALITY MANAGE-
M E N T , INC.; H Y A T T HOTELS                                 §
C O R P O R A T I O N ; H Y A T T HOUSE                          §
FRANCHISING, L L C ; GRAND PRIX                                                 D A L L A S COUNTY, T E X A S
F L O A TING L E S S E E , L L C ; I N K
ACQUISITION, L L C ; I N K                                       §
ACQUISITION II, L L C ; INK                                      §
A C Q U I S I T I O N I I I , L L C ; INK L E S S E E ,          §
L L C ; I N K L E S S E E HOLDING, L L C ;                       §
C H A T H A M TRS H O L D I N G , I N C . ;                      §
C H A T H A M L O D G I N G , L P ; JEFFREY                      §
H . F I S H E R , Individually; P O S T
                                                                                       r d
PROPERTIES, INC.; and D O E S 1-25                                               193         JUDICIAL DISTRICT

                                    DEFENDANT ISLAND HOSPITALITY

                      M A N A G E M E N T , INC.'S SECOND A M E N D E D A N S W E R

T O T H E H O N O R A B L E J U D G E O F SAID C O U R T :

          COMES N O W ,             Island Hospitality Management, Inc. ("Defendant"), one                       of   the

Defendants in the above-entitled and numbered cause, and files its Second Amended Answer,

and would respectfully show the Court as follows:

                                                                     I.
                                                   GENERAL DENIAL

          Defendant generally denies the allegations contained in Plaintiffs live petition, demands

strict proof thereof, and says this is a matter for jury decision. Defendant further demands a trial

by jury.




D E F E N D A N T ISLAND H O S P I T A L I T Y M A N A G E M E N T , INC.'S SECOND AMENDED A N S W E R           PAGEI
Document #117603




                                           MANDAMUS RECORD - TAB 2
                                                       II.

                                      A F F I R M A T I V E DEFENSES

         Defendant asserts the following affirmative and other defenses:

                   a. Plaintiffs own acts or omissions caused or contributed to Plaintiffs injury.

                   b. Plaintiff failed to mitigate her damages.

                   c. Plaintiffs claims are barred under the doctrines of sole proximate cause, new

                        and independent cause, and/or intervening cause.

                   d. Plaintiffs claims are barred because Plaintiff consented to the alleged conduct

                        of one or more of the defendants.

                   e. Plaintiffs claims are barred because Defendant is not a responsible party.

                   f.   Plaintiffs claim for intentional infliction of emotional distress is barred

                        because Plaintiff has the right to recover, if at all, under an alternative tort.

                   g. Plaintiffs claims are barred as a result of discharge in bankruptcy and/or

                        entity restructuring.

                   h. Pleading further, Defendant would show that the incident in question and the

                        damages alleged by Plaintiff, i f any, were caused, solely or partially, or

                        proximately caused by the fault or negligence of some person or third party

                        over whom Defendant had no right of nor actual control nor legal

                        responsibility.

                   i.   Pleading further, Defendant would show the incident in question and the

                        damages alleged by Plaintiff were the result of the negligence                 and/or

                        intentional acts of third party criminals whom this Defendant had no actual or

                        legal right to control.     In this regard, Defendant would show that such

                        negligence and/or       intentional acts were the sole proximate cause, or



D E F E N D A N T ISLAND HOSPITALITY MANAGEMENT, INC.'S S E C O N D AMENDED ANSWER                     PAGE 2
Document #117603




                                      MANDAMUS RECORD - TAB 2
                         alternatively, the new, independent, and/or intervening cause of the incident in

                         question and damages suffered.

                   j.    Defendant asserts its right to have evidence regarding lost wage, loss of

                         earning capacity, loss of pecuniary value or loss of inheritance limited

                         pursuant to T E X . C I V . PRAC. & R E M . CODE § 18.091. Further, Defendant

                         asserts its right to have the jury instructed whether such damages are subject

                         to federal or state income tax.

                   k. Defendant asserts its right to have evidence regarding the amount billed

                         and/or written off for medical expenses excluded pursuant to T E X . Civ. PRAC.

                         & R E M . CODE § 4 1 . 0 1 0 5 .

                    1.   Defendant further pleads it cannot be held to answer for punitive or exemplary

                         damages for acts or omissions of any employee or agent.

                    m. Defendant would show that its liability is limited by the provisions of Chapter

                         41 of the T E X . C I V . PRAC. & R E M . CODE; and any award of punitive damages

                         is barred to the extent it is inconsistent with the standards and limitations set

                         forth in BMW of North Am, Inc. v. Gore, 517 U.S. 559 (1996); and State Farm

                         Mutual     Automobile        Ins.   Co. v. Campbell,   123 S. Ct. 1513 (2003).

                         Consideration of any punitive damages in this civil action violates the due

                         process clause of the Fifth and Fourteenth Amendments of the U.S.

                         Constitution.      An award of punitive damages is a punishment and a quasi-

                         criminal sanction for which Defendant is not afforded specific procedural

                         safeguards prescribed by the Fourth, Fifth and Sixth Amendments to the U.S.




DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.'S SECOND AMENDED ANSWER                                PAGE 3
Document #117603




                                          MANDAMUS RECORD - TAB 2
                      Constitution. A n award of punitive damages violates Article 1, Sections 3, 13,

                      and 19 of the Texas Constitution,

                   n. Pleading further, Defendant states it is entitled under TEX. Civ. PRAC. & R E M .

                      CODE Chapter 41 to a limitation on the amount o f recovery of exemplary

                      damages pursuant to statute,

                   o. By way of further answer, i f same be necessary, Defendant affirmatively

                       pleads there can be no award of exemplary damages against Defendant

                       because of the criminal acts of another pursuant to § 41.005 of the T E X . Civ.

                       PRAC. & R E M . CODE.


                   p. Defendant asserts its right to proportionate responsibility, contribution,

                       comparative fault, indemnity and/or credit pursuant to Chapters 32 and 33 of

                       the T E X . C I V . PRAC. & R E M . CODE.


                                                         III.

                                           PRAYER FOR RELIEF

         W H E R E F O R E , P R E M I S E S C O N S I D E R E D , Defendant prays that upon final hearing

hereof, Plaintiff take nothing by this suit, that Defendant recover its costs, and that Defendant

have such other and further relief, both at law and in equity, to which Defendant may be justly

entitled.




D E F E N D A N T ISLAND H O S P I T A L I T Y MANAGEMENT, INC.'S SECOND AMENDED ANSWER            PAGE 4
Document #117603




                                      MANDAMUS RECORD - TAB 2
                                                   - !




                                                         Respectfully submitted,

                                                         COBB M A R T I N E Z W O O D W A R D PLLC
                                                         1700 Pacific Avenue, Suite 3100
                                                         Dallas, TX 75201
                                                         (214) 220-5202 (direct phone)
                                                         (214) 220-5252 (direct fax)




                                                         By:
                                                               R A M ON A M A R T I N E Z
                                                               Texas Bar No. 13144010
                                                               email: miartinezioicobbmartinez.com
                                                               M A T T H E W E. L A S T
                                                               Texas Bar No. 24054910
                                                               email: mlast@cobbma.rtinez.com

                                                         ATTORNEYS FOR DEFENDANT
                                                         ISLAND HOSPITALITY MANAGEMENT,
                                                         INC.




D E F E N D A N T ISLAND H O S P I T A L I T Y MANAGEMENT, INC.'S SECOND AMENDED ANSWER              PAGES
Document #117603




                                     MANDAMUS RECORD - TAB 2
                                           C E R T I F I C A T E O F SERVICE

       I hereby certify that a true and correct copy of this document has been forwarded to the
following counsel of record either by telefax, electronic mail, certified mail, return receipt
                                                               st
requested, and/or regular U.S. mail on this 3 1 day o f March, 2014:

         Eric Policastro                                              Royce West
         Gruber Hurst Johansen Hail Shank                             West & Associates
         1445 Ross Avenue, Suite 2500                                 P.O. Box 3960
         Dallas, T X 75202-2711                                       Dallas. I X 75208-1260
         fax: 214.855.6808                                            fax: 214.941.1399
         Attorney for Plaintiff                                       Attorney for Plaintiff

         Samuel H . Johnson
         Johnson Broome, PC
         2591 Dallas Parkway, Suite 300
         Frisco, TX 75034
         fax: 972.584.6054
         Attorney for Defendants Deari &
         Pastazios Pizza

         Lisa A. Songy
         Shannon Gracey Rat HIT & Miller
         Bank of America Plaza
         901 Main Street, Suite 4600
         Dallas, T X 75202
         fax: 214.245.3097
         Attorney for Defendant Kreka




                                                                    RAMONA MARTINEZ
                                                                    M A T T H E W E. L A S T




D E F E N D A N T ISLAND H O S P I T A L I T Y M A N A G E M E N T , INC.'S SECOND A M E N D E D ANSWER   PAGE 6
Document #117603




                                           MANDAMUS RECORD - TAB 2
  DC-13-04564
  AAMD
. A M E N D E D A N S W E R - A M E N D E D OENERAI
  384987




                                                                    C A U S E NO. DC-13-04564
                                                                                                                 FILED
                                                                                                            i 3 NOV 26 PH 2s 5 2
              JANE DOE,                                                         §
                                                                                §                                         IONS
                             Plaintiff                                          §           IN T H E :
                                                                                                                          ;¥AS
              v.                                                                §
                                                                                                                     ^SfCEPUTY*
                                                                                §
              AJREDIN " D A N N Y " DEARI, DRITAN                               §
              K R E K A , P A S T A Z I O S PIZZA, INC.,                        §
               ISLAND H O S P I T A L I T Y                                     §
               M A N A G E M E N T , INC., H Y A T T H O T E L S                §
               CORPORATION, H Y A T T                         HOUSE             §           193   R D
                                                                                                        JUDICIAL DISTRICT
               F R A N C H I S I N G , L . L . C . , GRAND P R I X              §
               FLOATING LESSEE, L L C , INK                                     §
               A C Q U I S I T I O N , L L C , INK                              §
               A C Q U I S I T I O N II, L L C , I N K                          §
               A C Q U I S I T I O N III, L L C , INK           LESSEE,         §
               L L C , INK L E S S E E H O L D I N G , L L C ,                  §
               C H A T H A M T R S H O L D I N G , INC.,                        §
               C H A T H A M L O D G I N G , L.P., J E F F R E Y                §           DALLAS COUNTY, TEXAS
               H. F I S H E R , I N D I V I D U A L L Y , POST                  §
               ADDISON C I R C L E L I M I T E D                                §
               P A R T N E R S H I P , AND D O E S 1-25,                        §
                         Defendants.

                                                       DEFENDANTS' SECOND A M E N D E D                 ANSWER

                TO THE HONORABLE JUDGE OF SAID COURT:


                             N O W COME Defendants, POST ADDISON CIRCLE L I M I T E D PARTNERSHIP and

                POST PROPERTIES, INC. (hereinafter collectively referred to as "Defendants") file this their

                 Second Amended Answer to Plaintiffs Petition, and would respectfully show the Court as

                follows:


                                                                       I. GENERAL DENIAL


                             Defendants, POST                  ADDISON      CIRCLE L I M I T E D        PARTNERSHIP and      POST

                PROPERTIES, INC., assert a general denial as authorized by Rule 9 2 o f the T E X A S R U L E S O F

                 CIVIL PROCEDURE,                     and Defendants respectfully request that Plaintiff be required to prove the



                 DEFENDANTS' SECOND AMENDED                          ANSWER                                                PAGE 1
                1938033
                08463.016




                                                                  MANDAMUS RECORD - TAB 3
charges and allegations made against POST ADDISON CIRCLE L I M I T E D PARTNERSHIP

and POST PROPERTIES, INC. by a preponderance o f the evidence as is required by the

Constitution and Laws of the State of Texas.




                                            II. AFFIRMATIVE DEFENSES


            Defendants specifically plead that on the occasion i n question. Jane Doe failed to exercise

ordinary care for her own safety and, such failure constitutes negligence which was a proximate,

producing, contributing, or sole proximate cause of the alleged damages, i f any, Plaintiff alleges

to have suffered.

            Defendants specifically plead that Plaintiffs claims are barred in whole or in part, or should

be reduced, due to the negligence and comparative responsibility of Jane Doe.

            Defendants specifically plead that Plaintiffs alleged damages are the result of an

intervening, superseding, or new and independent cause for which these Defendants have no

responsibility.

            Defendants specifically plead that Plaintiff failed to mitigate her damages, i f any.

            Defendants plead that any injuries, damages, or disabilities claimed or complained of by

Plaintiff are the result, in whole or i n part, of pre-existing conditions or disabilities.

            Defendants specifically plead that pursuant to Civ. Prac. Rem. Code § 4 1 . 0 1 0 5 , in

addition to any other limitation under law, recovery o f medical or health care expenses incurred

is limited to the amount actually paid or incurred by or on behalf of the Plaintiff.

            Pursuant to § 18.091 of the T E X A S C I V I L P R A C T I C E & R E M E D I E S C O D E , to the extent that

the Plaintiff seeks recovery for loss o f earnings and/or loss of earning capacity, then the

Defendants would show that the Plaintiff must present evidence to prove the loss in the form of a




DEFENDANTS' SECOND AMENDED ANSWER                                                                               PAGE 2
1938033
08463,016




                                          MANDAMUS RECORD - TAB 3
net loss after reduction for income tax payments or unpaid tax liability pursuant to any federal

income tax law.

             Defendants invoke their statutory and common law rights to contribution, indemnity and/or

proportionate responsibility, including, but not limited to that under Chapters 32 and 33 of the Tex.

Civ. Prac. & Rem. Code against all co-Defendants.            In the unlikely event that one or more

Defendants is found liable or settles with Plaintiff, Defendants pray for judgment for contribution,

indemnity, offset, credit, and/or proportionate responsibility from any and all such co-Defendants.

             Defendants specifically plead that Defendant Post Properties, Inc. can not be held liable

in the capacity that it has been sued.

             Defendants further plead that they cannot be liable under the Texas Dram Shop Act as

they are not "providers" pursuant to T . A . B . C §2.03, 2.01.

             Defendants plead that there can be no award o f exemplary damages against Defendants

because of the criminal acts o f another pursuant to § 41.005 o f the T E X A S C I V I L P R A C T I C E &

REMEDIES CODE.


             By way of further affirmative defense, Defendants would show that the claims made against

them for exemplary and/or punitive damages are in violation of the Fifth, Eighth, and Fourteenth

Amendments to the United States Constitution, and Article 1, Sections 3 and 19 of the Texas

Constitution, in that such claims made are arbitrary, unreasonable and in violation of Defendants'

right to due process of law and equal protection of law.

             Defendants specifically deny that Plaintiff is entitled to recover punitive or exemplary

damages herein on the grounds that the imposition of punitive damages as sought by Plaintiff

would be fundamentally unfair and Defendants would show that no legal basis or facts are




 DEFENDANTS' SECOND AMENDED ANSWER                                                                 PAGE 3
 1938033
 08463.016




                                     MANDAMUS RECORD - TAB 3
alleged that would allow punitive damages against Defendants herein; and i f not dismissed

Defendants request a bifurcated trial on this issue.

            Defendants deny that they are liable to Plaintiff for any amount of money whatsoever and

challenge the allegations of punitive damages as wholly unjustified and unconstitutional, and

further says that in any event, the recovery of exemplary damages herein is limited by law,

pursuant to Section 41.001, et. seq., as contained in Chapter 41 of the Texas Civil Practices &

Remedies Code.




                                          III.   CROSS-CLAIM


            In her petition, Plaintiff alleges that Defendants Ajredin "Danny" Deari ("Deari") and

Dritan Kreka ("Kreka") served her alcohol at Pastazio's Pizza and that subsequently, Deari

sexually assaulted Plaintiff and that Kreka aided and abetted Deari.           Based on Plaintiffs

allegations, Defendants Cross-Claim against Defendants Ajredin "Danny" Deari and Dritan Kreka

for statutory and common law contribution, including, but not limited to, contribution under

Chapters 32 and 33 of the Tex. Civ. Prac. & Rem. Code.

            In the unlikely event that Defendants are held liable, Defendants POST A D D I S O N

CIRCLE L I M I T E D PARTNERSHIP and POST PROPERTIES, INC. assert that they are entitled

to contribution from Deari and Kreka by reason of their negligence and/or intentional acts.

Furthermore, Defendants specifically assert that the negligence and/or intentional conduct of Deari

and Kreka was a sole and proximate cause or the producing cause of any damages to Plaintiff.

            Finally, while Deari and Kreka are currently Defendants to the present suit, Defendants

request that the jury be allowed to assess a percentage of responsibility to Deari and Kreka




DEFENDANTS' SECOND AMENDED ANSWER                                                            PAGE 4
1938033
08463.016




                                    MANDAMUS RECORD - TAB 3
pursuant, to   TEX.   Civ.   PRAC. & R E M . C O D E ANN.    § 33.003(4)     i f they are not parties to this lawsuit

at the time of trial.




                                                   IV.      PRAYER


             WHEREFORE, PREMISES CONSIDERED, Defendants, POST ADDISON CIRCLE

L I M I T E D PARTNERSHIP and POST PROPERTIES, INC. pray that Plaintiff recover nothing

of and from these Defendants, and that they receive all costs of Court and such other and further

relief, both at law and in equity, to which they may show themselves to be justly entitled.

                                                         Respectfully submitted,

                                                         THOMPSON, COE, COUSINS & IRONS, L.L.P.




                                                                State Bar No. 1 4 9 0 4 8 0 0                    ZioH^Z^
                                                                Sarah L. Rogers
                                                                State Bar No. 2 4 0 4 6 2 3 9
                                                                              TH
                                                         7 0 0 N . Pearl, 25 Floor
                                                         Dallas, Texas 7 5 2 0 1
                                                         Telephone: ( 2 1 4 ) 8 7 1 - 8 2 2 8
                                                         Telecopy: ( 2 1 4 ) 8 7 1 - 8 2 0 9
                                                         E-Mail: rnelson@thompsoncoe.com

                                                         ATTORNEYS    FOR D E F E N D A N T S POST
                                                         ADDISON C I R C L E L I M I T E D P A R T N E R S H I P
                                                         AND P O S T P R O P E R T I E S ,      INC.




 DEFENDANTS' SECOND AMENDED ANSWER                                                                           PAGE 5
 1938033
 08463.016



                                        MANDAMUS RECORD - TAB 3
                              CERTIFICATE OF        SERVICE


        The undersigned hereby certifies     on the 25th day of November, 2013, a true and
correct copy of the foregoing document       been served on all known counsel of record by
facsimile and/or certified mail.
                                               Royce West
Eric Policastro                                Veretta Frazier
Trey Crawford                                  Nigel Redmond
Gruber Hurst Johansen Hail Shank, LLP          West & Associates, LLP
1445 Ross Avenue, Suite 2500                   P.O. Box 3960
Dallas, Texas 75202                            Dallas, Texas 75208-1260
214-855-6800                                   Attorneys for Plaintiff
214-855-6808 (Fax)
Attorneys for Plaintiff
                                               Ramona Martinez
Dritan Kreka                                   Cobb Martinez Woodward PLLC
5549 Big River Drive                           1700 Pacific Avenue, Suite 3100
The Colony, Texas 75056                        Dallas, Texas 75201
Defendant                                      214-220-5200
                                               214-220-5252 (Fax)
Samuel H . Johnson                             Attorney for Defendants, Hyatt House
Johnson Broome, PC                             Franchising, L L C , Island Hospitality
John S. Kenefick                               Management, Inc., Ink Acquisition, L L C ,
Jason M . Jung                                 Ink Acquisition I I , L L C , Ink Acquisition I I I ,
2591 Dallas Parkway, Suite 300                 L L C , Ink Lessee, L L C , Ink Lessee Holding,
Frisco, Texas 75074                            L L C , Grand Prix Floating Lessee, L L C ,
972-918-5274                                   Chatham Lodging, L P , Chatham TRS
972-584-6054 (Fax)                             Holding, Inc., Jeffrey H . Fisher, and
Attorneys f o r Defendant, Ajredin "Danny"     Hyatt Hotels Corporation
Deari and Pastazios Pizza, Inc.




                                                  Sarah L . Rogers




DEFENDANTS' SECOND AMENDED ANSWER                                                          PAGE 6
1938033
08463.016



                               MANDAMUS RECORD - TAB 3
                                    CAUSE NO. DC-13-04564-L

JANE DOE                                           §           IN THE DISTRICT COURT
                                                   §
VS.                                                §
                                                   §
AJREDIN “DANNY” DEARI; DRITAN                      §
KREKA; PASTAZIOS PIZZA, INC.;                      §
ISLAND HOSPITALITY MANAGE-                         §
MENT, INC.; HYATT HOTELS                           §
CORPORATION; HYATT HOUSE                           §
FRANCHISING, LLC; GRAND PRIX                       §           DALLAS COUNTY, TEXAS
FLOATING LESSEE, LLC; INK                          §
ACQUISITION, LLC; INK                              §
ACQUISITION II, LLC; INK                           §
ACQUISITION III, LLC; INK LESSEE,                  §
LLC; INK LESSEE HOLDING, LLC;                      §
CHATHAM TRS HOLDING, INC.;                         §
CHATHAM LODGING, LP; JEFFREY                       §
H. FISHER, Individually; POST                      §
PROPERTIES, INC.; and DOES 1-25                    §           193RD JUDICIAL DISTRICT

                   DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
                        MOTION TO EXAMINE PLAINTIFF JANE DOE

          Defendant Island Hospitality Management, Inc. (“Defendant”) files this Motion to

Examine Plaintiff Jane Doe, as follows:

                                             I. Background

     1. Plaintiff has sued Defendant for, among other things, mental anguish and psychological-

          related damages are a result of an alleged sexual assault.

     2. In support of her claims, Plaintiff retained a psychologist as a testifying expert, Dr.

          William Flynn.

     3. Dr. Flynn was deposed on December 19, 2014. At the deposition, Dr. Flynn testified that

          he conducted a psychological examination of Plaintiff, and that his opinions were based

          upon and in reliance upon the examination. Dr. Flynn has produced records from the

          psychological examination.


DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
MOTION TO EXAMINE PLAINTIFF JANE DOE                                                       PAGE 1
Document #132535


                                       MANDAMUS RECORD - TAB 4
     4. On January 16, 2015, Defendant designated Dr. Lisa Clayton as a testifying expert, to

          testify in response to Dr. Flynn. Dr. Clayton has requested that she, like Dr. Flynn, be

          able to examine Plaintiff to develop her expert opinions.

     5. On January 21, 2015, after a hearing on a Motion to Compel the Deposition of John

          Harris, Plaintiff’s security expert, Defendant asked Plaintiff for dates on which Dr.

          Clayton could examine Plaintiff. Plaintiff’s counsel seemed opposed to the request, but

          did not give a definitive answer.

     6. After that date and after additional requests, Plaintiff’s counsel has refused to make

          Plaintiff available for an examination by Dr. Clayton. Plaintiff is taking the position that

          discovery closed on June, 9, 2014. Plaintiff’s position is inconsistent with the fact that

          (a) Plaintiff’s expert Dr. Flynn examined Plaintiff in August 2014, after the alleged close

          of discovery, (b) the Court has ruled that certain expert discovery and designation periods

          are ongoing, given the circumstances of the case, including the deposition of Plaintiff’s

          expert John Harris (now scheduled for March), (c) Defendant’s designation of Dr.

          Clayton was not due until January 18, 2015, and (d) Plaintiff’s made a request in January

          2015 under Rule 196 to inspect the hotel premises, and Plaintiff conducted that discovery

          on February 4, 2015.

                                      II. Arguments and Authorities

     7. The court may order the mental examination of a party or person under the party’s

          control if the movant shows good cause and any of the following:

               a. The party’s mental condition is in controversy (Tex. R. Civ. P. 204.1(c)(1));

               b. The party has designated a psychologist as a testifying expert (Tex. R. Civ. P.

                   204.1(c)(2)); or



DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
MOTION TO EXAMINE PLAINTIFF JANE DOE                                                              PAGE 2
Document #132535

                                       MANDAMUS RECORD - TAB 4
               c. The party has disclosed a psychologist’s records for possible use at trial (Tex. R.

                   Civ. P. 204.1(c)(2)).

     8. Here, there is good cause for the Court to order the psychological examination of Plaintiff

          because the examination is relevant to the case. Coates v. Whittington, 758 S.W.2d 749,

          753 (Tex. 1988). Specifically:

               a. Plaintiff has a claim in controversy for mental anguish;

               b. Plaintiff has designated a psychologist as a testifying expert;

               c. Plaintiff has disclosed psychology records for possible use at trial; and

               d. Plaintiff’s testifying psychologist expert was afforded an opportunity to conduct a

                   mental examination and, thus, Plaintiff would have an unfair advantage and

                   Defendant would be prejudiced if Defendant’s expert did not have the same

                   opportunity as Plaintiff’s expert. It is not possible for Defendant to obtain the

                   information that would result from the examination through less intrusive means.

                   Coates, 758 S.W.2d at 753.

     9. Plaintiff’s position that discovery is closed is inconsistent with the following:

          (a) Plaintiff’s expert Dr. Flynn examined Plaintiff in August 2014, after the alleged close

          of discovery,

          (b) the Court has ruled that certain expert discovery and designation periods are ongoing,

          given the circumstances of the case, including the deposition of Plaintiff’s expert John

          Harris (now scheduled for March),

          (c) Defendant’s designation of Dr. Clayton was not due until January 18, 2015, and

          (d) Plaintiff’s made a request in January 2015 under Rule 196 to inspect the hotel

          premises, and Plaintiff conducted that discovery on February 4, 2015. Defendant was



DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
MOTION TO EXAMINE PLAINTIFF JANE DOE                                                           PAGE 3
Document #132535

                                           MANDAMUS RECORD - TAB 4
          cooperative in facilitating the inspection and allowing the parties to conduct discovery

          without court intervention, but Plaintiff is refusing to do the same.

          For those reasons, among others, limited expert discovery is ongoing. Further, Plaintiff

          should be estopped from arguing all discovery closed and/or waived that argument when

          Plaintiff engaged in the above inconsistent acts.

                                          III.    Conclusion

          WHEREFORE, PREMISES CONSIDERED Defendant requests that the Court grant this

Motion to Examine Plaintiff, order Plaintiff to be produced for a psychological examination

conducted by Dr. Lisa Clayton, and grant such further and additional relief to which Defendant

may be entitled.

                                                   Respectfully submitted,

                                                   COBB MARTINEZ WOODWARD PLLC
                                                   1700 Pacific Avenue, Suite 3100
                                                   Dallas, TX 75201
                                                   (214) 220-5202 (direct phone)
                                                   (214) 220-5252 (direct fax)


                                                   By: _____________________________________
                                                         RAMONA MARTINEZ
                                                         Texas Bar No. 13144010
                                                         email: rmartinez@cobbmartinez.com
                                                         DAVID S. DENTON
                                                         Texas Bar No. 24036471
                                                         email: ddenton@cobbmartinez.com
                                                         MATTHEW E. LAST
                                                         Texas Bar No. 24054910
                                                         email: mlast@cobbmartinez.com

                                                   ATTORNEYS FOR DEFENDANT ISLAND
                                                   HOSPITALITY MANAGEMENT, INC.




DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
MOTION TO EXAMINE PLAINTIFF JANE DOE                                                        PAGE 4
Document #132535

                                       MANDAMUS RECORD - TAB 4
                               CERTIFICATE OF CONFERENCE

       Counsel for movant and counsel for respondent have personally conducted a conference
at which there was a substantive discussion of every item presented to the Court in this motion
and despite best efforts the counsel have not been able to resolve those matters presented:

          Certified to the 6th day of February, 2015 by


                                                /s/ David S. Denton
                                                  RAMONA MARTINEZ
                                                  DAVID S. DENTION
                                                  MATTHEW E. LAST

                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this document has been forwarded to the
following counsel of record by e-service, email, certified mail, return receipt requested, and/or
regular U.S. mail on this 6th day of February, 2015:

          Eric Policastro                            Dritan Kreka
          Gruber Hurst Johansen Hail Shank           5549 Big River Drive
          1445 Ross Avenue, Suite 2500               The Colony, TX 75056
          Dallas, TX 75202-2711                      Defendant Kreka
          fax: 214.855.6808
          Attorney for Plaintiff

          Samuel H. Johnson                          Randy A. Nelson
          Johnson Broome, PC                         Thompson Coe Cousins & Irons
          2591 Dallas Parkway, Suite 300             700 North Pearl Street
          Frisco, TX 75034                           25th Floor – Plaza of the Americas
          fax: 972.584.6054                          Dallas, TX 75201
          Attorney for Defendants Deari &            Attorney for Post Properties
          Pastazios Pizza




                                                 RAMONA MARTINEZ
                                                 MATTHEW E. LAST




DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
MOTION TO EXAMINE PLAINTIFF JANE DOE                                                      PAGE 5
Document #132535

                                      MANDAMUS RECORD - TAB 4
                                                                                                                      FILED
                                                                                                          DALLAS COUNTY
                                                                                                       3/24/2015 9:03:39 PM
                                                                                                              FELICIA PITRE
                                                                                                            DISTRICT CLERK



                                     Cause Number: DC-13-04564
 JANE DOE,                                              §    IN THE DISTRICT COURT
                                                        §
             Plaintiff,                                 §
                                                        §
 v.                                                     §    193rd JUDICIAL DISTRICT COURT
                                                        §
 ISLAND HOSPITALITY MANAGEMENT,                         §
 INC.; HYATT HOTELS CORPORATION;                        §
 HYATT HOUSE FRANCHISING, L.L.C.;                       §
 GRAND PRIX FLOATING LESSEE, LLC;                       §
 INK ACQUISITION, LLC; INK                              §
 ACQUISITION II, LLC; INK                               §
 ACQUISITION III, LLC; INK LESSEE,                      §
 LLC; INK LESSEE HOLDING, LLC;                          §
 CHATHAM TRS HOLDING, INC.;                             §
 CHATHAM LODGING, L.P.; JEFFREY                         §
 H. FISHER, Individually; POST                          §
 PROPERTIES, INC.; POST ADDISION                        §
 CIRCLE LIMITED PARTNERSHIP;                            §
 PASTAZIOS PIZZA, INC.; AJREDIN                         §
 “DANNY” DEARI; DRITAN KREKA; and                       §
 DOES 1-25,                                             §
                                                        §
             Defendants.                                §    DALLAS COUNTY, TEXAS

        PLAINTIFF’S RESPONSE TO DEFENDANT ISLAND HOSPITALITY
       MANAGEMENT, INC.’S MOTION TO EXAMINE PLAINTIFF JANE DOE

        COMES NOW Plaintiff Jane Doe (“Plaintiff”) and files this Response to Defendant

Island Hospitality Management, Inc.’s Motion to Examine Plaintiff Jane Doe (“Motion”) and

would respectfully show this Court the following:

                                               I.
                                       SUMMARY OF RESPONSE

        1.      Defendant IHM seeks to have the Court issue an order requiring Plaintiff to

submit to an unspecified “psychological” examination with its untimely designated expert, Dr.

Lisa Clayton. Defendant IHM’s Motion must be denied because it does not comply with

multiple provisions set forth in Texas Rule of Civil Procedure 204.1. Defendant IHM’s Motion


________________________________________________________________________________________________________
PLAINTIFF’S RESPONSE TO DEFENDANT IHM’S MOTION TO EXAMINE PLAINTIFF                            Page 1 of 9
                                          MANDAMUS RECORD - TAB 5
was filed after the applicable discovery deadline and almost nine months after the deadline set

forth under Rule 204.1.

           2.        More importantly, Defendant IHM’s Motion fails to establish good cause as to

why Plaintiff should be subjected to a second mental examination when Defendant IHM

admittedly has the objective “raw data” it needs to provide to its untimely designated expert.

This accomplishes nothing, other than to needlessly subject Plaintiff to reliving the nightmare

that she encountered when she was raped at the age of eighteen.

           3.        Not only is Defendant IHM’s Motion untimely, it fails to specify the scope of the

requested “psychological” examination, how it is to be conducted, and how it would be any

different from the objective data Defendant IHM already has in its possession from the first

examination. By not even specifying the examination that Defendant IHM is requesting, the

Court cannot enter an order compliant with Rule 204.1(d). For these reasons, Defendant IHM’s

Motion must be denied.

                                                     II.
                                                BACKGROUND

           4.        On April 26, 2011, Plaintiff was raped by Defendant Deari at the Hyatt House

Hotel and contracted the incurable sexually transmitted disease of herpes. The Hyatt House Hotel

is operated and managed by Defendant IHM. Plaintiff was eighteen years old at the time.

           5.        Plaintiff brought this lawsuit against Defendant IHM, Defendant Deari, and others

on April 24, 2013.1 In her Original Petition, Plaintiff alleged that, as a result of being raped and

given herpes, she suffered “extreme emotional distress, pain and suffering, and mental anguish as

the sexual assault is constantly replayed in her mind and the aftermath displayed on her body.” 2



1
    Plaintiff’s Original Petition, Exhibit 1.
2
    Id. ¶ 33.

________________________________________________________________________________________________________
PLAINTIFF’S RESPONSE TO DEFENDANT IHM’S MOTION TO EXAMINE PLAINTIFF                            Page 2 of 9


                                                MANDAMUS RECORD - TAB 5
Plaintiff sought in her Original Petition recovery for “mental anguish incurred in the past and

future.”3 That claim has not changed since the day it was brought nearly two years ago.

        6.      On January 10, 2014 the Court entered its Standing Scheduling Order. 4 The

Scheduling Order closed discovery on June 9, 2014 and required Defendant IHM to designate its

experts by April 30, 2014. Defendant IHM’s deadline to designate its experts was then extended

to May 31, 2014 by agreement among the parties.5

        7.      On April 30, 2014, Plaintiff timely served its Rule 194.2(f) Expert Witness

Designations to Defendant IHM.6 In Plaintiff’s Expert Designations, Plaintiff disclosed Dr.

William E. Flynn, Ph.D.—a licensed forensic and clinical psychologist.7 On May 20, 2014,

Plaintiff informed Defendant IHM that Dr. Flynn was free to be deposed at a time that was

convenient for Defendants.8 Defendant IHM chose not to take Dr. Flynn’s deposition until

December 19, 2014—seven months after Plaintiff made Dr. Flynn available.

        8.      On September 30, 2014, the Court entered an order resetting the trial date to

March 24, 2015 because of the automatic stay invoked by Defendant Deari’s filing of

bankruptcy.9 This order did not extend the discovery deadline or any other deadlines in the case.

On February 24, 2015, the Court issued its Notice of Trial Announcement for July 7, 2015.10

The Notice explicitly states that the deadlines in the Court’s Standing Scheduling Order remain

in place and are not changed because the trial date has been extended. Id.




3
  Id. ¶ 84.
4
   Court’s January 10, 2014 Standing Scheduling Order, Exhibit 2. This Scheduling Order superseded the
Scheduling Order entered by the Court on May 20, 2013.
5
  Rule 11 Agreement Re: Expert Designations, Exhibit 3.
6
  Plaintiff’s TEX. R. CIV. P. 194.2(f) Expert Witness Designations, Exhibit 4.
7
  Id. at pp. 11-12.
8
  See Correspondence from Trey Crawford (July 3, 2014), Exhibit 5.
9
  Order Resetting Trial Date, Exhibit 6.
10
   Notice of Trial Announcement, Exhibit 7.

________________________________________________________________________________________________________
PLAINTIFF’S RESPONSE TO DEFENDANT IHM’S MOTION TO EXAMINE PLAINTIFF                            Page 3 of 9


                                           MANDAMUS RECORD - TAB 5
        9.      Defendant IHM did not disclose any expert in this case until January 16, 2015—

approximately 9 months after Dr. Flynn was designated and 8 months after the parties’ agreed

deadline. Even then, Defendant IHM did not file this Motion until February 6, 2015—nearly two

years after Defendant IHM was made aware of Plaintiff’s claim for mental anguish caused by the

rape.

        10.     Now, less than 4 months before trial, Defendant IHM seeks to put Plaintiff

through an unspecified “psychological” examination that undoubtedly will be highly-invasive

and duplicative of the “raw data” that was collected from her first examination. Defendant

IHM’s Motion states nothing of substance that will be gained by putting Plaintiff through such a

procedure. Defendant IHM’s Motion is untimely and lacks a showing of “good cause,” and thus

must be denied as a matter of law.

                                            III.
                                LEGAL ARGUMENT AND AUTHORITY

        11.     Texas Rule of Civil Procedure 204.1 does not grant Defendant IHM an automatic

right to obtain a physical or mental examination of Plaintiff. In order to conduct a mental

examination, a movant must establish a greater showing of need than to obtain other kinds of

discovery.11

        12.     Rule 204.1, by its express language, places an affirmative burden on the movant

to show the requested examination’s relevance and the movant must demonstrate “good cause”

for such an examination.12 In the absence of the movant establishing both prongs, a trial court




11
   See In re Ten Hagen Excavating, Inc., 435 S.W.3d 859 (Tex. App.—Dallas 2014, no pet.) (relying on
Schlagenhauf v. Holder, 379 U.S. 104 (1964) (federal rule is substantially similar to the Rule 204.1)).
12
   Coates v. Whittington, 758 S.W.2d 749, 751 (Tex. 1988).

________________________________________________________________________________________________________
PLAINTIFF’S RESPONSE TO DEFENDANT IHM’S MOTION TO EXAMINE PLAINTIFF                            Page 4 of 9


                                           MANDAMUS RECORD - TAB 5
cannot order an examination pursuant to Rule 204.1.13 The movant’s request must also be timely

made in order for a court to consider it.

        A.      Defendant IHM’s Motion is Untimely.

        13.     Texas Rule of Civil Procedure 204.1(a) requires a party seeking to compel a

mental examination of another party to file its application “no later than thirty days before the

end of the applicable discovery deadline.” When determining the “applicable discovery

deadline,” the Dallas Court of Appeals has held that requests for mental examinations are a form

of discovery under Rule 192.1.14

        14.     The Court’s Standing Scheduling Order set the applicable discovery deadline as

June 9, 2014. Pursuant to Rule 204.1(a), Defendant IHM was required to file its Motion no later

than May 10, 2014.

        15.     Defendant IHM has been aware of Plaintiff’s claim of mental anguish since the

day she filed her Original Petition—approximately two years ago. Plaintiff’s Original Petition

put Defendant IHM on notice that she was seeking damages for the significant mental and

emotional trauma caused by being raped and given herpes when she eighteen.

        16.     Moreover, Plaintiff designated Dr. William Flynn on April 30, 2014 to testify

about the “psychological, medical, behavioral, educational, physiological, vocational, and social

trauma” that a victim of a sexual assault can experience, including Plaintiff.15

        17.     Despite being on notice of Plaintiff’s mental anguish claim since the inception of

this lawsuit, Defendant IHM’s first formal request to examine Plaintiff was not until February 6,

2015. This is nearly two years after being made aware of the claim; almost a year after Dr. Flynn

13
   Id.
14
   See In re Ten Hagen Excavating, Inc., 435 S.W.3d at 866 (Tex. App. – Dallas ; see also In re Valero Energy
Corp., 2011 WL 579154, at *1 (Tex. App.—Beaumont Feb. 18, 2011, no pet.) (court denied examination request
one month after the discovery deadline); TEX. R. CIV. PRO. 192.1(g).
15
   See Exhibit 4 at 11-12.

________________________________________________________________________________________________________
PLAINTIFF’S RESPONSE TO DEFENDANT IHM’S MOTION TO EXAMINE PLAINTIFF                            Page 5 of 9


                                             MANDAMUS RECORD - TAB 5
was designated; and almost 9 months after Defendant IHM’s deadline to request an examination

under Rule 204.1. Defendant IHM has no excuse for this delay. For this reason alone, Defendant

IHM’s Motion should be denied.

         B.       Defendant IHM Has Not Satisfied its Burden to Prove Good Cause.

         18.      Even if the Court finds that Defendant IHM’s Motion was timely, Defendant

IHM’s Motion fails to establish good cause to obtain an order from the Court for a

“psychological” examination of Plaintiff. Thus, Defendant IHM’s Motion must be denied.16

         19.      The Texas Supreme Court acknowledges that mental medical examinations are

subject to a more rigorous standard due to their sensitive nature.17 Under Rule 204.1, it is the

movant’s burden to affirmatively show “good cause” to obtain a medical examination.18 “Good

cause” requires an affirmative showing of three things: (1) the examination is relevant to issues

that are genuinely in controversy in the case; (2) a reasonable nexus exists between the condition

in controversy and the examination sought; and (3) it is not possible to obtain the desired

information through means that are less intrusive than a compelled examination.19

         20.      These requirements may not be met with “conclusory allegations” in the movant’s

pleading.20 Moreover, “good cause” is not presumed merely because Plaintiff has retained a

psychologist to testify as an expert regarding Plaintiff’s mental condition.21 Texas courts have

repeatedly refused to permit medical examinations when good cause is not shown.22 Here,

Defendant IHM has failed to show good cause with any evidence to meet its burden.


16
   Coates v. Whittington, 758 S.W.2d 749, 751-52 (Tex. 1988) (a movant’s showing of good cause is mandatory).
17
   Id. at 752 (“Plaintiffs should not be subjected to public revelations of the most personal aspects of their private
lives just because they seek compensation for mental anguish associated with an injury.”).
18
   TEX. R. CIV. P. 204.1(a).
19
   Id. at 506-07.
20
   In re Click, 442 S.W.3d 487, 491 (Tex. App. – Corpus Christi 2014, no pet.).
21
   In re Transwestern Pub. Co., L.L.C., 96 S.W.3d 501, 506 (Tex. App. – Fort Worth 2002, orig. proceeding).
22
   See In re Dallas Group of Am., Inc., 434 S.W.3d 647, 648 (Tex. App.—Houston [1st Dist.] 2014, no pet.); In re
Bell Hot Shot Co., 2014 WL 260116, at *2 (Tex. App.—Houston [14th Dist.] Jan. 9, 2014, no pet.) (The trial court

________________________________________________________________________________________________________
PLAINTIFF’S RESPONSE TO DEFENDANT IHM’S MOTION TO EXAMINE PLAINTIFF                            Page 6 of 9


                                                MANDAMUS RECORD - TAB 5
              1. Defendant IHM already has the information that it seeks.

        21.     Defendant IHM cannot establish good cause because it has not shown that it

cannot obtain the desired information through a less intrusive means. Plaintiff has already

undergone a thorough mental health examination focusing on the sexual assault and the impact

on her overall well-being before and after the assault.

        22.     Plaintiff’s psychologist, Dr. William Flynn, administered four separate objective

tests to Plaintiff: 1) the Clinically-Administered PTSD Scale for DSM-IV, the gold standard in

PTSD assessment; 2) a Personality Assessment Inventory, an objective inventory of adult

personality that assesses psychopathological syndromes and provides information relevant for

clinical diagnosis, treatment planning, and screening for psychopathology; 3) the Structured

Clinical Interview for DSM-IV Axis I Disorders, a diagnostic exam used to determine DSM-IV

Axis I disorders (mental disorders); and 4) the Beck Depression Inventory I-II, one of the most

commonly used instruments for measuring severity of depression.

        23.     The results of these tests generate “raw data” which is then reviewed and

analyzed by the medical professional. All of the “raw data” from these standardized tests have

been provided to Defendant IHM to conduct its own analysis.23 In re Transwestern explicitly

states that “‘good cause’ is not assumed merely because a psychologist has been appointed to

testify as an expert regarding the subject's mental condition.”24

        24.     There is no added benefit of having Plaintiff fill out the examination booklets a

second time when the raw data is already available by less intrusive means. Defendant IHM has

the burden of showing the Court that “it is not possible to obtain the desired information through


did not abuse its discretion by determining that the relators have not shown good cause for an independent
psychological evaluation); In re Click, 442 S.W.3d 487, 492 (Tex. App.—Corpus Christi 2014, no pet.) (no good
cause).
23
   See Correspondence between David Denton and Trey Crawford, Exhibit 8.
24
96 S.W.3d at 506.

________________________________________________________________________________________________________
PLAINTIFF’S RESPONSE TO DEFENDANT IHM’S MOTION TO EXAMINE PLAINTIFF                            Page 7 of 9


                                             MANDAMUS RECORD - TAB 5
means that are less intrusive than a compelled exam.”25 Defendant IHM’s conclusory assertion

that there is good cause is legally irrelevant. They must provide evidence making a showing of

“good cause.” No such showing has been made. Thus, the Court must deny the Motion.26

              2. Defendant IHM fails to establish the required nexus between the mental
                 examination sought and the condition in controversy.

        25.      Defendant IHM’s Motion lacks any specificity as to the mental examination it is

asking the Court to Order. Defendant IHM’s Motion fails to specify the scope of the requested

examination of Plaintiff, how it is to be conducted, and how it would be any different from the

objective raw data Defendant IHM already has from the first examination.

        26.      By not specifying the examination that Defendant IHM is requesting, the Court

cannot enter an order that would be compliant with the specificity requirements set forth in Rule

204.1(d). Thus, Defendant IHM has failed to make a showing that there is “a reasonable nexus

between the condition in controversy and the examination sought.”27 Without such a showing,

“good cause” cannot be established as a matter of law.

        27.      Allowing Defendant IHM to conduct a second examination of Plaintiff would be

duplicative and invasive. Given the traumatic event that took place and the understandable

anxiety associated with discussing or “reliving” such an event, a mental examination would be

overly intrusive to Plaintiff and provide no substantive benefit. In light of Defendant IHM’s

failure to assert and prove good cause sufficient for a Rule 204.1 motion to compel, Defendant

IHM’s Motion must be denied.




25
   See In re Click, 442 S.W.3d at 491.
26
   In re Caballero, 36 S.W.3d 143, 145 (Tex. App.—Corpus Christi 2000, no pet.) (trial court abused its discretion
in ordering medical examination after good cause was not established).
27
   See In re Click, 442 S.W.3d at 491.

________________________________________________________________________________________________________
PLAINTIFF’S RESPONSE TO DEFENDANT IHM’S MOTION TO EXAMINE PLAINTIFF                            Page 8 of 9


                                               MANDAMUS RECORD - TAB 5
                                                  IV.
                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED Plaintiff respectfully prays that this

Court deny Defendant IHM’s Motion to Examine Plaintiff Jane Doe in its entirety, and

respectfully prays for all relief, in law and in equity, to which Plaintiff may prove herself to be

justly entitled.



                                                       Respectfully submitted,



                                                       ___________________________________
                   ROYCE WEST                         G. MICHAEL GRUBER
                   State Bar No. 21206800             State Bar No. 08555400
                   royce.w@westllp.com                mgruber@ghjhlaw.com
                   VERETTA FRAZIER                    TREY CRAWFORD
                   State Bar No. 00793264             State Bar No. 24059623
                   veretta.f@westllp.com              tcrawford@ghjhlaw.com
                   NIGEL REDMOND                      BRIAN E. MASON
                   State Bar No. 24058852             State Bar No. 24079906
                   nigel.r@westllp.com                bmason@ghjhlaw.com
                   WEST & ASSOCIATES, L.L.P.          GRUBER HURST JOHANSEN HAIL SHANK LLP
                   P.O. Box 3960                      1445 Ross Avenue, Suite 2500
                   Dallas, Texas 75208-1260           Dallas, Texas 75202
                   Ofc.: (214) 941-1881               214.855.6800 (main)
                   Fax: (214) 941-1399                214.855.6808 (facsimile)

                                                       ATTORNEYS FOR PLAINTIFF


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was
served—in accordance with TEX. R. CIV. P. 21, 21a—on March 24, 2015 to all counsel of record.



                                                    _________________________________
                                                    Trey Crawford



________________________________________________________________________________________________________
PLAINTIFF’S RESPONSE TO DEFENDANT IHM’S MOTION TO EXAMINE PLAINTIFF                            Page 9 of 9


                                           MANDAMUS RECORD - TAB 5
                                   Cause Number:

JANE DOE,                                                 § IN THE DISTRICT C01)4T,
                                                                                                               471, 4°
                  Plaintiff,
                                                                                                POT
v.                                                                        JUDICIAL DISTRICT COURT

AJREDIN "DANNY" DEARI; DRITAN
KREKA; PASTAZIOS PIZZA, INC.;
ISLAND HOSPITALITY MANAGEMENT,
INC.; HYATT HOTELS CORPORATION;
and DOES 1-25,

                  Defendants.                                    DALLAS COUNTY, TEXAS

                                 PLAINTIFF'S ORIGINAL PETITION

         Plaintiff JANE DOE1 ("Plaintiff') file Plaintiff's Original Petition ("Petition") against

Defendants AJREDIN "DANNY" DEARI; DRITAN KREKA; PASTAZIOS PIZZA, INC.;

ISLAND HOSPITALITY MANAGEMENT, INC.; HYATT HOTELS CORPORATION; and

DOES 1-25 (collectively referred to herein as "Defendants"), and for causes of action

respectfully shows this Court as follows:

                                                   I.
                                        DISCOVERY CONTROL PLAN

         1.       Pursuant to TEx. R. Civ. P. 190.1, 190.3, Plaintiff intends to conduct discovery

under a Level 2 Discovery Control Plan.

                                                      II.
                                                    PARTIES

         2.       Plaintiff is a natural person who resides in Collin County, Texas.


  Due to the extremely personal and sensitive nature of this lawsuit, Plaintiff is proceeding under the pseudonym of
"Jane Doe"; however, Defendants have full knowledge of Plaintiff's identity due to Defendants' involvement in the
underlying acts and omissions that form the basis of this Petition. To the extent that Defendants or Defendants'
counsel are genuinely unaware of Plaintiff's identity (which would likely be impossible due to criminal proceedings
against at least one Defendant in Dallas County, Texas, Case No. F1111106), Plaintiff's counsel is happy to state
Plaintiff's identity to this Court and Defendants' counsel in papers that are (1) filed under seal with this Court,
and/or (2) not filed with this Court and, thus, not subject to public inspection.

PLAINTIFF'S ORIGINAL PETITION                                                                       PAGE 1 OF 19




                                     MANDAMUS RECORD - TAB 5
       3.      Defendant AJREDIN "DANNY" DEARI (hereinafter, "Deari") is a natural

person who resides    and may be served with service of process—at 15750 Spectrum #2211,

Addison, Texas 75001.

       4.      Defendant DRITAN KREKA (hereinafter, "Kreka") is a natural person who

resides—and may be served with service of process        at 5549 Big River Drive, The Colony,

Texas 75056.

       5.      Defendant PASTAZIOS PIZZA, INC. (hereinafter, "Pastazios") is a Texas

corporation that maintains its principal place of business in Dallas County, Texas. Pastazios may

be served with service of process by serving its registered agent, Ajredin Deari, located at 1416

Tree Farm Drive, Plano, Texas 75093.

       6.      Defendant ISLAND HOSPITALITY MANAGEMENT, INC. (hereinafter,

"Island Hospitality") is a Florida corporation with its principal place of business in Palm Beach,

Florida. Island Hospitality may be served with service of process by serving its registered agent,

C T Corporation System, located at 350 N. Paul Street, Suite 2900, Dallas, Texas 75201.

       7.      Defendant HYATT HOTELS CORPORATION (hereinafter, "Hyatt") is a

Delaware corporation with its principal place of business in Chicago, Illinois. Hyatt may be

served with service of process by serving its registered agent, United States Corporation Co.,

located at 211 East 7th Street, Suite 620, Austin, Texas 78701.

       8.      Upon information and belief, Plaintiff alleges that the true identities and

residences of Defendants JOHN DOE 1-25, respectively, are currently unknown to Plaintiff at

this time. Plaintiff shall proceed with due diligence to discover the identities of Defendants

JOHN DOE 1-25, respectively and, after said Defendants' true identities have been discovered,

will amend this Petition accordingly.



PLAINTIFF'S ORIGINAL PETITION                                                        PAGE 2 OF 19




                               MANDAMUS RECORD - TAB 5
       9.      Upon information and belief, Plaintiff alleges that, at all material times, all

Defendants were the agents, servants, employees, partners, authorized agents and/or joint

venturers of every other Defendant and the acts of each Defendant were within the course and

scope of the agency, employment, partnership, and/or joint venture such that each Defendant is

jointly and severally liable for the damages alleged by Plaintiff herein.

                                                III.
                                          JURISDICTION

       10.     This Court has subject matter jurisdiction over this lawsuit because the amount in

controversy exceeds the minimum jurisdictional requirements.

       11.     In accordance with TEx. R. Civ. P. 47, Plaintiff seeks monetary relief in excess of

$1,000,000.00 due to Defendants' tortious conduct.

       12.     This Court has personal jurisdiction over Defendant Deari and Defendant Kreka

because said Defendants (1) are individuals and residents of the State of Texas, (2) transact

business within the State of Texas, (3) maintain continuous and systematic contacts with the

State of Texas, (4) purposefully avails themselves to the laws of the State of Texas, and (5) a

substantial part of the events or omissions giving rise to Plaintiff's claims occurred in Texas and

involved Defendant Dean and Defendant Kreka.

       13.     This Court has personal jurisdiction over Defendant Pastazios because said

Defendant (1) is a Texas corporation that maintains its principal place of business in Texas, (2)

transacts business within the State of Texas, (3) maintains continuous and systematic contacts

with the State of Texas, (4) purposefully avails itself to the laws of the State of Texas, and (5) a

substantial part of the events or omissions giving rise to Plaintiff's claims occurred in Texas and

involved Defendant Pastazios.

       14.     This Court has personal jurisdiction over Defendant Island Hospitality because (1)


PLAINTIFF'S ORIGINAL PETITION                                                         PAGE 3 OF 19




                                MANDAMUS RECORD - TAB 5
it transacts business within the State of Texas, (2) it has continuous and systematic contacts with

the State of Texas, (3) it maintains multiple offices in Texas, owns property in Texas, and

maintains bank accounts (used for the purpose of transacting business within the State of Texas

and elsewhere) within the State of Texas, (4) it purposefully avails itself to the laws of the State

of Texas, and (5) a substantial part of the events or omissions giving rise to Plaintiff's claims

occurred in Texas and involved Defendant Island Hospitality.

        15.    This Court has personal jurisdiction over Defendant Hyatt because (1) it transacts

business within the State of Texas, (2) it has continuous and systematic contacts with the State of

Texas, (3) it maintains multiple offices and bank accounts (used for the purpose of transacting

business within the State of Texas and elsewhere) within the State of Texas, (4) it purposefully

avails itself to the laws of the State of Texas, and (5) a substantial part of the events or omissions

giving rise to Plaintiff's claims occurred in Texas and involved Defendant Hyatt.

       16.     Removal of this case to a federal court is inappropriate and statutorily

unauthorized because (1) complete diversity of parties is lacking, (2) at least one Defendant is a

forum-state defendant by virtue of its Texas incorporation and/or principal place of business

being in Texas, and (3) Plaintiff has not alleged a federal question, federal cause of action, or

alleged facts that would give rise to a federal question or federal cause of action; therefore, any

attempt to remove this case to a federal court is frivolous and gives rise to sanctionable conduct.

                                                 IV.
                                               VENUE

       17.     Pursuant to TEX. CIV. PRAC. & REM. CODE § 15.002(a), venue is proper in Dallas

County, Texas because (1) all or a substantial part of the events or omissions giving rise to

Plaintiff's claims occurred in Dallas County, Texas, and (2) some or all of the Defendants

resided in Dallas County, Texas at the time Plaintiff's causes of action accrued.


PLAINTIFF'S ORIGINAL PETITION                                                           PAGE 4 OF 19




                                MANDAMUS RECORD - TAB 5
        18.    Pursuant to TEx. Civ. PRAC. & REM. CODE § 15.005, because venue is proper in

Dallas County, Texas against at least one Defendant, venue is proper in Dallas County, Texas as

to all Defendants.

                                                 V.
                                     FACTUAL BACKGROUND

        19.    In early 2011, Plaintiff was 18 years old and a recent graduate from high school.

Plaintiff excelled in school academically, graduating as the valedictorian of her class.

       20.     Like many young adults, Plaintiff was in search of an entry-level job at a local

business in order to earn disposable income and garner working experience. During her search,

Plaintiff was introduced to Defendant Dead and Defendant Kreka. Plaintiff was told that Deari

and Kreka were the owners of two local bar/restaurants, and would be willing to meet with her to

discuss potential employment opportunities.

       21.     On or about April 26, 2011, Plaintiff met Deari and Kreka at a restaurant in

Dallas, Texas. Deari asked Plaintiff how old she was and Plaintiff informed both men that she

was 18 years old. At the time, Defendant Deari was approximately 49 years old and Defendant

Kreka was approximately 33 years old. The two Defendants subsequently tried to order Plaintiff

an alcoholic beverage; however, the restaurant's server refused to bring the beverage because

Plaintiff was underage.

       22.     Undeterred, the two Defendants decided that it would be easiest to order Plaintiff

beverages at "Pastazios's Pizza" in Addison, Texas. On information and belief, Plaintiff alleges

that "Pastazios's Pizza" is the assumed name of Defendant Pastazios and, additionally, the alter

ego of Defendant Deari who holds himself out to the public and Texas Secretary of State as the

registered agent, director, and president of Pastazios.

       23.     As planned, Defendant Deari and Defendant Kreka convinced Plaintiff to drive to


PLAINTIFF'S ORIGINAL PETITION                                                          PAGE 5 or 19




                               MANDAMUS RECORD - TAB 5
Pastazios. Prior to their arrival, Defendants purchased hard liquor from a store with the intention

of serving the alcohol to Plaintiff.

        24.     Upon arrival at Pastazios, Defendants Kreka, Deari, and Pastazios (through its

employees, director, and president) began serving, selling, retrieving, and otherwise giving

Plaintiff multiple "shots" of hard liquor and servings of beer. Defendants repeatedly and

aggressively pressured Plaintiff into consuming—and Plaintiff, indeed, consumed—these

beverages despite Defendants' knowledge that Plaintiff was not of the legal age to drink. Just as

Defendants Deari, Kreka, and Pastazios planned, Plaintiff became intoxicated and she was, in

fact, obviously intoxicated.

        25.     After Plaintiff had consumed multiple shots of hard liquor and servings of beer

that Defendants served, sold, retrieved, and otherwise gave to Plaintiff, Deari and Kreka decided

that their next stop should be a local adult entertainment dance club. Deari retrieved his vehicle

from Pastazios's parking lot and told Kreka and Plaintiff to get into the vehicle. Kreka moved

into the driver's seat and Plaintiff, who was highly intoxicated, sat in the back of the vehicle.

Plaintiff then lost consciousness.

        26.     Plaintiff's next memory is vomiting in a gas station parking lot before losing

consciousness again. Shortly thereafter, Plaintiff awoke in a hotel room located 4900 Edwin

Lewis Drive, Addison, Texas 75001—a premise that is owned, operated, and otherwise

possessed by Island Hospitality and Hyatt (hereinafter, "the Premises Defendants")—wherein

she had been involuntarily disrobed and was actively being raped by Defendant Deari.

       27.      Plaintiff repeatedly insisted that Defendant Deari stop the attack, but he did not. It

was only after Plaintiff made multiple demands for Defendant Deari to stop did the sexual

assault eventually end. Fearful of another attack, Plaintiff locked herself in the bathroom.



PLAINTIFF'S ORIGINAL PETITION                                                           PAGE 6 OF 19




                                 MANDAMUS RECORD - TAB 5
       28.     While still in the hotel room, Defendant Deari called Defendant Kreka on the

telephone and told him that Plaintiff was "really freaking out, dude", and asked for Kreka to

retrieve him from the Premises Defendants' property. With the knowledge that a sexual assault

had just occurred (one in which Defendant Kreka conspired to commit, facilitated, aided, and

abetted), Kreka retrieved Deari from the crime scene (unimpeded by the Premises Defendants)

thereby assisting Deari's evasion of law enforcement.

       29.     Plaintiff alleges that the Premises Defendants knew, or reasonably should have

known, of the reasonably foreseeable, unreasonable risks of harm from criminal activity at its

premises to Plaintiff taking into account the history, frequency, proximity, regularity, publicity,

and similarity of criminal conduct on or near the Premises Defendants' property. The Premises

Defendants allowed Defendant Deari and Defendant Kreka to reserve a room at its hotel, enter it

with an unconscious 18 year-old woman, rape her, and come and go from its property in an

unimpeded fashion such that Defendants could evade a police investigation without resistance.

       30.     After the attack on Plaintiff ceased and Deari and Kreka left the Premises

Defendants' property, a friend of Plaintiff's arrived at the hotel to help. After learning what

happened, the friend immediately notified the Addison Police Department. While investigating

the crime scene, Defendant Deari came back to the hotel (presumably to retrieve the underwear

he left, which was taken into evidence by the police department), and Deari was arrested,

charged with the crime of sexual assault, indicted, and has a criminal trial pending. At this point

in time, Defendant Kreka has not been charged for the crimes he aided, abetted, facilitated, and

conspired to commit.

       31.     Plaintiff was immediately transmitted to the hospital and underwent a series of

examinations, tests, and administered massive quantities of treatments for the injuries she



PLAINTIFF'S ORIGINAL PETITION                                                         PAGE 7 OF 19




                               MANDAMUS RECORD - TAB 5
incurred during the rape.

        32.     Within a matter of days following the sexual assault, Plaintiff went back to the

hospital after she experienced severe pain in her pubic region. Upon information and belief, the

doctors informed Plaintiff that she had contracted herpes, an incurable sexually-transmitted

disease, during the rape. The doctors conducted a blood test on Plaintiff wherein the specific

strand of herpes was identified. It has recently been discovered that the results of a mandatory

blood/sexually-transmitted disease test ordered by the Court in "The State of Texas v. Danny

Demi" has confirmed that Plaintiff's attacker, (who did not utilize latex contraception during the

attack), Defendant Deari, is infected with the same derivation of the herpes virus.

        33.    As a proximate result of the criminal, despicable, extreme, outrageous, and

tortious acts of Defendants alleged herein, Plaintiff has foreseeably suffered through, and will

continue to suffer through, extreme emotional distress, pain and suffering, and mental anguish as

the sexual assault is constantly replayed in her mind and the aftermath displayed on her body.

Plaintiff is forced to shoulder the burden of Defendants' criminal and tortious acts for the rest of

her life which, according to the federal government's "National Vital Statistics Reports", is

expected to be another 61.6 years.2 Plaintiff has incurred, and will continue to incur, substantial

damages proximately caused by Defendants.

                                                VI.
                                       CAUSES OF ACTION

COUNT 1: ASSAULT — THREAT OF BODILY INJURY

        34.    Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

through 33 of Plaintiff's Petition.

        35.     On or about April 26, 2011, Defendants intentionally or knowingly threatened

2See U.S. Department of Health and Human Service, NATIONAL VITAL STATISTICS REPORTS Vol. 61, No.3,
September 24, 2012 at 20.

PLAINTIFF'S ORIGINAL PETITION                                                         PAGE 8 OF 19




                                MANDAMUS RECORD - TAB 5
Plaintiff with imminent bodily injury. Defendants' threat of imminent bodily injury caused

Plaintiff to be apprehensive, which was a foreseeable result of Defendants' actions.

        36.     Each and every Defendant is liable for the threat of bodily injury committed

against Plaintiff because each and every Defendant participated in the tortious act themselves or,

alternatively, assisted the tortious act against Plaintiff in furtherance of the civil conspiracy to do

so or, alternatively, aided and abetted each other to allow the ultimate threat of bodily injury

against Plaintiff to take place.

        37.     Defendants' threat of imminent bodily injury to Plaintiff was a cause of the

damages alleged herein.

COUNT 2: ASSAULT (BATTERY) —BODILY INJURY AND OFFENSIVE CONTACT

        38.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

through 37 of Plaintiff's Petition.

        39.     Plaintiff incorporates by reference, as if fully set forth herein, the statutory

language of TEx. PENAL CODE § 22.011 describing the felony of "Sexual Assault". Plaintiff

alleges that Plaintiff was the victim of the crime, Sexual Assault, which Defendants committed

against Plaintiff (as described in TEX. PENAL CODE § 22.011(a),(b),(0) on or about April 26,

2011, and that the sexual assault has caused Plaintiff's damages alleged herein.

        40.     Defendants intentionally, knowingly, and/or recklessly made physical contact

with Plaintiff's person causing bodily injury—that is, physical pain, illness, or impairments of

Plaintiff's physical condition—and Plaintiff did not, and could not, consent to the harmful

physical contact.

        41.     Alternatively, Defendants intentionally or knowingly caused to be made physical

contact with Plaintiff when Defendants knew, or reasonably should have believed, that Plaintiff



PLAINTIFF'S ORIGINAL PETITION                                                            PAGE 9 OF 19




                                   MANDAMUS RECORD - TAB 5
would regard the contact as offensive or provocative. Indeed, said physical contact was

offensive, provocative, and committed by Defendants despite never having consent from

Plaintiff.

        42.     As a causal result of Defendants' battery of Plaintiff's person, Plaintiff suffered

immediate, consequential, and subsequent injuries—including pain, illness, and physical

impairment     that were foreseeable to Defendants. The assault committed by Defendants on

Plaintiff's person was a cause of the damages alleged by Plaintiff herein.

        43.     Each and every Defendant is liable for the crimes, assault, battery, and sexual

assault of which Plaintiff is a victim because each and every Defendant participated in the

tortious and felonious acts themselves or, alternatively, assisted the crimes, assault, battery, and

sexual assault against Plaintiff in furtherance of the civil conspiracy to do so or, alternatively,

aided and abetted the crimes, assault, battery, and sexual assault by providing intoxicating

substances to Plaintiff, a mode of transportation for the crimes, assault, battery, and sexual

assault to occur, and/or a location—which was foreseeably unsafe and unreasonably

dangerous     for the crimes, assault, battery, and sexual assault to take place.

        44.     In addition to committing, conspiring to commit, or aiding and abetting assault,

battery, and/or sexual assault against Plaintiff, the investigation is still ongoing as to whether or

not Defendants individually—or collectively in furtherance of a conspiracy and/or whilst aiding

and abetting each other      should be charged with, criminally prosecuted for, and civilly held

liable for the felony of "Aggravated Sexual Assault", as defined by TEX. PENAL CODE § 22.021

and fully incorporated by reference herein.

COUNT 3: SEXUAL ASSAULT—TEX. PENAL CODE § 22.01

        45.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19



PLAINTIFF'S ORIGINAL PETITION                                                          PAGE 10 OF 19




                                 MANDAMUS RECORD - TAB 5
through 44 of Plaintiff's Petition.

COUNT 4: FALSE IMPRISONMENT

        46.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

through 45 of Plaintiffs Petition.

        47.     Without legal authority or justification, Defendants willfully detained or

participated in the detainment of Plaintiff without Plaintiffs consent. Defendants accomplished

the unlawful detainment of Plaintiff with violence, threats that were calculated to inspire—and,

in fact, inspired—a reasonable fear of injury to Plaintiff, intoxicating substances, and/or other

means that were intended to cause—and, in fact, caused—Plaintiff to be unable to exercise her

will in going anywhere she was lawfully allowed to go. Said false imprisonment took place at the

hotel owned and operated by the Premises Defendants.

        48.     The false imprisonment committed by Defendants against Plaintiff was a

proximate cause of the damages alleged by Plaintiff herein.

COUNT 5: NEGLIGENCE

    49. Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19 through 48

of Plaintiff's Original Petition.

        50.     Defendants owed Plaintiff legal duties that Defendants breached thereby

proximately causing Plaintiffs damages.

        51.     For example, Defendants Pastazios and Deari—as the individual who holds

himself out as the registered agent, director, and president of Pastazios—had a duty to control its

employees, a duty to supervise its employee's activities, a duty to prevent an employee from

causing an unreasonable risk of harm to Plaintiff, a duty to use ordinary care in hiring and

retaining its employees, a duty to not place Plaintiff in harm's way of foreseeable criminal



PLAINTIFF'S ORIGINAL PETITION                                                        PAGE 11 OF 19




                                    MANDAMUS RECORD - TAB 5
activity, and a duty to treat Plaintiff in a manner that would not subject her to physical or mental

injury. Said Defendants breached those duties it owed Plaintiff by, amongst other things,

negligently providing intoxicating substances to Plaintiff and placing here in harm's way.

Defendant Kreka, by way of example, owed Plaintiff a legal duty to protect Plaintiff from harm

when the danger was caused, in part, by Kreka and the harm was apparent to Kreka such that he

was in a position to protect Plaintiff from the harm, a duty to not place Plaintiff in harm's way of

foreseeable criminal activity, a duty to not operate a vehicle when legally intoxicated thereby

placing Plaintiff in danger and, ultimately, causing her to arrive at the location where she was

sexually assaulted, and a duty to treat Plaintiff in a manner that would not subject her to physical

or mental injury. Defendant Kreka breached each and every one of these duties as detailed in this

Petition. The Premises Defendants, for example, owed Plaintiff a duty to use ordinary care in

maintaining its premises in a safe condition and to inspect the premises to ensure the safety of its

occupants, a duty to protect Plaintiff against unreasonable and foreseeable risks of harm from the

criminal acts of third parties due to the Premises Defendants' status (as landowner) and ability to

control the security and safety of the premises, a duty not to injure Plaintiff in a willful, wanton,

or grossly negligent manner or allow another to do so on its premises when it knew, or

reasonably should have known, such conduct would take place, a duty to make safe conditions

on its property in order to protect Plaintiff, and a duty to treat Plaintiff in a manner that would

not subject her to physical or mental injury. As the owner and operator of the location where

Plaintiff was sexually assaulted, falsely imprisoned, and subjected to extreme and outrageous

intentional infliction of emotional distress, there can be no dispute that the Premises Defendants

breached each and every one of the duties it owed Plaintiff.

       52.     Defendants breached the duties it owed to Plaintiff (as set forth in this Petition)



PLAINTIFF'S ORIGINAL PETITION                                                          PAGE 12 OF 19




                                MANDAMUS RECORD - TAB 5
thereby proximately causing Plaintiff's injuries and the damages alleged herein.

COUNT 6: PREMISES LIABILITY

       53.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

through 52 of Plaintiff's Petition.

        54.    Plaintiff's cause of action for Premises Liability is alleged against the Premises

Defendants, only. Plaintiff reserves the right to supplement and amend this cause of action.

        55.    The Premises Defendants facilitated the assault and tortious conduct on Plaintiff

through the use or misuse of the property—located at 4900 Edwin Lewis Drive, Addison, Texas

75001—owned, operated, controlled by, franchised by, licensed by, and/or otherwise possessed

by the Premises Defendants.

        56.    The Premises Defendants owed Plaintiff a duty to exercise ordinary care in

protecting Plaintiff from unreasonable and reasonably foreseeable risks of harm (including

criminal activity at its premises considering the history, frequency, proximity, regularity,

publicity, and similarity of criminal conduct on or near the Premises Defendants' property)

especially in light of the Premises Defendants' status as landowner and ability to control the

security and safety of the premise. The Premises Defendants had a duty to inspect and make safe

any dangerous conditions or situations on its property or give Plaintiff an adequate warning of

the dangerous conditions or situations.

        57.    The Premises Defendants breached the legal duties it owed Plaintiff thereby

proximately causing Plaintiff's damages alleged herein.

COUNT 7: DRAM SHOP LIABILITY

        58.    Plaintiff's cause of action for Dram Shop Liability is alleged against Defendant

Deari—in his capacity as registered agent, director, and president of Pastazios—and Pastazios,



PLAINTIFF'S ORIGINAL PETITION                                                        PAGE 13 OF 19




                                MANDAMUS RECORD - TAB 5
only. As used within Section VI(Count 8) of Plaintiff's Original Petition, said Defendants shall

be referred to as the "Dram Shop Defendants." Plaintiff reserves the right to supplement and

amend this cause of action.

        59.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

through 58 of Plaintiff's Petition.

        60.     On or about April 26, 2011, the Dram Shop Defendants held Texas Alcoholic

Beverage Commission licenses for the sale or service of alcoholic beverages and did, in fact, sell

or serve multiple alcoholic beverages to Plaintiff who, at the time, was an 18 year-old "adult

recipient" of said beverages.

        61.    To the extent that the Dram Shop Defendants did not hold Texas Alcoholic

Beverage Commission licenses for the sale or service of alcoholic beverages on or about April

26, 2011, Plaintiff alternatively alleges that the Dram Shop Defendants did not have said licenses

yet still sold Plaintiff, an 18 year-old "adult receipt", alcoholic beverages.

        62.    After the Dram Shop Defendants provided the alcoholic beverages to Plaintiff, it

was apparent, or readily became apparent, to the Dram Shop Defendants that Plaintiff was

obviously intoxicated.

        63.    Plaintiff's intoxication—as a result of Defendants' actions       was one of the

proximate causes of the injuries incurred and the damages alleged by Plaintiff herein.

COUNT 8: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS [ALTERNATIVE REMEDY]

        64.    Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

through 63 of Plaintiff's Petition.

        65.    As an alternative remedy to Plaintiff's claims detailed in this Petition at Section

(VI)(Count 1-Count? ), Plaintiff alleges that no alternative cause of action would provide



PLAINTIFF'S ORIGINAL PETITION                                                        PAGE 14 OF 19




                                MANDAMUS RECORD - TAB 5
Plaintiff with a remedy for the severe emotional distress incurred by Plaintiff which was

proximately caused by Defendants' tortious conduct.

        66.     Plaintiff   an individual—was and is a victim of Defendants' intentional or

reckless actions that were calculated to cause severe emotional distress to Plaintiff.

        67.     Defendants' intentional or reckless actions towards Plaintiff were extreme and

outrageous and, ultimately, proximately caused Plaintiff to suffer severe emotional distress.

COUNT 9: PARTICIPATORY LIABILITY—AIDING AND ABETTING AND CONCERT OF ACTION

        68.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

through 67 of Plaintiff's Petition.

        69.     Among the Defendants was a primary actor/actors who committed an underlying

tort, or torts, against Plaintiff. Defendants had knowledge that the primary actor's conduct

constituted a tort and Defendants gave the primary actor assistance, substantial assistance, and/or

encouragement to commit the tort against Plaintiff. Defendants' assistance, substantial

assistance, and/or encouragement was a substantial factor in causing the tort to be completed and

a substantial factor in the damages incurred by Plaintiff as alleged herein.

        70.     Alternatively, Defendants' own conduct—separate and apart from the primary

actor   was a breach of duty to Plaintiff and a substantial factor in causing Plaintiff's injuries.

        71.     Due to Defendants' joint assistance, encouragement, aiding and abetting, and/or

concert of action, Plaintiff alleges that Defendants should be held jointly and severally

responsible for the whole of damages incurred by Plaintiff.

COUNT 10: PARTICIPATORY LIABILITY—CONSPIRACY

        72.     Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

through 71 of Plaintiff's Petition.



PLAINTIFF'S ORIGINAL PETITION                                                            PAGE 15 OF 19




                                 MANDAMUS RECORD - TAB 5
        73.      As fully described in this Petition, Defendants are, and were, individuals or

individual entities that acted together as a combination of two or more individuals or entities.

        74.      Throughout Defendants' interactions with Plaintiff on or about April 26, 2011, the

object of Defendants' combination was to accomplish an unlawful purpose and/or a lawful

purpose by unlawful means.

        75.      Defendants had a meeting of the minds on the object or course of action of its

conspiracy, and at least one Defendant committed an unlawful, overt act in furtherance of

Defendants' object or course of action.

        76.      Plaintiff suffered the damages alleged herein as a proximate result of Defendants'

wrongful act or acts.

COUNT 11: EXEMPLARY DAMAGES

        77.    Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

through 76 of Plaintiff's Original Petition.

        78.    Defendants' tortious conduct was malicious, fraudulent, and/or grossly negligent.

        79.    Defendants' malicious, fraudulent, and/or grossly negligent was carried out by

Defendants personally, through Defendants' authorized agents, managers, officers, directors,

vice-principals, and/or principals of the Defendants who were acting within the course and scope

of their agency, employment, partnership, and/or joint venture. Alternatively, Defendants'

malicious, fraudulent, and/or grossly negligent conduct was subsequently approved by or ratified

by Defendants.

       80.     Defendants intentionally breached the legal duties it owed Plaintiff such that it

could take undue advantage of Plaintiff and/or otherwise maliciously treat Plaintiff. The acts or

omissions of Defendants, when viewed objectively from the Defendants' standpoint, involved an



PLAINTIFF'S ORIGINAL PETITION                                                          PAGE 16 OF 19




                                MANDAMUS RECORD - TAB 5
extreme degree of risk when considering the probability and magnitude of the potential harm to

Plaintiff and others.

          81.      Additionally, Defendants had actual, subjective awareness of the risk to Plaintiff

and others but proceeded anyway with a conscience indifference to the rights, safety, or welfare

of Plaintiff and others.

          82.      Defendants' conduct was performed and/or designed with a specific intent to

cause substantial injury or harm to Plaintiff. As alleged fully herein, Defendants' conduct is an

example of why punitive damages exist, and Plaintiff alleges that Defendants' conduct rises to

the level warranting the imposition of exemplary damages against Defendants at trial of this

matter.

                                                   VII.
                                                DAMAGES

          83.      Plaintiff incorporates by reference, as if fully set forth herein, paragraphs 19

through 82 of Plaintiff's Petition.

          84.      Plaintiff has incurred significant damages due to Defendants' criminal, tortious,

and outrageous conduct. Plaintiff seeks all losses sustained as a natural, probable, foreseeable,

and/or proximate result of Defendants' wrongful conduct, including:

                a. General damages;

                b. Actual damages;

                c. Physical pain and suffering incurred in the past and future;

                d. Mental anguish incurred in the past and future;

                e. Disfigurement incurred in the past and future;

                f. Physical impairment incurred in the past and future;

                g. Medical expenses incurred in the past and future;


PLAINTIFF'S ORIGINAL PETITION                                                           PAGE 17 OF 19




                                   MANDAMUS RECORD - TAB 5
             h. Loss of earning capacity incurred in the past and future;

             i. Lost wages incurred in the past and future;

             j.   All reasonable and necessary attorneys' fees that Plaintiff is forced to incur

                  pursuant to Texas common law and equity;

             k. Exemplary damages;

             1.   Costs of court;

             m. Pre judgment interest;

             n. Post-judgment interest; and

             o. All other relief, in law and in equity, to which Plaintiff may be justly entitled.

                                                  VIII.
                                          DEMAND FOR JURY

       85.        Plaintiff demands a jury trial and tenders the appropriate fee.

                                                   IX.
                                      REQUEST FOR DISCLOSURE

       86.        Under TEx. R. CIV. P. 194, Plaintiff hereby makes the demand that Defendants

disclose, within the timeframe provided by the TEXAS RULES OF CIVIL PROCEDURE, the

information and material described in TEx. R. Civ. P. 194.2(a)-(1).

                                                   X.
                                                PRAYER

       87.        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

cited to appear and answer herein. Plaintiff further prays that, upon trial by jury, she have

judgment against Defendants for the damages enumerated herein, as well as all other relief, in

law and in equity, to which Plaintiff may show herself to be justly entitled.




PLAINTIFF'S ORIGINAL PETITION                                                            PAGE 18 OF 19




                                    MANDAMUS RECORD - TAB 5
                                  Respectfully submitted,




                                  G. MICHAE GRUBER
                                  State Bar No. 08555400
                                  mgruber@ghjhlaw.com
                                  ERIC POLICASTRO
                                  State Bar No. 24068809
                                  epolicastro@ghjhlaw.com
                                  TREY H. CRAWFORD
                                  State Bar No. 24059623
                                  tcrawford@ghjhlaw.corn

                                  GRUBER HURST JOHANSEN HAIL SHANK LLP
                                  1445 Ross Avenue, Suite 2500
                                  Dallas, Texas 75202
                                  214.855.6800 (main)
                                  214.855.6808 (facsimile)

                                  ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION                                   PAGE 19 OF 19




                         MANDAMUS RECORD - TAB 5
                                                                                           000173
                                                                                               ALL
                                    CAUSE NO. DC-13-04564-L

JANE DOE                                                       IN THE DISTRICT COURT

VS.

AJRF,DIN "DANNY" DEARI; DRITAN
KREKA; PASTAZIOS PIZZA, INC.;
ISLAND HOSPITALITY MANAGE-
MENT, INC.; HYATT HOTELS
CORPORATION; HYATT HOUSE
FRANCHISING, LLC; GRAND PRIX                                   DALLAS COUNTY, TEXAS
FLOATING LESSEE, LLC; INK
ACQUISITION, LLC; INK
ACQUISITION II, LLC; INK
ACQUISITION III, LLC; INK LESSEE,
LLC; INK LESSEE HOLDING, LLC;
CHATHAM TRS HOLDING, INC.;
CHATHAM LODGING, LP; JEFFREY
H. FISHER, Individually; POST
PROPERTIES, INC.; and DOES 1-25                                193RD JUDICIAL DISTRICT

       193"
          JUDICIAL DISTRICT COURT'S STANDING SCHEDULING ORDER

In accordance with Rules 166, 190 and 192, of the Texas Rules of Civil Procedure (TRCP),
the Court issues the following Order to control the scheduling of this cause.

      TRIAL SETTING, AMENDMENT OF DATES & DISMISSAL FOR WANT OF PROSECUTION

This case will be ready and is set for jury trial on July 29, 2014 at 9:30 a.m: the "Trial Setting."
Any reset or continuance of the Trial Setting will not alter any deadline in this Order or
established by the Texas Rules of Civil Procedure unless otherwise provided by Order, or by the
agreement of the parties, in accordance with TRCP 11. When no announcement is made for
Plaintiff(s) or the Plaintiff(s) fail to appear, the Court may dismiss this case for want of
prosecution, pursuant to: (i) Rule 165a TRCP; (ii) the Dallas County Local Civil Rules; and/or
(iii) the Court's inherent power to dismiss cases not diligently prosecuted, with a hearing on
dismissal for want of prosecution to be held at the time of trial.

                                    DEADLINES & TIMELINES

The following pre-trial matters will be completed by the following dates (in the event that one of
these dates falls on a weekend or holiday, the date will be the first preceding date, which is not a
weekend or a holiday):

1.     Deadline for filing Amended Pleadings Asserting New Claims or Defenses. — 120
days before the Trial Setting, which is March 31, 2014. (Amended pleadings responsive to




                                                                                       Order Page 1 of 9
                                                                           Scheduling Order Page 2 of 10


                             MANDAMUS RECORD - TAB 5
timely filed pleadings under this scheduling order may be filed after the deadline for amended
pleadings, if filed within two (2) weeks after the pleading to which they respond.)

2.      Deadline to Designate Responsible Third Parties. — 120 days before the Trial Setting,
which is March 31, 2014. Defendants shall file any motions for leave to designate responsible
third parties, under Civ. Prac. & Rem. Code §33.004 by this date.

3.      Deadline to Join Additional Parties. — 120 days before the Trial Setting, which is
March 31, 2014. No additional parties may be joined after this date, except on motion for leave
showing good cause. This paragraph does not otherwise alter the requirements of Rule 38. This
paragraph does not limit a claimant's ability to join a person designated as a responsible third
parties, as provided for under Civ. Prac. & Rem. Code §33.004(e). The party joining an
additional party shall serve a copy of this Order on the new party concurrently with the pleading
joining that party.

4.      Deadline for any Party seeking affirmative relief to designate experts as per Tex. R.
Civ. P. 1942(1) — 120 days before the Trial Setting, which is March 31, 2014.

5.      Deadline for any Party opposing affirmative relief to designate experts as per Tex.
R. Civ. P. 1942(1) — 90 days before the Trial Setting, which is April 30, 2014.

6.     Deadline for Designation of Rebuttal Experts and Provide Reports as per Tex. R.
Civ. P. 1942(1) — 85 days before the Trial Setting, which is May 5, 2014. The Parties shall
designate rebuttal experts from whom they intend to elicit expert opinion testimony regarding
matters not reasonably anticipated prior to that Party's original expert designation deadline.

7.     Deadline to File Dispositive Motions: — 60 days before the Trial Setting, which is May
30, 2014. All dispositive motions shall be filed no later than this date.

8.     Deadline to File No-Evidence Motions. — 60 days before the Trial Setting, which is
May 30, 2014. All no-evidence motions, as provided for by Rule 166a(i), shall be filed by this
date. No such Motion shall be heard before the close of the discovery period.

9.      Discovery Closes. — 50 days before the Trial Setting, which is June 9, 2014. All
depositions shall be completed by this date and all written discovery request shall be served so
that responses are due no later than this date. Rule 193.5 governs amended or supplemental
responses; however, it is presumed that an amended or supplemental response made after this
date was not made reasonably promptly.

10. Deadline to File Motion to Compel. — 46 days before the Trial Setting, which is June
13, 2014. Any motion to compel responses to discovery (other than relating to factual matters
arising after the end of fact discovery) must be filed no later than this date, except for motions
for sanctions as provided for by Rule 193.6.

11.    Deadline to File Daubert/Robinson Motions Challenging Opinion Testimony. — 21
days after said expert is deposed, or if the expert is not deposed, 14 days after the end of the




                                                                                      Order Page 2 of 9
                                                                          Scheduling Order Page 3 of 10


                             MANDAMUS RECORD - TAB 5
discovery period, which is June 23, 2014. (These deadlines may be extended upon good cause
shown).

The parties may alter these deadlines by agreement, pursuant to TRCP 11. Except by agreement
of the parties, leave of Court, or where expressly authorized by the TRCP, no party may obtain
discovery of information subject to TRCP 194 Disclosures by other forms of discovery (e.g. a
request for production for testifying expert reports, witness statements, etc.). Repeated attempts
of this type may be treated as an abuse of the discovery process and subject to Court sanctions.

                                           MEDIATION

The parties shall mediate this case no later than fifty (50) days before the Trial Setting, which is
June 9, 2014, in accordance with this Court's Standing Mediation Order or any amendment
thereto by the Court or the parties. If a Mediation Order is not issued in the case by the Court,
the Parties are ORDERED to obtain a copy of the Order from the Court Coordinator.

                     PRE-TRIAL MATTERS, EXHIBITS, JURY CHARGE, ETC

Fourteen (14) days before the Trial Setting, which is July 15, 2014, the parties shall exchange:
(i) designations of deposition testimony (by page and line) to be offered in direct examination;
(ii) a witness list; (iii) a jury questionnaire, if any; (iv) any Motions in Limine (please note the
Court has a Standing Motion in Limine); (v) a proposed jury charge; and (vi) a list of exhibits,
including any demonstrative aids and affidavits. The Parties shall exchange copies of any
exhibits not previously produced in discovery; over-designation of witness and/or exhibits is
strongly discouraged and may be sanctioned. Except for records to be offered by way of
business record affidavits, each exhibit must be identified separately and not by category or
group designation. Please do not file these documents with the Court, just exchange them among
the Parties.

Eleven (11) days before the Trial Setting, which is July 18, 2014, the parties shall exchange, in
writing, objections to the opposing party's proposed exhibits, including objections under rule
193.7 TRCP, as well as objections to any deposition testimony. The attorneys in charge for
each party shall confer on stipulations regarding the materials to be submitted to the Court under
this paragraph and each shall attempt to maximize agreement with each opposing attorney on
such matters. Please do not file these documents with the Court, just exchange them among the
Parties.

For Discovery Level II or III Cases Only: By 4:00 n.m., on the Thursday before the Trial
Setting, which is July 24, 2014 each Party shall file with the Court a copy of its most recent
Disclosures.

On the Trial Date, the parties shall bring to Court the documents required to have been
exchanged in the preceding three paragraphs, along with a proposed Jury Charge for jury trials (a
hard copy and on disk or CD in a Word Perfect or Word format) and any Motions in Limine
(please note that the Court has its own Standing Motion in Limine). Counsel should be prepared




                                                                                      Order Page 3 of 9
                                                                          Scheduling Order Page 4 of 10


                             MANDAMUS RECORD - TAB 5
to discuss with the Court an estimate of the length of trial and witnesses to be called (number,
identity and anticipated length of testimony).

Unless otherwise notified by the Court Coordinator, all Counsel must appear on the morning of
the Trial Date, with witnesses on one-hour standby. Counsel should be advised that, if their case
is not reached on the morning of the trial date, they are subject to being held-over on standby for
the rest of the week. The Court will not entertain continuances on the day of trial on the ground
that a Party did not expect that it would not be reached, absent exigent circumstances.

                   PROCEDURES GOVERNING DAUBERT/ROBINSON HEARINGS

A challenge to an expert's opinion must be in writing and specify every ground for such
challenge. A failure to specify a ground for a challenge is a waiver of that ground. The
challenge, along with all supporting affidavits, deposition excerpts and any other evidence in
support thereof, must be filed and served pursuant to the deadlines set forth in this Order. Direct
testimony and all other evidence in support of the challenged expert must be reduced to
affidavits and/or deposition excerpts of each and all witnesses to be used and such material filed
with the Court's clerk no later than 4:00 p.m., four (4) days before the hearing. Such sponsoring
evidence must be exchanged so as to be received in opposing counsel's office by 4:00 p.m., four
(4) days before the hearing.

At the hearing, affiants, including challenged expert witnesses, may be present in the courtroom,
but may not be presented for direct testimony in addition to their affidavits or deposition
excerpts. The objecting party may cross examine affiants including challenged expert witnesses,
if present in the Courtroom, only after which will the sponsoring party be permitted re-direct
examination.

Please be advised that a challenge to the opinion of an expert, which is contained as evidence in
the response to a Summary Judgment Motion, will likely result in the continuance of the
Summary Judgment hearing so as not to work prejudice to the Summary Judgment Respondent,
who, in effect, would otherwise be required to defend an expert at a Daubert/ Robinson hearing
upon limited notice.

                                        MISCELLANEOUS

Telephone Hearings (For parties out of town). — Participation in hearings by telephone for
parties out of town is encouraged. Arrangements should be made with the Court Administrator.

Default and Minor Prove-Ups. — Unless instructed otherwise by the Court, default judgments
should be presented by submission through affidavits; minor prove-ups shall be set for a hearing
through the Court Administrator (which are to be held on Mondays).

Continuances. — Despite Dallas County Local Civil Rule 3.01(b), The Court does not require
that continuances be signed by the Parties in addition to the Counsel (unless pro se, of course).
However, be advised that an Agreed Motion for Continuance will not always be granted,
especially those filed within two weeks before trial.




                                                                                     Order Page 4 of 9
                                                                         Scheduling Order Page 5 of 10


                            MANDAMUS RECORD - TAB 5
Judgments Pursuant to Tex. R. Civ. P. 299a, do not include findings of fact in any proposed
Judgment for the Court. The Court will not sign any such Judgments. After a trial, the
prevailing party shall tender a judgment to the Court within 30 days or the case is subject to
being dismissed without prejudice. Concerning the procedure of tendering Judgments to the
Court, the Parties are ORDERED to comply with Dallas County Local Civil Rule 2.08, as if this
Rule applied to judgments in addition to orders, and as if the Court requested such judgment to
be presented after trial.

All parties in receipt of this Scheduling Order are ORDERED to serve a copy of this Order on
any Parties making an appearance after the date of this Order.
                   4.•
SIGNED this __JO 'day of 34v-417)Abl4L •



The Ho    ble Carte sberg
   rd
193 Judicial District Court




                                                                                  Order Page 5 of 9
                                                                      Scheduling Order Page 6 of 10


                           MANDAMUS RECORD - TAB 5
                                        MISCELLANEOUS



Telephone Hearings (For [lathes out of towns. — Participation in hearings by telephone for
parties out of town is encouraged. Arrangements should be made with the Court Administrator.

Default and Minor Prove-Uns, — Unless instructed otherwise by the Court, default judgments
should be presented by submission through affidavits; minor prove-ups shall be set for a hearing
through the Court Administrator (which are to be held on Mondays).

Continuances. --- Despite Dallas County Local Civil Rule 3.01(b), The Court does not require
that continuances be signed by the Parties in addition to the Counsel (unless pro se, of course).
 However, be advised that an Agreed Motion for Continuance will not always be granted.
especially those filed within two weeks before trial.

Judgments — Pursuant to Tex. R. Civ. P. 299a, do not include findings of fact in any proposed
Judgment for the Court. The Court will not sign any such Judgments. After a trial, the
prevailing party shall tender a judgment to the Court within 30 days or the case is subject to
being dismissed without prejudice. Concerning the procedure of tendering Judgments to the
Court, the Parties are ORDERED to comply with Dallas County Local Civil Rule 2.08, as if this
Rule applied to judgments in addition to orders, and as if the Court requested such judgment to
be presented after trial.

All parties in receipt of this Scheduling Order are ORDERED to serve a copy of this Order on
any Parties making an appearance after the date of this Order.

SIGNED this        day of




The Honorable Cart Ginsberg
193 Judicial District Court


AGREED:
                                                 / • 4       1----

Eric Policastro
            •                            Joh4on-Ditiodine, PC
Umber Hurst Johansen Hail Shank         2591 1.)4!lai Parkway. Suite 300
                                                ,
1445 Ross Avenue. Suite 2500            Friscof X 75034
Dallas, TX 75202-2711                   attorney for Defendants Deafi and
Royce West                               Pastazios Pizza
West & Associates
P.O. Box 3960
Dallas, TX 75208-1260                  Ramona Martinez
Attorneys for Plaintiff                Matthew E. Last
                                       Cobb Martinez Woodward
                                       1700 Pacific Avenue. Suite 3100
Randy A. Nelson                        Dallas, Texas 75201
Thompson, Coe, Cousins & Irons. L.L.P. Attorneys for Island Hospitality Management,
700 N. Pearl. 25th Floor               Hyatt House Franchising, LLC,
Dallas. Texas 75201                    Hyatt Hotels Corporation
Attorney for Post Properties, Inc. and Grand Prix Floating Lessee, LLC,
Post Addison Circle LP                 Ink Acquisition, LW.
                                       Ink .Acquisition IL LLC,
                                       Ink Acquisition III, LLC,
Dritan Rieke                           Ink Lessee, LLC,
5549 Bie River Drive                   Ink Lessee Holding LLC,
The Colony, TX 75056                   Chatham TRS Holding Inc.,
Pro Se Defendant Dfitan Kiehl          Chatham Lodging, LP, and
                                       Jeffrey H. Fisher



                                                                                                          Order Page 6 of 9
                                                                                              Scheduling Order Page 7 of 10


                                   MANDAMUS RECORD - TAB 5
AGREED:


                                          Samuel H. Johnson

Eric Policastro                           Johnson Broome, PC
Gruber Hurst Johansen Hail Shank          2591 Dallas Parkway, Suite 300

1445 Ross Avenue, Suite 2500              Frisco, TX 75034
Dallas, TX 75202-2711                     Attorney for Defendants Deari and
Royce West                                Pastazios Pizza
West & Associates
P.O. Box 3960
Dallas, TX 75208-1260                     Ramona Martinez
Attorneys for Plaintiff                   Matthew E. Last
                                          Cobb Martinez Woodward
                                          1700 Pacific Avenue, Suite 3100
Randy A. Nelson                           Dallas, Texas 75201
Thompson, Coe, Cousins & Irons, L.L.P.    Attorneys for Island Hospitality Management,
700 N. Pearl, 25th Floor                  Hyatt House Franchising, LLC,
Dallas, Texas 75201                       Hyatt Hotels Corporation
Attorney for Post Properties, Inc. and    Grand Prix Floating Lessee, LLC,
Post Addison Circle LP                    Ink Acquisition, LLC,
                                          Ink Acquisition II, LLC,
                                         Ink Acquisition III, LLC,
Dritan Kreka                             Ink Lessee, LLC,
5549 Big River Drive                     Ink Lessee Holding, LLC,
The Colony, TX 75056                     Chatham TRS Holding, Inc.,
Pro Se Defendant Dritan Kreka            Chatham Lodging, LP, and
                                         Jeffrey H. Fisher




                                                                                 Order Page 7 of 9
                                                                     Scheduling Order Page 8 of 10


                            MANDAMUS RECORD - TAB 5
AGREED:



                                         Samuel H. Johnson

Eric Policastro                          Johnson Broome, PC

Gruber Hurst Johansen Hail Shank         2591 Dallas Parkway, Suite 300

1445 Ross Avenue, Suite 2500             Frisco, TX 75034

Dallas, TX 75202-2711                    Attorney for Defendants Deari and
Royce West                               Pastazios Pizza
West & Associates

P.O. Box 3960

Dallas, TX 75208-1260                    Ramona Martinez

Attorneys for                            Matthew E. Last

                                         Cobb Martinez Woodward

                                         1700 Pacific Avenue, Suite 3100
Randy A, Nelson                          Dallas, Texas 75201
Thompson, Coe, Cousins & Irons, L.L.P.   Attorneys for Island Hospitality Management,

700 N. Pearl, 25th Floor                 Hyatt House Franchising, LLC,

Dallas, Texas 75201                      Hyatt Hotels Corporation
Attorney for Post Properties, Inc. and   Grand Prix Floating Lessee, LLC,

Post Addison Circle LP                   Ink Acquisition, LLC,

                                         Ink Acquisition II, LLC,

                                         Ink Acquisition III, LLC,
Dritan Kreka                             Ink Lessee, LLC,
5549 Big River Drive                     Ink Lessee Holding, LLC,
The Colony, TX 75056                     Chatham TRS Holding, Inc.,
Pro Se Defendant Dritan Kreka            Chatham Lodging, LP, and

                                         Jef frey H Fisher




                                                                                 Order Page 8 of 9
                                                                     Scheduling Order Page 9 of 10


                           MANDAMUS RECORD - TAB 5
                             CERTIFICATE OF CONFERENCE

       Counsel for the Mr. Dead has caused to be delivered to Defendant Kreka, pro se, and Mr.
Kreka has received a copy of the proposed agreed scheduling order. Counsel for Mr. Deari has
made at least one attempt to contact Mr. Kreka followed the receipt by Mr. Kreka of the
proposed agreed scheduling order. Mr. Kreka has failed to respond.

Certified to the 9th day of January 2014.




Matthew E. Last
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document has been forwarded to the
following counsel of record either by telefax, electronic mail, certified mail, return receipt
requested, and/or regular U.S. mail on this 9th day of January, 2014:

       Eric Policastro                          Royce West
       Gruber Hurst Johansen Hail Shank         West & Associates
       1445 Ross Avenue, Suite 2500             P.O. Box 3960
       Dallas, TX 75202-2711                    Dallas, TX 75208-1260
       fax: 214.855.6808                        fax: 214.941.1399
       Attorney for Plaint tff                  Attorney for Plaintiff

       Samuel H. Johnson                        Randy A. Nelson
       Johnson Broome, PC                       Thompson Coe Cousins & Irons
       2591 Dallas Parkway, Suite 300           700 North Pearl Street
       Frisco, TX 75034                         25th Floor — Plaza of the Americas
       fax: 972.584.6054                        Dallas, TX 75201
       Attorney for Defendants Deari &          Attorney for Post Properties
       Pastazios Pizza

       Dritan Kreka
       5549 Big River Drive
       The Colony, TX 75056
       Defendant Kreka



                                                              F.
                                             RAMONA MARTINEZ
                                             MATTHEW E. LAST




                                                                                  Order Page 9 of 9
                                                                     Scheduling Order Page 10 of 10


                            MANDAMUS RECORD - TAB 5
                                                                                                              FILED
                                                                                                  DALLAS COUNTY
                                                                                               3/21/2014 3:19:49 PM
                                                                                               GARY FITZSIMMONS
                                                                                                    DISTRICT CLERK




Eric Policastro
epolicastro@ghjhlaw.com
(214) 855-6848


                                         March 21, 2014

VIA E-MAIL                                        VIA E-MAIL
Ramona Martinez                                   Randy Nelson
Matthew Last                                      Thompson Coe Cousins & Irons, LLP
Cobb Martinez Woodward PLLC                       rnelson@thompsoncoe.com
rmartinez@cobbmartinez.com
mlast@cobbmartinez.com
VIA E-MAIL
Samuel H. Johnson
Johnson Broome, P.C.
sjohnson@johnsonbroome.com


         Re: Jane Doe v. Ajredin “Danny” Deari, et al. Rule 11 Agreement re: Expert
         Designations

Dear Counsel,
       This letter agreement, made pursuant to TEX. R. CIV. P. 11, memorializes the agreement
reached between Plaintiff and Defendants in the above-captioned case. The agreement is:
       1.     The parties to this agreement have agreed to alter the time period listed in
paragraph 4 of the 193rd Judicial District Court’s Standing Scheduling Order from “March 31,
2014…” to “April 30, 2014….” and
       2.     The parties to this agreement have agreed to alter the time period listed in
paragraph 5 of the 193rd Judicial District Court’s Standing Scheduling Order from “April 30,
2014…” to “May 31, 2014….”; and
       3.    The parties to this agreement have agreed to alter the time period listed in
paragraph 6 of the 193rd Judicial District Court’s Standing Scheduling Order from “May 5,
2014…” to “June 6, 2014….”
        As always, this agreement may be modified upon the mutual assent, in writing, of all
parties to this agreement.

        Please sign this letter in the space indicated below and return a copy of the same to me.
Plaintiff will file the executed version with the Court after receiving duly executed counterparts
of the letter from you. Please do not hesitate to contact me directly if this letter misstates our
agreement in anyway, or if you have any questions.




                                  MANDAMUS RECORD - TAB 5
March 21, 2014
Page 2 of 2



                                        Respectfully,

                                        GRUBER HURST JOHANSEN HAIL SHANK LLP AND
                                        WEST & ASSOCIATES, L.L.P.



                                        Eric Policastro
                                        ATTORNEYS FOR PLAINTIFF


AGREED AND WITH AUTHORITY:


_____________________________________________
ATTORNEYS FOR DEFENDANT AJREDIN “DANNY” DEARI
AND PASTAZIOS PIZZA, INC.




AGREED AND WITH AUTHORITY:


_____________________________________________
ATTORNEYS FOR DEFENDANTS POST PROPERTIES, INC.
AND POST ADDISON CIRCLE LIMITED PARTNERSHIP




AGREED AND WITH AUTHORITY:


_____________________________________________
ATTORNEYS FOR DEFENDANTS HYATT HOTELS CORP.;
HYATT HOUSE FRANCHISING, LLC; ISLAND HOSPITALITY
MANAGEMENT, INC.; INK ACQUISITION, LLC, GRAND
PRIX FLOATING LESSEE, LLC; INK ACQUISITION II, LLC;
INK ACQUISITION III, LLC; INK LESSEE, LLC; INK LESSEE
HOLDING, LLC; CHATHAM TRS HOLDING, INC.; CHATHAM
LODGING, L.P.; AND JEFFREY H. FISHER




                              MANDAMUS RECORD - TAB 5
March 21, 2014
Page 2 of 2



                                        Respectfully,

                                        GRUBER HURST JOHANSEN HAIL SHANK LLP AND
                                        WEST & ASSOCIATES, L.L.P.



                                        Eric Policastro
                                        ATTORNEYS FOR PLAINTIFF


AGREED AND WITH AUTHORITY:


_____________________________________________
ATTORNEYS FOR DEFENDANT AJREDIN “DANNY” DEARI
AND PASTAZIOS PIZZA, INC.




AGREED AND WITH AUTHORITY:


_____________________________________________
ATTORNEYS FOR DEFENDANTS POST PROPERTIES, INC.
AND POST ADDISON CIRCLE LIMITED PARTNERSHIP




AGREED AND WITH AUTHORITY:


_____________________________________________
ATTORNEYS FOR DEFENDANTS HYATT HOTELS CORP.;
HYATT HOUSE FRANCHISING, LLC; ISLAND HOSPITALITY
MANAGEMENT, INC.; INK ACQUISITION, LLC, GRAND
PRIX FLOATING LESSEE, LLC; INK ACQUISITION II, LLC;
INK ACQUISITION III, LLC; INK LESSEE, LLC; INK LESSEE
HOLDING, LLC; CHATHAM TRS HOLDING, INC.; CHATHAM
LODGING, L.P.; AND JEFFREY H. FISHER




                               MANDAMUS RECORD - TAB 5
March 21, 2014
Page 2 of 2



                                        Respectfully,

                                        GRUBER HURST JOHANSEN HAIL SHANK LLP AND
                                        WEST & ASSOCIATES, L.L.P.




                                        Eric Policastro
                                        ATTORNEYS FOR PLAINTIFF


AGREED AND WITH AUTHORITY:




ATTORNEYS FOR DEFENDANT AJREDIN "DANNY" DEARI
AND PASTAZIOS PIZZA, INC.




ATTORNEYS FOR DEFENDANTS POST PROPERTIES, INC.
AND POST ADDISON CIRCLE LIMITED PARTNERSHIP




AGREED AND WITH AUTHORITY:




ATTORNEYS FOR DEFENDANTS HYATT HOTELS CORP.;
HYATT HOUSE FRANCHISING, LLC; ISLAND HOSPITALITY
MANAGEMENT, INC.; INK ACQUISITION, LLC, GRAND
PRIX FLOATING LESSEE, LLC; INK ACQUISITION II, LLC;
INK ACQUISITION III, LLC; INK LESSEE, LLC; INK LESSEE
HOLDING, LLC; CHATHAM TRS HOLDING, INC.; CHATHAM
LODGING, L.P.; AND JEFFREY H. FISHER




                              MANDAMUS RECORD - TAB 5
March 21, 2014
Page 2 of 2


                                         Respectfully,

                                         GRUBER HURST JOHANSEN HAIL SHANK LLP AND
                                         WEST & ASSOCIATES, L.L.P.




                                         Eric Policastro
                                         ATTORNEYS FOR PLAINTIFF


AGREED AND WITH AUTHORITY:




ATTORNEYS FOR DEFENDANT AIREDIN "DANNY" DEARI
AND PASTAZIOS PIZZA, INC.




AGREED AND WITH AUTHORITY:




ATTORNEYS FOR DEFENDANTS POST PROPERTIES, INC.
AND POST ADDISON CIRCLE LIMITED PARTNERSHIP




AGREED AND WITH AUTHORITY:




ATTORNEYS FOR DEFENDANTS HYATT HOTELS CORP.;
HYATT HOUSE FRANCHISING, LLC; ISLAND HOSPITALITY
MANAGEMENT, INC.; INK ACQUISITION, LLC, GRAND
PRIX FLOATING LESSEE, LLC; INK ACQUISITION II, LLC;
INK ACQUISITION III, LLC; INK LESSEE, LLC; INK LESSEE
HOLDING, LLC; CHATHAM TRS HOLDING, INC.; CHATIIAM
LODGING, L.P.; AND JEFFREY H. FISHER




                              MANDAMUS RECORD - TAB 5
                                   Cause Number: DC-13-04564
JANE DOE,                                            §   IN THE DISTRICT COURT
                                                     §
            Plaintiff,                               §
                                                     §
v.                                                   §    193rd JUDICIAL DISTRICT COURT
                                                     §
ISLAND HOSPITALITY MANAGEMENT,                       §
INC.; HYATT HOTELS CORPORATION;                      §
HYATT HOUSE FRANCHISING, L.L.C.;                     §
GRAND PRIX FLOATING LESSEE, LLC;                     §
INK ACQUISITION, LLC; INK                            §
ACQUISITION II, LLC; INK                             §
ACQUISITION III, LLC; INK LESSEE,                    §
LLC; INK LESSEE HOLDING, LLC;                        §
CHATHAM TRS HOLDING, INC.;                           §
CHATHAM LODGING, L.P.; JEFFREY                       §
H. FISHER, Individually; POST                        §
PROPERTIES, INC.; POST ADDISION                      §
CIRCLE LIMITED PARTNERSHIP;                          §
PASTAZIOS PIZZA, INC.; AJREDIN                       §
"DANNY" DEARI; DRITAN KREKA; and                     §
DOES 1-25,                                           §
                                                     §
            Defendants.                              §   DALLAS COUNTY, TEXAS

       PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS

         Pursuant to the 193 rd Judicial District Court's Standing Scheduling Order and     TEX.   R.

elV.   P. 194.2(f), Plaintiff Jane Doe ("Plaintiff') hereby makes and serves Plaintiff's TEX R. CIV.

P. 194.2 (f) Expert Witness Designations. Plaintiff reserves the right to designate rebuttal expert

witnesses, designate expert witnesses identified by Defendants, and supplement and/or amend

these expert witness designations as discovery continues and additional facts and evidence have

been learned and produced.




PLAINTIFF'S TEX. R. elv. P. 194.2(F) EXPERT WITNESS DESIGNATIONS                        PAGE 1 oF20



                                   MANDAMUS RECORD - TAB 5
                                                    Respectfully
                                                    Respectfull y submitted,

                                                                         •


                                                        Al
                ROYCE WEST                           G. MICHAEL GRUBER
                State Bar No. 21206800               State Bar No. 08555400
                royce. w@westllp.c om
                royce.w@westllp.com                  mgruber@ghjhlaw.coin
                                                     mgruber@ghjhlaw.com
                VERETTA FRAZIER                      ERIC POLICAST
                                                             POLICASTRO  RO
                State Bar No. 00793264               State Bar No.
                                                               No. 24068809
                veretta.f@westllp.com
                veretta.f@westllp.com                epolicastro@ghjhlaw.com
                                                     epolicastro@ghjhlaw.com
                NIGEL REDMOND                        TREY CRAWFOR
                                                             CRAWFORD    D
                State Bar No.
                          No. 24058852                         No. 24059623
                                                     State Bar No. 24059623
                nigel.r@west  llp.com
                nigels@westllp.com                   tcrawford@ghjhlaw.com
                                                     tcrawford@g  hjhlaw.com
                WEST &    ASSOCIATES
                        & ASSOCIATES,  , L.L.P.
                                          L.L.P.     GRUBER HURST
                                                     GRUBER    HURST JOHANSEN
                                                                      JOHANSENHAIL
                                                                                 HAILSHANK
                                                                                     SHANKLLP
                                                                                           LLP
                P.O.
                P.O. Box  3960                       1445  Ross Avenue,
                                                     1445 Ross  Avenue, Suite 2500
                Dallas,
                Dallas, Texas 75208-1260             Dallas, Texas 75202
                                                     Dallas,
                Ofc.: (214)
                Ofc.:   (214) 941-1881
                               941-1881              214.855.6800 (main)
                                                     214.855.6800  (main)
                Fax:    (214)941-1399
                Fax: (214)     941-1399              214.855.6808 (facsimile)
                                                     214.855.6808  (facsimile)

                                                     ATTORNEYS
                                                     ATTORNEY   FOR PLAINTIFF
                                                              S FOR PLAINTIFF




                                 CERTIFICA TE OF
                                 CERTIFICATE  OF SERVICE
                                                 SERVICE

       The
       The undersigned
           undersigned hereby
                       hereby certifies
                              certifies that
                                         that aa true
                                                  true and
                                                       and correct
                                                           correct copy
                                                                   copy of
                                                                        of Plaintiff's
                                                                           Plaintiff's TEX. R.CIV,
                                                                                       TEX R. CV. P.
                                                                                                   P.

194.2
194.20(f) Expert
          Expert Witness
                 Witness Designations
                         Designations were
                                      were served-in
                                           served—in accordance
                                                     accordance with
                                                                with TEX.
                                                                     TEX. R.
                                                                          R. elY.
                                                                             Cry. P.
                                                                                  P. 21,
                                                                                     21,

21a-on
21a—onApril
       April 30,
             30,2014
                 2014 via
                      via certified
                          certified mail,
                                    mail, return
                                           return receipt
                                                   receiptrequested
                                                           requestedto
                                                                     to all
                                                                        all counsel
                                                                            counsel of
                                                                                    of record.
                                                                                        record.




                                                   Eric Policastro




PLAINTIFF'S
 PLAINTIFF'STEX.
             TEX.R.R.elv.
                      CI V.P.P.194.2(F)
                                194.2(F)EXPERT
                                         EXPERTWITNESS
                                               WITNESSDESIGNATIO
                                                       DESIGNATIONS
                                                                 NS                      PAGE 2 OF 20
                                                                                        PAGE20F20


                                  MANDAMUS RECORD - TAB 5
        PLAINTIFF'S TEX.
        PLAINTIFF'S TEX. R.
                         R. CIV.
                            CIV. P.
                                 P. 194.2(F)
                                    194.2(F) EXPERT
                                             EXPERT WITNESS
                                                    WITNESS DESIGNATIONS
                                                            DESIGNATION S

  (f)
  (f)    For any
             any testifying expert:
                            expert:

         (1) the expert's
         (1)     expert's name,
                          name, address,
                                address, and
                                         and telephone
                                             telephone number;
                                                       number;

                                         the expert
         (2) the subject matter on which the expert will testify;

                 general substance
         (3) the general substance of the
                                      the expert's
                                           expert's mental
                                                    mental impressions
                                                           impressions and
                                                                       and opinions
                                                                           opinions and
                                                                                    and aa

         brief summary
               summary of the basis for them,
                                        them, or if
                                                 if the
                                                    the expert
                                                        expert is
                                                                is not
                                                                   not retained
                                                                        retained by,
                                                                                 by, employed
                                                                                      employed

         by, or otherwise subject to the control of the responding party, documents reflecting

         such information;

         (4) if the expert is retained
         (4)                  retained by, employed
                                           employed by, or otherwise subject to
                                                           otherwise subject to the control
                                                                                    control of

         the responding party:
                        party:

                (A)
                (A) all documents,
                        documents, tangible things,
                                            things, reports,
                                                    reports, models,
                                                             models, or data compilations
                                                                             compilations that

                have
                have been
                     been provided
                          provided to,
                                    to, reviewed
                                        reviewedby,
                                                 by, or
                                                     or prepared
                                                        preparedby
                                                                 by or
                                                                    or for
                                                                       for the
                                                                           the expert in
                                                                               expert in

                anticipation
                anticipation of the
                                the expert's
                                    expert's testimony;
                                             testimony; and
                                                        and

                (B)
                (B) the
                    the expert's
                        expert's current resume
                                         resume and
                                                and bibliography;
                                                    bibliography;

        RESPONSE:
        RESPONSE:

        The
        The following
            following individuals
                       individuals have
                                   have been
                                        been retained
                                              retained by
                                                       by Plaintiff
                                                          Plaintiff in
                                                                     in this
                                                                         this case
                                                                              case to
                                                                                    to help
                                                                                       help the
                                                                                             the jury
                                                                                                  jury and
                                                                                                       and

Court
Court better
      better understand
             understand various medical, scientific,
                        various medical, scientific, professional, technical, andlor
                                                     professional, technical, and/or scientific
                                                                                     scientific

aspects
aspectsof
        ofthe
           the claims
               claims brought
                      broughtby
                              by Plaintiff
                                 Plaintiff due
                                           due to
                                                to the
                                                    the damages
                                                        damages she
                                                                she incurred
                                                                    incurred that
                                                                              that were
                                                                                   were caused
                                                                                        caused by
                                                                                               by

Defendants'
Defendants' tortious
             tortious conduct:
                      conduct:

I.I.    RETAINED
        RETAINEDTESTIFYING
                 TESTIFYINGEXPERTS
                            EXPERTS

                                    Dr.
                                    Dr. Claire
                                        ClaireE.
                                               E.Brenner,
                                                 Brenner,M.D.
                                                          M.D.

        Dr.
        Dr.Claire
            ClaireE.
                   E.Brenner,
                     Brenner,M.D.-(972)
                              M.D.—(972)494-1155,
                                         494-1155,2241
                                                   2241Peggy
                                                        PeggyLane
                                                             LaneSuite
                                                                  SuiteE,
                                                                       E, Garland,
                                                                          Garland,Texas
                                                                                   Texas

75042-is
 75042—isaamedical
           medicaldoctor
                   doctorwho
                         who holds
                             holds board
                                   board certifications
                                         certificationsin
                                                        in infectious
                                                           infectious disease
                                                                      disease and
                                                                              and internal
                                                                                  internal




PLAINTIFF'S
 PLAINTIFF'S TEX.
             TEX.R.
                  R.elv.
                    CIV.P.P. 194.2(F)
                             194.2(F)EXPERT
                                      EXPERTWITNESS
                                            WITNESSDESIGNATIONS
                                                    DESIGNATIONS                             PAGE33OF
                                                                                            PAGE       20
                                                                                                    OF20



                                   MANDAMUS RECORD - TAB 5
medicine. Please
medicine. Pleasesee
                 see the
                      the attached
                          attached Exhibit
                                   Exhibit A
                                           A for
                                             for aa copy
                                                     copy of
                                                           ofDr.
                                                              Dr.Brenner's
                                                                  Brenner'sresume
                                                                            resume and/or
                                                                                    and/or

bibliography. In
bibliography. In this
                 this case, Dr. Brenner
                                Brenner may testify concerning
                                                    concerning the clinical
                                                                   clinical course
                                                                            course of
                                                                                   of infectious
                                                                                       infectious

diseases, including
diseases, including the
                     the herpes
                         herpes virus,
                                virus, generally,
                                       generally, as
                                                  as well
                                                     well as
                                                          as in Plaintiff's
                                                                Plaintiffs case.
                                                                            case. Dr.
                                                                                  Dr. Brenner
                                                                                      Brenner may
                                                                                              may

testify
testify about
        about the general nature,
                          nature, incubation,
                                  incubation, presentment,
                                              presentment, recurrence,
                                                           recurrence, and
                                                                       and effects
                                                                           effects of the herpes
                                                                                          herpes

virus
virus related
      related to    individual who is infected
              to an individual         infected with the
                                                     the disease,
                                                         disease, including
                                                                   including Plaintiff.
                                                                             Plaintiff. Dr.
                                                                                        Dr. Brenner
                                                                                            Brenner

may testify concerning the clinical
may                        clinical course,
                                    course, progression,
                                            progression, treatment, effects (physical,
                                                                            (physical, emotional,
                                                                                       emotional,

financial,
financial, etc.),
           etc.), and
                  and prognosis
                      prognosis of an individual
                                      individual diagnosed
                                                 diagnosed with
                                                           with the
                                                                the herpes
                                                                    herpes virus,
                                                                           virus, and the fact that

there
there is         for the
      is no cure for  the herpes
                           herpes virus,
                                  virus, generally,
                                         generally, as well
                                                       well as
                                                            as the
                                                                the same
                                                                     same categories
                                                                           categories of
                                                                                      of testimony
                                                                                          testimony

regarding
regarding Plaintiff.
          Plaintiff. Additionally,
                     Additionally, Dr.
                                   Dr. Brenner may
                                               may testify
                                                   testify generally
                                                           generally as
                                                                     as to
                                                                        to the human anatomy, the

effect
effect of
       of the
          the herpes
              herpes virus
                     virus on
                           on an infected
                                 infected individual's
                                          individual's body,
                                                       body, mind,
                                                             mind, and
                                                                   and quality
                                                                       quality of life,
                                                                                  life, as
                                                                                        as well
                                                                                           well as

the
the irreversible
    irreversible effects
                 effects of the herpes virus,
                                       virus, complications
                                              complications caused
                                                            caused by
                                                                   by the herpes virus throughout

an
an individual's life including during pregnancy/labor
                                      pregnancy/labor and
                                                      and the
                                                           the effects
                                                               effects itit may
                                                                            may have
                                                                                have on a newborn

child.
child. Dr.
       Dr. Brenner
           Brenner may
                   may testify
                        testify about
                                about the
                                       the effect
                                           effect the
                                                   the herpes
                                                       herpes virus
                                                              virus has
                                                                    has on
                                                                        on an infected individual's
                                                                              infected individual's

immune
immune system
       system throughout
               throughout said
                          said individual's
                                individual's life.
                                             life. Dr.
                                                   Dr. Brenner
                                                       Brenner may
                                                               may testify
                                                                   testify about the progression
                                                                                     progression

of
of the
   the disease
       disease in Plaintiff, and the mental,
                                     mental, physical,
                                             physical, psychological,
                                                       psychological, financial,
                                                                      financial, and physiological
                                                                                     physiological

obstacles
obstacles Plaintiff
          Plaintiff will
                    will encounter
                         encounterthroughout
                                   throughouther
                                              herlife
                                                  lifeas
                                                       asaa result
                                                             result of
                                                                    of the
                                                                        the rape
                                                                            rape and
                                                                                 and the
                                                                                     the disease.
                                                                                         disease. She
                                                                                                  She

may
may also
    also testify
         testify concerning
                 concerning the scientific literature
                            the scientific literature on the biological,
                                                             biological, physical,
                                                                         physical, physiological,
                                                                                   physiological,

social,
social, and
        and mental
            mental effects
                   effects of infectious
                              infectious diseases—including
                                         diseases-includ ing the
                                                              the herpes
                                                                  herpes virus-authored
                                                                         virus—authored by
                                                                                        by Dr.
                                                                                           Dr.

Brenner
Brennerand
        andothers.
            others.Dr.
                   Dr. Brenner
                       Brennermay
                               may testify
                                    testifyas
                                            as to
                                                to Plaintiff
                                                   Plaintiff's
                                                             s and
                                                               and Defendant Deari'ss medical
                                                                   Defendant Deari'   medical

history,
history,respectively.
         respectively.She
                       Shemay
                          maytestify
                              testify concerning
                                      concerningthe
                                                 thetransmission
                                                     transmissionof
                                                                  ofthe
                                                                     the herpes
                                                                         herpes virus
                                                                                virus from
                                                                                       from one
                                                                                            one

individual
 individualtotoanother,
                another,including
                         includingthe
                                    thesame
                                        samefor
                                             forPlaintiff.
                                                 Plaintiff.Dr.
                                                            Dr.Brenner
                                                                Brennermay
                                                                        maytestify
                                                                            testifyasastoto the
                                                                                            the

procedures,
procedures,protocols,
            protocols,tests,
                       tests,and
                              andscience
                                  sciencebehind
                                          behindthe
                                                 thesame
                                                     samethat
                                                          thataa medical
                                                                 medical staff
                                                                         staff could
                                                                               could and
                                                                                     and would
                                                                                         would

observe
observeand/or
        and/orperform
               perfomifor
                       foran
                           an individual
                               individualwho
                                         whoisissuspected
                                                 suspectedtotohave
                                                               havebeen
                                                                    beenthe
                                                                         the victim
                                                                             victim of
                                                                                    of aa sexual
                                                                                          sexual




PLAINTIFF'S
 PLAINTIFF'S TEX.
             TEX. R.
                  R. elv.
                     CIV. P.
                          P. 194.2(F)
                             194.2(F)EXPERT
                                      EXPERTWITNESS
                                            WITNESSDESIGNATIONS
                                                    DESIGNATIONS                        PAGE 4 OF 20
                                                                                        PAGE40F20



                                  MANDAMUS RECORD - TAB 5
assault, including what was done for Plaintiff on April 26, 2011.
assault,                                                    2011. Dr. Brenner
                                                                      Brenner may testify
                                                                                  testify as
                                                                                          as to
                                                                                             to

    results of
the results of the rape
                   rape kit
                        kit performed
                            performed on Plaintiff
                                         Plaintiff on April 26, 2011, as well
                                                                         well as
                                                                              as the
                                                                                 the results
                                                                                      results of
                                                                                              of the
                                                                                                 the

 State of Texas's sexually
                   sexually transmitted
                             transmitted disease
                                         disease test of
                                                      of Defendant
                                                         Defendant Deari. Dr.
                                                                          Dr. Brenner
                                                                              Brenner may
                                                                                      may testify
                                                                                          testify

         herpes virus
that the herpes virus that
                       that Plaintiff
                            Plaintiff presented
                                      presented to Parkland
                                                   Parkland hospital in May
                                                                        May 2011
                                                                            2011 was
                                                                                 was consistent
                                                                                      consistent

                         of herpes that took
with an initial outbreak of             took place
                                             place during
                                                   during and/or
                                                          andlor immediately
                                                                 immediately after the generally
                                                                                       generally

accepted incubation
accepted incubation time
                     time for
                          for the
                              the disease
                                  disease after
                                          after an individual's first exposure.
                                                                      exposure. Dr. Brenner
                                                                                    Brenner may

testify that Plaintiff may require medical monitoring,
                                           monitoring, treatment,
                                                       treatment, andlor
                                                                  and/or hospitalization as a result

of the disease.
       disease. Dr.
                Dr. Brenner may also
                                also testify that Plaintiff has
                                                            has incurred
                                                                incurred in the past, and will incur

in the future,
       future, medical
               medical expenses
                       expenses as
                                as a result
                                     result of the herpes
                                                   herpes virus
                                                          virus she
                                                                she contracted
                                                                    contracted from
                                                                               from the sexual
                                                                                        sexual

assault
assault that
        that took
             took place
                  place at
                        at the Hyatt House
                                     House hotel.
                                           hotel. Dr.
                                                  Dr. Brenner
                                                      Brenner may
                                                              may also
                                                                  also testify
                                                                       testify that said past and

future
future medical
       medical expenses
               expenses are
                        are reasonable
                            reasonable and
                                       and necessary,
                                           necessary, especially
                                                      especially in
                                                                 in light
                                                                    light of the incurable nature

of the
   the disease
       disease for
               for which
                   which Plaintiff has
                                   has been
                                       been diagnosed.
                                            diagnosed. Dr.
                                                       Dr. Brenner
                                                           Brenner may
                                                                   may further
                                                                       further testify
                                                                               testify as
                                                                                       as to
                                                                                          to facts
                                                                                             facts

and
and circumstances
    circumstancesregarding
                  regardingthe
                            thenature
                                natureof
                                      ofthe
                                         the injuries
                                              injuries and
                                                       and damages
                                                           damagesthat
                                                                   that are
                                                                        are the
                                                                             the subject
                                                                                 subject of
                                                                                         of this
                                                                                            this

action.
action. Dr.
        Dr. Brenner's
            Brenner's testimony
                      testimony will be based upon her skill, knowledge, education, experience,
                                                                                    experience,

and
and training,
    training, as
              as well
                 well as her review
                      as her  review of
                                     of Plaintiffs
                                         Plaintiff smedical
                                                     medical records
                                                              records and
                                                                       and diagnoses,
                                                                            diagnoses, scientific
                                                                                        scientific

literature
 literature and
             and studies,
                 studies, and     evidence, pleadings,
                          and the evidence, pleadings, and discovery
                                                           discovery served,
                                                                     served, produced,
                                                                             produced, and/or
                                                                                       andlor

elicited
elicitedin
         in this
             this case
                  case and
                       and based
                           based upon   reasonable degree
                                 upon a reasonable degree of medical
                                                             medical and scientific
                                                                         scientific probability
                                                                                    probability

andlor
and/or certainty.
       certainty.Plaintiff
                  Plaintiffreserves
                            reservesthe
                                     the right
                                          right to
                                                 to supplement and/or amend
                                                    supplement andlor amend this
                                                                            this expert witness
                                                                                 expert witness

designation
designationasasdiscovery
                discoverycontinues
                          continuesand
                                    andadditional
                                        additionalfacts
                                                   factsand
                                                         and evidence
                                                             evidencehave
                                                                      have been
                                                                           been learned
                                                                                learned and
                                                                                        and

produced.
produced.

                             Mr.
                             Mr.John
                                 John A.
                                      A. Harris,
                                         Harris, CPA,
                                                 CPA, CPP,
                                                      CPP,PSP
                                                           PSP

       Mr.
       Mr.John
           JohnA.
               A.Harris,
                  Harris,CPP,
                         CPP,PSP,
                              PSP,CPA-( 404) 888-0060,
                                  CPA (404)  888-0060, 1170
                                                       1170Peachtree
                                                            PeachtreeStreet,
                                                                     Street, Suite
                                                                             Suite 1200,
                                                                                   1200,

Atlanta,
Atlanta,Georgia
         Georgia30309-is
                 30309—isa apremises
                             premisesliability
                                       liabilityand
                                                 andforensic
                                                     forensicsecurity
                                                              securityexpert.
                                                                       expert.Please
                                                                              Pleasesee
                                                                                     see the
                                                                                          the




PLAINTIFF'S
 PLAINTIFF'STEX.
            TEX.R.
                 R.elv.
                   CIV.P.
                        P. 194.2(F)
                           194.2(F)EXPERT
                                    EXPERTWITNESS
                                          WITNESSDESIGNATION
                                                  DESIGNATIONS
                                                             S                          PAGE 5 OF 20
                                                                                       PAGE50F20



                                 MANDAMUS RECORD - TAB 5
attached Exhibit B
attached         B for
                    for aa copy
                            copy of
                                  ofMr.
                                    Mr. Harris's
                                        Harris'sresume
                                                 resume and/or
                                                         and/or bibliography.
                                                                 bibliography. Mr.
                                                                               Mr. Harris
                                                                                   Harris is
                                                                                          is board
                                                                                             board

certified in
certified     security management
          in security  management (CPP)
                                  (CPP) and
                                        and Physical
                                            Physical Security
                                                     Security (PSP)
                                                              (PSP) by
                                                                    by the
                                                                        theprofessional
                                                                            professional

certification board
certification board of ASIS
                       ASIS International,
                             International, an
                                             an ANSI
                                                 ANSIaccredited
                                                       accreditedstandards
                                                                   standardsdevelopment
                                                                             development

organization with
organization with worldwide
                  worldwide membership
                            membership of
                                       of over
                                          over 37,000
                                               37,000 security
                                                      security professionals. Mr. Harris's
                                                               professionals. Mr.

CPP certification
CPP certification is  the preeminent
                  is the   preeminent designation
                                       designation awarded
                                                   awarded to
                                                           to individuals
                                                               individuals whose
                                                                           whose primary
                                                                                  primary

responsibilities are
responsibilities are in security management and who have demonstrated advanced knowledge in

security
security solutions
         solutions and best business
                            business practices.
                                     practices. Mr.
                                                Mr. Harris's
                                                    Harris's experience in physical security began
            I




over
over 40 years ago when he was
     40 years             was undergoing
                              undergoing training
                                         training to become a commissioned
                                                              commissioned officer
                                                                           officer in the

United
United States
       States Marine
              Marine Corps,
                     Corps, and
                            and he has conducted
                                he has conducted over 1,200
                                                      1,200 security
                                                            security risk
                                                                     risk assessments
                                                                          assessments of

various
various types
        types of commercial
                 commercial properties
                            properties including
                                       including apartments, hotels, office buildings,
                                                 apartments, hotels,        buildings, parking

lots,
lots, and
      and malls
          malls located
                located in 43
                           43 states as well as in Puerto Rico, the Virgin Islands, and Colombia,

South
South America.
      America. In
                In this
                    this case,
                         case, Mr.
                               Mr. Harris
                                   Harris may
                                          may testify
                                              testify that
                                                      that the
                                                           the sexual
                                                               sexual assault
                                                                      assault of Plaintiff on April
                                                                                              April

26,
26, 2011,
    2011, while
          while the
                the guest
                    guest of an invitee and/or
                                        and/or invitee
                                               invitee at the Hyatt House located at 4900 Edwin

Lewis
Lewis Drive
      Drive in
            in Addison,
               Addison, Texas,
                        Texas, was
                               was reasonably
                                   reasonably foreseeable
                                              foreseeable and
                                                          and should
                                                              should have
                                                                     have been anticipated
                                                                               anticipated by
                                                                                           by

the
 the "Hotel
     "Hotel Defendants"l
            Defendants"' based
                         based on the crimes
                                      crimes committed
                                             committed on the premises
                                                              premises and the surrounding
                                                                               surrounding

area
area in
     in the
        the five
            five years
                 years preceding
                       preceding April
                                 April 26,
                                       26, 2011.
                                           2011. Mr.
                                                 Mr. Harris
                                                     Harris may
                                                            may testify
                                                                testify that,
                                                                        that, prior
                                                                              prior to
                                                                                     to April
                                                                                        April 26,
                                                                                              26,

2011,
2011, there
       there had
             had been
                 been sufficient
                      sufficient crime
                                 crime committed
                                       committed at
                                                 at the
                                                     the Hyatt
                                                         Hyatt Hotel-including
                                                               Hotel—including an
                                                                               an armed
                                                                                  aimed robbery
                                                                                        robbery

of
of an
   an employee
      employee of
               of the Hotel Defendants'
                  the Hotel Defendants' just
                                        just months
                                             months before
                                                    before Plaintiff
                                                           Plaintiff was
                                                                     was raped
                                                                         raped on
                                                                               on the
                                                                                  the same
                                                                                      same

premises-and
premises—andininthe
                 the immediate
                      immediate vicinity
                                vicinitytoto put
                                             put the
                                                  the Hotel
                                                      Hotel Defendants
                                                            Defendants on
                                                                       on notice
                                                                          notice that reasonable
                                                                                      reasonable

security
securitymeasures
         measureswere
                 wereneeded
                      needed for
                              for the
                                   the security,
                                       security, safety
                                                 safety and
                                                        and well-being
                                                            well-being of
                                                                       of their
                                                                          their guests,
                                                                                guests, invitees,
                                                                                        invitees,

and
and other
    otherpeople
          people legally
                  legally on
                          on their
                              their property.
                                    property. Mr.
                                              Mr. Harris
                                                  Harris may
                                                         maytestify
                                                             testifythat
                                                                     that in
                                                                           in the
                                                                               the five
                                                                                   five years
                                                                                        years preceding
                                                                                              preceding


11As
  Asused
     usedherein,
          herein,"Hotel
                  "Hotel Defendants"
                         Defendants" refers
                                      referstoto Island
                                                  Island Hospitality
                                                         HospitalityManagement,
                                                                     Management, Inc.,
                                                                                  Inc., Grand
                                                                                        GrandPrix
                                                                                              Prix
Floating
FloatingLessee,
          Lessee,LLC,
                 LLC, Hyatt
                       Hyatt Hotels
                             Hotels Corporation,
                                     Corporation, Hyatt
                                                    Hyatt House
                                                          House Franchising,
                                                                 Franchising, LLC,
                                                                              LLC, Jeffrey
                                                                                     Jeffrey H.
                                                                                             H.
Fisher,
Fisher, Chatham
         ChathamLodging,
                  Lodging,L.P.,
                           L.P., Chatham
                                 ChathamTRS   TRS Holding,
                                                   Holding, LLC,
                                                            LLC, Ink
                                                                   Ink Acquisition,  LLC, Ink
                                                                       Acquisition, LLC,    Ink
Acquisition
AcquisitionII,
            II,LLC,
               LLC,Ink
                    InkAcquisition
                       Acquisition III,
                                    III, LLC,
                                         LLC,Ink
                                               InkLessee
                                                  LesseeHolding,
                                                         Holding,LLC,
                                                                  LLC, and
                                                                       and Ink
                                                                            Ink Lessee
                                                                                Lessee LLC.
                                                                                       LLC.

PLAINTIFF'S
 PLAINTIFF'S TEX.
             TEX. R.
                  R. elv.
                     CIV. P.
                          P. 194.2(F)
                             194.2(F)EXPERT
                                      EXPERTWITNESS
                                            WITNESSDESIGNATIONS
                                                    DESIGNATIONS                           PAGE 6 OF 20
                                                                                          PAGE60F20



                                   MANDAMUS RECORD - TAB 5
the attack
the attack on Plaintiff
              Plaintiff at the hotel,
                               hotel, that
                                      that there
                                           there had
                                                 had been
                                                     been aa significant
                                                             significant number
                                                                         number of
                                                                                ofcriminal
                                                                                   criminal incidents
                                                                                             incidents

reported to the Addison
                Addison Police
                        Police Department
                               Department (including
                                          (including multiple crimes at the
                                                                        the Hyatt
                                                                            Hyatt House
                                                                                  House hotel
                                                                                        hotel

and other hotels immediately in the vicinity of
and                                          of the Hyatt House hotel) such that the real
                                                                                     real potential
                                                                                          potential

of a violent
of   violent crime
             crime taking place at
                                at the
                                    the hotel
                                        hotel was
                                              was reasonably
                                                   reasonably foreseeable.
                                                              foreseeable. Mr. Harris
                                                                               Harris may
                                                                                      may testify
                                                                                          testify

           reported offenses
that these reported offenses included
                             included violent
                                      violent crime
                                              crime that
                                                    that the Hotel
                                                             Hotel Defendants
                                                                   Defendants either knew or

reasonably should have known about and should have taken proactive steps to ensure the security

of its premises but did not. Mr. Harris may testify that the Hotel Defendants negligently failed to

analyze the
analyze  the level
             level of crime
                      crime at or
                               or near
                                  near the
                                        the Hyatt
                                            Hyatt House
                                                  House hotel
                                                        hotel provided
                                                              provided by
                                                                       by the
                                                                           the Addison
                                                                               Addison Police
                                                                                       Police

Department
Departmentand
           andthe
               the Texas
                   Texas Department
                         Departmentof
                                    of Public
                                       Public Safety
                                              Safety and
                                                     and to
                                                         to utilize
                                                            utilize those
                                                                    those analyses
                                                                          analyses in

determining
determining the
             the security
                 security needs
                          needs of the property,
                                       property, and that the Hotel Defendants negligently failed

to request any information
to request      information from
                            from the Addison
                                     Addison Police
                                             Police Deparmient
                                                    Department regarding past or current
                                                               regarding past    current

criminal
criminal incidents
          incidents on
                    on the
                        the premises
                            premises and
                                     and in
                                         in the
                                            the immediate vicinity as
                                                immediate vicinity as a reasonably prudent hotel

operator
operator would
         would and
               and should
                   should have
                          have done.
                               done. Mr.
                                     Mr. Harris
                                         Harris may
                                                may testify
                                                    testify that
                                                            that the
                                                                 the Hotel
                                                                     Hotel Defendants
                                                                           Defendants failed
                                                                                      failed to
                                                                                             to

conduct
conduct either
        either component
               component of
                         of aa security
                               security risk
                                        risk assessment,
                                             assessment, including
                                                          including the
                                                                     the failure
                                                                         failure to
                                                                                  to conduct
                                                                                     conduct aa threat
                                                                                                threat

assessment
assessment (based
            (based upon
                   upon historical
                        historical information
                                    information of
                                                of past
                                                   past criminal
                                                        criminal events,
                                                                 events, actual
                                                                         actual threats,
                                                                                threats, inherent
                                                                                         inherent

threats,
 threats, and
          and potential
              potential threats
                         threats by
                                 by virtue
                                    virtue of
                                           of the
                                               the vulnerabilities
                                                   vulnerabilities around
                                                                   around the
                                                                           the hotel
                                                                               hotel or
                                                                                     or weaknesses
                                                                                        weaknesses in
                                                                                                    in the
                                                                                                        the

security
securityprogram
         programwhich
                whichproduce
                      produceopportunities
                              opportunitiesfor
                                            forcrime
                                                crimetotooccur)
                                                         occur) and
                                                                 and the
                                                                      the negligent
                                                                          negligent failure
                                                                                    failure to
                                                                                             to

conduct
conductaa vulnerability
          vulnerabilityassessment
                        assessmenttoto analyze
                                       analyzethe
                                               theweaknesses
                                                  weaknessesof
                                                             ofthe
                                                                theHotel
                                                                   Hotel Defendants'
                                                                         Defendants' security
                                                                                     security

program
programor,
        or, alternatively,
             alternatively,that
                            that the
                                  the Hotel
                                      Hotel Defendants
                                            Defendants negligently
                                                       negligentlyfailed
                                                                   failedto
                                                                          to engage
                                                                             engage aa professional
                                                                                       professional

security
 securityconsultant
          consultanttotoconduct
                         conductthe
                                 theanalysis.
                                     analysis.Mr.
                                              Mr.Harris
                                                  Harrismay
                                                        maytestify
                                                            testifythat
                                                                    that the
                                                                          the Hotel
                                                                              Hotel Defendants'
                                                                                    Defendants'

negligent
negligentfailure
          failuretotoconduct
                      conductaa security
                                security risk
                                          risk assessment
                                               assessmentmade
                                                          madeitit impossible
                                                                   impossiblefor
                                                                              for the
                                                                                  the Hotel
                                                                                      Hotel

Defendants
Defendantstotoassess
               assessthe
                      the likelihood
                          likelihood that
                                      that criminals
                                           criminals could
                                                     could and
                                                           and would
                                                               would exploit
                                                                     exploit vulnerabilities
                                                                             vulnerabilities or
                                                                                             or

compromise
 compromisesecurity
            securitycountermeasures
                     countermeasuresatatthe
                                         thehotel.
                                             hotel.Mr.
                                                   Mr.Harris
                                                       Harrismay
                                                              maytestify
                                                                  testifythat,
                                                                          that,based
                                                                                basedupon
                                                                                      uponthe
                                                                                           the




PLAINTIFF'S
 PLAINTIFF'STEX.
            TEX.R.
                 R.elv.
                   CIV.P.
                        P. 194.2(F)
                           194.2(F)EXPERT
                                    EXPERTWITNESS
                                          WITNESSDESIGNATIONS
                                                  DESIGNATIONS                                PAGE 7 OF 20
                                                                                             PAGE70F20



                                    MANDAMUS RECORD - TAB 5
Hotel Defendants'
Hotel Defendants' experience
                   experience in
                               inthe
                                  the lodging
                                       lodging industry,
                                                industry, the
                                                           the Hotel
                                                               Hotel Defendants
                                                                     Defendants knew
                                                                                knew or
                                                                                     or should
                                                                                        should have
                                                                                               have

known that
known            guests, invitees,
      that their guests, invitees, and other people
                                   and other people legally on their
                                                    legally on their property were at risk
                                                                     property were    risk to
                                                                                            to

criminal activities
criminal activities if reasonable
                       reasonable security
                                  security measures
                                           measures were
                                                    were not
                                                         not undertaken, and that the
                                                             undertaken, and      the Hotel
                                                                                      Hotel

Defendants knew or should have known that in the absence
                                                 absence of
                                                         of reasonable
                                                            reasonable security
                                                                       security measures, the

multiple property
multiple property crimes
                  crimes (e.g.,
                         (e.g., theft,
                                theft, vehicle
                                       vehicle break-ins,
                                               break-ins, etc.)
                                                          etc.) that
                                                                that were
                                                                     were reported
                                                                          reported at the Hyatt
                                                                                          Hyatt

House hotel can lead to violent crimes against persons. Mr. Harris may testify that it is generally
                                                                                          generally

accepted that
accepted that most crimes are not
              most crimes     not random
                                   random events,
                                          events, but
                                                  but planned
                                                      planned events
                                                              events in
                                                                      in environments
                                                                          environments which
                                                                                       which

provide the opportunity to commit a crime with the least likelihood of detection, intervention and

apprehension
apprehension and,
             and, further,
                  further, that these conditions
                                      conditions existed at the
                                                            the Hyatt House
                                                                      House hotel on, and prior to,

the April 26,
the April 26, 2011
              2011 attack
                   attack on
                          on Plaintiff
                             Plaintiff yet the
                                           the Hotel
                                               Hotel Defendants
                                                     Defendants did nothing.
                                                                    nothing. Mr.
                                                                             Mr. Harris
                                                                                 Harris may

testify
testify that
        that the Hotel Defendants negligently
                                  negligently failed
                                              failed to
                                                     to have security and/or
                                                                      andlor adequate security
                                                                                      security at

the
the Hyatt
    Hyatt House
          House hotel
                hotel and that the Hotel Defendants
                                         Defendants knew
                                                    knew or should
                                                            should have
                                                                   have known
                                                                        known that they did

not
not have security andlor
    have security        adequate security
                  and/or adequate security and
                                           and that the inadequate
                                                         inadequate security
                                                                    security was unreasonably
                                                                                 unreasonably

safe.
safe. Mr.
      Mr. Harris
          Harris may
                 may testify
                     testify that,
                             that, at all pertinent times, the Hotel
                                                               Hotel Defendants owned,
                                                                                owned, operated,
                                                                                       operated,

andlor
and/or controlled
       controlledthe
                  the Hyatt
                      Hyatt House
                            House hotel,
                                  hotel, and
                                         and that
                                              that the
                                                    the Hotel
                                                        Hotel Defendants
                                                              Defendants owed
                                                                         owed aa duty
                                                                                 duty to
                                                                                       to Plaintiff

to
 to exercise
    exercise reasonable
             reasonable care
                        care (at
                             (at a minimum)
                                   minimum) to
                                            to protect
                                               protect Plaintiff from
                                                                 from criminal
                                                                      criminal attacks
                                                                               attacks and
                                                                                       and other
                                                                                           other

reasonably
 reasonablyforeseeable
            foreseeableinjuries.
                        injuries.Mr.
                                 Mr.Harris
                                     Harrismay
                                           may testify
                                                testify that
                                                         that the
                                                               the Hotel
                                                                   Hotel Defendants
                                                                         Defendants breached
                                                                                    breached its
                                                                                              its

duties
duties by
       by committing
          committingthe
                     the following
                         followingnon-exhaustive
                                   non-exhaustivelist
                                                   listofofacts
                                                            acts or
                                                                 or omissions:
                                                                    omissions: (1)
                                                                                (1) the
                                                                                    the Hotel
                                                                                        Hotel

Defendants
Defendantsnegligently
           negligentlyfailed
                       failedtoto exercise
                                  exercise reasonable
                                            reasonablecare
                                                       care in
                                                             in providing
                                                                providing security
                                                                          security guard
                                                                                   guard services
                                                                                         services

(the
 (the same
      same services
           servicesthat
                    that were
                         were once
                              once provided
                                   provided but
                                            but eliminated
                                                eliminateddue
                                                           due to
                                                                to an
                                                                   an attempted cost savings
                                                                      attempted cost savings

measure
measureby
        by the
            the Hotel
                Hotel Defendants);
                      Defendants); (2)
                                    (2) the
                                         the Hotel
                                             Hotel Defendants'
                                                   Defendants' failure
                                                               failure to implement
                                                                          implement sufficient
                                                                                    sufficient

security
 securitymeasures
         measuresand
                  andconduct
                      conductany
                              anytype
                                  typeof
                                      ofthreat
                                         threatassessment
                                                assessmentor
                                                          orsecurity
                                                             securityassessment
                                                                      assessmentfor
                                                                                 forthe
                                                                                     theHyatt
                                                                                        Hyatt

House
Househotel
      hotelatatany
                any point
                    point in
                           in time
                              time (including
                                   (includingtoto this
                                                   this day);
                                                        day); (3)
                                                              (3) the
                                                                  the Hotel
                                                                      Hotel Defendants' negligent
                                                                            Defendants' negligent




PLAINTIFF'S
 PLAINTIFF'STEX.
            TEX.R.
                 R elv.
                   CIV. P. 194.2(F) EXPERT
                        P. 194.2(F) EXPERT WITNESS
                                           WITNESSDESIGNATION
                                                   DESIGNATIONS
                                                              S                        PAGE80F20
                                                                                      PAGE  8 OF 20


                                 MANDAMUS RECORD - TAB 5
failure to
failure    properly train
        to properly train any
                          any of
                              of its
                                  itsemployees
                                      employees on
                                                 on adequate
                                                     adequate security
                                                               security measures
                                                                        measures for
                                                                                 for the
                                                                                      the safe
                                                                                           safe

operation of
operation of a hotel; (4) the Hotel Defendants' negligent
                                                negligent failure
                                                          failure to have
                                                                     have more
                                                                          more than
                                                                               than one
                                                                                    one employee
                                                                                        employee

working during
working during the
               the hours
                   hours of 7:00
                            7:00 p.m.
                                 p.m. and
                                       and 11:00
                                            11 :00 p.m.
                                                    p.m. when
                                                         when Plaintiff
                                                               Plaintiff was
                                                                         was being
                                                                              being sexually
                                                                                     sexually

assaulted at the hotel; (5) the Hotel
                                Hotel Defendants'
                                      Defendants' negligent
                                                  negligent failure
                                                            failure to
                                                                    to implement
                                                                        implement security
                                                                                  security policies
                                                                                           policies

    procedures that adhere to industry
and procedures                 industry best
                                        best practices
                                             practices of
                                                       of identifying,
                                                           identifying, addressing,
                                                                        addressing, and
                                                                                    and mitigating
                                                                                        mitigating

security vulnerabilities
security vulnerabilities at
                         at the
                            the hotel;
                                hotel; (6)
                                       (6) the
                                           the Hotel
                                               Hotel Defendants'
                                                     Defendants' negligent
                                                                 negligent failure
                                                                           failure to
                                                                                   to adhere
                                                                                      adhere to its

own security policies
             policies and procedures
                          procedures (despite
                                     (despite the
                                              the fact
                                                  fact that
                                                       that said policies
                                                                 policies and procedures fall far

below the
      the industry
          industry standard
                   standard of care);
                               care); (7)
                                      (7) the Hotel Defendants'
                                                    Defendants' negligent failure to provide any

security personnel
         personnel at the hotel (which, naturally,
                                        naturally, caused the
                                                          the Hotel Defendants to fail to train said

personnel
personnel properly);
          properly); (8)
                     (8) the
                         the Hotel
                             Hotel Defendants'
                                   Defendants' negligent failure
                                                         failure to properly or adequately
                                                                                adequately train

management
management personnel
           personnelfor
                     for oversight
                         oversightof
                                   of security
                                      security and
                                               and safety
                                                   safety issues;
                                                          issues; (9)
                                                                  (9) the Hotel
                                                                          Hotel Defendants'
                                                                                Defendants'

negligent
negligent failure
          failure to
                  to provide appropriate and adequate physical security measures commensurate

with
with the
     the risk that existed on the premises—including,
                                  premises-includin g, but
                                                       but not
                                                           not limited
                                                               limited to,
                                                                        to, the
                                                                            the lack
                                                                                lack of any patrols

(Le.,
(i.e., off-duty
       off-duty police
                police officers,
                       officers, private
                                 private security
                                         security guards,
                                                  guards, etc.);
                                                          etc.); (10)
                                                                  (10) the
                                                                        the Hotel
                                                                            Hotel Defendants'
                                                                                  Defendants' negligent

failure
failure to
         to have
            have any
                 any system,
                     system, procedure,
                             procedure, or
                                        or policy
                                           policy in place
                                                     place to
                                                           to detect,
                                                              detect, monitor,
                                                                      monitor, and
                                                                               and control access
                                                                                           access to
                                                                                                  to

the
the hotel;
    hotel; (11)
           (11) the
                 the Hotel
                     Hotel Defendants'
                           Defendants' negligent failure
                                                 failure to
                                                         to enforce
                                                            enforce procedures
                                                                    procedures regarding
                                                                               regarding suspicious
                                                                                         suspicious

guests
guests and
       and suspicious
           suspicious prospective
                      prospective guests
                                  guests during
                                         during the
                                                 the check-in
                                                     check-inprocess;
                                                              process; (12)
                                                                        (12) the
                                                                              the Hotel
                                                                                  Hotel Defendants'
                                                                                        Defendants'

negligent
negligent failure
           failure to
                    to have
                       have operable
                            operable closed
                                     closed circuit
                                            circuit television
                                                     television (CCTV)
                                                                 (CCTV) cameras
                                                                        cameras installed
                                                                                 installed in
                                                                                            in any
                                                                                               any area
                                                                                                   area

of
of the
   the hotel
       hotel that would be conducive
             that would    conducive to guest
                                        guest safety
                                              safety and security
                                                         security and,
                                                                  and, further,
                                                                       further, conducive to
                                                                                conducive to

deterring,
deterring,detecting,
           detecting,monitoring,
                     monitoring,oror preventing
                                     preventingcrime;
                                                crime;(13)
                                                       (13) the
                                                             the Hotel
                                                                 Hotel Defendants'
                                                                       Defendants' negligent
                                                                                   negligent

failure
 failureto
         to even
            even know
                 know about-let
                      about—let alone
                                alone implement-the
                                      implement—the generally
                                                    generally accepted
                                                              accepted industry
                                                                        industry standards
                                                                                 standards for
                                                                                           for

premises
premisessecurity
         securityand
                  andpremises
                      premisessecurity
                               securityatataa lodging
                                               lodgingfacility
                                                       facilityfound
                                                                foundin
                                                                      in NFP
                                                                         NFPA  370 and
                                                                             A 370 and 371;
                                                                                       371; (14)
                                                                                            (14)

the
 the Hotel
     Hotel Defendants'
           Defendants' negligent
                       negligent failure
                                 failure to
                                          to adhere
                                             adhere to
                                                     to industry
                                                        industry best
                                                                 best practices
                                                                      practices by
                                                                                by failing
                                                                                   failing to
                                                                                            to identify
                                                                                               identify




PLAINTIFF'S
PLAINTIFF'S TEX.
            TEX. R.
                 R. elv.
                    CIV. P.
                         P. 194.2(F)
                            194.2(F) EXPERT
                                     EXPERT WITNESS
                                            WITNESSDESIGNATIONS
                                                    DESIGNATIONS                          PAGE 9 OF 20
                                                                                          PAGE90F20



                                   MANDAMUS RECORD - TAB 5
and address
and address measures to mitigate
                        mitigate security
                                 security vulnerabilities at the hotel; (15) the Hotel Defendants'

negligent failure
negligent failure to exercise reasonable
                  to exercise reasonable care
                                         care in providing
                                                 providing adequate
                                                           adequate security
                                                                    security and
                                                                             and failing
                                                                                  failing to
                                                                                           to

implement sufficient security measures;
                              measures; (16)
                                        (16) the
                                             the Hotel Defendants' negligent failure to conduct
                                                                                        conduct

periodic reviews
periodic reviews and recapitulations of
                 and recapitulations of security
                                        security incident
                                                 incident reports
                                                          reports at
                                                                  at the
                                                                     the Hyatt House hotel and
                                                                                           and

remedy the
remedy     security deficiencies
       the security deficiencies that
                                  that it knew
                                          knew or should have known about;
                                                                    about; and (17)
                                                                               (17) the Hotel
                                                                                        Hotel

                                 remedy the glaring
Defendants' negligent failure to remedy     glaring security concerns noted on its own
                                                                                   own internal
                                                                                        internal

audits for
       for years prior to the attack on Plaintiff. Mr. Harris may testify that the negligent acts and

omissions by
omissions by the       Defendants to
             the Hotel Defendants    discharge the
                                  to discharge the duties
                                                   duties of
                                                          of aa reasonably
                                                                 reasonably prudent
                                                                            prudent property
                                                                                    property

owner/manage r/operator toto provide
owner/manager/operator       provide reasonable
                                     reasonable security
                                                security and
                                                         and property
                                                             property management
                                                                      management measures
                                                                                 measures at

the Hyatt Hotel
the Hyatt Hotel was
                was a substantial
                      substantial factor
                                  factor and/or
                                         and/or proximate
                                                proximate cause
                                                          cause of
                                                                of the
                                                                   the attack on Plaintiff and

damages
damagesshe
        she incurred.
             incurred.Mr.
                      Mr. Harris
                          Harrismay
                                 may testify
                                      testifythat
                                              that had
                                                   had the
                                                       the Hotel
                                                           Hotel Defendants acted as
                                                                 Defendants acted as a

reasonably
reasonably prudent
           prudent property
                   property owner/manage r/operator would
                            owner/manager/operator   wouldhave
                                                           haveacted
                                                                actedin
                                                                      in the
                                                                          the same
                                                                              same or similar

circumstances
circumstances (given
              (given the
                      the amount,
                          amount, similarity,
                                  similarity, proximity,
                                              proximity, frequency,
                                                         frequency, and
                                                                    and publicity
                                                                        publicity of
                                                                                  of crime
                                                                                     crime at
                                                                                           at or
                                                                                              or in
                                                                                                 in

the
 the immediate
     immediate vicinity
               vicinity of
                        of the
                           the Hyatt
                               Hyatt House
                                     House Hotel)
                                           Hotel) to provide reasonable
                                                             reasonable security
                                                                        security and
                                                                                 and property
                                                                                     property

management
managementmeasures
           measuresatatthe
                        theHyatt
                           HyattHouse
                                 Househotel,
                                       hotel,itit isis more
                                                       more probable
                                                            probable than
                                                                      than not
                                                                           not that
                                                                               that the
                                                                                    the sexual
                                                                                        sexual

assault
assault of
        of Plaintiff
           Plaintiff would
                     would not
                           not have
                               have occurred.
                                    occurred.Mr.
                                              Mr. Harris
                                                  Harrismay
                                                         maytestify
                                                             testifythat
                                                                     that due
                                                                          due to
                                                                              to the
                                                                                 the violent
                                                                                     violent

criminal
criminal atmosphere
         atmospherethat
                    thatexisted
                         existed atat the
                                       the Hyatt
                                           Hyatt House
                                                 House hotel
                                                       hotel and
                                                             and in
                                                                  in its
                                                                     its immediate
                                                                         immediate vicinity,
                                                                                   vicinity, that
                                                                                              that the
                                                                                                    the

Hotel
Hotel Defendants'
      Defendants' failure
                  failure to provide security
                          to provide security guards,
                                              guards, operable
                                                      operable closed-circuit televisions, and
                                                               closed-circuit televisions, and

other
other reasonable
       reasonablesecurity
                  securitymeasures
                          measureswas
                                   wasiningross
                                           grossbreach
                                                 breachof
                                                        of minimum
                                                           minimumstandards
                                                                   standardsof
                                                                             ofcare
                                                                                carefor
                                                                                     for an
                                                                                         an

innkeeper.
 innkeeper.Mr.
           Mr.Harris
               Harrismay
                     maytestify
                         testifythat
                                 thatthe
                                      the Hotel
                                          Hotel Defendants'
                                                Defendants' acts
                                                            acts or
                                                                 or omissions, when viewed
                                                                    omissions, when viewed

objectively
objectivelyfrom
            fromthe
                 thestandpoint
                     standpointof
                               ofthe
                                  theHotel
                                     HotelDefendants
                                           Defendantsatatthe
                                                          thetime
                                                              timeof
                                                                  ofits
                                                                     its occurrence
                                                                         occurrence involved
                                                                                     involvedan
                                                                                              an

extreme
 extremedegree
         degreeof
                ofrisk,
                   risk,considering
                         consideringthe
                                     theprobability
                                         probabilityand
                                                     andmagnitude
                                                        magnitudeof
                                                                  ofthe
                                                                     thepotential
                                                                         potentialharm
                                                                                  harmtotoothers,
                                                                                          others,

and
 and that
      that the Hotel Defendants
           the Hotel Defendants had
                                had actual,
                                    actual, subjective
                                            subjective awareness
                                                        awarenessofofthe
                                                                      the risk
                                                                          risk involved, but
                                                                               involved, but




PLAINTIFF'S
 PLAINTIFF'STEX.
            TEX.R.
                 R.elv.
                   CIV. P.
                        P. 194.2(F)
                           194.2(F)EXPERT
                                    EXPERTWITNESS
                                          WITNESSDESIGNATION
                                                  DESIGNATIONS
                                                             S                           PAGE1010oF20
                                                                                        PAGE      OF 20



                                  MANDAMUS RECORD - TAB 5
 nevertheless proceeded
 nevertheless proceeded with conscious indifference
                        with conscious indifference to
                                                     to the
                                                        the rights,
                                                            rights, safety,
                                                                    safety, or welfare
                                                                               welfare of
                                                                                       ofothers,
                                                                                          others,
 including Plaintiff.
 including Plaintiff. With
                      With respect
                           respect to Pastazios Pizza,
                                   to Pastazios Pizza, Inc.,
                                                        Inc., Post
                                                               Post Addison
                                                                     Addison Circle
                                                                              Circle Limited
                                                                                      Limited
 Partnership, and
 Partnership, and Post Properties,
                       Properties, Inc.,
                                   Inc., Plaintiff expects
                                                   expects that
                                                           that Mr.
                                                                Mr. Harris
                                                                    Harris may testify in aa similar
                                                                                              similar
 fashion as
 fashion    he may
         as he may testify
                    testify as
                            as to
                                to the
                                    theHotel
                                        HotelDefendants
                                              Defendants (but,
                                                          (but, naturally,
                                                                naturally, with
                                                                           with respect to aa
                                                                                respect to
 restaurant/restaurant common
 restaurant/restaurant  commonarea
                                areathat
                                      thatisisopen
                                               opentotothe
                                                        the public
                                                            public such
                                                                   such that
                                                                        that the
                                                                             the owners
                                                                                 owners of said
                                                                                           said
 premises know
 premises know that
               that alcohol
                    alcohol is consumed on
                            is consumed on said
                                           said premises
                                                premises by
                                                         by the
                                                            the public
                                                                public on a daily
                                                                            daily basis).
                                                                                  basis). Mr.
                                                                                          Mr.
 Harris may
 Harris may testify
            testify that     Post entities
                    that the Post  entities were
                                            were negligent
                                                 negligent and grossly
                                                               grossly negligent
                                                                       negligent for
                                                                                 for failing
                                                                                     failing to
                                                                                             to
 terminate
 terminate its
            its lease
                lease with Pastazios Pizza,
                      with Pastazios Pizza, Inc.
                                            Inc. after Pastazios violated the
                                                       Pastazios violated the Texas Alcohol
                                                                                    Alcohol and
                                                                                            and
 Beverage
 Beverage Code
          Code on
               on multiple
                  multiple occasions,
                           occasions, including
                                      including aa publicly
                                                   publicly known
                                                            known sale
                                                                  sale of
                                                                       of alcohol
                                                                          alcohol to
                                                                                  to an 18 year

old female
    female in 2002
              2002 during
                   during a law enforcemen
                                enforcementt sting operation.
                                                   operation. Mr.
                                                              Mr. Harris
                                                                  Harris may further testify as
                                                                                             as to
                                                                                                to

facts
facts and
      and circumstances regarding
          circumstances  regarding the
                                    the nature
                                        nature of
                                               of the
                                                   the injuries
                                                        injuries and
                                                                 and damages
                                                                     damages that
                                                                              that are
                                                                                   are the
                                                                                       the subject
                                                                                           subject of
                                                                                                   of

this action. Mr.
this action.     Harris's testimony
             Mr. Harris's  testimony will
                                     will be
                                          be based
                                              based upon
                                                     upon his
                                                           his skill,
                                                                skill,knowledge,
                                                                       knowledge, education,
                                                                                   education,
experience,
experience, and
            and training,
                 training, as
                           as well
                              well as
                                   as his
                                      his review
                                          review of the pertinent authoritativ
                                                                  authoritative publications written
                                                                              e pUblications written

by
by him
   him and
       and others,
           others, and
                   and the
                       the evidence,
                           evidence, pleadings,
                                     pleadings, and
                                                and discovery
                                                    discovery served,
                                                              served, produced,
                                                                      produced, and/or
                                                                                and/or elicited
                                                                                       elicited

in
 in this
    this case     based upon
         case and based upon aa reasonable
                                 reasonable degree
                                            degree of
                                                   ofprofessional
                                                      professional probability
                                                                   probability and/or certainty.
                                                                                      certainty.
Plaintiff
Plaintiffreserves
          reservesthe
                   the right
                        right to  supplement and/or
                               to supplement and/or amend
                                                    amend this
                                                           this expert
                                                                expert witness
                                                                       witness designation as
                                                                               designation as
discovery
discoverycontinues
          continuesand
                    andadditional
                        additionalfacts
                                   facts and
                                         andevidence
                                             evidencehave
                                                      havebeen
                                                           beenlearned
                                                                learnedand
                                                                        andproduced.
                                                                           produced.

                                  Dr.
                                  Dr.William
                                      WilliamE.
                                             E.Flynn,
                                                Flynn,Ph.D.
                                                      Ph.D.

       Dr.
       Dr. William
           William E.
                   E. Flynn,
                      Flynn, Ph.D.-(214
                             Ph.D.—(214)) 202-7344,
                                          202-7344,100
                                                    100Highland
                                                       HighlandPark
                                                                Park Village,
                                                                     Village, Suite
                                                                              Suite 200,
                                                                                    200,

Dallas,
Dallas,Texas
        Texas75205-is
              75205—isaaforensic
                         forensicand
                                  andclinical
                                      clinicalpsychologis
                                               psychologist. Pleasesee
                                                         t. Please  seethe
                                                                         theattached
                                                                             attachedExhibit
                                                                                      ExhibitCC

for
 foraa copy
       copy of
            of Dr.
               Dr. Flynn's resume
                           resume and/or
                                  and/or bibliography.
                                         bibliography. In
                                                        In this
                                                            this case,
                                                                 case, Dr.
                                                                       Dr. Flynn
                                                                           Flynn may
                                                                                 may testify,
                                                                                     testify,

generally,
 generally,about
            aboutthe
                  thepsychological, medical,
                     psychological, medical, behavioral,
                                             behavioral, educational,
                                                         educational,physiologic
                                                                      physiological, vocational,
                                                                                al, vocational,
and
 andsocial
     socialtrauma
            traumathat
                   thataa victim
                          victim of
                                 of a sexual
                                      sexual assault—including
                                             assault-inc luding aa sexual
                                                                   sexual assault
                                                                          assault that
                                                                                   that ultimately
                                                                                        ultimately




PLAINTIFF' S TEX.
 PLAINTIFF'S  TEX.R.
                   R.elv.
                      CIV.P.P.194.2(F)
                               194.2(F)EXPERT
                                        EXPERTWITNESS
                                              WITNESSDESIGNATI
                                                      DESIGNATIONS
                                                               ONS                     PAGE1111oF20
                                                                                      PAGE      OF 20



                                  MANDAMUS RECORD - TAB 5
 causes the
 causes the transmission
             transmission of
                          of an
                             an incurable
                                 incurable disease—can
                                           disease-c an experience,
                                                        experience, including Plaintiff Dr.
                                                                    including Plaintiff. Dr. Flynn
                                                                                             Flynn
 may testify
 may testify about
             about Post-Traumatic
                   Post-Traumatic Stress Disorder ("PTSD") in general
                                                              general and
                                                                      and as
                                                                          as applied
                                                                             applied to
                                                                                      to victims
                                                                                         victims
 of rape,
 of  rape, including
            including Plaintiff
                      Plaintiff. Dr.
                                  Dr.Flynn
                                       Flynnmay
                                             maytestify
                                                  testifyabout
                                                          aboutother
                                                                 othermedical
                                                                       medicaland
                                                                               andpsychological
                                                                                   psychological
 condition s-includin
 conditions           g, but not limited
              including,          limited to,
                                           to, depression,
                                                depression, PTSD,
                                                            PTSD, sleep
                                                                  sleep disorders,
                                                                        disorders, eating
                                                                                   eating disorders,
                                                                                          disorders,
 substance abuse, self-harm/self-injury,
 substance        self-harmlself-injury, flashbacks,
                                         flashbacks, personalit
                                                     personalityy disorders,
                                                                  disorders, suicide,
                                                                             suicide, etc.—that
                                                                                      etc.-that are
                                                                                                are
 reasonably likely to
 reasonably        to arise
                      arise in victims
                               victims of rape,
                                          rape, including
                                                including Plaintiff.
                                                          Plaintiff. Dr.
                                                                     Dr. Flynn
                                                                         Flynn may
                                                                               may testify
                                                                                   testify regarding
                                                                                           regarding
 the need for medical
 the need     medical and/or
                      andlor psychological
                             psychological treatment
                                           treatment throughou
                                                      throughout  the course
                                                               t the  course of
                                                                             of aa rape
                                                                                   rape victim's

 life-gene rally, as
 life—generally,  as well
                     well as
                          as with respect to Plaintiff-
                                             Plaintiff—and  he may also
                                                        and he     also testify as to the reasonable

 and
 and necessary
     necessary future
               future psychiatri
                      psychiatricc expenses
                                   expenses that
                                            that Plaintiff is,
                                                           is, in all reasonable
                                                                      reasonable probabilit
                                                                                 probability,         to
                                                                                            y, likely to
 incur
 incur in
       in the
          the future
              future as          of Defendants'
                     as a result of Defendants' tortious
                                                tortious conduct
                                                         conduct and the permanent
                                                                         permanent and incurable
                                                                                       incurable
 nature
 nature of
        of the
           the herpes
               herpes virus.
                      virus. Dr.
                             Dr. Flynn
                                 Flynn may
                                       may testify
                                           testify as
                                                   as to
                                                      to the permanent and incurable
                                                             permanent and           nature of
                                                                           incurable nature of

Plaintiff
Plaintiff'ss injuries
             injuries and
                      and disease-a
                          disease—ass well
                                      well as
                                           as the
                                               the impact
                                                    impact of
                                                           of said
                                                              said injuries
                                                                   injuries and
                                                                            and disease
                                                                                disease on
                                                                                        on Plaintiff
                                                                                           Plaintiff's
                                                                                                     s
life,
 life, education,
       education, future
                   future earning
                          earning capacity,
                                  capacity, mental
                                            mental state,
                                                   state, etc.-from
                                                          etc.—from aa forensic
                                                                       forensic and
                                                                                and clinical
                                                                                    clinical
psycholog
psychologyy perspective. Dr.
             perspective. Dr.Flynn
                             Flynn may
                                   may further
                                        furthertestify
                                                testify as
                                                         asto
                                                            to facts
                                                                facts and
                                                                      and circumsta
                                                                          circumstances   regarding the
                                                                                    nces regarding   the

nature
natureof
       ofthe
          the injuries
               injuriesand
                        and damages
                            damagesthat
                                    thatare
                                         arethe
                                             the subject
                                                  subjectof
                                                         ofthis
                                                            thisaction.
                                                                 action.Dr.
                                                                        Dr.Flynn's
                                                                            Flynn's testimony
                                                                                    testimony will
                                                                                              will

be
be based
   basedupon
         uponhis
             his skill,
                  skill, knowledge, education,
                         knowledge,  education,experienc
                                                experience, andtraining,
                                                        e, and  training,asaswell
                                                                             wellasashis
                                                                                      hisreview
                                                                                          reviewof
                                                                                                of

the
 the pertinent
     pertinentauthoritative publicatio
               authoritative           ns written
                             publications  writtenby
                                                   byhim
                                                      himand
                                                          and others,
                                                              others, and
                                                                      and the
                                                                           the evidence,
                                                                               evidence, pleadings,
                                                                                         pleadings,

and
 anddiscovery
     discoveryserved,
               served,produced,
                       produced,andlor
                                 and/orelicited
                                        elicitedininthis
                                                     thiscase
                                                          caseand
                                                               andbased
                                                                   basedupon
                                                                         uponaa reasonable
                                                                                 reasonabledegree
                                                                                           degree

of
 ofprofessional, medical,
    professional, medical,and
                           andscientific
                               scientificprobabilit
                                          probability  and/orcertainty.
                                                    y andlor  certainty.Plaintiff
                                                                         Plaintiffreserves
                                                                                   reservesthe
                                                                                            theright
                                                                                                righttoto

supplemen t andlor
 supplement  and/oramend
                    amendthis
                          thisexpert
                               expertwitness
                                     witnessdesignatio
                                             designation
                                                       n asasdiscovery
                                                              discoverycontinues
                                                                        continuesand
                                                                                  andadditional
                                                                                      additional

facts
 factsand
       andevidence
           evidencehave
                    havebeen
                         beenlearned
                              learnedand
                                      andproduced.
                                          produced.

                          Dr.
                           Dr.Joe
                               JoeG.
                                   G.Gonzales,
                                      Gonzales,M.D.,
                                               M.D.,FAAPMR
                                                     FAAPMR,  CLCP
                                                           , CLCP

       Dr.
        Dr.Joe
            JoeG.G.Gonzales -(210) 501-0995,
                    Gonzales—(210)  501-0995,11550
                                              11550IH
                                                    IH10
                                                       10West,
                                                         West,Suite
                                                               Suite375,
                                                                     375,San
                                                                          SanAntonio,
                                                                              Antonio,Texas
                                                                                       Texas




PLAINTIF F'S TEX.
 PLAINTIFF'S  TEX.R.R.elv.
                       CIV.P.P.194.2(F)
                                194.2(F)EXPERT
                                         EXPERTWITNESS
                                                WITNESSDESIGNA
                                                        DESIGNATIONS
                                                               TIONS                       PAGE12oF20
                                                                                          PAGE  12 OF 20


                                   MANDAMUS RECORD - TAB 5
78230-is a Physical Medicine & Rehabilitation specialist (board certified), Pain Management

specialist (board certified), Occupational & Environmental Medicine specialist (board certified),

and certified life care planner who has practiced Medicine in Texas since 1985 and is certified by

the American Academy of Physical Medicine & Rehabilitation, the American Board of Pain

Medicine, and the American College of Occupational & Environmental Medicine. Dr. Gonzales

is a Diplomat of the American Academy of Pain Management, a Designated Physician of the

Texas Workers' Compensation Commission, and a Certified Life Care Planner as designated by

the Commission on Health Care Certification. Dr. Gonzales is the President of the Texas

Physical Medicine & Rehabilitation Institute, and the Founder and Medical Director of Physician

Life Care Planning, LLC. Dr. Gonzales is a licensed physician in the State of Texas. Please see

the attached Exhibit D for a copy of Dr. Gonzales's resume andlor bibliography. Dr. Gonzales

may testify about vocational feasibility or disabled related needs of injured people andlor

individuals with disabilities or life-altering and permanent diseases (such as Plaintiff), determine

the need for medical, psychological and vocational services, identify functional limitations and

need for assistive devices for Plaintiff, conduct job and task analyses as well as labor market

surveys. Dr. Gonzales may be called to testify with regard to life care planning for Plaintiff, and

the value of such assistance andlor care, for those-such as Plaintiff-who are injured or those

with disabilities. Dr. Gonzales may testify as to the permanent and incurable nature of Plaintiffs

injuries and disease-as well as the impact of said injuries and disease on Plaintiff slife,

education, future earning capacity, mental state, etc.-from a physical, psychological, andlor

social perspective, and he may testify as to what Plaintiff would have been capable of earning-

as well as Plaintiff s other economic losses-had she never been subject to the injuries caused by

Defendants' tortious conduct. Dr. Gonzales may testify as to the reasonable and necessary future




PLAINTIFF'S TEX. R. elv. P. 194.2(F) EXPERT WITNESS DESIGNATIONS                      PAGE 13 oF20



                                 MANDAMUS RECORD - TAB 5
 medical expenses
 medical expenses that Plaintiff is, in all
                                        all reasonable
                                            reasonable probability, likely to incur in the future as
                                                       probability, likely                        as aa

 result of
 result of Defendants'
           Defendants' tortious
                        tortious conduct
                                 conduct and
                                         and the
                                              the permanent
                                                  permanent and
                                                            and incurable
                                                                 incurable nature
                                                                           nature of
                                                                                  of the
                                                                                      the herpes
                                                                                           herpes

 virus. Dr. Gonzales
            Gonzales may testify as to the economic
                                           economic loss incurred by Plaintiff in the past to treat
                                                                                              treat

     injuries she sustained
 the injuries     sustained that
                            that were caused by
                                 were caused by Defendants, as well
                                                Defendants, as well as
                                                                    as Plaintiff
                                                                       Plaintiff'ss future
                                                                                    future loss
                                                                                           loss of
                                                                                                of
 earning capacity
 earning capacity based
                  based upon Plaintiff
                             Plaintiffss earnings,
                                          earnings, medical
                                                    medical condition,
                                                            condition, stamina,
                                                                       stamina, efficiency,
                                                                                efficiency, ability
                                                                                            ability
 to work in light
            light of
                  of the
                      the injuries
                           injuries sustained,
                                     sustained, the
                                                the weaknesses
                                                    weaknesses and changes that will naturally
                                                                                     naturally result

 from Plaintiffs injuries, and Plaintiffs
                               Plaintiffs work-life
                                          work-life expectancy.
                                                    expectancy. Dr. Gonzales may testify as to a life

 care
 care plan for Plaintiff's
      plan for Plaintiffs lifetime
                           lifetime that
                                    that determines
                                         determines her
                                                    her lifetime
                                                        lifetime needs
                                                                 needs and
                                                                       and costs
                                                                           costs of care
                                                                                    care (e.g.,
                                                                                         (e.g.,

 Plaintiff s medical,
 Plaintiff's medical, psychiatric,
                      psychiatric, psychological,
                                   psychological, behavioral, educational, vocational
                                                  behavioral, educational, vocational and
                                                                                      and social
                                                                                          social

needs,
needs, etc.)
       etc.) for
             for her chronic
                     chronic disease
                             disease and psychological
                                         psychological trauma
                                                       trauma caused
                                                              caused by
                                                                     by Defendants'
                                                                        Defendants' tortious
                                                                                    tortious

conduct.
conduct. Dr.
         Dr. Gonzales
             Gonzales may
                      may further
                          further testify
                                   testify as
                                           as to
                                              to facts
                                                 facts and
                                                       and circumstance
                                                           circumstances  regarding the
                                                                        s regarding  the nature
                                                                                         nature of
                                                                                                of

the
the injuries
    injuries and
             and damages
                 damages that
                          that are
                               are the
                                   the subject
                                       subject of
                                               of this
                                                  this action. Dr. Gonzales's
                                                       action. Dr. Gonzales's testimony will be
                                                                              testimony will be

based
based upon
      upon his
           his skill,
               skill, knowledge,
                      knowledge, education,
                                 education, experience,
                                            experience, and
                                                        and training,
                                                             training, as
                                                                       as well
                                                                          well as
                                                                               as his
                                                                                  his review
                                                                                      review of
                                                                                             of the
                                                                                                 the

pertinent
pertinent authoritative
          authoritativepublications
                        publicationswritten
                                    writtenby
                                            byhim
                                               him and
                                                   and others,
                                                       others, and
                                                               and the
                                                                    the evidence,
                                                                        evidence, pleadings,
                                                                                  pleadings, and
                                                                                             and

discovery
discoveryserved,
          served,produced,
                  produced,and/or
                            and/orelicited
                                   elicitedininthis
                                                thiscase
                                                     caseand
                                                          andbased
                                                              basedupon
                                                                    upon aa reasonable
                                                                            reasonable degree
                                                                                       degree of
                                                                                              of

professional,
professional,medical,
              medical,and
                       andscientific
                           scientificprobability
                                      probabilityand/or
                                                  and/orcertainty.
                                                         certainty.Plaintiff
                                                                    Plaintiffreserves
                                                                              reservesthe
                                                                                       theright
                                                                                           right to
                                                                                                  to

supplement
 supplementand/or
            and/oramend
                   amendthis
                         this expert
                              expert witness
                                     witness designation
                                             designation as
                                                          as discovery
                                                             discovery continues
                                                                       continues and
                                                                                 and additional
                                                                                     additional

facts
 factsand
       andevidence
           evidencehave
                    havebeen
                         beenlearned
                              learnedand
                                      andproduced.
                                          produced.

                                    Dr.
                                    Dr.John
                                        JohnA.
                                            A.Swiger,
                                               Swiger,Ph.D.
                                                      Ph.D.

        Dr.
        Dr.John
            JohnA.
                A. Swiger,
                   Swiger,Ph.D.-(210)
                           Ph.D.—(210)434-6711,
                                       434-6711,411
                                                 411S.W.
                                                     S.W.24th
                                                          24thStreet,
                                                              Street,San
                                                                      SanAntonio,
                                                                         Antonio,Texas
                                                                                  Texas

78207-is
 78207—isaaDoctor
           Doctorof
                  ofFinance
                     Financeand
                             andisisan
                                     aneconomist.
                                        economist.Please
                                                   Pleasesee
                                                          seethe
                                                              theattached ExhibitEEfor
                                                                  attachedExhibit   foraacopy
                                                                                          copy

of
 ofDr.
   Dr.Swiger's
       Swiger's resume
                 resumeand/or
                        and/orbibliography.
                               bibliography.As
                                            Asan
                                               anexpert
                                                  experteconomist,
                                                         economist,Dr.
                                                                    Dr.Swiger
                                                                        Swigermay
                                                                              maytestify
                                                                                  testifyasas

totothe
     theeconomic
         economicloss,
                  loss,discounted
                        discountedtotopresent
                                       presentvalue,
                                               value,which
                                                      whichPlaintiff
                                                            Plaintiffhas
                                                                      hasincurred
                                                                          incurreddue
                                                                                   duetotothe
                                                                                           thetortious
                                                                                               tortious




PLAINTIFF'S  TEX.R.R.elv.
 PLAINTIFF'STEX.      CIV.P.P.194.2(F)
                               194.2(F)EXPERT
                                        EXPERTWITNESS
                                              WITNESSDESIGNATIO
                                                      DESIGNATIONS
                                                                NS                       PAGE14oF20
                                                                                        PAGE  14 OF 20


                                   MANDAMUS RECORD - TAB 5
conduct of Defendants. Dr. Swiger may also testify generally regarding the concept of present

value and its application to economic losses, particularly loss of earning capacity, past and future

medical expenses, lost wages, loss and future medical costs. Dr. Swiger may testify as to the

reasonable and necessary future medical expenses that Plaintiff is, in all reasonable probability,

likely to incur in the future as a result of Defendants' tortious conduct and the permanent and

incurable nature of the herpes virus. Dr. Swiger may testify as to the economic loss incurred by

Plaintiff in the past to treat the injuries she sustained that were caused by Defendants, as well as

Plaintiff s future loss of earning capacity based upon Plaintiff s earnings, medical condition,

stamina, efficiency, ability to work in light of the injuries sustained, the weaknesses and changes

that will naturally result from Plaintiffs injuries, and Plaintiffs work-life expectancy. Dr. Swiger

may testify as to Plaintiff s past lost wages, the economic value of the loss of enjoyment of life,

and other economic losses incurred by Plaintiff as a result of Defendants' tortious conduct. Dr.

Swiger may also testify about Defendants' financial conditions, the net worth and profits of

Defendants, andlor Defendants' current fiscal policies andlor practices for purposes of

establishing Defendants' wealth during the punitive damages phase of trial. Dr. Swiger may

further testify as to facts and circumstances regarding the nature of the injuries and damages that

are the subject of this action. Dr. Swiger's testimony will be based upon his skill, knowledge,

education, experience, and training, as well as his review of the pertinent authoritative

publications written by him and others in the field of economics, and the evidence, pleadings,

and discovery served, produced, andlor elicited in this case and based upon a reasonable degree

of professional and scientific probability andlor certainty. Plaintiff reserves the right to

supplement andlor amend this expert witness designation as discovery continues and additional

facts and evidence have been learned and produced.




PLAINTIFF'S TEX. R. elv. P. 194.2(F) EXPERT WITNESS DESIGNATIONS                      PAGE 15 oF20



                                 MANDAMUS RECORD - TAB 5
II.
II.     UNRETAINED TESTIFYING EXPERTS
        UNRETAINED

        Plaintiff hereby designates the following individuals as "unretained testifying experts" as
        Plaintiff                                                                                as

these individuals
these individuals are
                  are not retained by,
                      not retained     employed by,
                                   by, employed by, or otherwise
                                                       otherwise subject to the control
                                                                 subject to     control of
                                                                                        of

               TEX. R.
Plaintiff. See TEX.    Civ. P.
                    R.elY.  P. 194.2(f)(3).

                                     Detective Katie Spencer

        Detective Katie Spencer—(972)
                        Spencer-(972) 450-7100, c/o Addison Police Department, 4799 Airport

Parkway,
Parkway, Addison,
         Addison, Texas
                  Texas 75001-is
                        75001—is a detective with the Addison Police Department. Detective

Spencer investigated
Spencer investigated the
                      the rape
                          rape of
                               of Plaintiff such
                                            such that,
                                                 that, in addition to testifying
                                                          addition to testifying with respect
                                                                                      respect to her

expertise
expertise in
          in criminal
             criminal investigations
                      investigations and
                                     and criminal
                                         criminal conduct
                                                  conduct in
                                                           in Addison,
                                                              Addison, Texas
                                                                       Texas (of
                                                                             (of this
                                                                                 this case
                                                                                      case and

other
other criminal
      criminal cases
               cases in
                     in Addison,
                        Addison, Texas
                                 Texas from
                                       from 2005
                                            2005 to
                                                 to the present)—Detective  Spencer isis also
                                                        present)-Detect ive Spencer      also a

percipient witness
           witness of
                   of the
                       the circumstances surrounding
                                         surrounding the
                                                     the sexual
                                                         sexual assault
                                                                assault on Plaintiff
                                                                           Plaintiff and
                                                                                     and the
                                                                                         the lack
                                                                                             lack of
                                                                                                  of

security
security and
         and safety
             safety measures
                    measures in
                              in place
                                 place at
                                       at the Hyatt House
                                          the Hyatt House hotel
                                                          hotel on April 26, 2011.
                                                                             2011. Documents
                                                                                   Documents

reflecting
reflecting Detective
           Detective Spencer's
                     Spencer's investigation
                               investigationof
                                             of the
                                                 the sexual
                                                     sexual assault
                                                            assault of Plaintiff have previously
                                                                                      previously

been
been produced
     produced to
               to Defendants.
                  Defendants. Plaintiff
                              Plaintiff reserves
                                        reserves the
                                                  the right
                                                      right to
                                                             to supplement
                                                                supplement and/or
                                                                           and/or amend
                                                                                  amend this
                                                                                        this expert
                                                                                             expert

witness
witness designation
        designation as
                    as discovery
                       discovery continues
                                 continues and
                                           and additional
                                               additional facts
                                                          facts and
                                                                and evidence
                                                                    evidence have
                                                                             have been learned

and
and produced.
    produced.

                                       Officer
                                       Officer Isaac
                                                Isaac Gloger
                                                      Gloger

       Officer
       Officer Isaac
                Isaac Gloger-(972)
                      Gloger (972) 450-7100,
                                   450-7100, c/o
                                              do Addison
                                                 Addison Police
                                                         Police Department, 4799 Airport
                                                                Department, 4799 Airport

Parkway,
Parkway,Addison,
         Addison,Texas
                  Texas75001-is
                       75001—isaa police
                                  police officer
                                         officer with
                                                 with the
                                                      the Addison
                                                          Addison Police
                                                                  Police Department.
                                                                         Department.

Officer
OfficerGloger
        Glogerwas
              wasthe
                  thearresting
                      arrestingofficer
                               officerof
                                       of Defendant
                                          DefendantDeari
                                                    Dearion
                                                          on April
                                                             April 26,
                                                                   26, 2011
                                                                       2011 and
                                                                            and interviewed
                                                                                interviewed

Defendant
DefendantDeari
          Deariatatthe
                    thecrime
                        crimescene
                              scenewhere
                                   wherePlaintiff
                                         Plaintiffwas
                                                  wasraped
                                                      rapedsuch
                                                            suchthat,
                                                                 that,in
                                                                       in addition
                                                                          addition to
                                                                                    to testifying
                                                                                        testifying

with
withrespect
     respecttotohis
                his expertise
                    expertise in
                               in criminal
                                  criminal investigations
                                           investigations and
                                                           and criminal
                                                               criminal conduct
                                                                        conduct in
                                                                                 in Addison,
                                                                                    Addison, Texas
                                                                                             Texas

(of
 (ofthis
     this case
          case and
               and other
                   other criminal
                         criminal cases
                                  cases in
                                        in Addison,
                                           Addison, Texas
                                                    Texas from
                                                           from 2005
                                                                2005 to
                                                                      to the
                                                                         the present)-
                                                                             present)— Officer
                                                                                       Officer




PLAINTIFF'S
 PLAINTIFF'STEX.
             TEX.R.R.elv.
                      CIV.P.P.194.2(F)
                               194.2(F)EXPERT
                                        EXPERTWITNESS
                                              WITNESSDESIGNATIONS
                                                      DESIGNATIONS                          16 OF 20
                                                                                       PAGE160F20
                                                                                      PAGE



                                  MANDAMUS RECORD - TAB 5
Gloger is also a percipient witness of the evidence and circumstances surrounding the sexual

assault on Plaintiff and the lack of security and safety measures in place at the Hyatt House hotel

on April 26, 2011. Documents reflecting Officer Gloger's investigation of the sexual assault of

Plaintiff have previously been produced to Defendants. Plaintiff reserves the right to supplement

and/or amend this expert witness designation as discovery continues and additional facts and

evidence have been learned and produced.

                                     Mr. Kenneth Sherman

       Mr. Kenneth Sherman-(817) 652-5912, c/o Arlington Regional Office of Texas

Alcoholic Beverage Commission, 2225 East Randol Mill Road, Suite 200, Arlington, Texas

76011-is a licensed peace officer in the State of Texas and is employed by the Texas Alcoholic

Beverage Commission as an Enforcement Agent. Mr. Sherman investigated the violations of the

Texas Alcoholic and Beverage Code committed by Pastazios Pizza, Inc., as well as photographed

the "common area" shared between Post and Pastazios Pizza on which Plaintiff became

obviously intoxicated, as well as interviewed Plaintiff, Defendant Deari, and Defendant Kreka.

Mr. Sherman may testify as to his personal knowledge of the facts of this case (including his

investigation), as well as based upon his skill, knowledge, education, experience, and training as

to criminal and administrative investigations and violations of the Texas Alcoholic Beverage

Code (in this case and other cases in Addison, Texas from 2005 to the present), the standard of

care required of a business that knowingly and intentionally leaves its property open for the

public to consume alcoholic beverages on, the Texas Alcoholic Beverage Code (in general and

as applied to this case), and the incidence of intoxicated minors in general, and those subject to a

criminal attack, in the Addison, Texas area from 2005 to the present (including the resulting

damages that arise therefrom). Documents reflecting Mr. Sherman's investigation related to this




PLAINTIFF'S TEX. R. elv. P. 194.2(F) EXPERT WITNESS DESIGNATIONS                      PAGE 17 oF20




                                 MANDAMUS RECORD - TAB 5
case have
case have previously
          previously been produced
                          produced to
                                   to Defendants.
                                      Defendants. Plaintiff
                                                  Plaintiff reserves the right
                                                                          right to
                                                                                 to supplement
                                                                                     supplement

and/or amend this expert
and/or            expert witness
                         witness designation
                                 designation as
                                             as discovery
                                                discovery continues
                                                          continues and additional
                                                                        additional facts
                                                                                   facts and
                                                                                         and

evidence have been learned and produced.

                          Dr. Allison Jeanne Brooks-Heinzman,
                                             Brooks-Heinzman, M.D.

                    Jeanne Brooks-Heinzman,
        Dr. Allison Jeanne Brooks-Heinzman, M.D.—(512)
                                            M.D.-(512) 324-9650,
                                                       324-9650, 313
                                                                 313 E. 12th
                                                                        1ih Street
                                                                             Street #101,
                                                                                    #101,

Austin, Texas
Austin, Texas 78701-is
              78701—is a medical doctor who
                                        who is board
                                               board certified in obstetrics
                                                                  obstetrics and
                                                                             and gynecology.
                                                                                 gynecology.

Dr. Brooks-Heinzman
Dr. Brooks-Heinzman was
                    was Plaintiffs
                        Plaintiff's treating
                                     treating physician
                                              physicianon
                                                        onthe
                                                           the night
                                                               night of April
                                                                        April 26, 2011
                                                                                  2011 after
                                                                                       after

Plaintiff
Plaintiff was sexually assaulted
          was sexually assaulted at     Hyatt House
                                 at the Hyatt House hotel
                                                    hotel and
                                                           and subsequently
                                                                subsequently transferred
                                                                              transferred to

Parkland
Parkland Hospital
         Hospital for testing, treatment,
                  for testing, treatment, and evaluation.
                                              evaluation. Dr. Brooks-Heinzman
                                                              Brooks-Heinzman may testify—
                                                                                  testify-

based upon her perceptions and skill, knowledge, education, experience, and training—about
                                                 education, experience,     training-about her

treatment
treatment of
          of Plaintiff (including
                       (including the
                                   the results
                                       results of
                                               of any
                                                  any tests
                                                      tests conducted
                                                            conducted during,
                                                                      during, or
                                                                              or as
                                                                                 as a result of, said

treatment),
treatment), Plaintiff
            Plaintiff'ss physical,
                         physical, mental,
                                   mental, physiological,
                                           physiological, and
                                                          and psychological
                                                              psychological condition
                                                                            condition of the night

of April
   April 26, 2011, obstetrics
                   obstetrics and gynecology
                                  gynecology in general,
                                                general, and the physical,
                                                                 physical, emotional,
                                                                           emotional, mental,
                                                                                      mental,

social,
social, and
        and biological
            biological effects
                       effects and
                               and trauma
                                   trauma associated
                                          associated with
                                                     with rape
                                                          rape victims
                                                               victims and
                                                                       and rape
                                                                           rape victims
                                                                                victims who
                                                                                        who are
                                                                                            are

infected
infected with
         with an
              an incurable
                 incurable sexually
                           sexually transmitted
                                    transmitted disease
                                                disease during
                                                        during the
                                                                the course
                                                                    course of
                                                                           of the
                                                                              the rape.
                                                                                  rape. Documents
                                                                                        Documents

(as
(as well
    well as an executed
               executed HIPAA
                        HIPAA authorization)
                              authorization) reflecting
                                             reflecting Dr.
                                                        Dr. Brooks-Heinzman'
                                                            Brooks-Heinzman's  treatment of
                                                                             s treatment of

Plaintiff
Plaintiff in
           in this
              this case
                   case have
                        have previously
                             previously been
                                        been produced
                                             produced to
                                                       to Defendants.
                                                          Defendants. Plaintiff
                                                                      Plaintiff reserves
                                                                                reserves the
                                                                                         the right
                                                                                             right to
                                                                                                   to

supplement
supplement and/or
           and/or amend
                  amend this
                         this expert
                              expert witness
                                     witness designation
                                             designation as
                                                         as discovery
                                                            discovery continues
                                                                      continues and additional
                                                                                    additional

facts
facts and
      and evidence
          evidence have
                   have been
                        been learned
                              learned and
                                      and produced.
                                          produced.

                                  Dr. Dustin
                                  Dr. Dustin B.
                                             B. Manders,
                                                Manders, M.D.
                                                         M.D.

       Dr.
       Dr. Dustin
           Dustin B.
                  B. Manders, M.D.-(214) 648-3639,
                     Manders, M.D.—(214) 648-3639, c/o
                                                   c/o University
                                                       University of Texas
                                                                     Texas Southwestern,
                                                                           Southwestern,

5323
5323 Harry
     Harry Hines
           Hines Boulevard,
                 Boulevard, Dallas,
                            Dallas, Texas
                                    Texas 75390-is
                                          75390 is aa medical
                                                      medical doctor
                                                              doctor who
                                                                     who isis board
                                                                              board certified
                                                                                    certified in
                                                                                               in

obstetrics
obstetricsand
           andgynecology.
               gynecology.Dr.
                          Dr.Manders
                              Manderswas
                                     wasPlaintiffs
                                         Plaintiff's treating
                                                      treatingphysician
                                                              physician on
                                                                        on May
                                                                           May 6,
                                                                               6, 2011
                                                                                  2011 when
                                                                                       when




PLAINTIFF'S
PLAINTIFF'S TEX.
            TEX. R.
                 R. elv.
                    CIV. P.
                         P. 194.2(F)
                            194.2(F) EXPERT
                                     EXPERT WITNESS
                                            WITNESSDESIGNATIONS
                                                    DESIGNATIONS                       PAGE18
                                                                                       PAGE 18oF20
                                                                                              OF 20


                                  MANDAMUS RECORD - TAB 5
Plaintiff returned to Parkland Hospital with a "chief
Plaintiff                                      "chief complaint" that "it
                                                                      "it feels
                                                                          feels like
                                                                                 like someone
                                                                                      someone hit
                                                                                              hit me
                                                                                                  me

       crotch with aa hammer
in the crotch         hammer covered
                             covered in
                                     in razors."
                                        razors." Dr.
                                                 Dr. Manders
                                                     Manders diagnosed
                                                             diagnosed subsequently
                                                                       subsequently diagnosed
                                                                                    diagnosed

Plaintiff with
Plaintiff         "primary outbreak"
          with a "primary  outbreak" of
                                     of herpes.
                                         herpes. Dr.
                                                 Dr. Manders
                                                     Manders may
                                                             may testify—based
                                                                  testify-based upon
                                                                                upon his
                                                                                     his

perceptions and skill, knowledge,
perceptions            knowledge, education,
                                  education, experience,
                                             experience, and training—about
                                                             training-about his treatment of
                                                                                          of

Plaintiff (including
          (including the
                     the results
                         results of any tests conducted
                                              conducted during,
                                                        during, or as a result
                                                                        result of,
                                                                               of, said
                                                                                    said treatment),
                                                                                          treatment),

Plaintiff s physical,
Plaintiff's physical, mental,
                      mental, physiological,
                              physiological, and
                                             and psychological
                                                 psychologicalcondition
                                                               conditionon
                                                                         on May
                                                                            May 6,
                                                                                6, 2011,
                                                                                   2011,

obstetrics and gynecology in general, the generally accepted incubation period from exposure to

outbreak of the herpes virus, and the physical,
outbreak                              physical, emotional,
                                                emotional, mental, social, and biological
                                                                               biological effects

and
and trauma
    trauma associated
           associated with
                      with rape
                           rape victims
                                victims and
                                        and rape victims who
                                            rape victims who are infected
                                                                 infected with an
                                                                               an incurable
                                                                                   incurable

sexually transmitted
sexually transmitted disease
                     disease during
                             during the
                                     the course
                                         course of
                                                of the
                                                   the rape.
                                                       rape. Documents
                                                             Documents (as
                                                                       (as well
                                                                           well as an executed
                                                                                      executed

HIPAA authorization)
      authorization) reflecting
                     reflecting Dr.
                                Dr. Manders's
                                    Manders's treatment of Plaintiff in this case have previously

been produced to
              to Defendants.
                 Defendants. Plaintiff reserves
                                       reserves the
                                                the right
                                                    right to
                                                          to supplement andlor
                                                                        and/or amend this
                                                                                     this expert

witness
witness designation
        designation as
                    as discovery
                       discovery continues
                                 continues and
                                           and additional
                                               additional facts
                                                          facts and evidence
                                                                    evidence have been learned

and produced.
    produced.

III. ATTORNEYS'
       ATTORNEYS'FEES
                  FEESEXPERTS
                       EXPERTS

        Eric
        Eric Policastro
             Policastro and
                        and Tom
                            Tom H. Crawford 111-(214)
                                H. Crawford III (214) 855-6800,
                                                      855-6800, c/o
                                                                c/o Gruber
                                                                    Gruber Hurst Johansen
                                                                                 Johansen

Hail
Hail Shank
     Shank LLP, 1445 Ross
           LLP, 1445      Avenue, Suite
                     Ross Avenue, Suite 2500,
                                        2500, Dallas,
                                              Dallas, Texas
                                                      Texas 75202—are the attorneys
                                                            75202-are the           for
                                                                          attorneys for

Plaintiff
Plaintiff and
          and expect
              expect to
                      to testify
                         testify to
                                 to the
                                    the reasonable
                                        reasonable and
                                                   and necessary
                                                       necessary attorneys'
                                                                 attorneys' fees
                                                                            fees for
                                                                                 for the
                                                                                     the prosecution
                                                                                         prosecution

of
of Plaintiff
   Plaintiff'ss claims
                claims against
                       against Defendants.
                               Defendants. Plaintiff s attorneys
                                           Plaintiff's attorneys expect
                                                                 expect to
                                                                         to testify
                                                                             testify that
                                                                                      that the
                                                                                            the attorneys'
                                                                                                attorneys'

fees
fees incurred
      incurred by
               by Plaintiff
                  Plaintiff in
                             in this
                                this litigation
                                     litigation were
                                                were reasonable
                                                     reasonable and
                                                                and necessary
                                                                    necessary for
                                                                               for the
                                                                                    the prosecution
                                                                                        prosecution of
                                                                                                    of

her
her claims
    claims against
           against Defendants.
                   Defendants.They
                               Theywill
                                    willtestify
                                         testifythat
                                                 thatthe
                                                      thetotal
                                                          totalfees
                                                                feesas
                                                                     as well
                                                                        well as
                                                                             as the
                                                                                the hourly
                                                                                    hourly rates
                                                                                           rates

charged
chargedby
        by Plaintiffs
           Plaintiff's counsel
                       counsel were
                               were reasonable
                                    reasonable in
                                                in the
                                                    the State
                                                        State of
                                                              of Texas
                                                                 Texas as
                                                                       as well
                                                                          well as
                                                                               as in
                                                                                  in Dallas
                                                                                     Dallas County,
                                                                                            County,

specifically.
specifically. They
              They will
                   willtestify
                        testify based
                                based on
                                      on their
                                          their education,
                                                education, skill,
                                                           skill, knowledge,
                                                                  knowledge, training,
                                                                              training, and
                                                                                        and experience
                                                                                            experience




PLAINTIFF'S
PLAINTIFF'S TEX.
            TEX. R.
                 R. elv.
                    CIV. P.
                         P. 194.2(F)
                            194.2(F) EXPERT
                                     EXPERT WITNESS
                                            WITNESSDESIGNATIONS
                                                    DESIGNATIONS                           PAGE190F20
                                                                                           PAGE 19 OF 20


                                    MANDAMUS RECORD - TAB 5
in the practice of law as licensed attorneys in the State of Texas, their knowledge about this case,

and upon a review of the fee statements reflecting the fees incurred by Plaintiff. Plaintiff s

attorneys will further testify as to the reasonable and necessary attorneys' fees likely to be

incurred by Plaintiff in the event that a jury verdict is appealed to the Court of Appeals and/or the

Texas Supreme Court, as well as the total number of hours worked in this matter and will offer

an opinion as to the total reasonable fee for said necessary work. Plaintiff s attorneys are familiar

with all of the pleadings and discovery transmitted by the parties in this case Plaintiff s

attorneys' resumes can be found at http://www.ghjhlaw.com/. Plaintiff reserves the right to

supplement and/or amend this expert witness designation as discovery continues and additional

facts and evidence have been learned and produced.




PLAINTIFF'S TEX. R. elv. P. 194.2(F) EXPERT WITNESS DESIGNATIONS                       PAGE200F20



                                 MANDAMUS RECORD - TAB 5
EXHIBIT A




 MANDAMUS RECORD - TAB 5
                                          CLAIRE E. BRENNER, M.D.
                                                2241 Peggy Lane, Suite E.
                                                  Garland, Texas 75042
                                 972-494-1155 (W) 972-494-6572 (F) 214-507-8339 (M)


PRESENT POSITION                INFECTIOUS DISEASE PHYSICIAN
                                FOUNDING PHYSICIAN OF CLAIRE BRENNER, M.D., P.A. - 2004
                                MEDICAL DIRECTOR OF INFECTION CONTROL - BAYLOR GARLAND HOSPITAL- 2003
                                BAYLOR GARLAND WOUND CARE CLINIC - 2006

PREVIOUS POSITION               NORTH TEXAS INFECTIOUS DISEASE CONSULTANTS - 8/1/2001-1/20/2004

HOSPITAL PRIVILEGES             Baylor of Garland Medical Center, Garland, TX 2001-present
                                Lake Pointe Medical Center, Rowlett, TX 2008-present
                                Presbyterian Hospital of Rockwall, Rockwall, TX 2008-present
                                Forest Park Medical Center, Dallas, TX 2010-present
                                Kindred Hospital of Dallas, Dallas, TX 2013-present
                                Methodist Hospital for Surgery, Addison, TX 2012-present
                                Methodist Richardson Medical Center, Richardson, TX 2013-present

EDUCATION
     1996 M.D.                  University of Texas Southwestern Medical School - Dallas, Texas
     1991 B.S.                  University of Texas at San Antonio, Major: Biology

POSTGRADUATE TRAINING
      1999-2001                 Infectious Diseases Fellowship, Barnes Jewish Hospital,
                                Washington University School of Medicine, St. Louis, Missouri
        1997-1999               Residency, Depart. of Internal Medicine, Barnes Jewish Hospital,
                                Washington University School of Medicine, St. Louis, Missouri
        1996-1997               Internship, Depart. of Internal Medicine, Barnes Jewish Hospital,
                                Washington University School of Medicine, St. Louis, Missouri

MEDICAL LICENSURE AND BOARD CERTIFICATION
Board Certified, Infectious Disease - October 2001; Recertification-, Infectious Disease - 2012
Board Certified, Internal Medicine - August 1999 - Certificate # 1945635; Recertification, Internal Medicine -1999
Certification of Attendance Principles of Wound Healing and Hyperbaric Medicine - 2006
Texas Medical License - #L1533
United States Medical Licensing Exam - July 1998

HONORS AND AWARDS
Medical School Class Rank: Top 20%
Southwestern Medical Foundation Scholarship, 1992

PROFESSIONAL SOCIETIES AND ORGANIZATIONS
Infectious Diseases Society of America - 2000
Society of Hospital Epidemiology - 2003

TEACHING EXPERIENCE
Histology Course Teaching Assistant, University of Texas Southwestern Medical School- 1995
Baylor Garland Family Practice Residence/Infectious Disease Rotation - 2004-present
Podiatric Residency Program/Infectious Disease Rotation - 2007-present




                                           MANDAMUS RECORD - TAB 5
ABSTRACTS
      1) Warren RQ, Brenner CE, Holf H., Kanda P., Boswell RN, Kennedy RC. Characterization of longitudinal sera
          samples from HIV-1 infected individuals for antibodies reactive to gp160 synthetic peptides International
          Conference on Advances in AIDS Vaccine Development: Third Annual Meeting of the National Cooperative
          Vaccine Development Groups for AIDS, Clearwater, Florida. 1990.
      2) Warren RQ, Holf H., Nkya WM, Brenner CE, Anderson SA, Boswell RN, Kanda P., Kennedy RC. Comparison of
          antibody specificities to HIV-1 gp160 epitopes defined by synthetic peptides in sera from infected individuals
          from Tanzania and the United States. International Conference on Advances in AIDS Vaccine Development:
          Third Annual Meeting of the National Cooperative Vaccine Development Groups for AIDS. Clearwater,
          Florida. 1990.
      3) Shao JF, Holf H., Warren RQ, Brenner CE, Kennedy RC. Reactivity of HIV-1lnfected Individuals from Tanzania
          with an Immunodominant B-Cell Epitope on gp41. International Conference on Advances in AIDS Vaccine
          Development: Thirds Annual Meeting of the National Cooperative Vaccine Development Groups for AIDS.
          Clearwater, Florida. 1990.
      4) Nkya WM, Warren RQ, Holf H., Brenner CE, Tesha J., Kanda P., Kennedy RC. Fine Specificity of the Humeral
          Immune Response to HIV-1 gp160 in HIV-1 infected individuals from Tanzania. Fifth International Conference
          on AIDS in Africa. Kinshasha, Zaire. 1990.
      5) Warren RQ, Holf H., Brenner CE, Kanda P., Boswell RN, Kennedy RC. Decline in Antibody Reactivity to specific
          HIV-1 gp160 epitopes in associated with CD4+ cell levels below 200/mm in infected individuals. Conference
          of the Federation of American Societies for Experimental Biology. 1991.
      6) Hollingsworth RE, Brenner CE, Zhu X-L, Lee WHo Regulation of the RB Protein by the CDC2 cell cycle kinase.
          The Symposium on Cancer Research. San Antonio, Texas. 1992.

RESEARCH EXPERIENCE
      1) Mapping the Antibody Reactivity to Human Immunodeficiency Virus Envelope Antigens in Infected
          Individuals, University of Texas at San Antonio, 1990
      2) Preparation of Boc-threonine-4-oxymethyD-phenylacetic acid for use as a linker in solid phase peptide
          synthesis, University of Texas at San Antonio, 1991
      3) Institute of Biotechnology, worked on DNA sequencing of tumor suppressor genes as a full-time research
          assistant with Dr. Wen-Hwa Lee, San Antonio, Texas 1989-1991
      4) Southwest Foundation for Biomedical Research, studied the Humeral Immune Response to HIV with Dr.
          Ronald Kennedy, San Antonio, Texas 1991
      5) BMS Protocol A1455-135 ZEST QDAY-Phase IIIB, Open Label, Randomized, Multicenter Study Switching HIV-1
          Infected Subjects with a Viral Load of <50 copies/ml on a BID Regimen or More Frequent Initial HAART
          Regimen to a Once Daily Regimen Including Stavudine XR, Lamivudine and Efavirenz. 2002




                                           MANDAMUS RECORD - TAB 5
EXHIBITB




 MANDAMUS RECORD - TAB 5
                                    CURRICULUM
                                    CURR.ICULUM VITA
                               JOHN A.
                               JOHN       HARRIS, CPP, PSP
                                      A. HARRIS,CPP"
                         THGPREMISES
                         THG PREMISESLIABILITY     CONSl)LTANTS, LLC
                                        LIABILITY CONSULTANTS,   LLC
                                1170
                                11 70 PEACHTREE    STREET NE
                                      PI;:ACHTREE. STREET NE
                                          SUITE 1200
                                                1200
                                    ATLANTA, GA    30309
                                               GA30309
                                        404.888.0060
                                    www. thgconsulLcom
                                    www.thgconsult.com


John         multi~disciplined background is the basis of his cornprehensiVe
John Harris' multi-disciplined                                     comprehensive approach to
         liabilitycor1sulting.
premises liability             Mr. Harris is board certmed
                   consulting. Mr.                   certified in security management (CPP)
                                                                                      (CP P)
and physical security (PSP) and is also a retired
                                             retired. Certified Public Accountant (CPA),
                                                                                  (CPA). He
holds an M.S,
         M;S. degree in real
                          real estate and a B.S. degree in accounting,
                                                                accounting.

Mr. Harris;
Mr.         received his>
    Harris received  his first experience in physical          when he was training to
                                             physical security when
become a commissioned officer
                            officer'in
                                    in the United States Marine Corps.
                                                                Corps.

         conducted over t1,200
He has conducted           ,200 security risk assessments
                                                assessments of premises
                                                                  premises including
                                                                             including .multi-
                                                                                       multi-
family,lbdging,
family, lodging, resorts,
                 resorts, casinO$,retail"offic
                          casinos, retail, office, medical and indUstrial
                                                e, rneciic.aland industrial propertie$
                                                                            properties located
                                                                                        located
in
in 43
   43 states
      states and
             and in Puerto
                    Puerto Rico,
                            Rico, the
                                  the Virgin
                                      Virgin Islands,    and Colombia,
                                               Islands,andGolorn         South America.
                                                                    bia, South   America.

Mr.
Mr. Hprris
    Harris is
           is eXperienced
               experienced inin developing,implem
                                developing, implementing,   managing and
                                                   entir1g, managing   and maintaining
                                                                            maintaining
physic~1
physical security
         security programs
                   programs with
                               with personally-owned
                                    personally-owned properties
                                                       properties as
                                                                  as well
                                                                     well as
                                                                          as fiduciary
responSibility
responsibility asa
                as a general
                     general partner
                              partner in
                                      in realestateinv8stm
                                         real estate investments  and as
                                                            ents and  as consultant
                                                                          consultant to
                                                                                     to
developers,
developers, oWners,
              owners, nianagers,
                       managers, and insurers of properties.
                                                    properties.

Mr.
Mr. Harris' body of knowledge and experience in         in premises security, real,     estate, and
                                                                                 re,al estate,  and
accountihgcombin
accounting combined ed w.ith
                         with his
                              his forensic
                                    forensic work
                                             work in in mulU:'state
                                                        multi-statejurisdiotions
                                                                     jurisdictions involving
                                                                                    involving varied
                                                                                                varied
types
types of
      of premises
         premises, each
                    each with
                     j      with its
                                  its own
                                      own set
                                           set of
                                               of facts
                                                   facts and
                                                           and circumstances,
                                                                circumstances, is is the
                                                                                      thebasis
                                                                                          basis of
                                                                                                 of his
                                                                                                    his
specialized
specialized expertise
             expertise in
                        in premises
                           premises security
                                        security risk
                                                  risk identification
                                                        identification and
                                                                       and liability
                                                                            liability mitigation.
                                                                                       mitigation.

A
A court-qualified
   court-qualified forensic
                      forensic security
                                 security expert,
                                           expert, John
                                                   John Harris
                                                        Harris consults
                                                               consults with
                                                                        with defense
                                                                              defense andand plaintiff
                                                                                              plaintiff
co 1.1 nsel in the civil dispute  resohjtioll process reg~rding
counsel in the civil dispute resolution prooess        regarding premises
                                                                  premises liability
                                                                            liability related
                                                                                      related to
                                                                                               to
negligence
negligence and  and third
                     third party
                            party criminal
                                  criminal 'acts
                                            acts such
                                                 such as assault,
                                                         assault, homicide,
                                                                  homicide, kidnapping,
                                                                              kidnapping, rape
                                                                                            rape and
                                                                                                  and
robbery.
robbery.


AREAS
AREAS OF EXPERTISE
         EXPERTISE
        Adequacy
        Adequacy ofof security
                      security
        Negligent
        Negligent hiring)
                  hiring,retention
                          retention and
                                    and supervision
                                        supervision
        Workplace
        Workplaceviol.ence
                    violence


January
 January15,
         15,.2014
             2014                                                                                 JAH CV
                                                                                                 JABCV
                                               Page
                                               Page 10f7
                                                    I. of 7




                                   MANDAMUS RECORD - TAB 5
 EDUCATION
 EDUCATION
   M.8,., Real
   M.S.,  Real. Estate.
                E$tate
   B.S.,  AcooOhting
   B.S., Accounting

 CERTIFICATIONS
 CERTIFICATIONS
                              Professipnal(CPP)
   Certified Protection Professional
   Board Certified in Security Management by       by the Professional Certification Board
   (PCB) of ASISASJS International, an ANSI accredited standards development
                         wOrldwide membership of over 38
   organization with worldwide                              38,000
                                                                1
                                                                      security professionals. This
                                                                 000 ,security
   designationi$
   designation     is,:~cknowledgE!
                       acknowledgeddas as theseCllrity
                                           the security profession's
                                                        profession's highest
                                                                       highest recognition of
   practitioners    Who have
   prc:tctit.ionets who  hCiVe· demonstrated
                                demonstrated cornpetenqYi
                                                competency in     the areas of secllrity
                                                               n thea,reas     security solutions
   arid best business
   and          buslrless practices.
                          practices.. Requirements
                                      Requirements for for certification:
                                                           certification: passage
                                                                           passage Of
                                                                                    of a written
                                                                                       awritteri
   exam,
   exam, bachelor's degree from an     an accredited
                                            accredited university and seven
                                                                          seven years of security
   experience; Continuing education required
   experience.                              required for recertification.
                                                         recertification. Certified through 2014.

     PhYsical Security Professional (PSP)
     Physical
     Board
     Board Certif'ied
             Certified in
                        in Physical
                           Physical Security byby the
                                                   the Professional
                                                        Professional Certification
                                                                        Certification Board
                                                                                      Board (PCB) of
     ASIS  International.
     ASIS International.    This  technical deSignation is
                                            designation     is awarded
                                                               awarded to to those
                                                                             those individuals Whose
                                                                                                whose
     primary
     primary responsibilitie
               responsibilitiess'areto.condu
                                 are to conduct   physical security
                                              ct physical     security surveys,
                                                                        surveys, design integrated
     sepurity
     security systems
               systems ,and
                          and who h:ave
                                    have demonstrated
                                          dernonstrated in-depth
                                                            in-depth op,erations
                                                                        operations knowledge andand
     competence     in this area.  R~quiretnel1ts
     competence in this area. Requirements for      for certifici3tjon:
                                                        certification: passage of a writtetiexam
                                                                                       written exam
     and
     and five
         five years'experie
               years' experiencence in
                                     in physical
                                        physical security.
                                                 security. Continuing
                                                             Continuing education
                                                                           education required
                                                                                      required for
                                                                                                for
     recertification.  Certified through
     recertification. Certified through 2015.
                                          2015.

     c~rtifi~d
     Certified Public
               Public Accountant (CPA)
                                 (CPA)
     Retired-Geor
      Retired — Georgiagia OPA008884
                            CPA008884
     ReqUirements
      Requirements for for certificatioh:p as'suhiformCP
                           certification: pass  uniform CPA     examination,, hold
                                                             A;examination     hold baccalaureate
                                                                                     baccalaureate
     degree
      degreefrom
               from an  accredited university
                     an'accredited               with aa concentration
                                      university with     concentration in
                                                                         in accounting
                                                                            accounting orat
                                                                                         of at least
                                                                                               least
     30
      30 quarter  or 20
          quarter or  20 semester
                         semester hours-,
                                     hours, and.
                                             and, aa two
                                                      two year
                                                          year or
                                                               or 4000
                                                                  4000 hours
                                                                        hours ofof continuous
                                                                                   continuous
     experienoe
      experience inin public
                      public accounting.
                              accounting, Continuing
                                            Continuing education
                                                           education required
                                                                      required for
                                                                                for maintaining
                                                                                    maintaining
     license.
      license.

PUBLICATION
PUBLICATIONS   S && PRESENTATI
                    PRESENTATIONS   O~S
     "Findinga
      "Finding a RemedY'for
                   Remedy for Renters",
                                  Renters", TRIAL   magazinepublished
                                             TRIAL magazine     published by
                                                                           bythe
                                                                              the Association
                                                                                  Association
     of
      of Trial
         Trial Lawyers
                Lawyers ofof America
                             America CATLA).
                                      (ATLA).TheThe article
                                                     article addressed
                                                             addressedpremises
                                                                        premises liability
                                                                                   liability
     issues
      issues inin multi-family
                  multi-family residential
                                residential properties.
                                            properties.(December20
                                                        (December 2002)02)

         Appeared
         Appeared on
                  onthe  NBC's TOday
                     the NBC's       showsegment
                               Today show segment on
                                                  on hotel
                                                     hotel thefts
                                                            thefts(2007)
                                                                   (2007)

         Presentation
          Presentation"Using
                        "Using Experts
                                Experts inin SexualAssau
                                             Sexual Assault   Cases"ATLAannualc
                                                          lt (}ases"  ATLA annual onvention
                                                                                  convention
         InadequafeSe    curity Litigation
          Inadequate Security   LitigationGroup
                                            GroupandSchools:V
                                                   and Schools: Violence,  Misconduct, and
                                                                  iblence, Misconduct, and
         Safety
          SafetyLitigation
                LitigationGroup,
                           Group, 'Seattle,
                                     Seattle,WA
                                              WA (July
                                                  (July2006)
                                                        2006)


Jahuary15,
 January 15,,2014
              2014                                                                             JAH CV
                                                                                              JAHCV
                                              Page2.of7
                                               Page 2 of 7




                                   MANDAMUS RECORD - TAB 5
         Speaker "Unique
         Speaker  "Unique Issues
                           Issues in
                                   in Apartment.         Cases", The National Crime
                                      Apartment Security Gases",                Crime
         Victim Bar
         Victim Bar Association
                    AssOCiation national
                                national conference
                                          conference on
                                                     on Civil Actions for Criminal
                                                                          Criminal Acts,
                      DC (May 2006)
         Washington, DC

         Instructor on premises liability
         Instructor              liability at an ASIS security seminar
                                           atan.ASISsecurity   seminar in
                                                                       in Los
                                                                          Los Angeles, CA
                                                                                       CA
         (2004)
         (2004)

         Designated 'instructor
         Designated instructor for the premises liability
                                                 liability section
                                                           s.ection of the ASIS International
                                                                                International
         Physical Security Council
         Physical          C.ouncil professional
                                    professionaJ development program, "Managing Your    Ybur
         PhYsical Security", Toronto, Canada (2003)
         Physical                                                                     .

         Guest lecturer on premises liability
                                     liability at the. Georgia
                                               at the  Georgia State
                                                               State University Department of
                  Justice, Atlanta,GA~.
         Criminal Justice, Atlanta, GA. (2003)

                             fot a Dateline NBC segment on hotel security (2003)
         Security consultant for

         Interviews:
                 Security issues in lodging facilities fqr20120ABC
                                                       for 20/20 ABC (2002)
                                                                     (2002)

                    Parking lot crimes at "big-box retailers" for ABC's Good Morning America
                        20120 (2000)
                    and 20/20  (2000)

                    Security at hotels/motels
                                hotels/motels,,haveheen
                                              have been published, in several
                                                        published in  several issues of the
                    Hotel Security Report

PROFESS.IONALM~  IVIBERSHIPS
PROFESSIONAL MEMBERSHIPS
     American Institute of
     Arnericanlnstitute of Certified Public Accountants (AICPA)
                                     PubHcAccounfants   (AICPA)

        ASIS International (formerly the
                                     the American
                                         American Society
                                                  Society for
                                                          for Industrial
                                                              Industrial Security
                                                                         Security
        International)
        International)

PREVIOUS
PREVIOUS PROFESSIONAL
         PROFESSIONAL MEMBERSHIPS
                         MEMBERSHIPS
     Commercial Real
     Commercial Real EstateCounciljAS
                     Estate Council, ASIS International
                                       ISlnternafional

         Physical
         Physical Security
                  Security Council,
                           Council, .EducationQ.ommit
                                     Education Committee,  ASIS Internationql
                                                      tee, ASIS International

        Editorial
        Editorial Advisoty
                  Advisory Board
                           Board ofof the
                                       the Hotel/Casino/Reso
                                           Hotel/Casino/Resort  Security Report
                                                             rt Security Report and
                                                                                and the
                                                                                    the
        School
        School Security
                 Security Report,
                          Report, published
                                  published byby Rusting
                                                  Rusting Publications,
                                                          Publications, Westbury,
                                                                        Westbury, NY
                                                                                  NY

        American
        American Hotel
                 Hotel and
                       and Lodging
                           Lodging Association
                                   Association

        Atlanta
        Atlanta Apartment
                Apartment Association
                          Association

        National
        NationalApartment
                 Apartment Association
                           Association

 January15,
January  15,.2014
             2014                                                                        JAH CV
                                                                                        JAHCV
                                              Page
                                               PageJof7
                                                    3 of 7




                                    MANDAMUS RECORD - TAB 5
CURRENT POSITION
CURRENT POSITION

THGPREMISES
THG PREMiSES LIABILITY
             LIABILITY CONSULTANTS,
                       CONSULTANTS, LLC(2000-Pre
                                    LLC (2000—Present)
                                                 sent)
         (LLC formation January 2014. Previously
         (LLC                         Previously sole proprietor, The Harris Group)
                                                                             Group)

         Consults on premises
                     premisesliabiHty          r~lated to risk identification and
                              liability issues related                        and liability
         mitigation
         mitigation

         Audits premises security
                         security programs
                                  programsfo(com
                                            for compliance with security industry
                                                   pUance'with
         standards, guidelines and best business practices

         Cooducts securityri~kas
         Conducts                  sessments
                  security risk assessments

         Determines appropriate countermeasure
                                countermeasuress to be utilized in integrated security
         plans

         Performs forensic   evaluations to ,draW
                   forensic evaHJationsto   draw conclusions regarding
                                                             regarding, adequacy of
         premises.'securi
         premises securityty

         Opines
         Opines on
                on findings
                    findings of forensic
                                forensic evaluations,
                                         evaluations regarding
                                                      regarding threat
                                                                threat and
                                                                       and vulnerabilities,
                                                                           vulnerabilities,
         reasonable
         reasonable .care,
                     care, and
                           and causation
                                causation

         Testifies
         Testifies as
                   as aa forensic
                         forensic security
                                  security expert
                                           expert in
                                                   in civil
                                                      civil Htigation
                                                            litigation

PREVIOUS
PREVIOUS EXPERIENCE
         EXPERIENCE

LARRVTALLEY
LARRY TALLEY &
             & ASSOCIATES,
               ASSOCIATES, iNC.,
                            INC., ASSOCIATE   (1994-2000)
                                  ASSOCIATE (1994-2000)
     Conducted
      Conducted prernisessecuri
                premises security   risk assessments
                                fy risk  assessments

         Determinecj
         Determined appropriate
                     appropriate cqul)termeasure
                                 countermeasures s

         Analyzed
         Analyzed crime
                  crime to
                         to made
                            made determinations
                                   determinations re,garding
                                                    regarding foreseeability
                                                                foreseeability and
                                                                                and produced
                                                                                    produced
         demonstrative exhibits for
         demonstrative exhibits  for testimony
                                      testimony and
                                                and for
                                                     for exhibits
                                                         exhibitsto
                                                                  to the
                                                                      the record
                                                                           record

         Produ,ced
         Produced vv()rkil1g
                     working papersfbr
                             papers fortestirnony
                                        testimony and
                                                   and for
                                                        for exhibits
                                                            exhibits to
                                                                      tothe
                                                                         the record
                                                                              record in
                                                                                      in support
                                                                                         support
         of cOl1clusions
         of conclusions regafdingstand
                         regarding standard   of care and
                                         ardofcare    and caUsation
                                                           causation

         Developed
         Developed crime
                   crime analysis
                         analysis model
                                  model

REITAAC,
REITRAC, PRINCIPAL    ANDDIREctOR
          PRINCiPAL AND   DIRECTORpFANAL      YTICS (1991~j994)
                                        OF ANALYTICS   (1991-1994)
     Real
      Real estate
           estateinvestment    trust (REIT)
                   investment trust   (REIT)data
                                             data and
                                                  and analyses
                                                      analyses for
                                                                forWall
                                                                   Wall street
                                                                        Street investment
                                                                                investment
     banking
      bankingfirms.
               firms.

         Performanceindic~sdev~lop
        performCince                  ~d for
                      indices developed   forreal
                                              realestate
                                                   estateinvestment
                                                          investmenttrusts
                                                                     trusts(REITS)in
                                                                            (REITS) in
        cot)junctionWith
         conjunction withthe
                          theWhartpl1
                             Wharton EcooometricFo
                                       EconOmetric Forecasting    Associates(WEFA),
                                                       recastihg Associates   (WEFA),
Janmuy-15,
 January 15,;2014
              2014                                                                         JAT-1 CV
                                                                                          JAHCV
                                               Page49f7
                                              Page  4 of 7




                                  MANDAMUS RECORD - TAB 5
BOO SEIDMAN,DIRECTOR.OF REAL ESTATE CONSULTING (1990-1991)
     Portfolios of r~alestate valued in excess of$2~5 billion

AkiNS SECURITY, OPERATIONS Tr{OUBLESHOOTER(1989-1990)
        Security serVices including security guards

DIVISION ROCKEFELLER'GROUP, REAL ES.TATE CONSULTANT'(1986-1989)
       Portfolios ofoffic~ buildings; apartments i industrial Jacilities,mallsishopping
        centers, and lodging facilities throughout the United States

EQUITY OWNER OF APARTMENTS (1979--1986)
FIR:;T PROPERTIES, SH~REHOLDER (1979-1~83)
        Real estateinvestl11ehts in apartments

UNITED STATES MARINE CORPS (1969-19.75)
        Active duty -··1.969 -1973
        Attained the. rank of Captain
        Awarded Certificate ofCbrnfnendation

RELATED TRAINING
     U.S~Army Physical 'Security Field Manual, FM 19·30,. published February
     1:9(35, Unit~d States Marine Corps officer training. Implemented, supervised     j


     maintained and monitored physical security pl~ns developed from this training.
     Areas. of instruction and training included physical protection, perimeter barriers,
     protective lighting, alarms, lock and key systems, guard force .selection, and
     organization, training and supervision of guard force, vulnerability assessment,
     physical security surveys, and investigation of breaches of physical security. The
     principles of this military training form the foundation for physical security in the
     pubJiCandprivate sectors.

        Crime .Prevention thrqugh Environmental Design (C PTED) course at the
        National Crime Prevention Institute, University of Louisville. The security concept
        taught here is expressed as: "The proper design and effective use of the built
        environment can lead toa reduction in the fear and incidence of predatory
        strangertostranger crime, as wen as, an ·improvemenl of the quality of life" . Law
        enforcemeht officers w6rl,dWide are sent tbthis program for security train ing~

        Crime Free Multi-Housing program at the Albuquerque Police Department,
        Albuquerque, NM. This nationally recognized program is the model for
        communities. developing systems to reduce ilIegalactivityin rental property. It
        acHnioistE3rs a. t~ree pha~eprogram.forcertification 'ofAPD Certifi$d Crime Free
        Multi-Housing Designation for prbpertyowhers. This:program requires the
        oWners td'implementasecurity training prograrn L receive CPTEDtraining,.and
        establish a neighborhood watch training program. In addition, owners must meet

January-IS, 2014                                                                     JAHGV
                                          Page 5,0[7




                               MANDAMUS RECORD - TAB 5
         the following
         the following requirements:
                       requirements: crime
                                     crime free
                                           free lease
                                                 lease addendurns,
                                                       addendums, tenant screening,
                                                                         screening, and
                                                                                    and
         criminal. backgro.und
         criminal, background checks.

             SECURITY COURSES
SPECIALIZED SECURITY
             Protection Course I, II'and
     Assets Protection                         In, aa.seriesof.security
                                      II :aild III,   series of security management
     pr0S)rams
     programs    (2011,  2005)
                         2006)
        Assets·Protection
        Assets   Protection Course I, Concepts
                                           Conoepts and and. Methods: Security Vulnerability,
        Barriers, Locking
        Barriers;  Locking  Concepts,    Intrusion               Ethic~,. Security
                                         Intrusion Detection, Ethics,     Security Lighting,
                                                                                    Lighting,
        EmergehcyPlahning,
        Emergency     Planning, Security
                                 Security Management, Security and the Law,       Law,
        Workplace Violence,
                     Violence\, Investigations,
                                Investigations, Deception Detection,
                                                                Detection,. OPTED,    Access
                                                                            CPTED,.Access
        Control.
        Assets Protection
                 PrQtectic;>nCourse
                              Course II, Practical      Applications: Financial
                                            Practic.aIApplioations:    Financial F Forensic
                                                                                    oren?ic
        Investigations for Asset Recovery,
        Investigation$                                      R~isk Asse~smentand
                                                  Violence Risk
                                   RecoVery, Violehce             Assessment and
        Intervention,. Interrogation Techniques, Executive Communication,
        Intervention,                                              Commuhication, Internal
        Controls,
        Controls, Organizational Development for Security Professionals;
                                                                    Professionals, Critical
        Success Strategies for New Leaders,
                                         Leaders, Employment Law forthe   for the Security
        Professional, Information Security,
                                    Security..
        AssetsProtectiQn
        Assets   Protection Course III, Functional Management: How to Become a
        Trusted
        Trusted strategic
                  Strategic AdVisot,
                            Advisor, Strategy in   in Action,
                                                      Action, Business Continuity,
                                                                         Continuity, Standards,
                                                                                      Standards,
        Crisis Management;
               Management, Unleashing                             Potential, Unity and
                               Unleashing your Leadership Potential,                 and
        Leadership.
        Leadership.

         Security Officer Management (2007)(200,7)
           C.ontractSecurity:
           Contract Security: Developing       Decision~makihg Process,
                               Developing a Decision-making                  Workplace.
                                                                  Proces.s, Workplace
           ViOlence
           Violence Planning
                     Planning and
                               and Response:
                                    Response; Lessons
                                                  Lessons Learned    from Vir~inia
                                                            Learned from   Virginia Tech,
                                                                                    Tech,
                                                   Balanced~Liability and.
           Contract Security: What's Fair and Balanced-Liability           Insurance, Private
                                                                      and Insurance,    Private
           Security IndUstry:
                    Industry; Trends
                              Trends and
                                       and PerspectiV(3,
                                             Perspective, ContraGt   Security Standard~
                                                            Contract Security  Standards andand
           Guidelines:
           Guidelines: Application
                        Application and
                                    and .GornpHahce,
                                          Compliance , Comparing
                                                          Comparing Apples
                                                                       Apples to
                                                                               to Apples:
                                                                                  Apples:
           Understanding
           Understanding the
                           the Pros
                               Pros an'dConsofOutsourci
                                     and Cons of Outsourcing,      Contract Measurem·ent,
                                                               n9; Contract  Measurement,
           Performance,..based
           Performance-based Contracts,
                                 Contracts, and·
                                              and Other
                                                    Other Quality Measurements,
                                                                  Measurements, Contracts:
                                                                                    Contracts:
           Sharing  Risk and Protectin~
           Sharing Riskand    Protecting Your
                                           Your Business,.
                                                 Business, RFPs:
                                                             RFPs: Developing
                                                                    Developing Practical
                                                                                  Practical
           BUsin~ssT()ols
           Business Tools that
                            that vvork
                                 Work ,A
                                       , A Legal Prospective:
                                                    Prospective: HoW
                                                                 How To    Manage a Cohtract
                                                                       To Manage      Contract
           Security
           Security Relationship
                    Relationship With
                                   With aa Customer
                                            Customer

        CCTV:
        CCTV: From
              From ContractorstoCourtr
                   Contractors to CourtroomsoQms (2005)
                                                    (2005)
          Using
          Using GCTV
                CCTV to  mitigate threat~
                      to mitigate  threats and
                                           andvulnerabilities
                                                vulnerabilities at
                                                                at facilities.
                                                                    facilities. Working
                                                                                Working
          knowledge
          knowledge bfthe
                    of the latest
                           latest equipment,
                                  equipment, systems
                                               systems,j and
                                                         and application
                                                               application technologies
                                                                              technologies f()r
                                                                                            for
          CCTV.
          CCTV Assessing digital video
                                   video applications and
                                                       and the
                                                             the selection
                                                                 selection of of appropriate
                                                                                 appropriate
          systems.
          systems.

        Physic~1
        Physical SecuritY:Adv~nced
                 Security: Advanced Applications
                                    Applications &
                                                 & Technology
                                                   Technology (2002)
                                                              (2002)
            Understanding
            Understanding ofof emerging  trends ~nd
                               emerging trends  and latest
                                                      latest technology
                                                              technology in
                                                                          in control
                                                                             control systems.
                                                                                      systems.
            Integrating
            Integrating physicalcomponents
                        physical:components,1 staff,
                                               staff, and procedures for,    cost effective
                                                                       for cost   effective
            systems.
            systems. Planning
                      Planning for
                                for perimeterbarriersyste
                                    perimeter barrier systems.    Screening processes
                                                            ms.Screening      processes for
                                                                                          for


January
 January15,
         15,.2014
             2014                                                                        JAU CV
                                                                                         JAHeV
                                            Page
                                             Page60f7
                                                 6 of 7




                                 MANDAMUS RECORD - TAB 5
            people, vehicles, and materials at sites. Operating systems, database
            management and enhancements to security control systems.

        Fa~nity SeclJrity Design (20Q2)
            Ihstruction ih design bffully-integrated physical security programs.
            Integration of mUltiple security syste.rns in layered effect including
            environm'ental security, infrastructure protection, building designs,
            interior/exterior layout, detections systems, structural barriers,access
            controls, communications. and CCTV assessment

        Physical Security: Technology Applications (2001)
            security Risk and VUlnerability Assessment, Conducting a Site Survey,
            IntrljSionAI.arms, Fire Alarms, Acce?s Control, CeTV, Physical aarriers and
            Perimeter Protection, security Personnel, CPTED,Secllrity Lighting SecUrity
                                                                                  j


            Litigation, security Engineering




January 15,2014                                                                        JAHeV
                                          Page 70f7




                                MANDAMUS RECORD - TAB 5
EXHIBITC




 MANDAMUS RECORD - TAB 5
RESUME                                   Wednesday, February 1, 2013

Personal Information:
Name: William E. Flynn
Address: 100 Highland Park Village
Suite 200
Dallas, Texas 75205
Mobile: 214-202-7344
Fax: 214-902-1766
E-mail: weflynn@legalpsychologist.com

Academic History:
Internship: 1977-1978, Bureau of Prisons, Federal Correctional Institute,
Seagoville, Texas.
PhD: 1970; University of South Carolina, Columbia, South Carolina.
Psychology .
B.A: 1965; Wayne State University, Detroit, Michigan. Psychology.

Professional Experience:
1978-2012: Independent Practice of Forensic and Clinical Psychology;
Dallas, Texas.
1976-2012: Licensed Psychologist, Texas license #21400.
1999-2009: Consultant, Texas Department of Criminal justice, State
Council for Offenders, Huntsville, Texas.
1996-2002: Clinical Committee, Survivors of Torture, Dallas, Texas.
1978-1980: Clinical Director of Psychology, Metroplex Clinics;
Richardson, Texas.
1977 -1978: Clinical and Research Psychologist, Bureau of Prisons,
Federal Correctional Institute, Seagoville, Texas.
1970-1978: Assistant Professor of Psychology, Department of Psychology,
Southern Methodist University, Dallas, Texas; Director of Graduate
Studies in Psychology.
1969-1970: Instructor, School of Nursing, University of South Carolina,
and Columbia, South Carolina.
1968-1970: Research Fellow, V.A. Hospital; Columbia, South Carolina.
1966-1967: Alcohol abuse counselor/research assistant, Georgia
Department of Mental Health; Atlanta, Georgia.
1963-1965: Research Associate, Department of Otology, Henry Ford
Hospital; Detroit, Michigan.

Memberships:
American Psychological Association
National Academy of Neuropsychology
American Association of Correctional Psychology




                       MANDAMUS RECORD - TAB 5
EXHIBITD




 MANDAMUS RECORD - TAB 5
 .Joe G. Gonzales
 MD, FAAPMR, CLCP


BIOGRAPH Y
BIOGRAPHY




                                                           Dr.
                                                           Dr. Joe
                                                               Joe G.
                                                                    G. Gonzales
                                                                       Gonzales is a Physical
                                                                                       Physical Medicine
                                                                                                Medicine & Rehabilitation
                                                                                                           Rehabilitation,, Pain
                                                           Medicine,
                                                           Medicine, and
                                                                      and Occupational && Environmenta
                                                                                          Environmentall Medicine
                                                                                                         Medicine specialist who
                                                           has practiced Medicine
                                                                         Medicine in
                                                                                   in Texas
                                                                                      Texas since
                                                                                             since 1985.

                                                           He
                                                           He is
                                                               is the President
                                                                      President of
                                                                                 of the
                                                                                     theTexas
                                                                                        TexasPhysical
                                                                                               PhysicalMedicine
                                                                                                       Medicine && Rehabilitation
                                                                                                                    Rehabilitation
                                                           Institute, and
                                                                      and the
                                                                           theFounder
                                                                               FounderandandMedical
                                                                                              MedicalDirector
                                                                                                      Directorof
                                                                                                               ofPhysician
                                                                                                                  Physician Life
                                                                                                                            Life
                                                           Care Planning,
                                                                 Planning, LLC.
                                                                            LLC.

                                                           Dr.
                                                           Dr. Gonzales
                                                                Gonzalesisisaa licensed
                                                                                licensedphysician
                                                                                         physicianininthe
                                                                                                       theState
                                                                                                           State of
                                                                                                                 of Texas;
                                                                                                                    Texas; he is
                                                                                                                               is
                                                           certified
                                                           certified by the
                                                                        the American
                                                                              American Academy
                                                                                        Academy ofof Physical
                                                                                                      Physical Medicine
                                                                                                               Medicine &
                                                           Rehabilitation
                                                           Rehabilitation,, the
                                                                             the American
                                                                                 American Board
                                                                                           Board of
                                                                                                  of Pain
                                                                                                      Pain Medicine,
                                                                                                           Medicine,and
                                                                                                                      and the
                                                                                                                           the
                                                           American
                                                           American College
                                                                      College ofof Occupational
                                                                                   Occupational &  Environmentall Medicine.
                                                                                                & Environmenta      Medicine.

                                                           Dr.
                                                           Dr. Gonzales
                                                               Gonzales isis aa Diplomat
                                                                                Diplomat of
                                                                                         of the
                                                                                            the American Academy of Pain  Pain
                                                           Management,
                                                           Management, aa Designated      Physician of
                                                                              Designated Physician  of the
                                                                                                         the Texas
                                                                                                             Texas Workers'
                                                                                                                    Workers'
                                                           Compensation
                                                           Compensation Commission,
                                                                            Commission, and
                                                                                          and a Certified   LifeCare
                                                                                                 Certified Life CarePlanner
                                                                                                                       Planner as
                                                                                                                               as
                                                           designated      the Commission
                                                           designated by the     Commission on Health CareCare Certification.
                                                                                                               Certification.

                                                          His
                                                           Hisprofessional
                                                                professional affiliations
                                                                             affiliations include
                                                                                           include the
                                                                                                    the American
                                                                                                        American Medical    Association,
                                                                                                                   Medical Association,
                                                          the
                                                           the Texas Medical
                                                                      Medical Association,
                                                                                Association, thethe Texas Physical
                                                                                                           Physical Medicine
                                                                                                                     Medicine &&
                                                          Rehabilitation
                                                           Rehabilitation Society,
                                                                           Society, the
                                                                                      the American
                                                                                          American Academy of Physical
                                                                                                                   Physical Medicine  &
                                                                                                                             Medicine &
                                                          Rehabilitation , the
                                                           Rehabilitation,  the American
                                                                                American Congress
                                                                                             Congress ofof Rehabilitation
                                                                                                           Rehabilitation Medicine,
                                                                                                                          Medicine,the
                                                                                                                                     the
                                                          American
                                                           AmericanCollege
                                                                      CollegeofofOccupational
                                                                                    Occupational &&Environmenta
                                                                                                      Environmental   Medicine,the
                                                                                                                    l Medicine,  the
                                                          Mexican
                                                           MexicanAmerican
                                                                     AmericanPhysician's
                                                                                  Physician'sAssOCiation,
                                                                                                Association,the
                                                                                                             theInternational
                                                                                                                 International Academy
                                                                                                                               Academy
                                                          of
                                                           of Life
                                                              LifeCare
                                                                   CarePlanners,
                                                                         Planners,and andthe
                                                                                          the International
                                                                                               International Association  of
                                                                                                              Association of
                                                          Rehabilitation .
                                                           Rehabilitation.

                                                          Dr.
                                                          Dr.Gonzales
                                                              Gonzalesearned
                                                                        earned his
                                                                               his M.D.
                                                                                   M.D. from
                                                                                         fromTexas
                                                                                              Texas Tech
                                                                                                     Tech University's
                                                                                                          University's Health
                                                                                                                       Health
                                                          Science
                                                          ScienceCenter,
                                                                   Center, and
                                                                           and his
                                                                               his Bachelors
                                                                                   Bachelors of
                                                                                             of Health
                                                                                                Health Science
                                                                                                       Sciencedegree
                                                                                                               degree from
                                                                                                                        from
                                                          Baylor
                                                          BaylorCollege
                                                                  Collegeof
                                                                         of Medicine.
                                                                             Medicine.




(f) PhysicianLife
 ()Physician  Life Care
                   Care Planning
                        Planning
                  America's
                   America'sLeilding
                             Leading Ute Care
                                      Life    Planner
                                           Care Planner




                    11550
                     11550IHIN10
                               10West
                                   West
                             Suite
                              Suite375
                                    375
            San
              SanAntonio,
                  Antonio,Texas
                           Texas78230
                                 78230
               Phone:
                Phone:(210)
                        (210)501-0995
                              501-0995
     email:
      email:jgomd@physicia  nLCP.com
             jgomd@physicianLCP.com


                                                                                                                              Page11ofof11
                                                                                                                             Page



                                                          MANDAMUS RECORD - TAB 5
Joe G. Gonzales
 oe G.F Gonzales
MD, FAAPMR,
    FAAPMR, CLCP
            CLCP


CURRICULUM VITAE
CURRICULUM                                                SPECIAL TI ES
                                                          SPECIALTIES

                                                           Physical Medicine
                                                           Physical Medicine &
                                                                             & Rehabilitation
                                                                               Rehabilitation (Board Certified)
                                                           Pain  Management (Board
                                                           Pain Management     (Board Certified)
                                                                                      Certified)
                                                           Occupational & & Environmental Medicine (Board Certified)
                                                                     Life Care Planner
                                                           Certified Life


                                                          EDUCATIONAL
                                                          EDUCATIONAL BACKGROUND
                                                                      BACKGROUND

                                                           Texas Tech University
                                                                      University Health
                                                                                 Health Science
                                                                                        Science Center
                                                           Degree: Doctor
                                                                    DoctorOf
                                                                          OfMedicine
                                                                             Medicine
                                                           Lubbock,
                                                           Lubbock, Texas
                                                           1980-1984

                                                           Baylor
                                                           Baylor College
                                                                   College of
                                                                           of Medicine,
                                                                              Medicine, Texas
                                                                                         Texas Medical
                                                                                               Medical Center
                                                                                                         Center
                                                           Degree: Bachelor of Health
                                                                                Health Science
                                                                                         Science Degree,
                                                           Physician
                                                           Physician Assistant Certification
                                                           Awards: Henry
                                                                    Henry D.
                                                                           D. McIntosh
                                                                              McIntosh Award
                                                                                         Award for
                                                                                                for Clinical
                                                                                                    Clinical Excellence
                                                           Houston,
                                                           Houston, Texas
                                                           1975-1977

                                                           Angelo
                                                           Angelo State
                                                                   State University
                                                           Department of Nursing
                                                                          Nursing
                                                           Degree:
                                                           Degree: Associate of Science &
                                                                                        & Nursing
                                                                                          Nursing (R.N.)
                                                                                                  (R.N.)
                                                           San Angelo,
                                                               Angelo, Texas
                                                                        Texas
                                                           1971-1973
                                                           1971-1973

                                                           San Angelo
                                                               Angelo School
                                                                       School of Vocational
                                                                                 Vocational Nursing
                                                                                              Nursing
                                                           Degree: Diploma
                                                                   Diploma && Certification
                                                                               Certification (Licensed)
                                                                                              (Licensed)
                                                           San Angelo,
                                                               Angelo, Texas
                                                                        Texas
                                                           1970-1971
                                                           1970-1971

                                                          POST GRADUATE TRAINING
                                                          POST GRADUATE TRAINING

                                                           Department
                                                           Department ofof Physical
                                                                           Physical Medicine
                                                                                    Medicine &
                                                                                             & Rehabilitation
                                                                                                Rehabilitation
                                                           University
                                                           Universityof
                                                                      ofTexasHealth
                                                                         TexasHealth Science
                                                                                      Science Center
                                                                                               Center
                                                           Residency,  Physical Medicine
                                                           Residency, Physical  Medicine &
                                                                                         & Rehabilitation
                                                                                            Rehabilitation
                                                           San
                                                           San Antonio,
                                                               Antonio, Texas
                                                                         Texas
                                                           1985
                                                           1985 -- 1988
                                                                   1988

                                                           Department
                                                            Department of Family
                                                                           Family Practice
                                                                                    Practice
                                                           Texas
                                                            Texas Tech
                                                                   Tech University
                                                                         University Health
                                                                                    HealthScience
                                                                                            Science Center
                                                                                                    Center
(f) PhysicianLife
® Physician  Life Care
                  Care Planning
                       Planning
                  America's
                   America'sLeading
                             LeadingUte
                                     lifeCare
                                          CarePlanner
                                               Planner
                                                           Internship,  Family Medicine
                                                            Internship, Family Medicine
                                                           Lubbock,
                                                            Lubbock,Texas
                                                                       Texas
                                                           1984 — - 1985
                                                                     1985
                    11550
                     11550 IH
                            IH 10
                               10 West
                                   West
                              Suite
                              Suite 375
                                    375
            San
             San Antonio,
                 Antonio,Texas
                           Texas 78230
                                  78230
                Phone:
                Phone: (210)
                        (210) 501-0995
                              501-0995
     email:
     email: jgomd@physicianLCP.co
             jgomd@physicianLCP.com  m

                                                                                                                          Page 11 of
                                                                                                                          Page    of 44




                                                         MANDAMUS RECORD - TAB 5
  oe G. Gonzales
TJoe
MD, FAAPMR,
MD, FAAPMR, CLCP
            CLCP


CURRICULU M VITAE
CURRICULUM           LICENSES & CERTIFICATIONS
                     LICENSES &  CERTIFICA TIONS

                      Texas Medical
                      Texas Medical License
                                    License —
                                            - Physician
                                              Physician Permit
                      License Number:
                      License           G8135
                              Number: G8135
                      Issued: August
                              August 1985
                                     1985

                                        Physical Medicine
                      American Board Physical    Medicine &
                                                          & Rehabilitation
                      Board Certification
                      Certificate Number:
                      Certificate Number: 3039
                      Issued: May
                               May 1989

                      American               Medicine
                      American Board of Pain Medicine
                      Board Certification
                      Issued: 1994

                      American
                      American College
                                College ofof Occupational &
                                                          & Environmental Medicine
                      Board
                       Board Certification
                      Status: Active
                              Active Member
                                      Mem ber
                      Issued:
                      Issued: 1992

                      American
                      American Academy
                                Academy of
                                        of Pain
                                           Pain Management
                                                Management
                      Diplomate
                      Diplomate
                      1992

                      Texas
                      Texas Workers' Compensation Commission
                                                       Commission
                      Approved
                       Approved Doctor List Certification
                                            Certification
                      Issued:       eRe-certified, 2009)
                       Issued: 2003 (Re-certified, 2009)

                      Texas
                      Texas Workers' Compensation Commission
                                                       Commission
                      Certificate,
                       Certificate, Maximum
                                    MaximumMedical
                                              MedicalImprovement
                                                       Improvement &&ASSignment
                                                                      Assignmentof
                                                                                ofImpairment
                                                                                   Impairment
                      Ratings
                       Ratings
                      Issued:
                       Issued: 2003
                               2003 eRe-certified,
                                     (Re-certified, 2009)
                                                    2009)

                      Texas
                       Texas Workers' Compensation Commission
                                                       Commission
                      DeSignated
                       Designated Doctor List Certification
                                               Certification
                      Issued:
                       Issued: 2003
                               2003 eRe-certified,
                                    (Re-certified, 2009)
                                                    2009)

                      Commission
                       Commissionon   on Health
                                         Health Care
                                                 Care Certification
                                                       Certification
                      Certified
                       Certified Life
                                 LifeCare
                                       CarePlanner
                                            Planner
                      Issued:
                       Issued: 2006
                                2006 eRe-certified,
                                       (Re-certified, 2009)
                                                      2009)

                      The
                       The University
                           University of Florida & MediPro
                                         Florida & MediPro Seminars,
                                                             Seminars, LLC
                                                                       LLC
                      Post
                       Post Graduate
                            Graduate Course
                                       Course Study in Life
                                                       Life Care
                                                            Care Planning
                                                                 Planning
                      Certificate
                       Certificate of
                                   of Completion
                                      Completion
                      Issued:
                       Issued: 2006
                                2006

                    PROFESSIO NAL ASSOCIATI
                    PROFESSIONAL  ASSOCIATIONS
                                            ONS

                     American
                      American Medical
                               MedicalAssociation
                                       Association
                     Texas
                      Texas Medical
                            MedicalAssociation
                                    Association


                                                                                      Page22of
                                                                                     Page    of44




                    MANDAMUS RECORD - TAB 5
Joe G. Gonzales
MD, FAAPMR, CLCP


CURRICULUM VITAE
CURRICULUM                          Medical Society
                     Bexar County Medical
                     Texas Physical
                            Physical Medicine
                                     Medicine &
                                              & Rehabilitation
                                                  Rehabilitation Society
                     American Academy of Physical Medicine & Rehabilitation
                     American
                     American Congress of Rehabilitation
                                            Rehabilitation Medicine
                                                            Medicine
                     American
                     American College
                                College of Occupational & Environmental Medicine
                                                                            Medicine
                     American Academy of Pain Management
                     American                     Management—    - Diplomate
                     Mexican
                     Mexican American
                               American Hispanic
                                         Hispanic Physician's
                                                   Physician's Association
                     International Academy
                                   Academy of Life
                                                Life Care
                                                     Care Planners
                     The International Academy
                                        Academy of Life
                                                     Life Care
                                                          Care Planners
                     The International Association
                                        Association of Rehabilitation
                                                        Rehabilitation Professionals

                    PROFESSION AL EXPERIENCE
                    PROFESSIONAL  EXPERIENCE

                     Physician Life Care Panning ,, LLC
                     Physician Life                  LLC
                     Founder & Medical
                                Medical Director
                     San Antonio,
                         Antonio, Texas
                                   Texas
                     2011
                     2011 -- Present

                     Texas Physical
                            Physical Medicine
                                     Medicine &&Rehabilitation
                                                RehabilitationInstitute
                                                               Institute
                     President
                     San Antonio,
                         Antonio, Texas
                                   Texas
                     1998
                     1998 -- Present

                     Hyperbaric
                     Hyperbaric && Wound
                                   Wound Care
                                         Care Associates, P.A.
                                              Associates, P.A.
                     President
                     President
                     San
                     San Antonio,
                         Antonio, Texas
                                   Texas
                     2003
                     2003 -- 2006
                             2006

                     Christus
                     Christus Santa
                               Santa Rosa
                                     Rosa Wound
                                          Wound Care
                                                Care and
                                                     and Hyperbaric
                                                         Hyperbaric Center
                                                                    Center
                     Medical
                     Medical Director
                              Director
                     San
                     San Antonio,
                          Antonio, Texas
                                   Texas
                     2004
                     2004 -- 2006
                             2006

                     South Texas PM&R
                     South Texas  PM&R Group
                                          Group
                     Founder
                     Founder & &Past
                                 Past President
                                      President
                     San
                     San Antonio,
                         Antonio,Texas
                                   Texas
                     1987
                     1987 -- 1998
                             1998

                     Hyperbaric
                     HyperbaricOxygen,
                                  Oxygen,Inc.
                                           Inc.Total
                                                TotalWound
                                                     WoundTreatment
                                                           TreatmentCenters
                                                                    Centers
                     Corporate  Medical Director
                     Corporate Medical  Director
                     San
                     San Antonio,
                         Antonio, Texas
                                   Texas
                     1995
                     1995 -- 2000
                             2000

                     Warm
                     Warm Springs
                             Springs && Baptist Rehabilitation
                                                Rehabilitation Network
                                                               Network
                     Hyperbaric
                     Hyperbaric Medicine
                                  Medicine&&Wound
                                              WoundCare
                                                     CareCenter
                                                             Center
                     Medical
                     MedicalDirector
                              Director
                     San
                     San Antonio,
                         Antonio,Texas
                                   Texas
                     1995
                     1995 -- 2000
                             2000



                                                                                       Page 33 of
                                                                                       Page    of 44




                   MANDAMUS RECORD - TAB 5
Joe G. Gonzales
MD, FAAPMR, CLCP


CURRICULU M VITAE
CURRICULUM            Warm Springs Rehabilitation Center
                      NW Clinic
                      NW  Clinic&&System
                                   System Outpatient Medical Director
                                          Outpatient Medical
                      San Antonio,
                          Antonio, Texas
                      1994 - 1998
                      1994   1998

                                  Rehabilitation Center
                      South Texas Rehabilitation
                      (San Antonio's
                           Antonio's first Comprehensive Outpatient
                                                         OutpatientPhysical
                                                                    Physical Medicine
                                                                             Medicine &
                                                                                      & Rehabilitation
                                                                                        Rehabilitation Center)
                      Development &
                      Development    Medical Director
                                   & Medical
                          Antonio, Texas
                      San Antonio,
                      1987 - 1993

                      Rehabilitation
                      Rehabilitation Institute  of San
                                     Institute of  San Antonio
                                                        Antonio (RIOSA)
                                                                 (RIOSA)
                      Medical
                      Medical Director,  Physical Medicine
                               Director, Physical   Medicine &
                                                             & Rehabilitation
                      Medical
                      Medical Director,
                               Director, Spinal
                                         Spinal Cord
                                                 Cord Injury
                                                       Injury Rehabilitation
                                                              Rehabilitation Program
                      Medical
                      Medical Director,
                               Director, Orthopedic
                                         Orthopedic Rehabilitation
                                                       Rehabilitation Program
                      San Antonio,
                          Antonio, Texas
                      1988 - 1993
                             1993

                      South Plains
                            Plains Rehabilitation
                                   Rehabilitation Center
                      (Lubbock's
                      (Lubbock's first
                                  first Comprehensive
                                        Comprehensive Outpatient Physical
                                                                 Physical Medicine
                                                                          Medicine &
                                                                                   & Rehabilitation
                                                                                     Rehabilitation Center)
                                                                                                    Center)
                      Associate & Active
                                  Active Developer
                                         Developer
                      Lubbock,
                      Lubbock, Texas
                                Texas




                                            (This
                                             (This Space
                                                   Space Left
                                                         Left Intentionally
                                                               Intentionally Blank)
                                                                             Blank)




                                                                                                     Page44of
                                                                                                    Page    of44




                    MANDAMUS RECORD - TAB 5
EXHIBITE




 MANDAMUS RECORD - TAB 5
                              JOHN A SWIGER, PH.D.
                         411 S.W. 24th Street, San Antonio, Texas 78207
                           (210) 434-6711 ex2499 FAX: (210) 434-0821
                          cell: (210) 861-2772 home office 210-694-9111
                                        jaswiger@ollusa.edu




CAREER HISTORY/ACADEMIC

2003 - Present     Our Lady of the Lake University, San Antonio, Texas
                   Professor of Finance

1999 - 2006         Our Lady of the Lake University, San Antonio, Texas
                    Chairman of Accounting, Economics and Finance Department

1991 - 2003        Our Lady of the Lake University, San Antonio, Texas
                   Associate Professor of Finance
                   Taught graduate and undergraduate courses in Finance, Investments,
                   International Finance, Economics, Modem Banking and International
                   Business.
                   Received Tenure-1998

Summer 1991        University of Texas at Austin
Summer 1992        Senior Lecturer of Finance
                   Taught Investments in the MBA Program. Courses concentrated on
                   investment valuation and included a section on the economic valuation of
                   human life.

1976-1980          University of Texas, San Antonio, Texas
                   Assistant Professor of Finance
                   Taught courses in Capital Budgeting, Financial Management,
                   Investment Analysis and Portfolio Management.


PUBLICATIONS:

        Swiger, J., Hammons, R., Robinett, S., and Winney, K., "Management of
             Technological Change and Sustainable Economic Growth: Economic Factors
             (2011) Management of Technological Changes: Proceedings of the 7th
             International Conference on Management of Technolocial Changes,
             September 1-3, Alexandroupolis, Greece.


        Swiger, J., Hammons, R., Robinett, S., and Winney, K., "Management of
             Technological Change and Sustainable Economic Growth: Economic Recovery
             (2011) Management of Technological Changes: Proceedings of the 7th
            International Conference on Management of Technolocial Changes,
             September 1-3, Alexandroupolis, Greece.




                              MANDAMUS RECORD - TAB 5
Swiger, J., Winney, K., and Bender, B.," IFRS Convergence: A Crossroads For Post
      Secondary Accounting Education Programs" (2010) Quality Management in Higher
      Education: Proceedings of the 6th International Seminar on the Quality
      Management in Higher Education (pp.). Tulcea, Romania.

Swiger, J. & Mudge, S. (2008). The Effect of Higher Education on Human Capital
       Formation: A Multinational study. The International Journal ofLearning, 15(9),
       227-236.

Swiger, J., Mudge, S., & Wise, S. (2008). U.S. and European Trends that Impact Human
       Capital Formation through Higher Education, Part 1: Rising Enrollment and Rising
       Costs of Higher Education. Quality Management in Higher Education:
       Proceedings of the 5th International Seminar on the Quality Management in Higher
       Education (pp.). Tulcea, Romania.

Swiger, J., Mudge, S., & Wise, S. (2008). U.S. and European Trends that Impact Human
       capital Formation through Higher Education, Part 2: Human capital Formation
       Through Higher Education. Quality Management in Higher Education:
       Proceedings of the 5th International Seminar on the Quality Management in Higher
       Education (pp.). Tulcea, Romania.

Swiger, J., Mudge, S., & Pennington, A. (2007). Combating Capital Flight Facilitated by
       Illegal Money Laundering - Challenges and Strategies: Part I: Rising Incidence and
       Excessive Costs. In N. Badea and C. Rusu (Eds.), Management of
       Technological Changes: Proceedings of the 5th International Conference on the
       Management of Technological Changes - Volume 1 (pp. 145-150).
       Alexandroupolis, Greece: Democritus University of Thrace.

Swiger, J., Pennington, A., & Mudge, S. (2007). Combating Capital Flight Facilitated by
       Illegal Money Laundering - Challenges and Strategies: Part II: Legislative and
       Technological Responses. Management ofTechnological changes: Proceedings of
       the 5th International Conference on the Management of Technological Changes -
       Volume 1 (pp. 139-144). Alexandroupolis, Greece: Democritus University of
       Thrace.

Swiger, John & Mudge, Susan, "Managing Trends That Impact Human Capital
       Formation Through Higher Education, Part I: Rising Enrollment and Rising Costs
       of Higher Education" Proceedings of the 4th International Seminar on the Quality
       Management in Higher Education, held in Sinaia, Romania, June 9-10, 2006.

Swiger, John & Mudge, Susan, "Managing Trends That Impact Human Capital
       Formation Through Higher Education, Part II: Preserving the Benefits of Human
       Capital Formation" Proceedings of the 4th International Seminar on the Quality
       Management in Higher Education, held in Sinaia, Romania, June 9-10, 2006.

Swiger, John & Maloney, Tim, "A Reexamination of the Value ofa Homemaker
       Necessitated by Legal, Demographic and Business Changes and Trends-Part I"
       Proceedings at the 4th Management of Technological Changes Conference in
       Chaina, Crete, Greece, August 2005.


                                                                                        2



                        MANDAMUS RECORD - TAB 5
      Swiger, John & Maloney, Tim, "A Reexamination of the Value of a Homemaker
             Necessitated by Legal, Demographic and Business Changes and Trends-Part II"
             Proceedings at the 4th Management of Technological Changes Conference in
             Chaina, Crete, Greece, August 2005.

     Swiger, John, & Krause, Kent C., "Analysis of the Department of Justice Regulations
            for the September 11 th Victim Compensation Fund." Journal ofAir Law and
            Commerce,67(1). (Winter 2002). Southern Methodist University School of Law.
      Swiger, John, & Krause, Kent C., "Analysis of the Department of Justice
             Regulations for the September 11 th Victim Compensation Fund."
             Lawyer Pilots Bar Association Journal, XXIV No.1, Spring. 2002.

     Swiger, John, & Krause, Charles F. "Proving Damages for Foreign Litigants."
            New York Bar Journal, July, 1997.

     Swiger, John & Klaus, Allen. "Capital Budgeting Guidelines for the Small Private
            University." Business Officer, March 1996.

     Swiger, John. Study Guide: The Basics of Investing. John Wiley & Sons,
            New York, 1979.

     Swiger, John, and Scott Jones. Simplified Forecasting Techniques for Finance and
            Industry. U.T.S.A. Continuing Education Department, 1979.

  Numerous reviews of finance and investment texts written on an honorarium basis for the
  editors of McGraw-Hill, Wiley/Hamilton, and West Educational Publishing.


WORKING PAPERS

  "Determining Economic Damages for the High Income Executive"



PRESENTATIONS AND SEMINARS

  "Successful Handling of Wrongful Death Cases in Texas" a presentation conducted for
  attorneys and sponsored by Lorman Education Service. Dallas, Texas, July 27,2004.

  "An Economic Analysis of the Department of Justice Victim Compensation             Fund."
  Presented to the Aviation Law Section of the State Bar of Texas, 2002 Annual meeting, June
  14,2002.

  "The Airline Industry: A Time for Maximum Pessimism?" Presented to the Aviation Law
  Section of the State Bar of Texas, 2002 Annual meeting, June 14, 2002.

  "What Every Trial Attorney Should Know About Proving Economic Damages." A
  presentation to the Bexar County Women's Bar Association. October 20,2000.



                                                                                            3



                               MANDAMUS RECORD - TAB 5
   "Financial Analysis and Credit Evaluation." Prepared expressly for and presented to
    the senior marketing staff of Fairchild Aviation, San Antonio, Texas on March 17, 1995.

   "Proving Economic Damages for Litigants of Mexican Citizenry." A research paper
   presented at the Western Economic Association International Conference, San Diego,
   California, on July 6, 1995.

   "Is a Minimum Wage Increase Justified?" A seminar at the First Friday Forum,
   KLRN Studio, San Antonio, Texas, February 3, 1995.

   "Proving Damages for Foreign Litigants." Presented to the Aviation Law Section of
   the State Bar of Texas, 1993 Annual meeting, June 18, 1993.

   Conducted seminars in Financial Forecasting for U.T.S.A. Continuing Education
   Department.

   Conducted seminars in Financial Statement Analysis for the Small Business Administration.


MEDIA INTERVIEWS
   Interview with KENS TV regarding the impact of the Toyota recall on the San Antonio
   Toyota Tundra Manufacturing Plant, February 2010.

   Numerous interviews with business reporters from the San Antonio Express-News radio
   talk shows and television news programs regarding issues ranging from minimum wage
   legislation to stock market activity to the closing of Kelly Air Force Base.




EDUCATION

   University of North Carolina at Chapel Hill, Ph.D. 1976
          Major: Finance
          Minor: Management
          Thesis Title: Commercial Strategy and Performance and Financial Policy


   University of Richmond, B.S. in Business Administration
          Major: Marketing
          Minor: Economics



CAREER HISTORYIBUSINESS



1990 - Present      Business and Economic Consultant
                    Provide economic and financial analysis to law firms, business firms and
                    government agencies. Consulting activities include the determination of
                    economic damages and losses in the following types of cases:
                                                                                               4



                               MANDAMUS RECORD - TAB 5
            •      Wrongful death and serious injury
            •      Business Valuation
            •      Business interruption and the abrogation of contracts
            •      Sexual harassment, discrimination and wrongful termination
            •      Tortious interference of business relationships and contracts

            Other consulting activities include:
            •     Feasibility studies for manufacturing operations
            •     Valuation analysis for closely held corporations

            Sample Clients:
            •     Engstrom, Lipscomb & Lack
            •     Podhurst Orseck
            •     Craddock Davis and Crouse
            •     USAA
            •     Mission City Management
            •     Estate and Gift Division of the Internal Revenue Service


1977-1990   TNL Financial Inc., San Antonio, Texas
            President and Founder

            Organized the firm in May 1977. By 1990, TNL comprised 34 vendors,
            8,000 accounts, 18 employees, and $40,000,000 in assets. Administered
            day-to-day operations with emphasis in the areas of marketing, financial
            planning and control, and banking relations.

1968-1969   First & Merchants National Bank. Richmond, VA (now Bank of
            America)
            Credit Analyst




                                                                                       5



                      MANDAMUS RECORD - TAB 5
Trey Crawford
214.855-6866 (direct)
214.855.6808 (facsimile)
tcrawford@ghjhlaw.com


                                                   July 3, 201 4


Via Email and Facsimile: 214-871-8209                 Via Emmail and Faacsimile: 214-220-5252
Randy Nelson                                          Ramon a Martinez
Thompson Coe Cousins & Irons, LLP                     Cobb M artinez Woodward, PLLC
Plaza of Americas                                     1700 Pacific Avenue, Suite 3100
700 N. Pearl Street, 25th Floor                       Dallas, TX 75201
Dallas, TX 75201-2832


Via Email and Facsimile: 972-584-6054
Samuel H. Johnson
Johnson Broome, P.C.
2591 Dallas Parkway, Suite 300
Frisco, TX 75074


          Re:        Cause No. DC-13-04564-L; Jane Doe v. Ajredin “Danny” Deari; Dritan Kreka;
                     Pastazios Pizza, Inc.; Island Hospita lity Management, Inc.; Hyatt Hotels
                     Corporation; and DOES 1-25; 193rd Judic ial District Court, Dallas County, Texas

Dear Counsel,

        As I advised you all at the conclusion of the d eposition of Post Properties’ Corporate
Representative on June 18, 2014 (i.e. – the last fact witness deposition in this matter), all of
Plaintiff’s experts are available to be deposed at a date and time that is convenient for the parties
and the witness. Since that date, I have not receive a si ngle request for dates to take Plaintiff’s
experts’ depositions.

        This is in addition to the invitation I extended at the May 20, 2014 hearing on Plaintiff’s
Motion to Compel the Deposition of Jeffrey Fisher (while conferring in the jury room) for
Defendants to begin taking the depositions of those e xperts whose opinions are not directly
related to fact witness testimony of deponents not yet made available by Defendants. Once again,
we did not receive a single request for dates since that time.

        Instead, you have elected to file (or join in the filing) of motions to continue the trial
setting – citing, as a basis, your inability to take the depo sitions of Plaintiff’s experts. Not only is
this basis false, it is an excuse that has been intention ally manuffaactured by Defendants’ own
conduct and discovery abuse that has been pervasive throughout this litigation. These issues will




                                         GZJKDKV!;
                                     MANDAMUS RECORD - TAB 5
July 3, 20
         014
Page 2




be addresssed at upcooming hearinngs with the Court but, iin the interim
                                                                       m, I once aggain invite yyou to
provide us with prooposed datees and times that you would like to take thhe depositionns of
Plaintiff’s designated
                     d experts.

       Should you have
                  h    any queestions or conncerns pleasse feel free too contact mee.



                                              Sincerely,



                                              Trey H. Craawford


THC:ddtt




                                     MANDAMUS RECORD - TAB 5
                                     DC-13-04564


 JANE DOE,
                                  Plaintiff (s),   In the District Court
 v.                                                  of Dallas County
                                                       193rd Judicial
 AJREDIN "DANNY" DEARI ET. AL.,                           District
                       Defendant(s).


                            ORDER RESETTING TRIAL DATE

        ON THIS DAY the Court notes that it was unaware of a vacation letter on file when
it reset the trial date in this cause for May 26, 2015. Therefore, the Court hereby resets
the trial of this cause for March, 24, 2015 at 9:30 a.m. The remainder of the Court's
September 24, 2014 Order concerning the abatement remains in effect.

      SO ORDERED this Tuesday, September 30, 2014.




                                          CARL GINSBERG, District Judge
                                          193rd Judicial District Court



                                        ORIGINAL SIGNED BY JUDGE




                              MANDAMUS RECORD - TAB 5
                                          IN THE DISTRICT COURT
                                            OF DALLAS COUNTY
                                         193RD JUDICIAL DISTRICT

                                                                                               February 24, 2015

ERIC POLICASTRO
1445 ROSS AVE
SUITE 2500
DALLAS TX 75202

In Re: Cause No. DC-13-04564
          JANE DOE vs. AJREDIN DEAR!, et al

ALL COUNSEL OF RECORD:                     Counsel for Plaintiff is requiredn±) notify all parties of new trial sett ilia

         Please take note of the following settings:          [The trial date in this notice supersedes all others.
                                                              However, the deadlines in the previous Scheduling Order
                                                              control, i.e. just because the trial date may have changed,
                                                              this fact alone does not change deadlines, as per the
                                                              Court's Initial Scheduling Order.]

                     *ATI _PARTIES CALLED TO _DILLIL MUST APPEAR, CV ESS OTHERWISE
&DEUCED              THE caUla ADMINISTRATOR. Also parties are instructed to mark, exchange and discuss any
exhibits to be admitted

                    Trial:    July 07, 2015 @ 9:30 a.m.


Trial announcements must be made in accordance with Rule 3.02, Dallas Civil Court Rules.

When no announcement is made for Plaintittor the Plaintiff fails to appear, the Court intends to dismiss this ease for
want of prosecution, under T.R.C.P. 165a and IN THE EXERCISE OF—FHE COUR'T'S DISCRETION PURSUANT TO ITS
INHERENT POWER TO DISMISS CASES NOT DILIGENTLY PROSECUTED, and will hold a hearing at the time of trial on
dismissing this case for want of prosecution .

Completion of discovery, presentation of pretrial motions and other matters relating to preparation for trial are
governed by the Dallas Civil Court Rules. Copies may be obtained through the Dallas County District Clerks Office.

 *Parties are to announce the Thursday and Friday until 10:00 a.m. the week prior to trial, ready/not ready fm'
                     length of time for trial, and the number of witnesses you anticipate calling.
 For those cases with a Modified Uniform Scheduling Order in place, please note that nothing is affected by this notice except
 the date of trial. The Court still expects counsel to follow the schedule set forth in the scheduling order. To announce for trial
 call (214) 653-6998
                                                                         Sincerely,




                                                                                   Aar          6:9421-
                                                                         CARL GINSBERG, Judge
                                                                         193rd Judicial District Court




                                        MANDAMUS RECORD - TAB 5
Trey Crawford

From:                                            Trey Crawford
Sent:                                            Friday, February 06, 2015 10:33 AM
To:                                              David S. Denton
Cc:                                              Kymberlee Wright
Subject:                                         RE: Doe v. Deari, et al/msj hearings and raw data
Attachments:                                     PLTF003532 - 003534.pdf


David,

Please see the attached letter to me from Dr. Flynn. I have confirmed that all of Dr. Flynn’s “raw data” was produced to
you in advance of his deposition. In fact, you questioned Dr. Flynn on most of it during the deposition. By way of
reference, I refer you to the portions of Dr. Flynn’s file at PLTF001731-002311 which contains the “raw data” and scaled
scores for Dr. Flynn’s evaluations of Ms. Doe. If there is something specific that you are looking for that you believe you
do not have, please identify it with enough specificity for me to address the issue.

I am once again asking you for dates in which I can take Dr. Clayton’s deposition. This is my third request. If I do not hear
from you by the end of business today, I will notice the deposition to take place at your office at a date and time that is
convenient for us.

Regards.


Trey Crawford
Partner

GRUBER | HURST | JOHANSEN | HAIL | SHANK
1445 Ross Avenue | Suite 2500
Dallas, Texas 75202-2711
214.855.6866 Voice
214.855.6808 Fax
Email: tcrawford@ghjhlaw.com
www.ghjhlaw.com

Gruber Hurst Johansen Hail Shank is a Limited Liability Partnership formed under the laws of the State of Texas. This message (and any attached files) is
intended only for the use of the addressee(s). This electronic transmission (and the documents accompanying it) may contain trade secrets, copyrighted materials,
and confidential information belonging to the sender that is protected by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510 and 2521 and may
be legally privileged. If you are not the intended recipient, any dissemination, copying or distribution of this message or files attached with it is strictly prohibited. If
you have received this communication in error, please notify Gruber Hurst Johansen Hail Shank LLP immediately by telephone (214-855-6800) and destroy the
original message.


From: David S. Denton [mailto:DDenton@cobbmartinez.com]
Sent: Tuesday, February 03, 2015 11:53 AM
To: Trey Crawford
Subject: Doe v. Deari, et al/msj hearings and raw data

Trey,

My calendar shows the msjs are set for hearing as follows:

Feb. 9 – Hyatt Franchising/Hyatt Hotels msj
Feb. 16 – Fisher and Ink/Chatham msj
Feb. 23 – Island/Grand Prix msj

                                                                                      1
                                                                MANDAMUS RECORD - TAB 5
Dr. Flynn generated “raw data” from his examination of Plaintiff, but I did not see it in his documents produced before
his deposition. Raw data is generally defined as the patient’s specific answers, whether spoken or written, generated in
drawings, or recorded by computers or other lab devices. See American Psychological Association, Ethical Principles of
Psychologists and Code of Conduct, Ethical Standard 9.04(a) (2002) (providing that the term test data refers to raw and
scaled scores, client/patient responses to test questions or stimuli, and psychologists’ notes and recordings concerning
client/patient statements and behavior during an examination). This raw data is contained directly in the tests materials,
booklets and protocols that were administered to Plaintiff by Dr. Flynn. Let me know when I can expect to have the raw
data to provide it to Dr. Clayton.

David


David S. Denton
Cobb Martinez Woodward PLLC
1700 Pacific Avenue, Suite 3100
Dallas, Texas 75201
(214) 220-5219 direct
(214) 220-5269 fax
ddenton@cobbmartinez.com
www.cobbmartinez.com




                                                             2
                                             MANDAMUS RECORD - TAB 5
                                     CAUSE NO. DC-13-04564-L

JANE DOE                                         §          IN THE DISTRICT COURT
                                                 §
VS.                                              §
                                                 §
AJREDIN “DANNY” DEARI; DRITAN                    §
KREKA; PASTAZIOS PIZZA, INC.;                    §
ISLAND HOSPITALITY MANAGE-                       §
MENT, INC.; HYATT HOTELS                         §
CORPORATION; HYATT HOUSE                         §
FRANCHISING, LLC; GRAND PRIX                     §          DALLAS COUNTY, TEXAS
FLOATING LESSEE, LLC; INK                        §
ACQUISITION, LLC; INK                            §
ACQUISITION II, LLC; INK                         §
ACQUISITION III, LLC; INK LESSEE,                §
LLC; INK LESSEE HOLDING, LLC;                    §
CHATHAM TRS HOLDING, INC.;                       §
CHATHAM LODGING, LP; JEFFREY                     §
H. FISHER, Individually; POST                    §
PROPERTIES, INC.; and DOES 1-25                  §          193RD JUDICIAL DISTRICT


               DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S REPLY TO
          PLAINTIFF’S RESPONSE TO ISLAND’S MOTION TO EXAMINE PLAINTIFF JANE DOE


          Defendant Island Hospitality Management, Inc. (“Defendant”) files this Reply to

Plaintiff’s Response to Island’s Motion to Examine Plaintiff Jane Doe, as follows:

                                          I.     Background

          Plaintiff filed her Response to Island’s Motion to Examine Plaintiff on March 24 at 9:03

p.m. In her Response, Plaintiff asserts two arguments: (1) Defendant’s motion is untimely; and

(2) Defendant has not satisfied its burden to prove good cause. As discussed herein, The

Response is unavailing because: (1) Defendant’s expert designation was timely, as was the

request for an independent examination; and (2) good cause exists for Defendant’s expert to



DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
REPLY TO PLAINTIFF’S RESPONSE TO ISLAND’S MOTION TO EXAMINE PLAINTIFF JANE DOE              PAGE 1
Document #135153


                                    MANDAMUS RECORD - TAB 6
conduct an independent examination, and fundamental fairness requires that Defendant’s

psychiatric expert be allowed to examine Plaintiff when her expert has conducted an

examination.

          Importantly, as an initial matter, Defendants’ counsel spoke with Plaintiff’s counsel

about the scope of the independent examination before filing the motion. Namely, the scope

of the independent evaluation would be limited to:

          (1) a four hour clinical interview where Plaintiff’s history and personality disorders
              would be discussed; and

          (2) a Minnesota Multiphasic Personality Inventory -2 (“MMP-2”). 1

The scope of the proposed independent examination is far less intrusive than the examination

performed by Plaintiff’s expert.2

                                    II.   Arguments and Authorities

     1. Defendant’s Expert Designation was timely, as was the request for an independent
        examination.

     Defendants’ expert was timely designated pursuant to the Court’s December 30, 2014

order. Namely, the Court’s order states:

          FURTHERMORE, IT IS THEREFORE ORDERED that within 30 days after the
          deposition of an expert designated by Plaintiff, the Defendants may designate
          experts testifying in response to opinions disclosed at the deposition.

Dr. Flynn produced his expert file on December 16, 2014. Defendant deposed Dr. Flynn three

days later on December 19, 2014, and Defendants designated their expert, Dr. Clayton, on

January 16, 2015. Shortly after Dr. Clayton was designated, Defendants requested that Plaintiff

1
   The MMPI-2 is the most widely used and researched standardized psychometric test of adult
personality                   and                  psychopathology.                                See
http://psychology.about.com/od/psychologicaltesting/a/mmpi.htm
2
  Exhibit A, Dr. Flynn Deposition Transcript, page/line. 45:14-16; Exhibit B, Dr. Flynn’s Invoice.

DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
REPLY TO PLAINTIFF’S RESPONSE TO ISLAND’S MOTION TO EXAMINE PLAINTIFF JANE DOE                  PAGE 2
Document #135153


                                      MANDAMUS RECORD - TAB 6
submit to examination by Dr. Clayton trying to work something out without the need for the

Court’s intervention. Ultimately, negotiations about the independent examination broke down

– which required Defendants to file their motion for an independent examination on February

6, 2015.

          Defendants’ request for an independent examination was timely. Plaintiff now contends

that Defendant should have known it would need an independent examination since Plaintiff

designated Dr. Flynn in May 2014. However, Plaintiff ignores that her expert designation does

not state that Dr. Flynn examined Plaintiff, hence Defendants did not have notice that they

would need to examine Plaintiff. In fact, Plaintiff’s expert designation states only that:

          Dr. Flynn’s testimony will be based upon his skill, knowledge, education,
          experience, and training, as well as his review of the pertinent authoritative
          publications written by him and others, and the evidence, pleadings, and
          discovery served, produced, and/or elicited in this case and based upon a
          reasonable degree of professional, medical, and scientific probability and/or
          certainty.

Given the language of Plaintiff’s expert designation, Defendants were not put on notice that

their expert would conduct an examination on Plaintiff. To the contrary, Defendants did not

know Plaintiff’s expert conducted an independent examination until three days before Dr.

Flynn’s deposition when his expert file was produced. Of note, Plaintiff’s examinations did not

take place until August 2014 and September 2014, well after Plaintiff’s expert designation and

after Plaintiff alleges discovery was cut-off.

          Defendants’ expert realized that an independent examination was necessary only after

Defendants deposed Plaintiff’s expert on his independent examination of Plaintiff.            And

Defendants moved quickly for an independent examination after Plaintiff rejected their

request. Accordingly, Defendants’ request for an independent examination is timely.

DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
REPLY TO PLAINTIFF’S RESPONSE TO ISLAND’S MOTION TO EXAMINE PLAINTIFF JANE DOE               PAGE 3
Document #135153


                                    MANDAMUS RECORD - TAB 6
      2. Good Cause exists for this Court to order an independent examination and
         fundamental fairness requires that Defendant’s expert be allowed to examine
         Plaintiff.

          First, Plaintiff’s expert testified that his raw data was based on his subjective

interpretation of Plaintiff’s responses to his questions. Specifically, Dr. Flynn testified as

follows:

   Q.· ·(BY MR. DENTON)· Similarly, I'm looking at this
   21· very first sentence on that paragraph, and it says,
   22· Ultimately, the clinician must make a clinical judgment as
   23· to whether a diagnostic criterion is met.· Now, would that
   24· also mean that you have the judgment, the discretion to
   25· find or not find whether a diagnostic criterion is met?
Page 160
   ·1· · · A.· ·It does. 3

Dr. Flynn further testified that some of his opinions are based on his subjective or clinical

judgment. Namely, Dr. Flynn testified:

      Q.· ·Is it objective -- or is it objective data from
      11· which you used in arriving at your opinions?
      12· · · A.· ·It is mostly objective and some clinical judgment
      13· or subjective. 4

Because Plaintiff’s expert’s opinions are partially based on his subjective interpretation of

Plaintiff’s response during his examination, the raw data produced from Dr. Flynn’s examination

warrants an independent examination by Defendant’s psychiatric expert.

          Second, Defendants established the requisite nexus between the independent

examination and the condition in controversy. The Fort Worth Court of Appeals recognized in

In re Transwestern Publ’g Relators Co., that “A mental examination by Defendants’ expert

3
    Exhibit A, Dr. Flynn Deposition Transcript, page/line. 159:20-160:1.
4
    Exhibit A, Dr. Flynn Deposition Transcript, page/line. 214:10-13.



DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
REPLY TO PLAINTIFF’S RESPONSE TO ISLAND’S MOTION TO EXAMINE PLAINTIFF JANE DOE           PAGE 4
Document #135153


                                        MANDAMUS RECORD - TAB 6
[psychiatrist] is likely to lead to the discovery of relevant evidence regarding the nature and

extent of her mental anguish damages, the bases for her injuries and the likelihood of her

suffering future mental anguish.” 96 S.W.3d 501, 507 (Tex. App. – Fort Worth, 2002). Just like

In re Transwestern, a reasonable nexus exits in this case between Plaintiff’s mental condition

and the examination sought because Defendants’ expert psychiatrist’s mental examination is

intended to explore Plaintiff’s allegations of mental anguish as they relate to her inability to go

to college, explore other career paths, and otherwise live a normal life.5

          Finally, the raw data provided by Plaintiff’s expert does not contain all the information

which Defendant’s expert seeks.          In re Transwestern recognized that the information

Defendants will obtain from conducting their own mental examination is not likely to be

acquired by other means. 6 Reviewing Dr. Flynn’s raw data and Dr. Flynn’s deposition transcript

only allows Defendants’ expert to base her opinions on the information obtained by Plaintiff’s

expert. In order for Defendants to make their own analysis of the nature of Plaintiff’s mental

anguish and effectively challenge the opinions of Dr. Flynn, Defendants’ expert psychiatrist

needs to be able to conduct an independent evaluation of Plaintiff. The reasoning of the court

of appeals in Sherwood Lane Assocs. v. O’Neill is directly on point:

          The minor has already been examined by her expert witnesses. Unless relators
          are allowed the requested relief, their expert’s analysis will be limited to a
          review of the minor’s records and the testimony of the minor’s psychologists.
          Relators’ expert would be precluded from examining matters not covered by the
          minor’s psychologists’ examinations and would be precluded from making his
          own observations.      The trial court’s actions severely restricts relators’
          opportunity to discover facts that may contradict the opinions of the minor’s

5
  In re Transwestern, 96 S.W.3d at 507 (stating “Because the mental examination is intended to explore
[Plaintiff’s] allegations of mental anguish as they relate to her termination, a reasonable nexus exists
between her metnal condition and the examination sought.”).
6
  Id. at 507.

DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
REPLY TO PLAINTIFF’S RESPONSE TO ISLAND’S MOTION TO EXAMINE PLAINTIFF JANE DOE                    PAGE 5
Document #135153


                                    MANDAMUS RECORD - TAB 6
          expert witnesses. In turn, such restriction severely limits relators’ ability to
          contest the minor’s claim for mental injury damages.

          The ultimate purpose of discovery is to seek the truth, so that disputes may be
          decided by what the facts reveal, bot by what facts are concealed. Fundamental
          fairness dictates that relators’ psychiatrist be allowed to examine the minor;
          otherwise, relators will be at a severe disadvantage in the “battle of experts.” 7

It is impossible to obtain the desired information through means that are less obtrusive than

the independent examination sought by Defendants.

          For the reasons discussed above, good cause exists for this Court to order an

independent examination.

                                             III.    Conclusion

          WHEREFORE, PREMISES CONSIDERED Defendant requests that the Court grant their

Motion to Examine Plaintiff, order Plaintiff to be produced for a psychological examination

conducted by Dr. Lisa Clayton, and grant such further and additional relief to which Defendant

may be entitled.




7
    782 S.W.2d 942, 945 (Tex. App. – Houston [1st Dist.] 1990, orig. proceeding) (citations omitted).

DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
REPLY TO PLAINTIFF’S RESPONSE TO ISLAND’S MOTION TO EXAMINE PLAINTIFF JANE DOE                          PAGE 6
Document #135153


                                        MANDAMUS RECORD - TAB 6
                                                Respectfully submitted,

                                                COBB MARTINEZ WOODWARD PLLC
                                                1700 Pacific Avenue, Suite 3100
                                                Dallas, TX 75201
                                                (214) 220-5202 (direct phone)
                                                (214) 220-5252 (direct fax)

                                                By: _____________________________________
                                                       RAMONA MARTINEZ
                                                       Texas Bar No. 13144010
                                                       email: rmartinez@cobbmartinez.com
                                                       DAVID S. DENTON
                                                       Texas Bar No. 24036471
                                                       email: ddenton@cobbmartinez.com
                                                       MATTHEW E. LAST
                                                       Texas Bar No. 24054910
                                                       email: mlast@cobbmartinez.com

                                                ATTORNEYS FOR DEFENDANT ISLAND
                                                HOSPITALITY MANAGEMENT, INC.




DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
REPLY TO PLAINTIFF’S RESPONSE TO ISLAND’S MOTION TO EXAMINE PLAINTIFF JANE DOE       PAGE 7
Document #135153


                                   MANDAMUS RECORD - TAB 6
                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document has been forwarded to the
following counsel of record by e-service, email, certified mail, return receipt requested, and/or
regular U.S. mail on this 26th day of March, 2015:

          Trey Crawford                            Dritan Kreka
          Gruber Hurst Johansen Hail Shank         5549 Big River Drive
          1445 Ross Avenue, Suite 2500             The Colony, TX 75056
          Dallas, TX 75202-2711                    Defendant Kreka
          fax: 214.855.6808
          Attorney for Plaintiff

          Samuel H. Johnson                        Randy A. Nelson
          Johnson Broome, PC                       Thompson Coe Cousins & Irons
          2591 Dallas Parkway, Suite 300           700 North Pearl Street
          Frisco, TX 75034                         25th Floor – Plaza of the Americas
          fax: 972.584.6054                        Dallas, TX 75201
          Attorney for Defendants Deari &          Attorney for Post Properties
          Pastazios Pizza



                                                RAMONA MARTINEZ
                                                MATTHEW E. LAST




DEFENDANT ISLAND HOSPITALITY MANAGEMENT, INC.’S
REPLY TO PLAINTIFF’S RESPONSE TO ISLAND’S MOTION TO EXAMINE PLAINTIFF JANE DOE             PAGE 8
Document #135153


                                    MANDAMUS RECORD - TAB 6
MANDAMUS RECORD - TAB 7
                                                                                                            FILED
                                                                                                DALLAS COUNTY
                                                                                             4/14/2015 4:10:19 PM
                                                                                                    FELICIA PITRE
                                                                                                  DISTRICT CLERK



                                     CAUSE NO. DC-13-04564-L


 JANE DOE                                        §          IN THE DISTRICT COURT
                                                 §
 vs.                                             §
                                                 §
 AJREDIN "DANNY" DEARI; DRITAN                   §
 KREKA; PASTAZIOS PIZZA, INC.;                   §
 ISLAND HOSPITALITY MANAGE-                      §
 MENT, INC.; HYATT HOTELS                        §
 CORPORATION; HYATT HOUSE                        §
 FRANCHISING, LLC; GRAND PRIX                    §          DALLAS COUNTY, TEXAS
 FLOATING LESSEE, LLC; INK                       §
 ACQUISITION, LLC; INK                           §
 ACQUISITION II, LLC; INK                        §
 ACQUISITION III, LLC; INK LESSEE,               §
 LLC; INK LESSEE HOLDING, LLC;                   §
 CHATHAM TRS HOLDING, INC.;                      §
 CHATHAM LODGING, LP; JEFFREY                    §
 H. FISHER, Individually; POST                   §
 PROPERTIES, INC.; and DOES 1-25                 §          193RD JUDICIAL DISTRICT



  DEFENDANTS ISLAND HOSPITALITY MANAGEMENT, INC.'S, POST PROPERTIES, INC.'S, AND
 POSTADDISON CIRCLE LIMITED PARTNERSHIP'S JOINT MOTION FOR RECONSIDERATION TO
                          EXAMINE PLAINTIFF JANE DOE



          TO THE HONORABLE COURT:

          NOW COMES Defendants Island Hospitality Management, Inc., Post Properties, Inc., and


Post Addison Circle Limited Partnership and file this Joint Motion for Reconsideration to Examine


Plaintiff Jane Doe. Defendants also request that Dr. Lisa Clayton's deposition be postponed until


the Court can rule upon this Motion for Reconsideration.




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE                    PAGE 1
Document #135813




                                MANDAMUS RECORD - TAB 8
                                                 I. Background


          1. On March 27, 2015, the Court denied Island's Motion to Examine Plaintiff Jane


Doe. Island and Post file this motion for reconsideration based on the affidavit provided by Dr.


Lisa Clayton.


          2. By way of background, Plaintiff sued Defendants for, among other things, mental


anguish and psychological-related damages as a result of an alleged sexual assault.


          3. On April 30, 2014, Plaintiff designated a psychologist as a testifying expert, Dr.


William Flynn. In the designation. Plaintiff did notstateorgiveany indication that Dr. Flynn would


conduct an examination of Plaintiff.


          4. On December 16, 2014, Dr. Flynn's file was produced, and it was learned for the


first time that he conducted a psychological examination on Plaintiff.1 The tests Dr. Flynn


administered to Plaintiff were the CAPS-DX, the Personality Assessment Inventory ("PAI"), the


Structured Clinical Interview for DSM Disorders ("SCID-1"), the Beck Depression Inventory


("BDI"), and the Structured Interview of Reported Symptoms, Second Edition ("SIRS II"), and he


interviewed Plaintiff for a total of six and a half hours.2


          5. On December 19, 2014, Dr. Flynn gave his testimony at a deposition, and testified


that his opinions were based upon and in reliance upon the examination.


          6. On January 16,2015, Defendant designated Dr. Lisa Clayton as a testifying expert,


to testify in response to Dr. Flynn. Dr. Clayton has requested that she, like Dr. Flynn, be able to


examine Plaintiff to develop her expert opinions to further challenge Dr. Flynn's opinions.




* See Exhibit 1, Email from Kymberlee Wright producing Dr. Flynn's file.
2 Exhibit 2, Dr. Flynn's Invoice No. 13047; Exhibits, Dr. Flynn's Deposition Transcript Excerpts, Page:Line: 45:11-16.




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 2
Document #135813




                                      MANDAMUS RECORD - TAB 8
          7. The scope of the independent examination be would be limited to:


          (1) a four hour clinical interview where Plaintiffs history and personality disorders would
               be discussed; and


          (2) a Minnesota Multiphasic Personality Inventory -2 ("MMP-2").


          8. The interview and MMPI-2 are intended to explore Plaintiff's alleged PTSD, and


other mental issues, as the alleged issues relate to the sexual assault that is the subject of this


lawsuit.3


          9. The clinical interview will be no more than four hours.4 The topics covered during


the interview include identification of Plaintiffs symptoms, the history of Plaintiffs present


mental disorders, psychiatric history, medical history, family history, social history, sexual history,


substance use and abuse, and mental status examination (i.e., behavior, speech, mood, insight


and judgment).5 The interview will be held at Dr. Clayton's Southlake Office between Plaintiff


and Dr. Clayton. Dr. Clayton will take notes of the interview, and the notes will be made available


to Plaintiffs counsel and Dr. Flynn.6


          10. The clinical interview allows Dr. Clayton to obtain information that is not available


from any other source than Plaintiff.7 In order for Dr. Clayton to have all the information to


challenge Dr. Flynn's opinions. Dr. Clayton needs to be able to conduct an independent


evaluation of Plaintiff. Unless Dr. Clayton is allowed to examine Plaintiff, her analysis will be


limited to a review of Plaintiff's records and Dr. Flynn's testimony and data.8 Without an




3 See Exhibit 4, Affidavit of Lisa K. Clayton, M.D.
4 See Exhibit 4, Affidavit of Lisa K. Clayton, M.D.
5 Id.

6 Id.

7 Id.
8 Id.




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 3
Document #135813




                                        MANDAMUS RECORD - TAB 8
independent examination. Dr. Clayton would be precluded from examining matters not covered


by Dr. Flynn, and Dr. Clayton would be precluded from making her own observations of Plaintiff.


Furthermore, without an independent examination, the Defendants would be restricted from the


opportunity to discover facts that may contradict Dr. Flynn's opinions. The scope of the


proposed independent examination is far less intrusive than the examination performed by


Plaintiffs expert,9


          11. The MMPI-2 is commonly used and relied upon for clinical treatment, as well as in


the area of forensic psychiatry.10 Further, it is the most widely recognized tool to diagnose


genuine verses malingered or feigned PTSD within the forensic psychiatric community.11 The


MMPI-2 consists of 567 questions and takes approximately 60 to 120 minutes to complete.12 Dr,


Clayton will administer, score, and interpret,Plaintiffs responses to the questions.13 This test will


be used in collaboration with the clinical interview.14 The clinical interview is necessary to


interpret the results to the MMPI-2.15


          12. The requested clinical interview and MMPI-2 would both provide additional


information relating to Plaintiff's historical, current, and future mental health symptoms,


diagnoses, problems, and treatments.16 For example, the requested examination would provide


information regarding the impact of the sexual assault that is the subject of this lawsuit on


Plaintiffs past and future mental health, events in Plaintiffs life other than the sexual assault




9 Exhibits Dr. Flynn Deposition Transcript, page/line. 45:14-16; Exhibit 2 Dr. Flynn's Invoice.
10 Exhibit 4, Affidavit of Dr. Lisa K. Clayton, M.D.
11 Id.
12 Id.

13 Id.

14 Id.
15 Id.

16 Id.




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 4
Document #135813




                                        MANDAMUS RECORD - TAB 8
that impact her mental health, Plaintiffs' mental health issues existing prior to or unrelated to


the sexual assault, and whether - and the extent to which - future mental health treatment is


needed.17 Such information directly bears on the alleged past and future mental anguish injuries


and damages that are at issue in this lawsuit. The requested examination is intended to explore


Plaintiffs allegations of mental anguish as they relate to her ability (or inability) to go to college,


explore certain career paths, and otherwise live a normal life.18


                                          II. Arguments an^Authorities


           13. The court may order the mental examination of a party or person under the


party's control if the movant shows good cause and either: (a) the party's mental condition is in


controversy;19 or (b) the party responding to the motion designated a psychologist as a testifying


expert or disclosed a psychologist's records for possible use at trial.20


           14. Rule 204(c) provides there must be good cause for the examination. "Good


Cause" requires a showing of each of the following components: (a) the examination is relevant


to the genuine issues; (b) there is a reasonable connection between the condition in controversy


and the examination sought; and (c) it is not possible to obtain the information sought though


some other, less intrusive means.21




17 Id.

18 Id.

19Tex. R. Civ. P. 204.1(c)(l).
ZOTex. R. Civ. P. 204.1(c)(2)
21
     Cocftes v. Whittington, 758 S.W.2d 749, 753 (Tex. 1988).




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 5
Document #135813




                                        MANDAMUS RECORD - TAB 8
     1. Good Cause exists for this Court to order an independent examination and fundamental
          fairness requires that Defendant's expert be allowed to examine Plaintiff.


          15. As an initial matter, Plaintiff's expert testified that his raw data was based on his


subjective interpretation of Plaintiff's responses to his questions. Specifically, Dr. Flynn testified


as follows:


     a (BY MR. DENTON) SimilarlyJ'm looking at this
     21 very first sentence on that paragraph, and it says,
     22 Ultimately, the clinician must make a clinical judgment as
     23 to whether a diagnostic criterion is met. Now, would that
     24 also mean that you have the judgment, the discretion to
     25 find or not find whether a diagnostic criterion is met?
Page 160
      1 A. It does.22



Dr. Flynn further testified that some of his opinions are based on his subjective or clinical


judgment. Namely, Dr. Flynn testified:


     Q. Is it objective - or is it objective data from
     11 which you used in arriving at your opinions?
     12 A. It is mostly objective and some clinical judgment
     13 or subjective.23


Because Plaintiffs expert's opinions are partially based on his subjective interpretation of


Plaintiff's response during his examination, the raw data produced from Dr. Flynn's examination


warrants an independent examination by Defendant's psychiatric expert.


          16. Dr. Flynn continues to evaluate Plaintiff "as new information comes in", and


formulate opinions fortriai. During his deposition, Dr. Flynn testified that he has had subsequent




22 Exhibits, Dr. Flynn Deposition Transcript, page/line. 159:20-160:1.
23 Exhibits, Dr. Flynn Deposition Transcript, page/line. 214:10-13.




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 6
Document #135813




                                     MANDAMUS RECORD - TAB 8
telephone follow-up with Plaintiff and formed additional opinions about her prognosis on new


information that he received. Specifically, Dr. Flynn testified:


          Q. (BY MR. DENTON) As you sit here today, the
          12 opinions that you've told us about a few minutes ago,are
          13 those all of the opinions that you have about Ms. Shields
          14 in relation to the work that you're doing on this file?
          15 MR. CRAWFORD: Objection, form.
          16 A. I'd like to be able to give something rather than
          17 a yes or no. Is that okay or not?
          18 Q. (BY MR. DENTON) Yes, sir. You answer -
          19       A.   Okay.
          20       d    All that I - the only deal that I have is -
          21       A.   Just asking.
          22       d    - that you answer the question, and then you can
          23 say whatever you want to, okay?
          24 A. Great.
          25 Q. So just answer the question -
          0088
           1 A. So-so to the question you've just asked, and
           2 the reason why I have said "at this time" is I've done
           3 follow-up with Ms. Shields, and as new information comes
           4 in - like, for example, she has said that things are
           5 getting worse/ not better - it depends on what questions
           6 I'm asked in the future as to whether I'll provide
           7 something in addition to what I've already said.
           8 For example, you didn't ask me - you asked
           9 me what my opinion was, and my opinion - I gave opinion.
          10 But you really didn't ask about is it getting worse, is it
          11 getting better, how old is she,does she - so depending
          12 upon what questions are asked of me, I'll simply give
          13 honest answers to whatever I'm asked. Does that make
          14 sense?24


          a. The examination is relevant to the genuine issues in this case.


          17. Plaintiff alleges in her lawsuit that she suffered and will suffer past and future


mental as a result of the alleged sexual assault.25 She is seeking punitive damage for these




24 Exhibits, Dr. Flynn Deposition Transcript, page/line. 87:11-88:14.
25 Plaintiff's Third Amended Petition.




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 7
Document #135813




                                         MANDAMUS RECORD - TAB 8
injuries.26 In response to discovery, Plaintiff designed Dr. Flynn as her testifying expert and he


will testify about Plaintiff's mental anguish.27 Moreover, Plaintiff alleges a loss of earning capacity


since she was unable to attend college due to her mental anguish.


          18. Through Plaintiff's pleadings, discovery responses, and designation of a


psychologist to testify about her mental anguish, she has made her mental anguish a central issue


in this case. As such, the evidence supports a determination that she has placed her mental


condition in controversy.28


          b. There is a reasonable connection between Plaintiff's mental anguish and the
               examination sought.


          19. The Fort Worth Court of Appeals recognized in In re Transwestern Publ/g Relators


Co., that "A mental examination by relators' expert psychologist is likely to lead to the discovery


of relevant evidence regarding the nature and extent of her mental anguish damages, the bases


for her injuries and the likelihood of her suffering future mental anguish."29 Just like In re


Transwestern, a reasonable nexus exits in this case between Plaintiff's mental condition and the


examination sought because Defendants' expert psychiatrist's mental examination is intended


to explore Plaintiff's allegations of mental anguish as they relate to her inability to go to college,


explore other career paths, and otherwise live a normal life.30




26 Id.

27 Exhibits, Plaintiff's Expert Witness Designations.
28 In re Transwestern, 96 S.W.3d at 507.
29 96 S.W.3d 501, 507 (Tex. App. - Fort Worth, 2002).
30 In re Transwestem, 96 S.W.3d at 507; Exhibit 4, Affidavit of Lisa K. Clayton, M.D.




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 8
Document #135813




                                      MANDAMUS RECORD - TAB 8
          c. It is not possible to obtain the information sought through some other, less intrusive
                 means.



          20. The Fort Worth Court of Appeals recognized that the information obtained from


conducting an independent examination is not likely to be acquired by other means.31 This is


true in this case. Reviewing Dr. Flynn's raw data and his deposition transcript only allows


Defendants' expert to base her opinions on the information obtained by Plaintiff's expert. In


order for Defendants to make their own analysis of the nature of Plaintiffs mental anguish and


effectively challenge the opinions of Dr. Flynn, Defendants' expert psychiatrist needs to be able


to conduct an independent evaluation of Plaintiff.32 The reasoning of the court of appeals in


Sherwood Lane Assocs. v. O'Neill is directly on point:


          The minor has already been examined by her expert witnesses. Unless relators
          are allowed the requested relief, their expert's analysis will be limited to a review
          of the minor's records and the testimony of the minor's psychologists. Relators'
          expert would be precluded from examining matters not covered by the minor's
          psychologists' examinations and would be precluded from making his own
          observations. The trial court's actions severely restricts relators' opportunity to
          discover facts that may contradict the opinions of the minor's expert witnesses.
          In turn, such restriction severely limits relators' ability to contest the minor's claim
          for mental injury damages.


          The ultimate purpose of discovery is to seek the truth, so that disputes may be decided
          by what the facts reveal, not by what facts are concealed. Fundamental fairness
          dictates that relators' psychiatrist be allowed to examine the minor; otherwise,
          relators will be at a severe disadvantage in the "battle of experts."33


It is not possible to obtain the desired information through means that are less obtrusive than


the independent examination sought by Defendants. Namely, Dr. Clayton is unable to observe


Plaintiff's reactions to the tests administered by Dr. Flynn and this data is not available through




31 Id. at 507.
32 Id.

33 782 S.W.2d 942, 945 (Tex. App. - Houston [1st Dist.] 1990, orig. proceeding) (citations omitted).




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 9
Document #135813




                                   MANDAMUS RECORD - TAB 8
less intrusive means than conducting (a) a clinical interview lasting no more than four hours


where Plaintiff's history and personality disorders would be discussed, and (b) a MMPI-2.34 This


is because the raw data and examination records from Dr. Flynn were based on, at least in part,


his subjective interpretation of Plaintiffs responses to his questions. His data and records were


also based, in part, on his subjective or clinical judgment, including which subject matters and


events to cover or not cover. As a result. Dr. Clayton does not have all the data and records


regarding Plaintiff.35 For example, reviewing Dr. Flynn's raw data and Dr. Flynn's deposition


transcript only allows Dr. Clayton to form opinions based upon the subjective and selective


information obtained by Dr. Flynn.36 The requested examination would enable Dr. Clayton to


explore the opinions of Dr. Flynn and potentially discover additional facts that may contradict or


bear upon his opinions.37 For these reasons, good cause exists for this Court to order an


independent examination.


         2. Plaintiff designated a psychologist as a testifying expert and disclosed his records for
            possible use at trial.


            21. As discussed above. Plaintiff designed Dr. Flynn (a forensic psychologist) as her


testifying expert to testify about the psychological, medical, behavioral, educational,


physiological, vocational, and social trauma that Plaintiff allegedly suffered as a result of the


sexual assault that is the subject of this case.38 As such, Defendants have satisfied Rule 204(c)'s


requirements for obtaining an order to obtain an independent examination.




34 Exhibit 4, Affidavit of Lisa K. Clayton, M.D.
35 Id.

36 Id.
37 Id.

38 Exhibits, Plaintiff's Designation of Expert Witnesses.




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 10
Document #135813




                                        MANDAMUS RECORD - TAB 8
    3. Dr. Clayton's deposition should be postponed until the Court rules upon this joint
          motion for reconsideration.


          22. Dr. Clayton's deposition is currently set for April 17, 2015. In the event the Court


    grants this motion, then Dr. Clayton will formulate additional opinions about Plaintiff after


    the examination. In that case, Plaintiff will want to take Dr. Clayton's deposition again to


    obtain Dr. Clayton's additional opinions. Rather than incurring the cost of two depositions,


     Defendants request the Court postpone Dr. Clayton's April 17, 2015 deposition until this


     motion can be decided.


                                    III. Conclusion & Prayer


          WHEREFORE, PREMISES CONSIDERED Defendants requests that the Court grant this

Motion for Reconsideration to Examine Plaintiff, order Plaintiff to be produced for a psychological


examination conducted by Dr. Lisa Clayton, postpone Dr. Lisa Clayton's deposition until after the


examination, and grant such further and additional relief to which Defendants may be entitled.




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 11
Document #135813




                                 MANDAMUS RECORD - TAB 8
                                      Respectfully submitted,



                                      COBB MARTINEZ WOODWARD PLLC
                                      1700 Pacific Avenue, Suite 3100
                                      Dallas, TX 75201
                                      (214).220-5202 (dirfct phone)
                                      (214)^0-5252..(dir^ fax)

                                      BY:.
                                             RAMONA MARTINEZ
                                             Texas Bar No. 13144010
                                             email: rmartinez@cobbmartinez.com
                                             DAVID S. DENTON
                                             Texas Bar No. 24036471
                                             email: ddenton@cobbmartinez.com
                                             MATTHEW E. LAST
                                             Texas Bar No. 24054910
                                             email: mlast@cobbmartinez.com


                                      ATTORNEYS FOR DEFENDANT ISLAND
                                      HOSPITALITY MANAGEMENT, INC.

                                      and


                                      THOMPSON, COE, COUSINGS, & IRONS, L.L.P.
                                      700 N. Pearl, 25th Floor
                                      Dallas, Texas 75201
                                      (214)?871-8228 (direct phone)
                                      (214^71-8209


                                             "RANDY ^NELSON \^/^=sz^\ ss ^crK\^
                                             Texas ^r No. 14904800
                                             eln-attrrnelson@thompsoncoe.com
                                             SARAH L. ROGERS
                                             Texas Bar No. 24046239
                                             Email: srogers@thompsoncoe.com


                                      ATTORNEYS FOR POST PROPERTIES, INC. AND
                                      POSTADDISON CIRCLE LIMITED PARTNERSHIP




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE PAGE 12
Document #135813




                          MANDAMUS RECORD - TAB 8
                                       CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of this document has been forwarded to the
following counsel of record by e-service, email, certified mail, return receipt requested, and/or
regular U.S. mail on this 14th day of April, 2015:

           Trey Crawford                             Dritan Kreka
           Gruber Hurst Johansen Hail Shank          5549 Big River Drive
           1445 Ross Avenue, Suite 2500              The Colony, TX 75056
           Dallas/ TX 75202-2711                     Defendant Kreka
           fax: 214.855.6808
           Attorney for Plaintiff

           Samuel H. Johnson                         Randy A. Nelson
           Johnson Broome, PC                        Thompson Coe Cousins & Irons
           2591 Dallas Parkway, Suite 300            700 North Pearl Street
           Frisco,TX 75034                           25th Floor - Plaza of the Americas
           fax: 972.584.6054                         Dallas, TX 75201
           Attorney for Defendants Deari &           Attorney fqr Post Properties
           Pastazios Pizza




                                                 RAMONA MAF
                                                 DAVID S. DENTON




JOINT MOTION FOR RECONSIDERATION OF MOTION TO EXAMINE PLAINTIFF JANE DOE                    PAGE 13
Document #135813




                                    MANDAMUS RECORD - TAB 8
Exhibit 1




MANDAMUS RECORD - TAB 8
Matthew E. Last

From: Kymberlee Wright 
Sent: Tuesday, December 16, 2014 9:19 AM
To: Matthew E. Last; Ramona Martinez; rnelson@thompsoncoe.com; Samuel H. Johnson
                                                 (sam@johnsonlaw-pllc.com); srogers@thompsoncoe.com
Cc: Trey Crawford; Eric Policastro
Subject: Doe



Counsel,


Below is a link containing Dr. William Flynn's expert file, Bates labeled PLTF001731 - 002657.

https://www,dropbox.com/sh/wwc5iroBuaevd84/AAD25Ng9w4D4QU8omY7kliVZa?dl==0

Please advise if you have any issues opening the attachment.


Thank you,


Kymberiee Wright,
Para legal

               j           I             I              I
1445 Ross Avenue | Suite 2500
Dallas, Texas 75202-2711
214.855.6875 Voice
214.855.6808 Fax
Email: kwriflht@ghjhlaw.com
www.ahihlaw.com


Gruber Hurst Johansen Hail Shank is a Limited Liability Partnership formed under the laws of the State of Texas. This message (and any attached files) is
intended only for the use of the addressee(s). This electronic transmission (and the documents accompanying it) may contain trade secrets, copyrighted materials,
and confidential information belonging to the sender that is protected by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510 and 2521 and may
be legally privileged. If you are not the intended recipient, any dtssemination, copying or distribution of this message or files attached with it is strictly prohibited. If
you have received this communication in error, please notify Gruber Hurst Johansen Hail Shank LLP immediately by telephone (214-855-6800) and destroy the
original message.




                                                              MANDAMUS RECORD - TAB 8
Exhibit 2




MANDAMUS RECORD - TAB 8
 Forensic and Clinical Psychology                                                                        Invoice
 100 Highland Park Village
 Suite 200
 Dallas, TX 75205




       Bill To;
        Mr. Erie Pollcastro
        -1445 Boss Avenue
        Suite 2.500
        Dallas, Texas 75202-2711




     Date           Invoice No.       P.O. Number           Terms | Client
   06/02/14           13047 .                               Net 30 |Sh lelds, Mckensle


     Item                              Description                        Quantity         Rate           Amount
Consultation       ;onsultatlon with Attomey;l/2 Hour Case facts,                    0.5     360.00          176.00
with Attorney      teferral questions Date:
record Review      tevfew of Records: Medical, deposition, Peteti'on 4                4      350.00         1,400.00
                   iQura Date:S/2/14
Record Review      review of Records:1 Hour, summarize medical,                        1      350.00!        350.00
                   iepositton, Petition Date; 6/3/14
Consultation       Sonsultatlon with Attorney &M. Shields: 2.6                       2.6      350.00 |       875.00
with Attorney      4.ours, Interview, referal question of monetary
                   images 'Date: 6/4/2014
Record Review      review of Records:1 Hour, arrest report.                            1      360.00         350.00
                   3ate:6/6/14
Record Review      review of Records:2 Hours, Ted Miller, Social and                   £      350.00          700.00
                   iconomic costs,..„„ Date: 6/14/14
Consultation       consultation with Attorney Policgsfrorl/? Hour,                   o.e      350.00          176.00
with Attorney      apptmt w/Shlelds, PTSD Qate:6/W14
Psychological      3sychotogical Evaluation: 2.6 Hours, SCID, PA1,                   2^       360.001         875.00
Evaluation         ilstory, event, post event Date:
Psychological      psychological Testlng:1 Hours Date:8/24/14                                 350.00          350.00
Tasting
Psychological      :>sychofogical Evaluation: 1/2 Hour Date:a/26/14                  0.'      350.00 |        175.00
Evaluation
Consultation       consultation with Attorney:1/2 Hour, Date:                        O.i      350.00          176.00
with Attorney
Consultation       Consultation with Attorney^ Hours, current finding                         850.00          700.00
with Attorney      Date:
ConsultatiCtn      Consultation with AttQmey.1/2 Hour, meeting                       Q.i      360.00          176,00
with Attorney      w/economlst, Shields, costs Date:9/2/14


                                                                                           Total

                                                              Page 1




                                                                                                    PLTF002050




                                       MANDAMUS RECORD - TAB 8
 Forensic and Clinical Psychology
                                                                                                          Invoice
 100 Highland Park Villags
 Suite 200
 Dallas, TX 75206




          Bill To:
          Mr. Erie Polioastro
          1445 Ross Avenue
          Suite 2500
          Daltaa, Texas 752Q2-2711




      Date            Invoice No.      P.O. Number          Terms             Client
   06/02/14              13047                              Net 30       Shields, Mckensld


      Item                              Description                          Quantity         Rate         Amount
3sychological        'sychotoglcal Evaluation: 2.5 Hours, GAPS, score                   2.5     360.00         875.00
Evaluation           )ate: 9/2/14
Songultatlon         ionsultaton with Attomey;1/2 Hour, CAPS                            0.5     850.00         175.00
inrfth Attorney      3Eda:8/a/U
consultation         Sonsuftatlon with Attorney:1 Hour, Schwelger Date                    1     350.0C         350.00
ift/ith Attorney     1/6/14
Inten/iew            rrtervtew witness:1 Hour, Randall Shields, Date:                     1     350.0C         360.00
witness              )/12/14
Interview            ntervl9wwttness:1/2 Hours 'Date;9/15/14; Robin                     o.e     350.0C         175.00
witness              Shields
Record Review        review of Records:1 Hours Date; 7/17/2014;                           1      350.0C        350.00
                     iVQon'KQ file
Record Review        Review of Records;1 Houra Date: 9/22/14; create                      1      350.0(        360.0Q
                     sutllne
Consultatlan         Sonaultation with AttQmey;1/2 hour, outline, fax,                  Q.£      aao.Qt        175.QQ
with Attorney        deposition Date: 9/24/14
Deposition           Deposition 1 hour                                                           350,0(        850.00
Record Review        Review of Records:2 Hours Date:9/24/1 4,                                    350.01        700.00
                     deposition, medicab(2 (therapy)




                                                                                              Total         $10.325.0C

                                                              Page 2




                                                                                                      PLTF002051




                                        MANDAMUS RECORD - TAB 8
Exhibit 3




MANDAMUS RECORD - TAB 8
WILLIAM E. FLYNN, PH.D. VOLUME I                                                                                    December 19,2014
DOE vs. AJREDIN "DANNY" DEARI                                                                                                                1-4
                                                               Page 1                                                                     Page 3
 1                         NO. DC-1304564-L                              1                    APPEARANCES
 2   JANE DOE,                         ) IN THE DISTRICT COURT           2   FOR THE PLAINTIFF:
           Plaintiff,                  )                                 3        MR. TREY H. CRAWFORD
 3                                     )                                          Gruber Hurst Johansen Hail Shank, LLP
     vs.                               ) 193RD JUDICIAL DISTRICT         4        1445 ROBS Avenue, Suite 2SOO
 4                              )                                                 Dallas, Texas 75202
     AJREDIN "DANNY" DEARI ,•   )                                        5        214.855.6800
 5   DRITAN KREKA; PASTAZIOS    )                                                 214.BS5.6808 FAX
     PIZZA, INC.; ISLAND        )                                        6        fccrawford@ghjhlaw.com
 6   HOSPITALITY MANAGEMENT,    )                                        7   FOR THE HOTEL DEFENDANTS:
     INC,; HYATT HOTELS         )                                        8        MR. DAVID S. DENTON
 7   CORPORATION; HYATT HOUSE   )                                                 Cobb Martinez Woodward
     FRANCHISING, LLC; GRAND    )                                        9        1700 Pacific Avenue, Suite 3100
 8   PRIX FLOATING LESSEE,      )                                                 Dallas, Texas 75201
     LLC; INK ACQUISITION,      )                                       10        214.220.5200
 9   LLC; INK ACQUISITION, II, )                                                  214.220.5299 FAX
     LLC; INK ACQUISITION,      )                                       11        ddenfcon@cobbmartinez.corn
10   Ill, LLC; INK LESSEE,      )
                                                                        12   FOR THE DEFENDANT, POST PROPERTIES:
     LLC,- INK LESSEE HOLDING,  )
                                                                        13        MR. RANGY A. NELSON
11   LLC; CHATHAM TRS HOLDING, )
                                                                                  Thompson Coe Cousins & Irons
     LLC; CHATHAM LODGING, LP; )
                                                                        14        700 North Pearl Street
12   JEFFREY H. FISHER,         )
                                                                                  25th Floor - Plaza of the Americas
     Individually; POST         )
                                                                        15        Dallas, Texas 75201
13   PROPERTIES, INC.- and DOES )
                                                                                  214.871.8200
     1-25,                      )
14         Defendants.                 ) DALLAS COONTY, TEXAS           16        214.871.8209 FAX

15                                                                                rnelson@thompsoncoe.corn

16                                                                      17
17                                                                      18
18                ORAL AND VIDEOTAPED DEPOSITION OF                          ALSO PRESENT: Anthony Marlar - Videographer

19                     WILLIAM E FLYNN, Ph.D.                           19
20                         DECEMBER 19, 2014                            20
21                               VOLUME 1                               21
22
23                                                                      23
24               ORAL AND VIDEOTAPED DEPOSITION OF WILLIAM E.           24
25   FLYNN, Ph.D., produced as         a witness at the instance of     25

                                                               Page 2                                                                     Page 4
 1   the Hotel Defendants, and. duly sworn, was taken in the             1                                INDEX

 2   above-sfcyled and -numbed                                           2   Appea.i~g.nces                                              Page 3

 3   December, A.D., 2014, from 10:12 a.m. to 6;31 p.m.                  3   Exhibit          List....................................   .Page 5

 4   before Carrie del Angel,                                            4   Examina.tion by Mr. Denton                                  Page 6

 5   Texas, reported, by machine shorthand., at the offices of           s   Examination by Mr. Nelson                                   Page 206
 6   Gruber Hurst Johansen Hail Shank, LLP, located at 1445              6   Exa.mina.tion by Mr, Cx'a.wford                             Page 210
 7   Ross Avenue, Suite 2500;      Dallas, Texas, pursuant to Texas      7   Furthei" Examinati.on by Mr, Denton                         Page 228
 8   Rules of Civil Procedure and the provisions stated on the           8   Fuz~the2* Exa.mina.tion by Mr. Crawford.                    Page 231

 9   record, or attached hereto                                          9   Furfchec Examination by Mr, Denton                          Page 233
10                                                                      10   Further ExaTninafcion by Mr, Cra.wfox'd.                    Page 234

11                                                                      11   Signa.tu.Te and. Corrections                                Page 236
12                                                                      12   Rexiorter' s Ce3~ti£icat&                                   Page 238
13                                                                      13
14                                                                      14
15                                                                      15

16                                                                      16
17                                                                      17
18                                                                      18
19                                                                      19
20                                                                      20

21                                                                      21
22                                                                      22
23                                                                      23
24                                                                      24

25                                                                      25




                                                                                                                 800.211. DEPO (3376)
                         S 0 1.. U T                                                                              EsquireSolutions. corn




                                            MANDAMUS RECORD - TAB 8
WILLIAM E. FLYNN, PH.D. VOLUME I                                                                              December 19, 2014
DOE vs. AJREDIN "DANNY" DEARI                                                                                                         5-8
                                                             Page 5                                                                "Page 7
 1                   EXHIBIT LIST                                      1 the jury.
 2   No. Description Page Page
                                                     Marked Ident.     2    A.   My name is William Flynn, F-1-y-n-n.
 3                                                                     3    Q. And is it okay if I refer to you as Dr. Flynn —
 4   1 Printout of LegalPsychologist.corn
           Web                  Site                     8   8         4    A. It -
 5
     2 Handwritten Notes 11 11
                                                                       5    Q. - today?
 6                                                                     6    A. It is.
     3      Invoice                           16         16
 7                                                                     7    Q. And you are a - you have a Ph.D. in psychology,
     4 Handwritten Notes S2 S2                                         8 do you not?
     5 The Forensic History Questionnaire 120 120                      9    A. Yes, sir.
 9                                                                    10     Q. Okay. And that's not a doctor in terms of an
     6 Medical Center of Piano
10         Medical Records 130 130                                    11 M.D.,, a medical degree, correct?
11   7 User's Guide for the Structured
                                                                      12     A. That's correct.
           Clinical Interview for DSM-IV
12         Axis I Disorders 149 149                                   13     Q. Today you're here to testify as an expert
13
14
      8 SCID-CV Diagnostic Summary 167 167
      9 National Center for PTSD
                                                                      14 witness on behalf of the plaintiff, are you not?
           Clinician-Administered PTSD Scale                          15 A. I am.
15         for DSM-IV Current and Lifetime
           Diagnostic Version (CAPS-DX) 174 174
                                                                      16     Q.. And just to get started, I want to have just a
16                                                                    17 little bit of background. Have you ever given
     10 Harold Neil Jacobson, M.D.
17         Patient Face Sheet S/23/2014 183 183                       18 deposition before?
18   11 Texas Behavioral Health Systems,                              19 A. I have.
           PA Initial Psychiatric Assessment 187 188
19                                                                    20     Q. How many times have you given your deposition
     14 BDI-II 8/18/2014 233 233                                      21 before?
20
21                                                                    22 A. I don't have an exact number, but somewhere
22   Reporter's Note - Exhibit Nos. 12-13 were inadvertently
                        ski.pi36cl a.n.d not ma-rlcsd-
                                                                      23 between 15 and 50. I know that's a wide margin, but I
23                                                                    24 haven't been keeping track.
24
25
                                                                      25     Q., And all of your depositions that you've given,

                                                             Page 6                                                           PageS
 1              PROCEEDINGS                                           1    have you given them in the capacity as an expert witness?
 2           THE VIDEOGRAPHER: We're now on the record                2 A. I don't know what that means, but I think the
 3   for the videotaped deposition of Dr. William E. Flynn.           3    answer's yes.

 4   The date today is December 19th, 2014. The time is               4      Q.    Okay. Let me ask it this way: Have you ever
 5   10:12 a.m. The case is entitled Jane Doe versus Ajredin          5    been a party to a piece of litigation?
 6   "Danny" Deari, et al. Today's deposition is being held           6      A.    No.
 7   at Gruber Hurst, 1445 Ross Avenue, Dallas, Texas.                7      Q.    When you've given the 15 or 50 - between 15 to
 8           Will counsel please state your appearance                8 50 depositions, were those depositions given by you in
 9 for the record.                                                    9    the capacity as a psychologist?
10           MR. CRAWFORD: Trey Crawford on behalf of                 10      A.   Yes, sir.
11 the plaintiff.                                                     11    Q. Okay. Do you know anyone at Gruber Hurst before
12           MR. DENTON: Good morning. David Denton on                12 you were hired for this assignment?
13 behalf of the hotel defendants.                                    13    A.    do not - did not.
14           MR. NELSON: Randy Nelson on behalf of Post               14    Q.   Did you know McKenzie Shields before you were
15 Properties.                                                        15 hired for this piece of civil litigation?
16           DR. FLYNN: William Flynn, psychologist.                  16 A. I did not.
17             WILLIAM E. FLYNN, Ph.D.,                               17      Q.   What is the name of your business?
18 having been first duly sworn, testified as follows:                18      A.   William Flynn, Psychologist.
19                 EXAMINATION                                        19      Q.   And you have a web page, do you not?
20 BY MR. DENTON:                                                     20      A.   Yes, sir.
21     Q. Good morning, Dr. Flynn.                                    21      Q.    I'm going to hand you what I've marked as
22      A. Good morning.                                              22 Exhibit No. 1.
23      Q. My name is David Denton. I'm here - I                      23             (Exhibit No. 1 was marked.)
24   represent the hotel defendants. And, if you would,               24      Q.    (BY MR. DENTON) Exhibit No. 1 has a title of
25   please, introduce yourself to the ladies and gentlemen of        25 LegalPsychologist.com, does it not?



         ESQUIRE       S 0 i. U T I 0 M S
                                                                                                           800.211.DEPO (3376)
                                                                                                            EsquireSolutions. corn




                                          MANDAMUS RECORD - TAB 8
WILLIAM E. FLYNN, PH.D. VOLUME                                                                              December 19, 2014
DOE vs. AJREDIN "DANNY" DEARI                                                                                          45-48
                                                         Page 45                                                             Page 47
 1 look at all the disorders of the DSM-IV.                        1 them in?
 2    Q. I tell you what.                                          2   Q. Sure. And all I'm trying to do is figure out
 3    A. I-                                                        3 when you administered the testing to -
 4    Q. Let me - let's do it this way: The question               4   A. Okay.

 5 that I have right now -                                         5   Q. - McKenzie Shields. I know we've got the

 6    A. Yes, sir.                                                 6 SCID-CV and the Personality Assessment Inventory. I'm
 7    Q. - is just what tests did you perform, and we'll           7 just trying to figure out the other three.
 8 talk later - I'll ask you some questions later about what       8   A. Okay. The BDI was administered on 8/18/2014, and
 9 each one of those tests are intended to find, okay?             9 that is the Beck Depression Inventory II. The SIRS, the
10    A. Great.                                                    10 Structured Interview Reported Symptoms was administered on
11    Q. So right now, the only question that I have               11 8/18/2014. The PAI was administered on 8/18/2014. And
12 pending is what tests did you administer to Ms. Shields,        12 what was your other question? I'm sorry.
13 McKenzie?                                                       13    Q. The CAPS-DX. When was the CAPS-DX administered?
14 A. I administered the CAPS-DX, C-A-P-S, hyphen,              14           (Witness's microphone falls off.)
15 D-X;, I administered the PAI; I administered the SCID-1; I      15   A. Oh, I know we're not allowed to curse. Was

16 administered the BDI; and I administered the SIRS.              16 administered on 9/2/2014.
17    Q. Okay. And on Exhibit 3, it shows that you                 17    Q. (BY MR. DENTON) And then you'd agree with me
18 administered the SCID, which is the one that we talked          18 that the SCID was administered as well on 8/18/2014,
19 about a moment ago, it's - it's the SCID-CV, and the            19 correct?
20 Personality Assessment Inventory, that was done on what         20 A. I don't - I don't know. Let me check.

21 you believe was 8/18/2014, correct?                             21    Q. If you'd take a look at Exhibit No. 3 -

22      A. Yes, sir.                                               22    A. Yes, sir.

23      Q. And then when did you - when did you administer         23    Q. - under that one that was previously undated

24   the BDI-11 - and BDI stands for Beck Depression               24 that you said that - that, based on your notes, that you
25   Inventory, does it not?                                       25 thought that that psychological evaluation happened on

                                                         Page 46                                                             Page 48
 1     A. Yes, sir.                                                 1 8/18/14?
2      Q. And then SIRS - SIRS-11, S-I-R-S-2 - and that             2    A. Yes, sir.
3    stands for - well, what does that stand for?                   3    Q. Under that time entry for 2.5 hours, it does say
4      A. It - it would help me - my memory if - if your            4 the SCID, does it not?
 5 question - if we did those one at a time.                        5    A. Yes, sir, it does.
 6     Q. Okay. The question I have pending right now is            6    Q. So on 8/18, if I understand you correct - your
 7   what does the SIRS-11 stand for?                               7 testimony correctly, you administered the SCID-CV,
 8     A. It stands for the Structured Interview of                 8 correct?
 9   Reported Symptoms, comma, Second Edition.                      9    A. Yes, sir.
10      Q. And as an expert witness in the field of                10    Q. Also on 8/18/2014, you administered the
11   psychology, did you need that document to go to find out      11 Personality Assessment Inventory?
12   what the S I RS-11 stand for?                                 12    A. Yes, sir.
13      A. No.                                                     13    Q. Also on 8/18/2014, you administered the BDI-II,
14      Q. Okay. I didn't think so. I thought you were             14 correct?
15   doing that just for my benefit.                               15    A. Yes, sir.
16 A. I was being helpful -                                   16    Q. And you administered the SIRS-11 on 8/18/2014,
17      Q. Thank you very much.                                    17 correct?
18      A. - which is always an error in this circumstance.        18    A. Yes, sir.
19      Q. Just a question came up when I - when I saw you         19    Q. And you were able to administer those four tests,
20 go to it. Okay. When did you administer the BDI-11, the         20 conduct a history, discuss the event, the post event with
21   SIRS-11 and then the CAPS-DX?                                 21 Ms. Shields for a total time of 2.5 hours; is -
22      A. May I consult my notes?                                 22    A. Yes, sir.
23      Q. Yes, sir.                                               23    Q. And then just skipping over to Page 2 of Exhibit
24      A. So, again, multiple questions. Could you say it         24 No. 3, at the very top, that's where — the very first
25 again so that I can remember the sequence that you asked        25 entry on September 2nd, 2014, that reflects your


d ESQUIRE               SO L U T I 0 N 5
                                                                                                        800.211. DEPO (3376)
                                                                                                         EsquireSolutions. corn




                                        MANDAMUS RECORD - TAB 8
WILLIAM E. FLYNN, PH.D. VOLUME I                                                                           December 19, 2014
DOE vs. AJREDIN "DANNY" DEARI                                                                                                 85-88
                                                          Page 85                                          Page 87
 1 breathing, all the internal organs operating faster than         1 MR. CRAWFORD: Object - objection, form. He
2 they should be. So she re-experiences the rape itself             2 is going to do additional work. I -- to be clear, I - he
3 because of the fierciveness -- the fearfulness of that            3 will be asked -
4 event. She also avoids her feelings and has what's called         4 THE WITNESS: I didn't hear.
5 numbing.                                                          5 MR. CRAWFORD: He will be asked to do some
6 And finally, she is super aroused or                              6 additional work. David, I'm not trying to - his opinions
7 hyperaroused. She has difficulty falling asleep. She              7 are not going to change from his designation, but as stuff
 8 walks up in the middle of the night sometimes screaming          8 comes in, they'll be reviewed, and he'll - he will share
 9 and crying. She has irritability and outbursts of anger.         9 that with other experts that he needs to share it, just
10 She has difficulty concentrating, and she's looking over         10 for fair notice, to the extent he's willing.
11 her--she is hypervigilant. She's looking over her                11 Q. (BY MR. DENTON) As you sit here today, the
12 shoulder a lot and - with what we call an exaggerated            12 opinions that you've told us about a few minutes ago,are
13 startle response.                                                13 those all of the opinions that you have about Ms. Shields
14 So she - to repeat, she has panic attacks,                       14 in relation to the work that you're doing on this file?
15 depression, frequent and severe symptoms of posttraumatic        15 MR. CRAWFORD: Objection, form.
16 stress disorder, and these have affected her work, her           16 A. I'd like to be able to give something rather than
17 school and her social life. And finally, to make certain         17 a yes or no. Is that okay or not?
18 that these symptoms that she's reporting and the                 18 Q. (BY MR. DENTON) Yes, sir. You answer -
19 collateral witnesses have verified, in order to make sure        19 A. Okay.
20 that she is not feigning or malingering these symptoms,          20 Q. All that I - the only deal that I have is -
21 I've also tested her for feigning and malingering and have       21 A. Just asking.
22 found that she is not exaggerating or making up these            22 Q. - that you answer the question, and then you can
23 symptoms.                                                        23 say whatever you want to,okay?
24 Q. Do you have any other opinions -                              24 A. Great.
25 MR. CRAWFORD: Objection -                                        25 Q. So just answer the question -

                                               Page 86                                                               Page 88
 1 Q. (BY MR. DENTON) - about Ms. Shields in relation               1 A. So - so to the question you've just asked,and
 2 to your work on this file as an expert witness?                  2 the reason why I have said "at this time" is I've done
 3 MR. CRAWFORD: Objection, form.                                   3 follow-up with Ms. Shields, and as new information comes
 4 A. At this time, I - I don't have any,but there -                4 in — like, for example, she has said that things are
 5 but there might be some that I've forgotten about or -           5 getting worse, not better - it depends on what questions
 6 but these - these are the main things that are impairing         6 I'm asked in the future as to whether I'll provide
 7 her life.                                                        7 something in addition to what I've already said.
 8 Q. (BY MR. DENTON) The last two times that I've                  8 For example, you didn't ask me - you asked
 9 asked you questions, you've started with "at this time."         9 me what my opinion was, and my opinion - I gave opinion.
10 When I hear that, the question comes into my mind, do you        10 But you really didn't ask about is it getting worse, is it
11 have any intention of providing additional work on this          11 getting better, how old is she,does she - so depending
12 file to provide more or additional testimony — more or           12 upon what questions are asked of me, I'll simply give
13 additional opinions?                                             13 honest answers to whatever I'm asked. Does that make
14 MR.CRAWFORD: Objection, form.                                    14 sense?
15 Q. (BY MR. DENTON) Do you understand what I'm                    15 Q. Yes, sir. Thank you, Dr. Flynn. Do you have an
16 asking?                                                          16 opinion that her conditions are getting worse?
17 A. Yeah,I do. Am I going to do further interviews,               17 A. I do.
18 further testing, call additional people, review additional       18 Q. What is that based upon?
19 records? No, sir. Again, I know you don't like the               19 A. That's based upon my initial interview and
20 phrase "at this time," but at this time, I have no plans         20 testing of her and then a subsequent telephone follow-up.
21 to do any additional work.                                       21 In the telephone follow-up, she said that she has fragile
22 Q. It's not - it's not whether I like it or not,                 22 sleep, she has fear of being alone, that she - that these
23 it's just one of those things that I just want to make           23 fearful anxiety panic symptoms are set off by what she
24 sure that you don't have a present intention to formulate        24 calls triggers; namely, the smell of pizza, proximity to
25 additional future opinions?                                      25 the restaurant where she first started walking to her car



                                                                                                        800.211. DEPO (3376)
                                                                                                         EsquireSolutions. corn




                                       MANDAMUS RECORD - TAB 8
WILLIAM E. FLYNN, PH.D. VOLUME                                                                     December 19, 2014
DOE vs. AJREDIN "DANNY" DEARI                                                                               157-160
                                                    Page 157                                                       Page 159
 1 clinician administering the SCID has subjective discretion    1 think'you may have it backwards —
 2 to rate an item as present -- I'm sorry, as not present if   2     Q. (BY MR. DENTON) Okay.
 3 the clinician doubts that a symptom is present even after    3     A. - in that if I believe or the clinician believes
 4 the patient describes it?                                    4 that a sym -- a symptom is not present and the patient
 5          MR. CRAWFORD: Objection, form.                       5 disagrees with us, I'm going to put down it's not present.
 6    A. Can you help me understand —                            6 Not the other way around. So if — if the - so - do you
 7    Q. (BY MR. DENTON) Sure.                                  7 understand what I'm saying?
 8    A. - where you're reading that from so I can               8    Q. What you're saying is that, if the patient is
 9 understand the question, please?                              9 saying that a symptom is present -
10     Q. Yeah. If you go to Page 7 -                           10    A. Right.
11     A. Yes.                                                  11     Q. - but you believe it is not present -
12     Q. - and it's Bates labeled?                             12    A. Right.
13           MR. CRAWFORD: I'm sorry, 7 in the same             13     Q. - you've got the subjective -
14 document?                                                    14    A. Yes.
15           MR. DENTON: Yes. I'm still in the guide.           15     Q. - ability to say that it's not present?
16           MR. CRAWFORD: 7 of Exhibit 77                      16           MR. CRAWFORD: Object to the word
17           MR. DENTON: Yes, sir. And it's Bates               17 "subjective" being inserted in that question. So I object
18 labeled PLTF1738.                                            18 to the form?
19     A. And where are you on Page 7? Which column?            19    A. Yes, sir.
20 Which paragraph?                                             20     Q. (BY MR. DENTON) Similarly, I'm looking at this
21     Q. (BY MR. DENTON) Give me just a meant and I'll         21 very first sentence on that paragraph, and it says,
22 point you to the language.                                   22 Ultimately, the clinician must make a clinical judgment as
23     A. Sure.                                                 23 to whether a diagnostic criterion is met. Now, would that
24     Q. Okay. On the very first full paragraph on Page        24 also mean that you have the judgment, the discretion to
25   7, it begins with the word "ultimately."                   25 find or
                                                                         3r not find whether a diagnostic criterion is met?

                                                    Page 158                                                       "Page 160
 1    A. Yes, sir.                                               1   A. It does.
 2    Q. Let me read this to you, and then I'll ask my          2           MR.CRAWFORD: Object to form.
 3 question, okay?                                               3   Q. (BY MR. DENTON) You can -
 4    A. Okay.                                                  4    A. It does.
 5    Q. It says, Ultimately, the clinician must make a          5   Q. What module did you use to — to test
 6 clinical judgment as to whether a diagnostic criterion is     6 Ms, Shields?
 7 met. If the clinician is convinced that a particular          7 A. I used mood disorders.
 8 symptom is present, he or she should not allow the            8   Q. Would that be mood disorder due to general
 9 patient's denial of the symptom to go unchallenged.           9 medical condition or —
10     A. Okay.                                                 10   A.    Major depressive episode criteria.
11     Q. In rare -- in rare cases, an item may be coded as     11    Q. Which module is that? Is it under —
12 present everybody when the patient steadfastly denies it,    12 A. It's A.
13 e.g., a patient who claims that spending two hours a day     13    Q. A?
14 in a handwashing ritual is not excessive or unreasonable,    14   A. Module A.
15 yet if the clinician doubts that a symptom is present,       15    Q. Okay. Thank you.
16 even after hearing the patient describe it, the item         16   A.    Sure. I used Module F.
17 should be rated as not presented. It is not necessary to     17    Q. Why did you use Module F?
18 get the patient to agree that the symptom is not present.    18   A.    Anxiety and other disorders.
19 The question that I had based on that paragraph is isn't     19    Q. What type of disorders are you testing for under
20 it true that a clinician administering the SCID-1 has        20 Module F?
21 subjective discretion to rate an item as not present if      21   A. Panic attacks.
22 the clinician doubts that a symptom is present even after    22    Q. What else?
23 the patient describes it?                                    23    A. Agoraphobia.
24            MR. CRAWFORD: Objection, form.                    24    Q.. Are you sure that's under Module F? Yes. I see
25 A. I understand the nature of the question, but I        25 that now. Okay. What else? It would be panic disorder


         ESQUIRE       SOLUTIONS
                                                                                                800.211. DEPO (3376)
                                                                                                 EsquireSolutions. corn




                                       MANDAMUS RECORD - TAB 8
WILLIAM E. FLYNN, PH.D. VOLUME I                                                                                December 19, 2014
DOE vs. AJREDIN "DANNY" DEARI                                                                                            213-216
                                                           Page 213                                                                Page 215
 1 Dr. Hamilton administered a SIRS-11 test to Ms. Shields?           1      Q. (BY MR. CRAWFORD) I couldn't hear your answer.
2 A. I don't know.                                                2 A. I do recall that.

 3    Q. Do you know whether or not they administered the             3    Q. All right. Was that instance something that you
4 BDI test to Ms. Shields?                                            4 specifically and in-depth discussed with Ms. Shields prior
 5 A. I do not know.                                               5 to arriving at your opinions?
 6    Q. What about the SCID-1 test to Ms. Shields?                   6      A. Absolutely.

 7 A. I don't know.                                                7             MR. NELSON: Objection, form.
 8    Q. What about any of the tests that you took the                8            THE WITNESS: I'm sorry, I'm a little - I
 9 time to administer to Ms. Shields? Do you know if                  9    didn't hear.

10 Dr. Jacobson or Dr. Hamilton administered any of those             10            MR. NELSON: I wasn't talking to you. I was
11 tests to Ms. Shields?                                              11   making an objection.

12 A. I don't know.                                                12            THE WITNESS: I beg your pardon.
13    Q. But you did?                                                 13            MR. NELSON: I'm making an objection.
14 A. I did.                                                       14            MR. CRAWFORD: He's just making an objection.
15     Q. And are those tests the tests that you performed            15 A. I understand. I like to hear what's going on in

16 on Ms. Shields regularly accepted in the professional              16   case someone is talking to me.

17 community which you're a partpf?                                   17            MR. CRAWFORD: That's all right. Do you mind
18    A. Yes, sir. These are reliable and valid                       18 repeating the question, please?
19 instruments for the symptoms that I was testing for.               19         MR.DENTON: It was so good, you can't

20     Q. Did I ever suggest to you before you did these              20   remember.

21 tests that we want you to find anything about Ms. Shields'         21            MR. CRAWFORD: I'll repeat it.
22 mental state one way or another?                                   22            (Reporter starts to read back the last
23    A. No, sir.                                                     23            question.)

24     Q. Even suggest it to you?                                     24            MR. CRAWFORD; I'll repeat it.
25    A. No, sir.                                                     25      Q. (BY MR. CRAWFORD) Was the other sexual encounter

                                                           Page 214                                                         Page 216
 1    Q. What'd I tell you to do?                                     1 that Ms. Shields had with — I think he was Asian
 2    A. You told me to look at what her emotional                    2 according to the records in California something that you
 3 condition was before the alleged rape versus after the             3 discussed with Ms. Shields and considered prior to
 4 alleged rape.                                                      4    arriving at your opinions?
 5    Q. And did the methodology that you used to do that,            5 A. I did.
 6 is that methodology consistent or inconsistent with                6       Q. Does the fact that it's referenced in some
 7 regularly accepted methodologies from others in your               7    medical doctors' notes make you want to ask Ms. Shields
 8 chosen field?                                                      8 any additional questions or examine her further with
 9   A. It is.                                                        9    respect to that particular encounter, or does it have no
10    Q. Is it objective -- or is it objective data from              10 effect on what she informed you about that particular
11 which you used in arriving at your opinions?                       11    encounter?
12 A. It is mostly objective and some clinical judgment            12             MR. DENTON: Objection, form.
13 or subjective.                                                     13 A. I would like to know why she went to the
14    Q. And that's a part of any medical profession, is              14    hospital, whether her parents made her go, what the nature
15 the clinical judgment, correct?                                    15 of that was about - yeah, I would like to ask her some
16    A. Yes, sir.                                                    16 questions.
17    Q. Let's talk about this - this other alleged                   17    Q. (BY MR. CRAWFORD) Okay. And I'll -- I'll
18 statutory sexual assault -                                         18 absolutely afford you that opportunity. Have you ever had
19          MR. DENTON: Objection, form.                              19    any discussions with Ms. Shields' mother or Ms. Shields
20    Q. (BY MR. CRAWFORD) - for a minute. You remember               20    about that particular encounter — or let me strike that.
21 when Mr. Denton was asking you questions about the other           21              Have you ever had any conversations with
22 alleged sexual assault? I think those are the words he             22    Ms. Shields or her mother or father about the reporting of
23 used. Do you recall that?                                          23    that encounter or whose idea it was?
24    A. Ida.                                                         24             MR. DENTON: Objection, form.
25          MR. DENTON: Objection, form.                              25       A. About -




        ESQUIRE        S Q L Li T I 0 N S
                                                                                                            800.211. DEPO (3376)
                                                                                                             EsquireSolutions. corn




                                       MANDAMUS RECORD - TAB 8
WILLIAM E. FLYNN, PH.D. VOLUME I                                                                                       December 19,2014
DOE vs. AJREDIN "DANNY" DEARI                                                                                                   237-240
                                                                    Page 237                                                             Page 239
 1         I, WILLIAM E. FLYNN,     Ph.D., have read the foregoing              1   by the witness/
     deposition and hereby affix my signature fchat same is
                                                                                2               That the deposition transcript was submitted on
 2   true and correct except as noted herein.
 3                                                                              3                  to the witness or to the attorney for the

                                               WILLIAM E. FLYNN, Ph. D.         4   witness for examination/ signature and return to me by
 4
                                                                                5
     THE STATE OF                   )
 5   COUNTY OF                      )                                           6               That the amount of time used by each party at

 6         Before me,                                 on this day               7   the deposition is as follows:
     personally appeared                            known to me
                                                                                8               Mr. Trey H. Crawford ~ 0 hours/ 25 minutes,
 7   or proved to me under oath or through _ to be
     the person whose name is subscribed to the foregoing                       9               Mr. David S. Denton - 6 hours, 2 minutes,
 8   instrument and acknowledged to me that they executed the                  10               Mr. Randy A. Nelson - 0 hours, 5 minutes;
     same for the purposes and consideration therein
                                                                               11               That pursuant to information given to the
 9   expressed.
           Given under my hand and seal of office this                         12   deposition officer at the time said testimony was taken,
10   day of _ _, 2014.                                                         13   the following includes counsel for all parties of record;
11
                                                                               14               Mr. Trey H. Crawford, Attorney for Plaintiff,

12                                             NOTARY PUBLIC IN AND FOR        IS               Mr. David S. Denton, Attorney for the Hotel
                                               THE STATE OF TEXAS
                                                                               16   Defendants,
13
14                                                                             17               Mr. Randy A. Nelson, Attorney for Post

IS                                                                             18   Properties;
16
                                                                               19               I further certify that I am neither counsel for/
17
18                                                                             20   related to, nor employed by any of the parties or

19                                                                             21   attorneys in the action in which this proceeding was
20
                                                                               22   taken, and furfcher that I am not financially or otherwise
21
22                                                                             23   interested in the outcome of the action.
23                                                                             24               Further certification requirements pursuant to
24
                                                                               25   Rule 203 of TRCP will be certified to after they have
25

                                                                    Page 238                                                              Page 240
 1                           NO. DC-1304564-L                                   1   occurred.
 2   JANE DOE,                          ) IN THE DISTRICT COURT                 2               Certified to by me this the 23rd day of
            Plaintiff,                  )
                                                                                3   December, 2014.
 3                                      )
                                        ) 133RD JUDICIAL DISTRICT               4
                                                                                                                        C.^w, ^ifa^^'
     vs.

 4                             )                                                s
     AJREDIN "DANNY" DEARI;    )                                                6
 5   GRITAN KREKA; PASIAZIOS   )                                                                                  CARRIE DEL ANGEL, CSK
     PIZZA, INC.; ISLAND       )
                                                                                7                                 TEXAS CSR NO. ; 6036
 6   HOSPITALITY MANAGEMENT,   )
     INC . ; HYATT HOTELS      )                                                                                  Expiration Date; 12\31\15
 7   CORPORATION; HYATT HOUSE  )                                                8
     FRANCHISING, LLC; GRAND   I                                                                                  Esquire Solutions
 8   PRIX FLOATING LESSEE,     )
                                                                                9                                 Firm Registration No. 286
     LLC; INK ACQUISITION,     )
 9   LLC; INK ACQUISITION, II, )                                                                                  1700 Pacific Ave., Suite 1000
     LLC; INK ACQUISITION,     )                                               10                                 Dallas, Texas 75201
10   Ill, LLC; INK LESSEE,     )                                                                                   (214) 257-1436
     LLC; INK LESSEE HOLDING,  )
                                                                               11
11   LLC; CHATHAM TRS HOLDING, )
     LLC; CHATHAM LODGING, LP; )                                               12
12   JEFFREY H. FISHER,        )                                               13
     Individually; POST        )                                               14
13   PROPERTIES, INC; and DOES )
                                                                               IS
     1-25 ,                    )
14          Defendants.                 ) DALLAS COUNTY, TEXAS                 16
15                                                                             17
16                        REPORTER' S CERTIFICATION                            18
17               DEPOSITION OF WILLIAM E. FLYNN, Ph. D.
                                                                               19
18                           DECEMBER 19, 2014
                                                                               20
19
20               I, Carrie del Angel, a Certified Shorthand                    21
21   Reporter in and. for the- State of Texas, hereby certify to               22
22   the following:                                                            23
23               That the witness           WILLIAM E. FLYNN, Ph.D., was
                                                                               24
24   duly sworn by the officer and that the transcript of the
2S   oral deposition is a true record, of the testimony given                  25




           ESQUIRE         SO L U T I Q N S
                                                                                                                    800.211. DEPO (3376)
                                                                                                                    Esquire Solutions, corn




                                                MANDAMUS RECORD - TAB 8
WILLIAM E. FLYNN, PH.D. VOLUME I                                   December 19, 2014
DOE vs. AJREDIN "DANNY" DEARI                                                       241
                                                       Page 241
            FURTHER CERTIFICATION UNDER RULE 203 TRCP
             The original deposifcion was _ was nofc

            returned to the deposition officer on



              If returned, the attached Changes and Signature

   page contains any changes and the reason therefore;

              If returned./ the original deposition was

   delivered, to , Custodian Attorney;

             That $_ _ is the deposition officer's
   charges to the Defendant for preparing the original

   deposition transcript and any copies of exhibits;

             That the deposition was delivered in accordance

   with Rule 203.3, and that a copy of this certificate was

   served on all parties shown herein and filed with the

   Clerk.

              Certified to by me this _ day of
                         2014.




                                 CARRIE DEL ANGEL, CSR
                                 TEXAS CSR No. 6036
                                 Expiration Date; 12/31/15


                                 Esquire Solutions

                                 1700 Pacific Ave., Suite 1000

                                 Dallas, Texas 75201

                                 (214) 2S7-1436




      ESQUIRE         SOLUTIONS
                                                                  800.211. DEPO (3376)
                                                                  EsquireSolutions. corn




                                     MANDAMUS RECORD - TAB 8
Exhibit 4




MANDAMUS RECORD - TAB 8
Apr 13 2015 9;48AM Dr. Clayton 8174163668                      page 2




                                             Cause Number: OC-13-04S64

            JANE DOE,                                          §   IN THE DISTRICT COURT
                                                               §
                         Plaintiff^                            §
                                                               §
                                                               §   193rd JUDICIAL DISTRICT COURT
                                                               §
            ISLAND H05PITAUTY MANAGEMENT, INC.;                §
            HYATT HOTELS CORPORATION; HYATT HOUSE              5
            FRANCHISING, LL.C,; GRAND PRIX FLOATING            §
            LESSEE, LLC; INK ACQUISITION, UC; INK              §
            ACQUISITION (1, LLC; INK ACQUISITION III,          §
            LLC; INK LESSEE, LLQ INK LESSEE HOLDING,           §
            LLC; CHATHAM TRS HOLDING, INC.;                    §
            CHATHAM LODGING, LP.; JEFFREY H. FISHER,           §
            Individuatty; POST PROPERTIES, INC.; POST          §
            ADDISIQN CIRCLE LIMITED PARTNERSHIP;               §
            PASTAZIOS PIZZA, INC.; AJREDIN "DANNY"             §
            DEARI; DR1TAN KREKA; and DOES 1-25,                §
                                                               §
                         defendants,                           §
                                                               §
                                                               §
                                                               s
                                                               fi DALLAS COUNT/, TEXAS

                                         APFIDAVIT OF LISA K. CLArTON. M,D,

           STATE OF TEXAS                                §
                                                         &
           COUNTY OF DAUAS                               §

                  BEFORE ME, the undersigned authority, on this day personady appeared Lisa K. Clayton,

           M,D., who being duly sworn ypon his oath deposed and stated as follows;


           1. "My name is Usa K. Clayton, M.D. I am over the age of eighteen (18) years/ have never b&en
               convicted of a felony, and jl am of sound mind. I am competent to testify to the matters stated
              herein^ The matters stated herein are based on my personal knowledge and are true and
              correct.


           2. I am a medical doctor, and t hold board certifications in psychiatry and forensic psychiatry. I
                have been designated as ai testifying eKpert in this lawsuit. The areas of my testimony are set



                                                                                                Page (of 3




                                           MANDAMUS RECORD - TAB 8
Apr 13 2015 9;48AM Dr. Clayton 8174163668 page




           forth in my expert designation. Among other subject matters, t wlfl testify in response to
           Plaintiff's psychology expert's opinions.

        3, I have formed .opinions based upon my review of the file of Plaintiffs psychology expert, Dr,
            William Flynn, including the records and raw data from the mental examinations conducted
           by Dr. Flynn or at his direction. However, Dr. Fjynn's raw data Is partially based on his
           subjectlva Interpretation of Plaintiffs responses after observing her, and I would like to
           conduct my own independent examination of Plaintiff to contest Dr. Ffynr/s opinions based
           on my own observations regarding Plaintiff.


        4, Dr. Flynn a^mlntstersct to Plaintiff the CAPS-DX, the Personality Assessment Inventory ("PAI"),
            the Structured Clinical Interview for DSM Disorders ("5CID-1"), the Beck Depression Inventory
           ("BDI"), and the Structured Interview of Reported Symptoms, Second Edition ("SIRS ff). AH
           of these tests are proprietary and copyrighted and can be administered and utilized only
           when they are paid for. While Dr, Flyn" administered many tests, he did not ad minister the
           test utilized to determine genuine verses mah'ngered or feigned Post Traumatic Stress
           Disorder ("PTSD") with a party in litigation. Hence, Or. Flyrm''s examination was incomplete.


        5, The scope of my proposed examination is: (a) a clinical interview lasting no more than four
            hours where Plaintiffs history and personality disorders would be discussed, and (b) a
           Minnesota IVlultiphsslc Personality Inventory-2 ("MMPI-Z"), The Intervlswand MMPI-2 are
           intended to explore Plaintiff's alleged PTSD, and other msntat issues, as the alleged issues
           relate to the sexual as$ault that fs the subject of this lawsuit.


        6, Ttie MMPI-2 Is commonly used and relied upon for clinical treatment, as well as in the area
           of forensic psychiatry. Further, it Is the most wfdely recognized tool to diagnose genuine
           verses malingered or feigned PTSD within the forensic psychiatric community, The MMPI-2
           consists of 567 questions and takes approximately 60 to 120 minutes to complete. I will
           administer, score, and interpret Plaintiff's responses to the questions. This test will be used
           ir> collaboration with the clinical interview, The clinical interview is necessary to interpret the
           results to the MMPI-2.

        7. The clinical interview will be no more than four hours. The topics covered during the
           Interview Include identification of Plaintiff's symptoms, the history of Plaintiffs present
           mental disorders, psychiatric history, medical history, family history, social history, sexual
           history, substance use and abuse, and mental status examination (i.e., behavior, speech,
           judgment, mood, insight and judgment), The Interview will be held at mySouthtake Office
           betwe|en Plaintiff and me. I will take notes of the inteirview, and they will be made available
           to Plaintiff's counsel and Or, Flynn. The clinical interview allows me to obtain information
           that is not available from any other source than Plaintiff, In order for me to have all the
           information to challenge Dr. Flynn's opinions, I need to be able to conduct an Independent
           evaluation of Plaintiff. Unless I am allowed to examine Plaintiff, my analysis will be limited to
           a review of Plaintiff's records and Dr. Flynn/s testimony. Without an independent
           examination, I would be precluded from examining matters not coverad by Dr, Flynn, and I



                                                                                              Pnge 2 ftf3




                                        MANDAMUS RECORD - TAB 8
Apr 13 2015 9:48AM Dr, Clayton 8174163668                       page 4




               would be precluded from making my own observations of Plaintiff. Furthermore, without an
               independent examination/the Hotel Defendants would be restricted from the opportunity to
               discover facts that may contradict Dr, Ftynn's opinions.


           8. The requested clinical interview and MMPI-2 woijld both provide additional information
               relating to Plaintiffs historical, current, and future mental health symptoms, diagnoses,
                problems, and treatments. For example, the requested examination would provide
                Information regarding ths impact of the sexual assault that is the subject of this lawisuit on
               Plaintiffs past and future mental health, events in Plalntrff's life other than the sexual assault
               that impact her mental health, Pteintlffs' mental health issues existing prior to or unrelated
               to the sexuat assault, and whether - and the extent to which - future mental health treatment
                Is needed. Such information directly bears on the alleged past and future mental anguish
                injuries and damages that are at issue in this lawsuit. The requested examination ts intended
               to explore Plaintiffs allegations of mental anguish as they relate to her ability (or inability) to
                go to college, explore certain career paths, and otherwise live  i_ 2015, to

           certify which witness my hand and seal of office.



                                                                  Notaryfubtic in and fo
                                                                  the State of Texas

           Doc No, d 5925                                          .^•^w^^.^^^^^.,
                                                                    ^0^JPSeP^- Yoo
                                                                     ^NS^ CGiwnission Expires
                                                                                04..23-20S6



                                                                                                   Page 3 of 3




                                           MANDAMUS RECORD - TAB 8
Exhibit 5




MANDAMUS RECORD - TAB 8
                                 Cause Number: DC-13-04564

JANE DOE,                                          § IN THE DISTMCT COURT

          Plaintiff,
                                                   §
V.                                                 §   193rd JUDICIAL DISTRICT COURT
                                                   §
ISLAND HOSPITALITY MANAGEMENT, §
INC.; HYATT HOTELS CORPORATION; §
HYATT HOUSE FRANCHISING, L.L.C.;                   §
GRAND PMX FLOATING LESSEE, LLC;                    §
INK ACQUISITION, LLC; INK                          §
ACQUISITION II, LLC; INK                           §
ACQUISITION m, LLC; INK LESSEE,                    §
LLC; INK LESSEE HOLDING, LLC;                      §
CHATHAM TRS HOLDING, INC.;                         §
CHATHAM LODGING, L.P.; JEFFREY
H. FISHER, Individually; POST
PROPERTIES, INC.; POST ADDISION
CIRCLE LIMITED PARTNERSHIP;
PASTAZIOS PIZZA, INC.; AJI?DIN                     §
"DANNY" DEARI; DRITAN KREKA; and                   §
DOES 1-25,                                         §
                                                   §
          Defendants.                              § DALLAS COUNTY, TEXAS

     PLAINTIFF'S TEX. R. CTV. P. 194.2fF» EXPERT WITNESS DESIGNATIONS

       Pursuant to the 193 Judicial Distdct Court's Standing Scheduling Order and TEX. R.

Civ. P. 194.2(f), PlamtiffJane Doe ("Plaintiff") hereby makes and serves Plaintiff's TEX. R. Civ.

P. 194.2(f) Expert Witness Designations, Plaintiff reser/es the right to designate rebuttal expert

witnesses, designate expert witnesses identified by Defendants, and supplement and/or amend

these expert witness designations as discovery continues and additional facts and evidence have

been learned and produced.




PLAINTIFF'S TEX. R. CJV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS                      PAGE 1 OF 20




                              MANDAMUS RECORD - TAB 8
                                                  Respectfully submitted,




               ROYCE WEST                          G. MICHAEL GRUBER
               State Bar No. 21206800              State Bar No. 08555400
               rQVce.w{%westllp_.oom               mgruber(S),ghihlaw. corn
               VERETTA FRAZIER                     EMC POLICASTRO
               State Bar No. 00793264              State Bar No. 24068809
               veretta.f(%westllp.cQm              epolicastro@ghihlaw. corn
               NIGEL REDMOND                       TREY CRA.WFORD
               State Bar No. 24058852              State Bar No. 24059623
               nigel.r(%westllp .corn              tcrawford(%ghihlaw. corn
               WEST & ASSOCIATES, L.L.P.           GRUBER HURST JOHANSEN HAIL SHANK LLP
               P.O. Box 3960                       1445 Ross Aveme, Suite 2500
               Dallas, Texas 75208-1260            Dallas, Texas 75202
               Ofc.; (214)941-1881                 214.855.6800 (main)
               Fax: (214) 941-1399                 214.855.6808 (facsimile)

                                                   ATTORNEYS FOR PLAINTIFF




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy oi Plaintiff's TEX. R. Civ. P.

194.2 (f) Expert Witness Designations were served—in accordance with TEX. R. ClV. P. 21,

2 la—on April 30,2014 via certified mail, return receipt requested to all counsel of record.




                                                 Erie Policastro




PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS                       PAGE 2 OF 20




                              MANDAMUS RECORD - TAB 8
     PLAINTIFF'S TEX. R. CIV. P. 194.2(T) EXPERT WITNESS DESIGNATIONS

(f) For any testifying expert:

       (1) the expert's name, address, and telephone number;

       (2) the subject matter on which the expert will testify;

       (3) the general substance of the expert's mental impressions and opinions and a

       brief summary of the basis for them, or tf the expert is not retained by, employed

       by, or otherwise subject to the control of the responding party, documents reflecting

       such information;

       (4) if the expert is retained by, employed by, or otherwise subject to the control of

       the responding party:

              (A) all documents, tangible things, reports, models, or data compilations that

              have been provided to, reviewed by, or prepared by or for the expert in

              anticipation of the expert's testimony; and

              (B) the expert's current resume and bibliography;

       RESPONSE:

       The following individuals have been retained by Plaintiff in this case to help the jury and

Court better understand various medical, scientific, professional, technical, and/or scientific

aspects of the claims brought by Plaintiff due to the damages she incurred that were caused by

Defendants' tortious conduct:

I. RETAINED TESTIFYING EXPERTS

                                  Dr. Claire E. Brenner, M.D.


       Dr. Claire E. Brenner, M.D.—(972) 494-1155, 2241 Peggy Lane Suite E, Garland, Texas

75042—is a medical doctor who holds board certifications in infectious disease and internal




PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 3 OF 20




                                MANDAMUS RECORD - TAB 8
medicine. Please see the attached Exhibit A for a copy of Dr. Brenner's resume and/or

bibliography. In this case. Dr. Brenner may testify concerning the clinical course of infectious

diseases, including the herpes virus, generally, as well as in Plaintiffs case. Dr. Brenner may

testify about the general nature, incubation, presentment, recurrence, and effects of the herpes

virus related to an individual who is infected with the disease, including Plaintiff. Dr. Brenner

may testify concerning the clinical course, progression, treatment, effects (physical, emotional,

fmancial, etc.), and prognosis of an individual diagnosed with the herpes virus, and the fact that

there is no cure for the herpes virus, generally, as well as the same categories of testimony

regarding Plaintiff. Additionally, Dr. Brenner may testify generally as to the human anatomy, the

effect of the herpes virus on an infected individual's body, mind, and quality of life, as well as

the irreversible effects of the herpes virus, complications caused by the herpes virus throughout

an individual's life including during pregnancy/labor and the effects it may have on a newborn

child. Dr. Brenner may testify about the effect the herpes vims has on an infected individual's

immune system throughout said individual's life. Dr. Brenner may testify about the progression

of the disease in Plaintiff, and the mental, physical, psychological, fmancial, and physiological

obstacles Plaintiff will encounter throughout her life as a result of the rape and the disease. She

may also testify concerning the scientific literature on the biological, physical, physiological,

social, and mental effects of infectious diseases—including the herpes virus—authored by Dr.

Brenner and others. Dr. Brenner may testify as to Plaintiffs and Defendant Dear!'s medical

history, respectively. She may testify concerning the transmission of the herpes virus from one

individual to another, including the same for Plaintiff. Dr. Brenner may testify as to the

procedures, protocols, tests, and science behind the same that a medical staff could and would

observe and/or perform for an individual who is suspected to have been the victim of a sexual




PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 4 OF 20




                             MANDAMUS RECORD - TAB 8
assault, including what was done for Plaintiff on April 26, 2011. Dr. Brenner may testify as to

the results of the rape kit performed on Plaintiff on April 26, 2011, as well as the results of the

State of Texas's sexually transmitted disease test of Defendant Deari. Dr. Brenner may testify

that the herpes virus that Plaintiff presented to Parkland hospital in May .2011 was consistent

with an initial outbreak of herpes that took place during and/or immediately after the generally

accepted incubation time for the disease after an individual's first exposure. Dr. Brermer may

testify that Plaintiff may require medical monitoring, treatment, aad/or hospitalization as a result

of the disease. Dr. Brenner may also testify that Plamtiffhas incurred in the past, and will incur

in the future, medical expenses as a result of the herpes virus she contracted from the sexual

assault that took place at the Hyatt House hotel. Dr. Brenner may also testify that said past and

future medical expenses are reasonable and necessary, especially in light of the incurable nature

of the disease for which Plaintiff has been diagnosed. Dr. Brenner may further testify as to facts

and circumstances regarding the nature of the injuries and damages that are the subject of this

action. Dr. Brenner's testimony will be based upon her skill, knowledge, education, experience,

and training, as well as her review of Plaintiffs medical records and diagnoses, scientific

literature and studies, and the evidence, pleadings, and discovery served, produced, and/or

elicited in this case and based upon a reasonable degree of medical and scientific probability

and/or certamty, Plamtiff reserves the right to supplement and/or amend this expert witness

designation as discovery continues and additional facts and evidence have been learned and

produced.


                              Mr. John A. Harris. CPA, CPP, PSP

       Mr. John A. Harris, CPP, PSP, CPA—(404) 888-0060, 1170 Peachtree Street, Suite 1200,

Atlanta, Georgia 30309—is a premises liability and forensic security expert. Please see the




PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 5 OF 20




                              MANDAMUS RECORD - TAB 8
attached Exhibit B for a copy of Mr. Harris's resume and/or bibliography. Mr. Harris is board

certified in security management (CPP) and Physical Security (PSP) by the professional

certification board of ASIS International, an ANSI accredited standards development

organization with worldwide membersMp of over 37,000 security professionals. Mr. Harris's

CPP certification, is the preeminent designation awarded to individuals whose primary

responsibilities are m security management and who have demonstrated advanced knowledge in

security solutions and best business practices. Mr. Harris's experience in physical security began
           /



over 40 years ago when he was undergoing training to become a commissioned officer in the

United States Marine Corps, and he has conducted over 1,200 security risk assessments of

various types of commercial properties including apartments, hotels, office buildings, parking

lots, and mails located m 43 states as well as in Puerto Rico, the Virgm Islands, and Colombia,

South America. In this case, Mr, Harris may testify that the sexual assault of Plaintiff on April

26, 2011, while the guest of an invitee and/or invitee at the Hyatt House located at 4900 Edwin

Lewis Drive m Addison, Texas, was reasonably foreseeable and should have been anticipated by

the "Hotel Defendants' based on the crimes committed on the premises and the surrounding

area m the five years preceding April 26, 2011. Mr. Harris may testify that, prior to April 26,

2011, there had been sufficient crime committed at the Hyatt Hotel—including an armed robbery

of an employee of the Hotel Defendants' just months before Plaintiff was raped on the same

premises—and in the immediate vicinity to put the Hotel Defendants on notice that reasonable

security measures were needed for the security, safety and well-being of their guests, invitees,

and other people legally on their property. Mr. Harris may testify that in the five years preceding



1 As used herein, "Hotel Defendants" refers to Island Hospitality Management, Inc., Grand Prix
Floating Lessee, LLC, Hyatt Hotels Corporation, Hyatt House Franchising, LLC, Jeffrey H.
Fisher, Chatham Lodging, L.P., Chatham TRS Holding, LLC, Ink Acquisition, LLC, Ink
Acquisition II, LLC, Ink Acquisition III, LLC, Ink Lessee Holding, LLC, and Ink Lessee LLC.


PLAINTIFF'S TEX. R. CTV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 6 OF 20




                             MANDAMUS RECORD - TAB 8
the attack on Plaintiff at the hotel, that there had been a significant number of criminal incidents

reported to the Addison Police Department (including multiple crimes at the Hyatt House hotel

and other hotels immediately in the vicinity of the Hyatt House hotel) such that the real potential

of a violent crime taking place at the hotel was reasonably foreseeable. Mr. Harris may testify

that these reported offenses included violent crime that the Hotel Defendants either knew or

reasonably should have known about and should have taken proactive steps to ensure the security

of its premises but did not. Mr. Harris may testify that the Hotel Defendants negligently failed to

analyze the level of crime at or near the Hyatt House hotel provided by the Addison Police

Department and the Texas Department of Public Safety and to utilize those analyses in

determining the security needs of the property, and fhat the Hotel Defendants negligently failed

to request any mformation from the Addison Police Department regarding past or current

criminal incidents on the premises and in the immediate vicinity as a reasonably prudent hotel

operator would and should have done. Mr. Harris may testify that the Hotel Defendants failed to

conduct either component of a. security risk assessment, including the failure to conduct a threat

assessment (based upon historical information of past criminal events, actual threats, inherent

threats, and potential threats by virtue of the vulnerabilities around the hotel or weaknesses in the

security program which produce opportunities for crime to occur) and the negligent failure to

conduct a vulnerability assessment to analyze the weaknesses of the Hotel Defendants' security

program or, alternatively, that the Hotel Defendants negligently failed to engage a professional

security consultant to conduct the analysis. Mr. Harris may testify that the Hotel Defendants'

negligent failure to conduct a security risk assessment made it impossible for the Hotel

Defendants to assess the likelihood that criminals could and would exploit vulnerabilities or

compromise security countermeasures at the hotel. Mr. Harris may testify that, based upon the




PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 7 OF 20




                              MANDAMUS RECORD - TAB 8
Hotel Defendants' experience in the lodging industry, the Hotel Defendants knew or should have

known that their guests, mvitees, and other people legally on their property were at risk to

criminal activities if reasonable security measures were not undertaken, and that the Hotel

Defendants knew or should have known that m the absence of reasonable security measures, the

multiple property crimes (e.g., theft, vehicle break-ins, etc.) that were reported at the Hyatt

House hotel can lead to violent crimes against persons. Mr. Harris may testify that it is generally

accepted that most crimes are not random events, but planned events in environments -which

provide the opportunity to commit a crime with the least likelihood of detection, intervention and

apprehension and, further, that these conditions existed at the Hyatt House hotel on, and prior to,

the April 26, 2011 attack on Plaintiff yet the Hotel Defendants did nothing. Mr. Harris may

testify that the Hotel Defendants negligently failed to have security and/or adequate security at

the Hyatt House hotel and that the Hotel Defendants knew or should have known that they did

not have security and/or adequate security and that the inadequate security was unreasonably

safe. Mr. Harris may testify that, at all pertinent times, the Hotel Defendants owned, operated,

and/or controlled the Hyatt House hotel, and that the Hotel Defendants owed a duty to Plaintiff

to exercise reasonable care (at a minimum) to protect Plaintiff from criminal attacks and other

reasonably foreseeable injuries. Mr. Harris may testify that the Hotel Defendants breached its

duties by committing the following non-exhaustive list of acts or omissions: (1) the Hotel

Defendants negligently failed to exercise reasonable care in providing security guard services

(the same services that were once provided but eliminated due to an attempted cost savings

measure by the Hotel Defendants); (2) the Hotel Defendants' failure to implement sufficient

security measures and conduct any type oftb-eat assessment or security assessment for the Hyatt

House hotel at any point in time (including to this day); (3) the Hotel Defendants' negligent




PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 8 OF 20




                              MANDAMUS RECORD - TAB 8
/•-'




\,;_, - -


            failure to properly train any of its employees on adequate security measures for the safe

            operation of a hotel; (4) the Hotel Defendants' negligent failure to have more than one employee

            working during the hours of 7:00 p.m. and 11:00 p.m. when Plaintiff was being sexually

            assaulted at the hotel; (5) the Hotel Defendants' negligent failure to implement security policies

            and procedures that adhere to industry best practices of identifying, addressing, and mitigating

            security vulnerabilities at the hotel; (6) the Hotel Defendants' negligent failure to adhere to its

            own security policies and procedures (despite the fact that said policies and procedures fall far

            below the industry standard of care); (7) the Hotel Defendants' negligent failure to provide any

            security personnel at the hotel (which, naturally, caused the Hotel Defendants to fail to train said

            personnel properly); (8) the Hotel Defendants' negligent failure to properly or adequately train

            management personnel for oversight of security and safety issues; (9) the Hotel Defendants'

            negligent failure to provide appropriate and adequate physical security measures commensurate

            with the risk that existed on the premises—including, but not limited to, the lack of any patrols

            (i.e., off-duty police officers, private security guards, etc.); (10) the Hotel Defendants' negligent

            failure to have any system, procedure, or policy in place to detect, monitor, and control access to

            the hotel; (11) the Hotel Defendants' negligent failure to enforce procedures regarding suspicious

            guests and suspicious prospective guests during the check-in process; (12) the Hotel Defendants'

            negligent failure to have operable closed circuit television (CCTV) cameras installed in any area

            of the hotel that would be conducive to guest safety and security and, further, conducive to

            deterring, detecting, monitoring, or preventing crune; (13) the Hotel Defendants' negligent

            failure to even know about—let alone implement—the generally accepted industry standards for

            premises security and premises security at a lodging facility found in NFPA 370 and 371; (14)

            the Hotel Defendants' negligent failure to adhere to industry best practices by failing to identify




            PLAINTIFF'S TEX. R. CIV. P. 194.2CF) EXPERT WITNESS DESIGNATIONS PAGE 9 OF 20




                                          MANDAMUS RECORD - TAB 8
^;-
      and address measures to mitigate security vuhierabilities at the hotel; (15) the Hotel Defendants'

      negligent failure to exercise reasonable care in providing adequate security and failing to

      implement sufficient security measures; (16) the Hotel Defendants' negligent failure to conduct

      periodic reviews and recapitulations of security incident reports at the Hyatt House hotel and

      remedy the security deficiencies that it knew or should have known about; and (17) the Hotel

      Defendants' negligent failure to remedy the glaring security concerns noted on its own internal

      audits for years prior to the attack on Plaintiff. Mr. Harris may testify that the negligent acts and

      omissions by the Hotel Defendants to discharge the duties of a reasonably pradent property

      owner/manager/operator to provide reasonable security and property management measures at

      the Hyatt Hotel was a substantial factor and/or proximate cause of the attack on Plaintiff and

      damages she incurred. Mr. Harris may testify that had the Hotel Defendants acted as a

      reasonably prudent property owner/manager/operator would have acted in the same or similar

      circumstances (given the amount, similarity, proximity, frequency, and publicity of crime at or m

      the immediate vicinity of the Hyatt House Hotel) to provide reasonable security and property

      management measures at the Hyatt House hotel, it is more probable than not that the sexual

      assault of Plaintiff would not have occurred. Mr. Harris may testify that due to the violent

      criminal atmosphere that existed at the Hyatt House hotel and in its immediate vicinity, that the

      Hotel Defendants' failure to provide security guards, operable closed-circuit televisions, and

      other reasonable security measures was in gross breach of minunum standards of care for an.


      mnkeeper. Mr. Harris may testify that the Hotel Defendants' acts or omissions, when viewed

      objectively from the standpoint of the Hotel Defendants at the time of its occurrence involved an

      extreme degree of risk, considering the probability and magnitude of the potential harm to others,

      and that the Hotel Defendants had actual, subjective awareness of the risk involved, but




      PLAINTIFF'S TEX. R. CW. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 10 OF 20




                                    MANDAMUS RECORD - TAB 8
nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others,

including Plaintiff. With respect to Pastazios Pizza, Inc., Post Addison Circle Limited

Partnership, and Post Properties, Inc., Plamtiff expects that Mr. Harris may testify in a similar

fashion as he may testify as to the Hotel Defendants (but, naturally, with respect to a

restaurant/restaurant common area that is open to the public such that the owners of said

premises know that alcohol is consumed on said premises by the public on a daily basis). Mr.

Harris may testify that the Post entities were negligent and grossly negligent for failing to

terminate its lease with Pastazios Pizza, Inc. after Pastazios violated the Texas Alcohol and

Beverage Code on multiple occasions, including a publicly known sale of alcohol to an 18 year

old female in. 2002 during a law enforcement sting operation. Mr. Harris may further testify as to

facts and circumstances regarding the nature of the injuries and damages that are the subject of

this action. Mr. Harris's testimony will be based upon his skill, knowledge, education,

experience, and training, as well as his review of the pertinent authoritative publications written

by him and others, and the evidence, pleadings, and discovery served, produced, and/or elicited

in this case and based upon a reasonable degree of professional probability and/or certainty.

PlamtifF reserves the right to supplement and/or amend this expert witness designation as

discovery continues and additional facts and evidence have been learned and produced.

                                  Dr. William E. Flvnn, Ph.D.


       Dr. William E. Flynn, Ph.D.—(214) 202-7344, 100 Highland Park Village, Suite 200,

Dallas, Texas 75205—is a forensic and clinical psychologist. Please see the attached Exhibit C

for a copy of Dr. Flynn's resume and/or bibliography. In this case, Dr. Flynn. may testify,

generally, about the psychological, medical, behavioral, educational, physiological, vocational,

and social trauma that a victim of a sexual assault—including a sexual assault that ultimately




PLAINTIFF'S TEX. R. CW. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 11 OF 20




                             MANDAMUS RECORD - TAB 8
^ - • -


          causes the transmission of an incurable disease—can experience, including Plaintiff. Dr. Flyim

          may testify about Post-Traumatic Stress Disorder ("PTSD") m general and as applied to victims

          of rape, including Plaintiff. Dr. Flymi may testify about other medical and psychological

          conditions—including, but not limited to, depression, PTSD, sleep disorders, eating disorders,

          substance abuse, self-harm/self-injury, flashbacks, personality disorders, suicide, etc,—that are


          reasonably likely to arise in victims of rape, including Plaintiff. Dr. Flynn may testify regarding

          the need for medical and/or psychological treatment throughout the course of a rape victim's

          life—generally, as well as with respect to Plaintiff—and he may also testify as to the reasonable

          and necessary future psychiatric expenses that Plaintiff is, in all reasonable probability, likely to
                                 1

          incur in the future as a result of Defendants' tortious conduct and the permanent and mcurable

          nature of the herpes virus. Dr. Flynn may testify as to the permanent and incurable nature of

          Plaintiffs injuries and disease—as well as the impact of said injuries and disease on Plaintiffs

          life, education, future earning capacity, mental state, etc.—from a forensic and clinical


          psychology perspective. Dr. Flynn may further testify as to facts and circumstances regarding the

          nature of the injuries and damages that are the subject of this action. Dr. Flynn's testimony will

          be based upon his skill, knowledge, education, experience, and training, as well as his review of

          the pertinent authoritative publications written by him and others, and the evidence, pleadings,

          and discovery served, produced, and/or elicited in this case and based upon a reasonable degree

          of professional, medical, and scientific probability and/or certainty. Plaintiff reserves the right to

          supplement and/or amend this expert witness designation as discovery continues and additional

          facts and evidence have been learned and produced.

                                     Dr. Joe G. Gonzales. M.D., FAAPMR, CLCP


                 Dr. Joe G. Gonzales—(210) 501-0995, 11550 IH 10 West, Suite 375, San Antonio, Texas




          PLAINTIFF'S TEX. R. CTV. P. 194.2CF) EXPERT WITNESS DESIGNATIONS PAGE 12 OF 20




                                        MANDAMUS RECORD - TAB 8
78230—is a Physical Medicine & Rehabilitation specialist (board certified). Pain Management

specialist (board certified), Occupational & Environmental Medicine specialist (board certified),

and certified life care planner who has practiced Medicine m Texas since 1985 and is certified by

the American Academy of Physical Medicine & Rehabilitation, the American Board of Pain

Medicine, and the American College of Occupational & Enviromaental Medicine. Dr. Gonzales

is a Diplomat of the American Academy of Pain Management, a Designated Physician of the

Texas Workers' Compensation Commission, and a Certified Life Care Planner as designated by

the Commission on Health Care Certification. Dr. Gonzales is the President of the Texas

Physical Medicine & Rehabilitation Institute, and the Founder and Medical Director of Physician

Life Care Planning, LLC. Dr. Gonzales is a licensed physician in the State of Texas. Please see

the attached Exhibit D for a copy of Dr. Gonzales's resume and/or bibliography. Dr. Gonzales

may testify about vocational feasibility or disabled related needs of injured people and/or

individuals with disabilities or life-altering and permanent diseases (such as Plaintiff), determme

the need for medical, psychological and vocational services, identify functional linutations and

need for assistive devices for Plaintiff, conduct job and task analyses as well as labor market

surveys. Dr. Gonzales may be called to testify with regard to life care planning for Plaintiff, and

the value of such assistance and/or care, for those—such as Plaintiff—who are injured or those

with disabilities. Dr. Gonzales may testify as to the permanent and incurable nature of Plaintiffs

injuries and disease—as well as the impact of said mjuries and disease on Plaintiff's life,

education, future earning capacity, mental state, etc.—from a physical, psychological, and/or

social perspective, and he may testify as to what Plaintiff would have been capable of earning—

as well as Plaintiffs other economic losses—had she never been subject to the injuries caused by

Defendants' tortious conduct. Dr. Gonzales may testify as to the reasonable and necessary future




PLAINTIFF'S TEX. R. CTV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 13 OF 20




                             MANDAMUS RECORD - TAB 8
medical expenses that Plaintiff is, in all reasonable probability, likely to incur in the future as a

result of Defendants' tortious conduct and the permanent and incurable nature of the herpes

virus. Dr. Gonzales may testify as to the economic loss incurred by Plaintiff m the past to treat

the injuries she sustained that were caused by Defendants, as well as Plaintiffs future loss of

earning capacity based upon Plaintiffs earnings, medical condition, stamina, efficiency, ability

to work in light of the injuries sustained, the weaknesses and changes that will naturally result

from Plaintiffs injuries, and Plaintiffs work-life expectancy. Dr. Gonzales may testify as to a life

care plan for Plaintiffs lifetime that determines her lifetime needs and costs of care (e.g,,

Plaintiffs medical, psychiatric, psychological, behavioral, educational, vocational and social

needs, etc.) for her chronic disease and psychological trauma caused by Defendants' tortious

conduct. Dr. Gonzales may further testify as to facts and circumstances regarding the nature of

the injuries and damages that are the subject of this action. Dr. Gonzales's testimony will be

based upon his skill, knowledge, education, experience, and training, as well as his review of the

pertinent authoritative publications written by him and others, and the evidence, pleadings, and

discovery served, produced, and/or elicited in this case and based upon a reasonable degree of

professional, medical, and scientific probability and/or certainty. Plaintiff reserves the right to

supplement and/or amend this expert witness designation as discovery contmues and additional

facts and evidence have been learned and produced.

                                    Dr. John A. Swieer, Ph.D.


       Dr. John A. Swiger, Ph.D.—(210) 434-6711, 411 S.W. 24th Street, San Antonio, Texas

78207—is a Doctor of Finance and is an economist. Please see the attached Exhibit E for a copy

of Dr. Swiger's resume and/or bibliography. As an expert economist. Dr. Swiger may testify as

to the economic loss, discounted to present value, which Plaintiff has incurred due to the tortious




PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 14 OF 20




                               MANDAMUS RECORD - TAB 8
conduct of Defendants. Dr. Swiger may also testify generally regarding the concept of present

value and its application to economic losses, particularly loss of earning capacity, past and future

medical expenses, lost wages, loss and future medical costs. Dr. Swiger may testify as to the

reasonable and necessary future medical expenses that Plaintiff is, in all reasonable probability,

likely to incur in the future as a result of Defendants' tortious conduct and the permanent and

incurable nature of the herpes virus. Dr. Swiger may testify as to the economic loss mcurred by

Plaintiff in the past to treat the injuries she sustained that were caused by Defendants, as well as

Plaintiffs future loss of earning capacity based upon Plamtiffs earnings, medical condition,

stamina, efficiency, ability to work in light of the injuries sustained, the weaknesses and changes

that will naturally result from Plaintiffs injuries, and Plaintiff's work-life expectancy. Dr. Swiger

may testify as to Plaintiffs past lost wages, the economic value of the loss of enjoyment of life,

and other economic losses incurred by Plaintiff as a result of Defendants' tortious conduct. Dr.

Swiger may also testify about Defendants' financial conditions, the net worth and profits of

Defendants, and/or Defendants' current fiscal policies and/or practices for purposes of

establishing Defendants' wealth during the punitive damages phase of trial. Dr. Swiger may

further testify as to facts and circumstances regarding the nature of the injuries and damages that

are the subject of this action. Dr. Swiger's testimony will be based upon his skill, knowledge,

education, experience, and training, as well as his review of the pertinent authoritative

publications written by him and others in the field of economics, and the evidence, pleadings,

and discovery served, produced, aad/or elicited in this case and based upon a reasonable degree

of professional and scientific probability and/or certainty. Plaintiff reserves the right to

supplement and/or amend this expert witness designation as discovery continues and additional

facts and evidence have been learned and produced.




PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 15 OF 20




                              MANDAMUS RECORD - TAB 8
II. UNRETAINED TESTIFYING EXPERTS

       Plaintiff hereby designates the followmg individuals as "umetained testifying experts" as

these individuals are not retained by, employed by, or otherwise subject to the control of

Plaintiff. See TEX. R. Civ. P. 194.2(f)(3).

                                     Detective Katie Spencer

       Detective Katie Spencer—(972) 450-7100, c/o Addison Police Department, 4799 Airport

Parkway, Addison, Texas 75001—is a detective with the Addison Police Department. Detective

Spencer investigated the rape of Plaintiff such that, in addition to testifying with respect to her

expertise in criminal investigations and criminal conduct in Addison, Texas (of this case and

other criminal cases in Addison, Texas from 2005 to the present)—Detective Spencer is also a

percipient witness of the circumstances surrounding the sexual assault on Plaintiff and the lack of

security and safety measures m place at the Hyatt House hotel oa April 26, 2011. Documents

reflecting Detective Spencer's investigation of the sexual assault of Plaintiff have previously

been produced to Defendants. Plaintiff reserves the right to supplement and/or amend this expert

witness designation as discovery continues and additional facts and evidence have been learned

and produced.

                                        Officer Isaac Closer

       Officer Isaac Gloger—(972) 450-7100, c/o Addison Police Department, 4799 Airport

Parkway, Addison, Texas 75001—is a police officer with the Addison Police Department.

Officer Gloger was the arresting officer of Defendant Dear! on April 26, 2011 and interviewed

Defendant Dear! at the crime scene where Plaintiff was raped such that, in addition to testifying

with respect to his expertise in criminal iuvestigations and criminal conduct in Addison, Texas

(of this case and other criminal cases in Addison, Texas from 2005 to the present)— Officer




PLAINTIFF'S TEX. R. CTV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 16 OF 20




                               MANDAMUS RECORD - TAB 8
^ Gloger is also a percipient witness of the evidence and circumstances surrounding the sexual

            assault on Plaintiff and the lack of security and safety measures in. place at the Hyatt House hotel

            on April 26, 2011. Documents reflecting Officer Gloger's investigation of the sexual assault of

            Plaintiff have previously been produced to Defendants. Plaintiff reserves the right to supplement

            and/or amend this expert witness designation as discovery continues and additional facts and

            evidence have been learned and produced.


                                                 Mr.JKenneth Sherman

                   Mr. Kenneth Sherman—(817) 652-5912, c/o Arlington Regional Office of Texas

            Alcoholic Beverage Commission, 2225 East Randol Mill Road, Suite 200, Arlington, Texas

            76011—is a licensed peace officer m the State of Texas and is employed by the Texas Alcoholic

            Beverage Commission as an Enforcement Agent. Mr. Sherman investigated the violations of the

/ Texas Alcoholic and Beverage Code committed by Pastazios Pizza, Inc., as well as photographed

            the "common area" shared between Post and Pastazios Pizza on which Plaintiff became

            obviously intoxicated, as well as interviewed Plaintiff, Defendant Deari, and Defendant Kreka.

            Mr. Sherman may testify as to his personal knowledge of the facts of this case (including his

            investigation), as well as based upon his skill, knowledge, education, experience, and training as

            to criminal and administrative investigations and violations of the Texas Alcoholic Beverage

            Code (in this case and other cases in Addison, Texas from 2005 to the present), the standard of

            care required of a business that knowingly and intentionally leaves its property open for the

            public to consume alcoholic beverages on, fhe Texas Alcoholic Beverage Code (in general and

            as applied to this case), and the incidence of intoxicated minors in general, and those subject to a

            cruninal attack, in the Addison, Texas area from 2005 to the present (includmg the resulting

            damages that arise therefrom). Documents reflecting Mr. Sherman's investigation related to this




            PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 17 OF 20




                                          MANDAMUS RECORD - TAB 8
case have previously been produced to Defendants. Plaintiff reserves the right to supplement

and/or amend this expert witness designation as discovery continues and additional facts and

evidence have been learned and produced.


                          Dr. Allison Jeanne Brooks-Heinzman, M.D.


       Dr. Allison Jeamie Brooks-Heinzman, M.D.—(512) 324-9650, 313 E. 12th Street #101,

Austin, Texas 78701—is a medical doctor who is board certified in obstetrics and gyaecology.

Dr. Brooks-Heinzman was Plaintiffs treating physician on the night of April 26, 2011 after

Plaintiff was sexually assaulted at the Hyatt House hotel and subsequently transferred to

Parkland Hospital for testing, treatment, and evaluation. Dr. Brooks-Heinzman may testify-

based upon her perceptions and skill, knowledge, education, experience, and training—about her

treatment of Plaintiff (including the results of any tests conducted during, or as a result of, said

treatment). Plaintiffs physical, mental, physiological, and psychological condition of the night

of April 26, 2011, obstetrics and gynecology in general, and the physical, emotional, mental,

social, and biological effects and trauma associated with rape victims and rape victims who are

infected with an incurable sexually transmitted disease during the course of the rape. Documents

(as well as an executed HIPAA authorization) reflecting Dr. Brooks-Heinzman's treatment of

Plaintiff in tMs case have previously been produced to Defendants. Plaintiff reserves the right to

supplement and/or amend this expert witness designation as discovery continues and additional

facts and evidence have been learned and produced.

                                  Dr^Dustjn B. Manders, M.D.


       Dr. Dustin B. Manders, M.D.—(214) 648-3639, c/o University of Texas Southwestern,

5323 Harry Hines Boulevard, Dallas, Texas 75390—is a medical doctor who is board certified in

obstetrics and gynecology. Dr. Manders was Plaintiffs treating physician on May 6, 2011 when




PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 18 OF 20




                              MANDAMUS RECORD - TAB 8
Plaintiff returned to Parkland Hospital with a "chief complamt" that "it feels like someone hit me

in the crotch with a hammer covered in razors." Dr. Manders diagnosed subsequently diagnosed

Plaintiff with a "primary outbreak" of herpes. Dr. Manders may testify—based upon his

perceptions and skill, knowledge, education, experience, and training—about his treatment of

Plaintiff (including the results of any tests conducted during, or as a result of, said treatment),

Plaintiffs physical, mental, physiological, and psychological condition on May 6, 2011,

obstetrics and gynecology in general, the generally accepted incubation period &om exposure to

outbreak of the herpes virus, and the physical, emotional, mental, social, and biological effects

and trauma associated with rape victims and rape victims who are infected -with an incurable

sexually transmitted disease during the course of the rape. Documents (as well as an executed

HIPAA authorization) reflecting Dr. Manders's treatment of Plaintiff in this case have previously

been produced to Defendants. Plaintiff reserves the right to supplement and/or amend this expert

witness designation as discovery continues and additional facts and evidence have been learned

and produced.


m. ATTORNEYS' FEES EXPERTS

       Eric Policastro and Tom H. Crawford HI—(214) 855-6800, c/o Gruber Hurst Johansen

Hail Shank LLP, 1445 Ross Avenue, Suite 2500, Dallas, Texas 75202—are the attorneys for

Plaintiff and expect to testify to the reasonable and necessary attorneys' fees for the prosecution

of Plaintiff s claims against Defendants. Plaintiffs attorneys expect to testify that the attorneys'

fees incurred by Plaintiff in fhis litigation were reasonable and necessary for the prosecution of

her claims against Defendants. They will testify that the total fees as well as the hourly rates

charged by Plaintiff's counsel were reasonable in the State of Texas as well as in Dallas County,

specifically. They will testify based on their education, skill, knowledge, training, and experience




PLAINTIFF'S TEX. R. CIV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 19 OF 20




                              MANDAMUS RECORD - TAB 8
in the practice of law as licensed attorneys in the State of Texas, their knowledge about this case,

and upon a review of the fee statements reflecting the fees incurred by Plamtiff. Plaintiffs

attorneys will farther testify as to the reasonable and necessary attorneys' fees likely to be

incurred by Plaintiff in the event that a jury verdict is appealed to the Court of Appeals and/or the

Texas Supreme Court, as well as the total number of hours worked in this matter and wiU offer

an opinion as to the total reasonable fee for said necessary -work. Plaintiffs attorneys are familiar

with all of the pleadings and discovery transmitted by the parties in this case Plaintiff's

attorneys' resumes can be found at http://www.ghjhlaw.com/. Plaintiff reserves the right to

supplement and/or amend this expert witness designation as discovery continues and additional

facts and evidence have been learned and produced.




PLAINTIFF'S TEX. R. CTV. P. 194.2(F) EXPERT WITNESS DESIGNATIONS PAGE 20 OF 20




                             MANDAMUS RECORD - TAB 8
EXHIBIT A




MANDAMUS RECORD - TAB 8
                                                 CLAIRE E. BRENNER, M.D.
\ -
                                                        2241 Peggy Lane, Suite E.
                                                          Garland, Texas 75042
                                         972-494-1155 (W) 972-494-6572 (F) 214-507-8339 (M)


      PRESENT POSITION                  INFECTIOUS DISEASE PHYSICIAN
                                        FOUNDING PHYSICIAN OF CLAIRE BRENNER, M.D., P.A. - 2004
                                        MEDICAL DIRECTOR OF INFECTION CONTROL - BAYLOR GARLAND HOSPITAL- 2003
                                        BAYLOR GARLAND WOUND CARE CLINIC - 2006

      PREVIOUS POSITION                 NORTH TEXAS INFECTIOUS DISEASE CONSULTANTS - 8/1/2001 -1/20/2004

      HOSPITAL PRIVILEGES               Baylor of Garland Medical Center, Garland, TX 2001-present
                                        Lake Pointe Medical Center, Rowlett, TX 2008-present
                                        Presbyterian Hospital of Rockwall, Rockwall, TX 2008-present
                                        Forest Park Medical Center, Dallas, TX 2010-present
                                        Kindred Hospital of Dallas, Dallas, TX 2013-present
                                        Methodist Hospital for Surgery, Addison, TX 2012-present
                                        Methodist Richardson Medical Center, Richardson, TX 2013-present


      EDUCATION
              1996 M.D,                 University of Texas Southwestern Medical School - Dallas, Texas
              1991 B.S.                 University of Texas at San Antonio, Major: Biology


      POSTGRADUATE TRAINING
            1999-2001                   Infectious Diseases Fellowship, Barnes Jewish Hospital,
                                        Washington University School of Medicine, St. Louis, Missouri
              1997-1999                 Residency, Depart, of Internal Medicine, Barnes Jewish Hospital,
                                        Washington University School of Medicine, St. Louis, Missouri
              1996-1997                 Internship, Depart, of Internal Medicine, Barnes Jewish Hospital,
                                        Washington University School of Medicine, St. Louis, Missouri


      MEDICAL LICENSURE AND BOARD CERTIFICATION
      Board Certified, Infectious Disease - October 2001; Recertification, Infectious Disease - 2012
      Board Certified, Internal Medicine - August 1999 - Certificate # 1945635; Recertification, Internal Medicine - 1999
      Certification of Attendance Principles of Wound Healing and Hyperbaric Medicine -2006
      Texas Medical License - #1-1533
      United States Medical Licensing Exam -July 1998


      HONORS AND AWARDS
      Medical School Class Rank: Top 20%
      Southwestern Medical Foundation Scholarship, 1992


      PROFESSIONAL SOCIETIES AND ORGANIZATIONS
      Infectious Diseases Society of America -2000
      Society of Hospital Epidemiology- 2003

      TEACHING EXPERIENCE
      Histology Course Teaching Assistant, University of Texas Southwestern Medical School -1995
      Baylor Garland Family Practice Residence/lnfectious Disease Rotation - 2004-present
      Podiatric Residency Program/lnfectious Disease Rotation - 2007-present




                                               MANDAMUS RECORD - TAB 8
ABSTRACTS
       1) Warren RQ, Brenner CE, Holf H., Kanda P., Boswell RN, Kennedy RC. Characterization of longitudinal sera
            samples from HIV-1 infected individuals for antibodies reactive to gpl60 synthetic peptides International
            Conference on Advances in AIDS Vaccine Development: Third Annual Meeting of the National Cooperative
            Vaccine Development Groups for AIDS, CIearwater, Florida. 1990.
       2) Warren RQ, Half H., Nkya WM, Brenner CE, Anderson SA, Boswell RN, Kanda P., Kennedy RC. Comparison of
            antibody specificities to HIV-1 gpl60 epitopes defined by synthetic peptides in sera from infected individuals
            from Tanzania and the United States. International Conference on Advances in AIDS Vaccine Development:
            Third Annual Meeting of the National Cooperative Vaccine Development Groups for AIDS. Clearwater,
            Florida. 1990.
       3) Shao JF, Half H., Warren RQ, Brenner CE, Kennedy RC. Reactivity of HIV-1 Infected Individuals from Tanzania
            with an Immunodominant B-Cell Epitope on gp41. International Conference on Advances in AIDS Vaccine
            Development: Thirds Annual Meeting of the National Cooperative Vaccine Development Groups for AIDS.
            Clearwater, Florida. 1990.
       4) Nkya WM, Warren RQ, Half H., Brenner CE, Tesha J., Kanda P., Kennedy RC. Fine Specificity of the Humeral
            Immune Response to HIV-1 gpl60 in HIV-1 infected individuals from Tanzania. Fifth International Conference
            on AIDS in Africa. Kinshasha, Zaire. 1990.
       5) Warren RQ, Half H., Brenner CE, Kanda P., Boswell RN, Kennedy RC. Decline in Antibody Reactivity to specific
            HIV-1 gpl60 epitopes in associated with CD4+ cell levels below 200/mm in infected individuals. Conference
            of the Federation of American Societies for Experimental Biology. 1991.
       6) HollingsworthRE,BrennerCE,ZhuX-L, Lee WH. Regulation of the RB Protein by the CDC2 cell cycle kinase.
            The Symposium on Cancer Research, San Antonio, Texas. 1992.


RESEARCH EXPERIENCE
      1) Mapping the Antibody Reactivity to Human Immunodeficiency Virus Envelope Antigens in Infected
            Individuals, University of Texas at San Antonio, 1990
       2) Preparation of Boc-threonine-4-oxymethyD-phenyiacetic acid for use as a linker in solid phase peptide
            synthesis, University of Texas at San Antonio, 1991
       3) Institute of Biotechnology, worked on DNA sequencing of tumor suppressor genes as a full-time research
            assistant with Dr. Wen-Hwa Lee, San Antonio, Texas 1989-1991
       4) Southwest Foundation for Biomedical Research, studied the Humeral Immune Response to H1V with Dr.
            Ronald Kennedy, San Antonio, Texas 1991
       5) BMS Protocol A1455-135 ZEST QDAY-Phase IIIB, Open Label, Randomized, Multicenter Study Switching HIV-1
            Infected Subjects with a Viral Load of<50 copies/ml on a BID Regimen or More Frequent Initial HAART
            Regimen to a Once Daily Regimen Including Stavudine XR, Lamivudine and Efavirenz, 2002




                                         MANDAMUS RECORD - TAB 8
EXHIBIT B




MANDAMUS RECORD - TAB 8
                                              (^URRimJLUM V^TA
                                      JOHN A KlARRIS, ®FF*,: PBP
                         Tti^ ^SENiW L^iu-ltY ^JM^.I-T^^TS. 'LL|C$:
                                        'M'7?EARhreEg siiREErNE
                                                    8y?^Q0;
                                              ATLANtia;, ©j^:3G3:0:9
                                                   4Q:4.€8Q^@©
                                             . www.thacQ.n'sult.:c:om



Johft Harris' mulli-diSOiplined B&ckgrouh^ Is'tKe tiasis. oT hisi conTpFe'liferisree ajapi'babN t:o.
pt^mfs^s ii^bHity^oHSUftifti'.. ?. !-larri§ is 'b.oafbn ^rds..©0r^yHs jwiihi d^ns^ and. Rlainfiff'
QouOSiel .ihl^G^JI cijs^ifteEDUTOgXd
  M^R^arBsfeit^
  Q:S., Ac6©Untitig

%^)I^ATlj%lS'
  (Sgdifiexl Rr^etjon PrQfeissional pffl^),
  Bs:sir^ ©gtttfi^a in iS'eeurffiy Mana|^nT6Ht hy;;tM^ Pyeife^sieiyiai G&ffifioation Bo&rd
  ^©fi)^olP^^ (iiteKrti^ii&nSi, sn AN@1^ 'ac^fSd^ staniN'ci^ciwebSptn^rit
  ergiqnij^fiQn !^hw&rt(NNs m^nnibei^ftip "isf over s^Bfi^ ^eGLir'i^pK-QfegsiQnsla, Thiis.
  d^j|niatton5$>; gii:;lugh .20:14.

  l?hy?tRal S^ui-jt^ Prtffes.sio^ (JPSP)
  ^Bo^1: gyartpr .R)T :2Q seme^^r IhiCiurs, and; a i^Q year'w4(IpR; hojpirs ^ cpntinu<3us
  je%perj@;nq®!;io pufeli!? cicGoyrrtjng. G^ntmujn^^dyoatip'n r^qujreel .for mai.n.tajning
  lieigff&e.


PUBLlt^nONIS & Pf^E^XWNJS
      "Fin.dih

      'PreigghfSiftem "Llsih^ JExp^i-ts'jtT S^Xual,Assau?:Oas6'g'>; f^nA artfiQai 'eo;Myeritioh
      .inad^quafe sscurfty' Liti^iOtri ©roup aH'd :i§<3teolis: '\/i6teniye,. Mis&onClu©f, wa
      :^gTet%;LitigiafiQn drpup, ^eajttf^, %A.(4y!y N3Qf01.


Jmmaiyt.S,;20l^                                                          IAH.<3V
                                                 Eag^pf?




                              MANDAMUS RECORD - TAB 8
     Speaker 'C0rik;[u6; IsgLigs ih Apartrrienf Sseeucity Oase^'i The National @wri6;
     \»[iG^im Bar ^ssiQcjatidn .naifion^l. (SonfeisencefQn (iiwil Aotions ter ^riminar'Aets,.
     WWingNi, 13^ pay m6);
     Instfu^or on pre'ffitees liabiliSy^f iar\ .ASJS;®eGunty seminaF in L-os A:ng(eIe&,.GA



     D.egianafeCinstriaofeir for tt)e |:iremtee& liateijlrty;seQti©?9fthe^ABI^ InfematiQpal
     ^?/§|tej?l iSeojurify G^ymsil RCQfesgiQp^J. d^eslRiis.tn.enti program.,, "IVIanaging yi9.y.r'
     Ph^sieal S^Fity'YTOi-cirtto^Gah&dcii ^2003)

     i^ue^i: lediurer' Qn'ptetTnse^^iqhility srt'the Oei@rgia ''SA^ Uhjver^ify Depsirtrnient tif
     ©rimi^al ^usfiba, Atlanta, ©%i,{2^0^

     6 eisurfty consult'atat fbr a 0a.fe.fee' AifB.G.^egi-nent d n. hotel seounty (2003)

     .Ihteryfews:
             iS;e©urity i^ues in :fad|ing faciil?ies f©r ;2fi/20,4^'©-^®02)T

             F^rklrtg lot &nm^^ "^.-biQX refailet?^' fofABfS's'^iffQd MGrivffg^msrKS^
             ari^Wff^^W^

             S'eourjty at: totels./nTotel^.haw.^teeesn publishedl, in.seyeral issues pf'fhe:
             i-fOtel Security Report.

PROFEJSSIONIL B^TOiEiERSHlPS
     Xp!^rio9n 'Insfij;yt^p?titiffeci pulptic^cpunifente (^il(5P^

     A€l8 Ihfe'rnalfiGitiai. (formQiKfythe^merican i@oeiety M l^yugNai .Seeufity
     N'ernatEQUal;)

PREVIOUS PROFESSIONAL MEIVIBERSHIPS
     ©Qmrnercjsl R'eSil Estate-,(]?r{ S^ounty R^pffrt andl the
     :Schoiol :Sesi3urit^ftj5iport, putalisted by, ^usdriQ P;ublicNions,,'Westbui'y, NV

     ATTieriQgn H^tgil'and LQelgth.9 ^ssQKjgti.o.n

     AfiStnM AFrartrHerttAigscNatfen-t

     ,N:afipn@l /s^c(rfm@[ntAssp;&)N:K3n


JaffluSsy-tS',                                ;2'01;4:                   ^^B^W'
                                            Eag&$of:7




                            MANDAMUS RECORD - TAB 8
ijr^n^^re&frip'liariee'w:i^h §e&utity inciusAy
       stat-fjEjat'd^,. giiTdeO.nfes: and best biisjrjggSi praofi&es.

       ^Q;ducsts sei^ril^^^eis^e^.sffi^nts

       ®jsternf1ines, ap'pf-o^prigjt^ eQunNrrnegsurieiS.j:^ ^ utilized' [n IrrtSigr^ted se'oUrit^


       P-e^forms ;fiat^Dsj|s e^Iui^ti6ns4o Hi'aW QO(ic?)ySjoiT9 TegiaTding; ac|eq0aoy of
       premlsesflsjgeut'ity

       ©pines: o.n.fjnciings. of forensie'.e.yaluationscregardjng threat stnd yulnerab.illties^
       .reaspnxbte ;oa.re, an,ci,:Qai)safion


       Testi?e>s aS^a f6rens1& security'expert in 'ei'yiClitSigratten

PREVIOUS EXPERIENCE

LARRyT'XLLEV & A5Sy6lATES, Itie., i^giSOClATE 1^9^4-2000);
     iSon^LlBtecl;prgr¥i:ises?sigpiir?s' risk as?feSStnents

       Befer.n'i.ine^: appr.Qpri.ate .QQ,yot®riTi.eas;l-ir,es;>


       Analyz@d;G:rarri:e to meidie ^tem'iinati&ns: reQarditig fiot-eseeability artd pro.idu'oe'd
       demonstralti^ ext'ubife ffeirtestjmony anc^ fcir exhibits :to 1:h&; reoQrd

       ^rCicU^eiJ ^tfo [Kjng ^Rlrs^for^tilripiTiy an4 for ^(Ki!?|ts to:th& record in suppQrt
       of G©ii?iclUsior>;§ r^rciltiig Standard bf^ear-e ^ncl catisafiiori

       .R.eve.top.ed .crime, analysis roodel;

F^EITRi^, Fkg(1^l&](F^^D;DIj:|ENrHi^('tS;g;j.ndi^ies"ctev^!cip^ fgr rs^J e^tfaf^lnye^ment'frys^ ^R?EtJS):in'
       .eo)T]i?Mi%'WKh ^ ^harto'i'r E^cir^rnefrlGi'p^r^G^titTg As^oeiat^^gR^:,
jEifti%yli5,:2%4                                                           3WCW
           Page ?W7




                                MANDAMUS RECORD - TAB 8
BQO ^IBiKISNrDlREeTQRiOF REAL ESTATE ©ONSULTING (l9Ssb-1S9l]|
      f^Qrtfotfes- Qf'real^estafe vafuFd^h e^eas iaJ6,$2@'biIliQTi

ffiKlMS; SECURITY, Oi?BR^iyN§;TROOBLESH&QTE^^1989-1:99^
       :®eiSlirJtif6@r%fo&s: ineluait-iiii^sgiSUr'it^ Qutrd&

)3iyi^IO[N RplSKEBELl.ERiQRQfJP,, REAL ESTATE ChisieSl.sec^tJt^piaTiis fMm iti^ IfiNing,.
       Areas' instruetjyn and trairiiiig Irrcludgd ph^teat prot&otfon, perlmeterharriers;,.
       pr^^iy@:Jic[h18]%al^rrns^ (pcfcarnsl jte^y s^tgm^, guard 'foroe ^efepfiorj, and
       o^anjzadMn, trainitig S^. ^uperwi^i^Qy gygrdf!3t-R^-viVheiBt3Jj:ilty^^spij]ent,
       '|3li^icai -security sUiiesfSy; arid iriVeiStj^atioTi of &r^ch.e^ of physi:ic%>l seifeuTHi^THe
        prh-tdples ibf'{]nis:;™]ifary:tr^Nn^' fGt-rttlhe fGrunciNion'tbr ph$;sioa;i' ^eeuril^ in ti@:
       la.iKlic^^^ri'vat^ secfcoi-ss,

       X?nrne .Preyenflon through Envn-onment.af Diesign ;(iCPTED^ qpurs^ ctt^e
        NatibrfStl Grime? Prewehtiwr Institute,. .Unive'r§ity':6fL6uisVill-&; Th®s6gurity?©Qh'oept
       feui^titUM^is eXpiKess©y:ag:;"TS'i?S!:'prc)p!&r aeslgEi:and effedtiwe us6 of.th^.huill
       fenwtxinmWTt&ao lei9;d ta ia reducition' in fhie fear ancilnoncience ^f predgliory
       $trsngertp.;sf;ranger orirrie, as %(e|l .as; gin'irnpr^emepf ©f'Jffie.qjLiaility oflifis'1. ^aw
       :enTorc^n^]nt: offiiG^rs ^eirl^ii^ an ?'eSt :to'1tHis/pr0gr£ttn for se©ut-ity;taiil-itng.

       Gtime Fr^.6 I^U'It'i-l-ijfiUSin.Q pipbgram atthe.-Al.buq.i-ie'rque Po'IJGe' Se.partFn'ent,
       Alteuqu.er.qi.ie,.N15/1.. This nationally'rieQ'Q.griized pr,Gigram is the mode!,) for
       CGimrrumftfes (N/etQping sysitetns;'^ rednQ^ tljegai piptlvjly In fenctal prorpecty: :tf
       a^mjop^i-s.: ei ^re@. ^h^§^Kira@i>'attT' f tlfe;E6:li6wi'hg tequirehhisrite: crime'free-lease adde.rtdums, tenant sGi-fegnJng, and
 ^riminsl bmKQroiund eh&cks.


 jfessiefs Preledloin C.iaUrs^, 11 r


JEW@I^IS,                                 ;2t?3;4                       JAB<2V
                                           Rage 6; of'7




                         MANDAMUS RECORD - TAB 8
    pieDpl^, ^ehlefes, aftd; mat^tiials st'BtfeiS, ;0.|3'i§ra1:iR^ sysjtems^ ^datebSsei
    man&^m^nl: ^nd ^nhanfoerrrentetG .securify eentrQrsystem^..

 FacKljt^ S^yrity I^esjgn^S^2).
    InSfFUcHjon lln'^esi^'of'fuily-ii-rt^grsited ^tiySioal seigarit^ ptQQmi'ns.
    irrtegrafiOn ^ F0Ullfipie,«6i2urit^ Si^temsilri- (^@v@iici efteet te^lNw^
    enwlrQrmTisrtN. s.eiouritfc.feifl'astru^re prolteoiron, buNifcig designs,
    inf^iWexA^ri^'lapiitf, d^fet^iions isystem^^fycturnl harriecs, 'aG;c©@&
    Qon.trp'ls, Q]Qn-i;nii.inic;9.tiQns; an.jdl (3;GTVlas?es?ment.


 Physiteat Seeui-itys TeGhnolbgyAppliicafions j^ODI]
    S^GMn^ R)isK and VuJngGafb.ility ^8e?s;m^rit, iSQniilLXiihg ^ £>it© ®iQry^,
    (ntrHSiion.^larrns, EJFeAl^rrn,s,.^GQgs^i^entre>(, 0GH'W,.i:9iy§[oalM9rt"tei'? 9^
    pej'jim^tfsr Proji^ctt^n, S:ge]Q8r^ Personnel,: CPTE'D.,..Seeun;ty Ligihtirtg,, SfiGLlNty
    lJtigaii<3n;,,S^urity Erdeji^fi'ering




Janffis^t.5^?f                                              WB'GSV
                                         Rage 7 pf 7




                        MANDAMUS RECORD - TAB 8
EXHIBIT C




MANDAMUS RECORD - TAB 8
RESUME Wednesday, February 1, 2013

Personal Information:
Name: William E. Plynn
Address: 100 Highland Park Village
Suite 200
Dallas, Texas 75205
Mobile: 214-202-7344
Fax:214-902-1766
E-mail: weflynn@legalpsychologist.cora

Academic History:
Internship: 1977-1978, Bureau of Prisons, Federal Correctional Institute,
Seagoville, Texas.
PhD: 1970; University of South Carolina, Columbia, South Carolina.
Psychology.
B.A: 1965; Wayne State University, Detroit, Michigan. Psychology.

Professional Experience:
1978-2012: Independent Practice of Forensic and Clinical Psychology;
Dallas, Texas.
1976-2012: Licensed Psychologist, Texas license #21400.
1999-2009: Consultant, Texas Department of Criminal justice, State
Council for Offenders, Huntsville, Texas.
1996-2002: Clinical Committee, Survivors of Torture, Dallas, Texas.
1978-1980: Clinical Director of Psychology, Metroplex Clinics;
Richardson, Texas.
1977-1978: Clinical and Research Psychologist, Bureau of Prisons,
Federal Correctional Institute, Seagoville, Texas.
1970-1978: Assistant Professor of Psychology, Department of Psychology,
Southern Methodist University, Dallas, Texas; Director of Graduate
Studies in Psychology.
1969-1970: Instructor, School of Nursing, University of South Carolina,
and Columbia, South Carolina.
1968-1970: Research Fellow, V.A. Hospital; Columbia, South Carolina.
1966-1967: Alcohol abuse counselor/research assistant, Georgia
Department of Mental Health; Atlanta, Georgia.
1963-1965: Research Associate, Department ofOtology, Henry Ford
Hospital; Detroit, Michigan.

Memberships:
American Psychological Association
National Academy of Neuropsychology
American Association of Correctional Psychology




                     MANDAMUS RECORD - TAB 8
EXHIBIT D




MANDAMUS RECORD - TAB 8
Joe G. Gonzales
MD,FAAPMR/CLCP


BIOGRAPHY




                                                         Dr. Joe G. Gonzales is a Physical Medicine &. Rehabilitation, Pain
                                                         Medicine, and Occupational &. Environmental Medicine specialist who
                                                         has practiced Medicine in Texas since 1985.

                                                         He is the President of the Texas Physical Medicine & Rehabilitation
                                                         Institute, and the Founder and Medical Director of Physician Life
                                                         Care Planning, LLC.

                                                         Dr. Gonzales is a licensed physician in the State of Texas; he is
                                                         certified by the American Academy of Physical Medicine &
                                                         Rehabilitation, the American Board of Pain Medicine, and the
                                                         American College of Occupational &. Environmental Medicine.

                                                         Dr. Gonzales is a Diplomat of the American Academy of Rain
                                                         Management, a Designated Physician of the Texas Workers7
                                                         Compensation Commission, and a Certified Life Care Planner as
                                                         designated by the Commission on Health Care Certification.

                                                         His professional affiliations include the American Medical Association,
                                                         the Texas Medical Association, the Texas Physical Medicine &.
                                                         Rehabilitation Society, the American Academy of Physical Medicine &
                                                         Rehabilitation, the American Congress of Rehabilitation Medicine, the
                                                         American College of Occupational &. Environmental Medicine, the
                                                         Mexican American Physician's Association, the International Academy
                                                         of Life Care Planners, and the International Association of
                                                         Rehabilitation.

                                                         Dr. Gonzales earned his M.D. from Texas Tech University's Health
                                                         Science Center, and his Bachelors of Health Science degree from
                                                         Baylor College of Medicine.




W Physician Life Care Planning
                 America's Leading Ufe Care Planner




                    11550 IH 10 West
                            Suite 375
           San Antonio, Texas 78230
               Phone: (210) 501-0995
     email: jgomd@physicianLCP.com


                                                                                                                       Page 1 of 1




                                                      MANDAMUS RECORD - TAB 8
3oeG. Gonzales
MD, FAAPMR/CLCP


CURRICULUM VlTAE                                        SPECIALTIES

                                                         Physical Medicine & Rehabilitation (Board Certified)
                                                         Pain Management (Board Certified)
                                                         Occupational & Environmental Medicine (Board Certified)
                                                         Certified Life Care Planner


                                                        EDUCATIONAL BACKGROUND

                                                         Texas Tech University Health Science Center
                                                         Degree: Doctor Of Medicine
                                                         Lubbock, Texas
                                                         1980-1984

                                                         Baylor College of Medicine, Texas Medical Center
                                                         Degree: Bachelor of Health Science Degree,
                                                         Physician Assistant Certification
                                                         Awards: Henry D, Mclntosh Award for Clinical Excellence
                                                         Houston, Texas
                                                         1975-1977

                                                         Angela State University
                                                         Department of Nursing
                                                         Degree: Associate of Science &. Nursing (R.N.)
                                                         San Angela, Texas
                                                         1971-1973

                                                         San Angela School of Vocational Nursing
                                                         Degree; Diploma & Certification (Licensed)
                                                         San Angela, Texas
                                                         1970-1971


                                                        POST GRADUATE TRAINING

                                                         Department of Physical Medicine & Rehabilitation
                                                         University of TexasHealth Science Center
                                                         Residency, Physical Medicine & Rehabilitation
                                                         San Antonio, Texas
                                                         1985 - 1988

                                                         Department of Family Practice
                                                         Texas Tech University Health Science Center
   Physician Life Care Planning                          Internship, Family Medicine
                 AmencaS Leading Ufe Cam Planner ^
                                                         Lubbock, Texas
                                                         1984 - 1985
                    11550 IH 10 West
                            Suite 375
           San Antonio, Texas 78230
               Phone; (210) 501-0995
     email: jgomd@physidanLCP.com

                                                                                                                   Page 1 of 4




                                                     MANDAMUS RECORD - TAB 8
Joe G. Gonzales
MD, FAAPMR/CLCP


CURRICULUM VlTAE      LICENSES & CERTIFICATIONS

                       Texas Medical License - Physician Permit
                       License Number: G8135
                       Issued: August 1985

                       American Board Physical Medicine & Rehabilitation
                       Board Certification
                       Certificate Number: 3039
                       Issued; May 1989

                       American Board of Pain Medicine
                       Board Certification
                       Issued:1994

                       American College of Occupational & Environmental Medicine
                       Board Certification
                       Status: Active Member
                       Issued: 1992

                       American Academy of Pain Management
                       Dlplomate
                       1992

                       Texas Workers' Compensation Commission
                       Approved Doctor List Certification
                       Issued: 2003 (Re-certifled, 2009)

                       Texas Workers' Compensation Commission
                       Certificate, Maximum Medical Improvement & Assignment of Impairment
                       Ratings
                       Issued: 2003 (Re-certifled, 2009)

                       Texas Workers' Compensation Commission
                       Designated Doctor List Certification
                       Issued: 2003 (Re-certifled, 2009)

                       Commission on Health Care Certification
                       Certified Life Care Planner
                       Issued: 2006 (Re-certlfled, 2009)

                       The University of Florida & MediPro Seminars, LLC
                       Post Graduate Course Study in Life Care Planning
                       Certificate of Completion
                       Issued:2006

                      PROFESSIONAL ASSOCIATIONS

                       American Medical Association
                       Texas Medical Association



                                                                                   Page 2 of 4




                   MANDAMUS RECORD - TAB 8
Joe G. Gonzales
MD, FAAPMR, CLCP


CURRICULUM VlTAE       Bexar County Medical Society
                       Texas Physical Medicine & RehabilitaUon Society
                       American Academy of Physical Medicine &. Rehabilitation
                       American Congress of Rehabilitation Medicine
                       American College of Occupational &. Environmental Medicine
                       American Academy of Pain Management - Diplomate
                       Mexican American Hispanic Physician's Association
                       International Academy of Life Care Planners
                       The International Academy of Life Care Planners
                       The International Association of Rehabilitation Professionals


                      PROFESSIONAL EXPERIENCE

                       Physician Life Care Panning , LLC
                       Founder &. Medical Director
                       San Antonio, Texas
                       2011- Present

                       Texas Physical Medicine & Rehabilitation Institute
                       President
                       San Antonio, Texas
                       1998 - Present

                       Hyperbaric & Wound Care Associates, P.A.
                       President
                       San Antonio, Texas
                       2003 - 2006

                       Christus Santa Rosa Wound Care and Hyperbarlc Center
                       Medical Director
                       San Antonio, Texas
                       2004 - 2006

                       South Texas PM&R Group
                       Founder & Past President
                       San Antonio, Texas
                        1987 - 1998

                       Hyperbaric Oxygen, Inc. Total Wound Treatment Centers
                       Corporate Medical Director
                       San Antonio, Texas
                        1995 - 2000

                       Warm Springs & Baptist Rehabilitation Network
                       Hyperbarlc Medicine & Wound Care Center
                       Medical Director
                       San Antonio, Texas
                        1995 - 2000



                                                                                       Page 3 of 4




                   MANDAMUS RECORD - TAB 8
Joe G. Gonzales
MD,FAAPMR, CLCP


CURRICULUM VlTAE       Warm Springs Rehabilitation Center
                       NW Clinic & System Outpatient Medical Director
                       San Antonio, Texas
                       1994 -1998

                       South Texas Rehabilitation Center
                       (San Antonio's first Comprehensive Outpatient Physical Medicine &. Rehabilitation Center)
                       Development & Medical Director
                       San Antonio, Texas
                       1987 -1993

                       Rehabilitation Institute of San Antonio (RIOSA)
                       Medical Director, Physical Medicine & Rehabilitation
                       Medical Director, Spinal Cord Injur/ Rehabilitation Program
                       Medical Director, Orthopedic Rehabilitation Program
                       San Antonio, Texas
                       1988 -1993

                       South Plains Rehabilitation Center
                       (Lubbock's first Comprehensive Outpatient Physical Medicine &. Rehabilitation Center)
                       Associate & Active Developer
                       Lubbock, Texas




                                             (This Space Left Intentionally Blank)




                                                                                                       Page 4 of 4




                   MANDAMUS RECORD - TAB 8
EXHIBIT E




MANDAMUS RECORD - TAB 8
                                 JOHN A SWIGER, PH.D.
                           411 S.W. 24th Street, San Antonio, Texas 78207
                             (210) 434-6711 ex2499 FAX: (210)434-0821
                            cell: (210) 861-2772 home office 210-694-9111
                                          jaswiger@ollusa.edu




CAREER fflSTORY/ACADEMIC

2003-Present         Our Lady of the Lake University, San. Antonio, Texas
                     Professor of Finance

1999 - 2006           Our Lady of the Lake University, San Antonio, Texas
                      Qiairman of Accounting. Economics and Finance Department


1991 - 2003           Our Lady of the Lake University, San Antonio, Texas
                      Associate Professor of Finance
                      Taught graduate and undergraduate courses in Finance, Investments,
                      International Finance, Economics, Modem Banking and International
                     Business.
                      Received Tenure-199 8

Summer 1991           University of Texas at Austin
Summer 1992           Senior Lecturer of Finance
                      Taught Investments in the MBA Program. Courses concentrated on
                      investm.en.t valuation, and included a section on the economic valuation of
                      human life.

1976-1980             University of Texas, San Antonio, Texas
                      AssistaD.t Professor of Finance
                      Taught courses in Capital Budgeting, Financial Management,
                      Investment Analysis and Portfolio Management.



PUBLICATIONS:

        Swiger, J., Haaimons, R., Robinett, S., aad Winney, K., "Management of
               Technological Change and Sustainable Economic Growth: Economic Factors
               (2011) Management of Technological Changes: Proceeduigs of the 7th
               International Conference on ]V[anagement of Technolocial Changes,
               September 1-3, Alexandroupolis, Greece.



        Swiger, J., Hammons, R., Robinett, S., and Winney, K., "Management of
               Technological Change and Sustainable Economic Growth: Economic Recovery
               (2011) Management of Technological Changes: Proceedings of the 7th
               International Conference on Management of Technolocial Changes,
               September 1-3, Alexandroupolis, Greece.




                             MANDAMUS RECORD - TAB 8
^ Swiger, J., Wiimey, K., and Bender, B.," IFRS Convergence: A Crossroads For Post
'^ - Secondary Accounting Education Programs" (2010) Quality M.anagement in Higher
                      Education: Proceedings of the 6 International Seminar on the Quality
                      Management in Higher Education (pp.). Tulcea, Romania.

                   Swiger, J. & Mudge, S. (2008). The Effect of Higher Education on Human Capital
                         Formation: A Multinational stidy. The International Journal of Learning, 15(9),
                          227-236.

                   Swiger, J., Mudge, S., & Wise, S. (2008). U.S. and European Trends that Impact Human
                          Capital Formation through Higher Education, Part 1: Rising EmoUment and Rising
                          Costs of Higher Education. Quality Management in Higher Education;
                          Proceedings of the 5th International Seminar on the Quality Management in Higher
                          Education (PP.). Tulcea, Romania.

                  Swiger, J., Madge, S., &, Wise, S. (2008). U.S, and European Trends that Impact Human
                          Capital Formation through Higher Education, Part 2: Human, capital Formation
                          Through Higher Education. Quality Management in Higher Education:
                          Proceedings of the 5 International Seminar on the Quality Management in Higher
                          Education (pp.). Tulcea, Romania.


                   Swiger, J., Mudge, S., & Pemiington, A. (2007). Combating Capital Flight Facilitated by
                          Illegal Money Laundering - Challenges and Strategies: Part I: Rising Incidence and
                          Excessive Costs. In N. Badea and C. Rusu (Eds.), Management of
                          Technological Changes: Proceedings of the 5 International Conference on the
                          Management of Technological Changes — Volume 1 (pp. 145-150).
                          Alexandroupolis, Greece; Democritus University ofThrace.

                   Swiger, J., Pemungton, A., & Mudge, S. (2007). Combating Capital Flight Facilitated by
                          Illegal Money Laundering - Challenges and Strategies: Part II: Legislative and
                          Technological Responses. Management of Technological changes: Proceedings of
                          the 5 International Conference on the Management of Technological Changes —
                          Volume 1 (pp. 139-144). Alexandroupolis, Greece: Democritus University of
                          Thrace.


                   Swiger, John & Mudge, Susan, "Managing Trends That Impact Human Capital
                          Formation Through Higher Education, Part I: Rising Enrollment and Rising Costs
                          of Higher Education" Proceedings of the 4 International Seminar on fh.e Quality
                          Management in Higher Education, held in Sinaia, Romania, June 9-10, 2006.

                   Swiger, John & Mudge, Susan, "Managing Trends That Impact Human Capital
                          Formation Through Higher Education, Part II: Preserving the Benefits of Human
                          Capital Formation" Proceedings of the 4 International Seminar on the Quality
                          Management in Higher Education, held in Sinaia, Romania, June 9-10, 2006.

                Swiger, John & Maloney, Tim, "A Reexamination of the Value of a Horaemaker
                      Necessitated by Legal, Demographic and Business Changes and Trends—Part I"
/- Proceedings at the 4 Management of Technological Changes Conference in
                          Chaina, Crete, Greece, August 2005.




                                        MANDAMUS RECORD - TAB 8
      Swiger, John & Maloney, Tim, "A Reexamination of the Value of a Homemaker
            Necessitated by Legal, Demographic and Business Changes and Trends—Part II"
            Proceedings at the 4th Management of Technological Changes Conference in
             Chaina, Crete, Greece, August 2005.


     Swiger, John, & Krause, Kent C., "Analysis of the Department of Justice Regulations
            for the September 11th Victun Compensation Fund." Journal of Air Law and
            Commerce, 67(1). (Winter 2002). Southern Methodist University School of Law.

     Swiger, John, & Krause, Kent C., "Analysis of the Department of Justice
            Regulations for the September 11th Victim Compensation Fund."
            Lawyer Pilots Bar Association Journal, XXIV No. 1, Spring. 2002.

     Swiger, John, & Krause, Charles F. "Proving Damages for Foreign Litigants."
            New York Bar Journal, July, 1997.

     Swiger, John & Klaus, Alien. "Capital Budgeting Guidelines for the Small Private
            University." Business Officer, March 1996.

     Swiger, John. Study Guide: The Basics of Investing. John Wiley & Sons,
           New York, 1979.

     Swiger, John, and Scott Jones. Simplified Forecasting Techniques for Pmance and
            Industry. U.T.S.A. Continuing Education Department, 1979.

  Numerous reviews of finance and investment texts written on an honorarium basis for the
  editors ofIvIcGraw-Hill, Wiley/Hamilton, and West Educational Publishing.


WORKING PAPERS

  "Determming Economic Damages for the High Income Executive"




PRESENTATIONS AND SEMINARS

  "Successful Handling of Wrongful Death Cases in Texas" a presentation conducted for
  attorneys and sponsored by Lorman Education Service. Dallas, Texas, July 27,2004.

  "An Economic Analysis of the Department of Justice Victim Compensation Fund."
  Presented to the Aviation Law Section of the State Bar of Texas, 2002 Annual meeting, June
  14,2002.

  "The Airline Industry: A Time for Maximum Pessimism?" Presented to the Aviation Law
  Section of the State Bar of Texas, 2002 Annual meeting, June 14, 2002.

  "What Every Trial Attorney Should Know About Proving Economic Damages." A
  presentation to the Bexar County Women's Bar Association. October 20, 2000.




                           MANDAMUS RECORD - TAB 8
   "Fmancial Analysis and Credit Evaluation." Prepared expressly for and presented to
    the senior marketing staff of Fairchild Aviation, San. Antonio, Texas on March 17,1995.

   "Proving Economic Damages for Litigants of Mexican Citizenry." A research paper
   presented at the Western Economic Association International Conference, San Diego,
   California, on July 6, 1995.

   "Is a Minimum Wage Increase Justified?" A seminar at the First Friday Forum,
   KLRN Studio, San Antonio, Texas, February 3,1995.

   "Proving Damages for Foreign Litigants." Presented to the Aviation Law Section of
   the State Bar of Texas, 1993 Annual meeting, June 18,1993.

   Conducted seminars in Financial Forecasting for U.T.S.A. Contin-umg Education
   Department.


   Conducted seminars in Financial Statement Analysis for the Small Business Administration.



MEDIA INTERVIEWS
  Interview with KENS TV regarding the impact of the Toyota recall on the San Antonio
  Toyota Tundra Manufacturing Plant, February 2010.

   Numerous interviews with business reporters from the San Antonio Express-News radio
   talk shows and television news programs regardmg issues ranging from. minimum wage
   legislation to stock market activity to the closing ofKelly Air Force Base.




EDUCATION

   University of North Carolina at Chapel Hill, Ph.D. 1976
          Major: Finance
          Minor: Management
          Thesis Title:_ Commercial Strategy and Performance and Financial Policy



   University of Richmond, B.S. in Business Administration
          Major: Marketing
          Minor: Economics




CAREER fflSTORY/BUSINESS



1990 - Present Business and Economic Consultant
                     Provide economic and financial analysis to law firms, business firms and
                     government agencies. Consulting activities include the determination of
                     economic damages and losses in the following types of cases:




                            MANDAMUS RECORD - TAB 8
                 • Wrongful death and serious injury
                 • Business Valuation
                 • Business interruption and the abrogation of contracts
                 • Sexual harassment, discrimination and wrongful termination
                 • Tortious interference of business relationships and contracts

                 Other consulting activities include:
                 • Feasibility stadies for manufacturing operations
                 • Valuation analysis for closely held corporations

                 Sample Clients:
                 • Engstrom, Lipscomb & Lack
                 • Pddhurst Orseck
                 • Craddock Davis and Grouse
                 • USAA
                 • Mission City Management
                 • Estate and Gift Division of the biternal Revenue Service



1977-1990 TNL Financial Inc., San Antonio, Texas
                President and Founder

                 Organized the firm in May 1977. By 1990, TNL comprised 34 vendors,
                 8,000 accounts, 18 employees, and $40,000,000 in assets. Administered
                 day-to-day operations with emphasis in the areas of marketing, financial
                 planning and control, and banking relations.

1968-1969 First & Merchants National Bank. Richmond, VA (now Bank of
                America)
                 Credit Analyst




                        MANDAMUS RECORD - TAB 8
                                                                                                               FILED
                                                                                                   DALLAS COUNTY
                                                                                                4/14/2015 4:10:19 PM
                                                                                                       FELICIA PITRE
                                                                                                     DISTRICT CLERK




                                     CAUSE NO. DC-13-04564-L


 JANE DOE                                          §          IN THE DISTRICT COURT
                                                   §
 vs.                                               §
                                                   §
 AJREDIN "DANNY" DEARI; DRITAN                     §
 KREKA; PASTAZIOS PIZZA, INC.;                     §
 ISLAND HOSPITALITY MANAGE-                        §
 MENT, INC.; HYATT HOTELS                          §
 CORPORATION; HYATT HOUSE                          §
 FRANCHISING, LLC; GRAND PRIX                      §           DALLAS COUNTY, TEXAS
 FLOATING LESSEE, LLC; INK                         §
 ACQUISITION, LLC; INK                             §
 ACQUISITION II, LLC; INK                          §
 ACQUISITION III, LLC; INK LESSEE,                 §
 LLC; INK LESSEE HOLDING, LLC;                     §
 CHATHAM TRS HOLDING, INC.;                        §
 CHATHAM LODGING, LP; JEFFREY                      §
 H. FISHER, Individually; POST                     §
 PROPERTIES, INC.; and DOES 1-25                   §           193RD JUDICIAL DISTRICT




DEFENDANTS' JOINT MOTION FOR EMERGENCY HEARING ON DEFENDANTS' JOINT MOTION FOR
                      RECONSIDERATION TO EXAMINE JANE DOE



TO THE HONORABLE COURT:

        NOW COMES Defendants Island Hospitality Management, Inc., Post Properties, Inc., and


Post Addison Circle Limited Partnership (referred collectively herein as "Defendants"), and file this


Motion for Emergency Hearing on their Joint Motion for Reconsideration to Examine Plaintiff Jane Doe


for the following reasons:


        1. Contemporaneously with the filing of this motion. Defendants are filing Defendants


Island Hospitality Management, Inc.'s, Post Properties, Inc.'s and Post Addison Circle Limited


Partnership's Joint Motion for Reconsideration to Examine Plaintiff Jane Doe. Defendants' psychiatrist




                                MANDAMUS RECORD - TAB 9
expert's (Dr. Lisa Clayton) deposition is currently set for Friday, April 17, 2015. As stated in the motion


for reconsideration. Dr. Clayton's opinions challenging Plaintiff's expert are currently based on the


information and data Plaintiffs expert obtained during his evaluation of Plaintiff. Unlike Plaintiffs expert


psychologist. Dr. Clayton has not had the opportunity to examine Plaintiff. The requested examination


would enable Dr. Clayton to explore Plaintiffs psychologist expert's opinions and potentially discover


additional facts that may contradict or bear upon his opinions. In the event the Court grants the Joint


Motion for Reconsideration, Dr. Clayton will have additional opinions in this case, and Plaintiff will likely


request a second deposition. In order to eliminate these contingencies, Defendants request Dr. Clayton's


deposition be postponed until after the Joint Motion for Reconsideration is determined by the Court and


the Court set the hearing on Defendants' Joint Motion for Reconsideration on April 15 or 16,2015,


        FORTH ESE REASONS, Defendants Island Hospitality Management, Inc., Post Properties, Inc.,


and Post Addison Circle Limited Partnership, respectfully request that this Honorable Court order an


emergency hearing on April 15 or 16 on Defendants Island Hospitality Management, Inc.'s, Post


Properties, Inc.'s, and Post Addison Circle Limited Partnership's Joint Motion for Reconsideration


to Examine Plaintiff Jane Doe, postpone Dr. Clayton's deposition set for April 17, 2015, and grant


such further relief to which they are justly entitled.




                                   MANDAMUS RECORD - TAB 9
           Respectfully submitted,



           COBB MARTINEZ WOODWARD PLLC
           1700 Pacific Avenue, Suite 3100
           Dallas, TX 75201
           (214)|220-5202 (dir set phone)
           (214)^20-5252 (dir tct fax)

           By:
                  RAMONA MARTINEZ
                 Texas Bar No. 13144010
                  email: rmartinez@cobbmartinez.com
                  DAVID S. DENTON
                 Texas Bar No. 24036471
                  email: ddenton@cobbmartinez.com
                  MATTHEW E. LAST
                 Texas Bar No. 24054910
                  email: mlast@cobbmartinez.com


           ATTORNEYS FOR DEFENDANT ISLAND
           HOSPITALITY MANAGEMENT, INC.

           and


           THOMPSON, COE, COUSINGS, & IRONS, L.L.P.
           700 N. Pearl, 25th Floor
           Dallas, Texas 75201
           (214) 871-8228 (direct phone)
           (214^371-8209



                  RAIMpV A. NELSON IvJ/pp^,.,^^
                  Texas Bar No. 14904800 Vf^S^J
                  email: rnelson@thompsoncoe.com
                  SARAH L ROGERS
                  Texas Bar No. 24046239
                  Email: srogers@thompsoncoe.com


           ATTORNEYS FOR POST PROPERTIES, INC. AND
           POSTADDISON CIRCLE LIMITED PARTNERSHIP




MANDAMUS RECORD - TAB 9
                                     CERTIFICATE OF CONFERENCE

         Counsel for movant and counsel for respondent have personally conducted a conference at
which there was a substantive discussion of every item presented to the Court in this motion, and
despite best efforts, the counsel have not been able to resolve those matters presented.


         Certified to this 14th day of April, 201




                                                    DAVIDSTDEISJTON


         I hereby certify that a true and correct copy of this document has been forwarded to the
following counsel of record by e-service, email, certified mail, return receipt requested, and/or
regular U.S. mail on this 14th day of April, 2015:

          Trey Crawford                                 Dritan Kreka
          Gruber Hurst Johansen Hail Shank             5549 Big River Drive
          1445 Ross Avenue, Suite 2500                 The Colony, TX 75056
          Dallas, TX 75202-2711                         Defendant Kreka
          fax: 214.855.6808
          Attorney for Plaintiff

          Samuel H.Johnson                              Randy A. Nelson
          Johnson Broome, PC                            Thompson Coe Cousins & Irons
          2591 Dallas Parkway, Suite 300                700 North Pearl Street
          Frisco, TX 75034                              25th Floor - Plaza of the Americas
          fax: 972.584.6054                             Dallas, TX 75201
          Attorney for Defendants Deari &               Attorney for Post Properties
          Pastazios Pizza




                                                     RAMONA MARTTNEZ'
                                                     DAVID S. DENTON

Doc. #136066




                                   MANDAMUS RECORD - TAB 9
                                                                                                000210




                                              DC-13-04564



JANE DOE,
                                           Plaintiff (s),     I n t h e D i s t r i c t Court
 v.                                                               of D a l l a s County
                                                                        r d
                                                                    193 J u d i c i a 1
 A J R E D I N " D A N N Y " D E A R I ; E T . AL.                      District
                                        Defendant      (s).




                    O R D E R D E N Y I N G MOTIONS T O RECONSIDER M O T I O N
                           T O A L L O W PSYCHOLOGICAL EXAMINATION


      O N THIS DAY came to be heard, by submission, Defendants' Motions to Reconsider
Motion to Allow Psychological Examination. Having considered the motions, the Court
hereby DENIES them.

        SO O R D E R E D this Thursday, April 16, 2015.




         ORDER DENYING MOTIONS TO RECONSIDER MOTION TO ALLOW PSYCHOLOGICAL EXAMINATION
                                                     Page Solo




                                    MANDAMUS RECORD - TAB 10